     
Contractual Document (CD)
Responsible Office: HHSC Office of General Counsel (OGC)
Subject: HHSC Managed Care Contract
 

HHSC Contract No. 529-12-0002-00019-A

[e35691-12661712165dd9c900_2.jpg]

[e35691-12661712165dd9c900_3.jpg]

[e35691-12661712165dd9c900_4.jpg]

[e35691-12661712165dd9c900_5.jpg]

[e35691-12661712165dd9c900_6.jpg]

1

[e35691-12661712165dd9c900_7.jpg]

[e35691-12661712165dd9c900_8.jpg]

[e35691-12661712165dd9c900_9.jpg]

2

[e35691-12661712165dd9c900_10.jpg]
[e35691-12661712165dd9c900_11.jpg]

[e35691-12661712165dd9c900_12.jpg]

[e35691-12661712165dd9c900_13.jpg]

[e35691-12661712165dd9c900_14.jpg]

[e35691-12661712165dd9c900_15.jpg]

3

[e35691-12661712165dd9c900_16.jpg]

[e35691-12661712165dd9c900_17.jpg]

[e35691-12661712165dd9c900_18.jpg]

[e35691-12661712165dd9c900_19.jpg]

[e35691-12661712165dd9c900_20.jpg]

[e35691-12661712165dd9c900_21.jpg]

[e35691-12661712165dd9c900_22.jpg]

[e35691-12661712165dd9c900_23.jpg]

4

5

[e35691-12661712165dd9c900_24.jpg]

[e35691-12661712165dd9c900_25.jpg]

Contractual Document (CD)

     
Responsible Office: HHSC Office of General Counsel (OGC)
Subject: Attachment A – Uniform Managed Care Contract Terms and Conditions
 
Version 2.1

Texas Health & Human Services Commission

Uniform Managed Care Terms and ConditionsDOCUMENT HISTORY LOG

                  STATUS1   DOCUMENT
REVISION2   EFFECTIVE DATE

 
DESCRIPTION3


               
 
Baseline     n/a     September 1, 2011  
Initial version of the Attachment A, “Medicaid
and CHIP Uniform Managed Care Contract
Terms & Conditions.”
               
 
Revision     2.1     March 1, 2012  
Definition “1915(c) Nursing Facility
Waiver” is modified to correct a
cross-reference.
Definition for Medically Necessary is modified
for clarification. The State has determined
that all acute care behavioral health and
non-behavioral health services for Medicaid
children fall within the scope of Texas Health
Steps. Note that for LTSS, such as PCS (PAS)
services for children
in STAR+PLUS, the functional necessity
standard for LTSS also applies (see Attachment
B-1, Section 8.3.3).
Definition for Rate Period 1 is modified.
Section 4.04 is modified to clarify the
requirements for Medical Director designees,
and to clarify that the provision does not
apply to prior authorization determinations
made by Texas licensed pharmacists.
New Section 4.11 “Prohibition Against
Performance Outside of the United States”
added.
Section 5.02(b) is modified to clarify that
MCOs may not sell or transfer their Member
base.
Section 5.06(a)(2) is modified to clarify the
exceptions to enrollment in an MCO during an
Inpatient Stay.
Section 5.06(a)(3) and (4) are modified to
clarify that Members cannot move from FFS to
an MCO or from one MCO to another during
residential treatment or residential
detoxification.
References to the PCCM program are removed.
In addition, Section 5.06(a)(8) is modified to
clarify movement requirements for SSI Members
in the MRSA.
Section 5.08 is modified to clarify the default
methodology.
Section 7.02 is modified to clarify
applicability to pharmacy.
Section 7.08(b) is modified to correct 2
crossreferences.
Section 10.05 is modified to include the
Medicaid Only rate cell for the MRSA.
Section 10.06(b) is modified to remove the
Perinate Newborn 0% — 185% rate cell.
Section 10.10 is modified to consolidate
STAR+PLUS with STAR and CHIP for the
Experience Rebate calculation.
Section 10.10.1 is deleted in its entirety.
Section 10.10.2 is modified to consolidate
STAR+PLUS into STAR and CHIP for the
Experience Rebate calculation.
               


1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions 2
Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision. 3 Brief description of
the changes to the document made in the revision.  

TABLE OF CONTENTS

Article 1. Introduction

Section 1.01 Purpose
Section 1.02 Risk-based contract.
Section 1.03 Inducements
Section 1.04 Construction of the Contract.
Section 1.05 No implied authority.
Section 1.06 Legal Authority.

Article 2. Definitions

Article 3. General Terms & Conditions

Section 3.01 Contract elements.
Section 3.02 Term of the Contract.
Section 3.03 Funding.
Section 3.04 Delegation of authority.
Section 3.05 No waiver of sovereign immunity.
Section 3.06 Force Majeure.
Section 3.07 Publicity
Section 3.08 Assignment.
Section 3.09 Cooperation with other vendors and prospective vendors.
Section 3.10 Renegotiation and reprocurement rights.
Section 3.11 RFP errors and omissions
Section 3.12 Enforcement Costs
Section 3.13 Preferences under service contracts
Section 3.14 Time of the essence
Section 3.15 Notice

Article 4. Contract Administration & Management

Section 4.01 Qualifications, retention and replacement of MCO employees.
Section 4.02 MCO’s Key Personnel.
Section 4.03 Executive Director.
Section 4.04 Medical Director.
Section 4.05 Responsibility for MCO personnel and Subcontractors.
Section 4.06 Cooperation with HHSC and state administrative agencies.
Section 4.07 Conduct of MCO personnel and Subcontractors
Section 4.08 Subcontractors.
Section 4.09 HHSC’s ability to contract with Subcontractors.
Section 4.10 MCO Agreements with Third Parties
Section 4.11 Prohibition Against Performance Outside the United States.

Article 5. Member Eligibility & Enrollment

Section 5.01 Eligibility Determination
Section 5.02 Member Enrollment & Disenrollment
Section 5.03 STAR enrollment for pregnant women and infants
Section 5.04 CHIP eligibility and enrollment.
Section 5.05 CHIP Perinatal eligibility, enrollment, and disenrollment
Section 5.06 Span of Coverage
Section 5.07 Verification of Member Eligibility.
Section 5.08 Special Temporary STAR Default Process
Section 5.09 Special Temporary STAR+PLUS Default Process
Section 5.10 Special Temporary CHIP Default Process
Section 5.11 Default Methodology for Frew Incentives

Article 6. Service Levels & Performance Measurement

Article 6.01 Performance measurement

Article 7. Governing Law & Regulations

Section 7.01 Governing law and venue.
Section 7.02 MCO responsibility for compliance with laws and regulations
Section 7.03 TDI licensure/ANHC certification and solvency.
Section 7.04 Immigration Reform and Control Act of 1986.
Section 7.05 Compliance with state and federal anti-discrimination laws.
Section 7.06 Environmental protection laws.
Section 7.07 HIPAA.
Section 7.08 Historically Underutilized Business Participation Requirements

Article 8. Amendments & Modifications

Section 8.01 Mutual agreement.
Section 8.02 Changes in law or contract
Section 8.03 Modifications as a remedy.
Section 8.04 Modification Process.
Section 8.05 Modification of the Uniform Managed Care Manual.
Section 8.06 CMS approval of amendments
Section 8.07 Required compliance with amendment and modification procedures.

Article 9. Audit & Financial Compliance

Section 9.01 Record retention and audit
Section 9.02 Access to records, books, and documents
Section 9.03 Audits of Services, Deliverables and inspections.
Section 9.04 SAO Audit
Section 9.05 Response/compliance with audit or inspection findings.
Section 9.06 Notification of Legal and Other Proceedings, and Related Events

Article 10. Terms & Conditions of Payment

Section 10.01 Calculation of monthly Capitation Payment
Section 10.02 Time and Manner of Payment
Section 10.03 Certification of Capitation Rates
Section 10.04 Modification of Capitation Rates
Section 10.05 STAR and STAR+PLUS Capitation Structure.
Section 10.06 CHIP Capitation Rates Structure
Section 10.07 MCO input during rate setting process
Section 10.08 Adjustments to Capitation Payments.
Section 10.09 Delivery Supplemental Payment for CHIP, CHIP Perinatal and STAR
MCOs.
Section 10.10 Experience Rebate
Section 10.11 Restriction on assignment of fees.
Section 10.12 Liability for taxes.
Section 10.13 Liability for employment-related charges and benefits.
Section 10.14 No additional consideration.
Section 10.15 Federal Disallowance

Article 11. Disclosure & Confidentiality of Information

Section 11.01 Confidentiality
Section 11.02 Disclosure of HHSC’s Confidential Information
Section 11.03 Member Records
Section 11.04 Requests for public information
Section 11.05 Privileged Work Product
Section 11.06 Unauthorized acts.
Section 11.07 Legal action
Section 11.08 Information Security

Article 12. Remedies & Disputes

Section 12.01 Understanding and expectations.
Section 12.02 Tailored remedies.
Section 12.03 Termination by HHSC.
Section 12.04 Termination by MCO.
Section 12.05 Termination by mutual agreement
Section 12.06 Effective date of termination
Section 12.07 Extension of termination effective date.
Section 12.08 Payment and other provisions at Contract termination
Section 12.09 Modification of Contract in the event of remedies.
Section 12.10 Turnover assistance.
Section 12.11 Rights upon termination or expiration of Contract.
Section 12.12 MCO responsibility for associated costs.
Section 12.13 Dispute resolution.
Section 12.14 Liability of MCO
Section 12.15 Pre-termination Process

Article 13. Assurances & Certifications

Section 13.01 Proposal certifications.
Section 13.02 Conflicts of interest
Section 13.03 Organizational conflicts of interest.
Section 13.04 HHSC personnel recruitment prohibition
Section 13.05 Anti-kickback provision
Section 13.06 Debt or back taxes owed to State of Texas
Section 13.07 Outstanding debts and judgments

Article 14. Representations & Warranties

Section 14.01 Authorization.
Section 14.02 Ability to perform.
Section 14.03 Minimum Net Worth.
Section 14.04 Insurer solvency.
Section 14.05 Workmanship and performance.
Section 14.06 Warranty of deliverables.
Section 14.07 Compliance with Contract.
Section 14.08 Technology Access
Section 14.09 Electronic & Information Resources Accessibility Standards

Article 15. Intellectual Property

Section 15.01 Infringement and misappropriation
Section 15.02 Exceptions
Section 15.03 Ownership and Licenses

Article 16. Liability

Section 16.01 Property damage
Section 16.02 Risk of Loss
Section 16.03 Limitation of HHSC’s Liability.

Article 17. Insurance & Bonding

Section 17.01 Insurance Coverage.
Section 17.02 Performance Bond.
Section 17.03 TDI Fidelity Bond

6

Article 1. Introduction Section 1.01 Purpose.

The purpose of this Contract is to set forth the terms and conditions for the
MCO’s participation as a managed care organization in one (1) or more of the MCO
Programs administered by HHSC. Under the terms of this Contract, MCO will
provide comprehensive health care services to qualified Program recipients
through a managed care delivery system.

Section 1.02 Risk-based contract. This is a Risk-based contract.

Section 1.03 Inducements.

In making the award of this Contract, HHSC relied on MCO’s assurances of the
following:

(1) MCO is a health maintenance organization, Approved Non-Profit Health
Corporation (ANHC), or Exclusive Provider Organization that arranges for the
delivery of Health Care Services, and is either (1) has received Texas
Department of Insurance (TDI) licensure or approval as such an entity and is
fully authorized to conduct business in the Service Areas, or (2) will receive
TDI licensure or approval as such an entity and be fully authorized to conduct
business in all Service Areas no later than 60 calendar days after HHSC executes
this Contract;

(2) MCO and the MCO Administrative Service Subcontractors have the skills,
qualifications, expertise, financial resources and experience necessary to
provide the Services and Deliverables described in the RFP, MCO’s Proposal, and
this Contract in an efficient, cost- effective manner, with a high degree of
quality and responsiveness, and has performed similar services for other public
or private entities;

(3) MCO has thoroughly reviewed, analyzed, and understood the RFP, has timely
raised all questions or objections to the RFP, and has had the opportunity to
review and fully understand HHSC’s current program and operating environment for
the activities that are the subject of the Contract and the needs and
requirements of the State during the Contract term;

(4) MCO has had the opportunity to review and understand the State’s stated
objectives in entering into this Contract and, based on such review and
understanding, MCO currently has the capability to perform in accordance with
the terms and conditions of this Contract;

(5) MCO also has reviewed and understands the risks associated with the MCO
Programs as described in the RFP, including the risk of non- appropriation of
funds.

Accordingly, on the basis of the terms and conditions of this Contract, HHSC
desires to engage MCO to perform the Services and provide the Deliverables
described in this Contract under the terms and conditions set forth in this
Contract.

Section 1.04 Construction of the Contract.

(a) Scope of Introductory Article.

The provisions of any introductory article to the Contract are intended to be a
general introduction and are not intended to expand the scope of the Parties’
obligations under the Contract or to alter the plain meaning of the terms and
conditions of the Contract.

(b) References to the “State.”

References in the Contract to the “State” must mean the State of Texas unless
otherwise specifically indicated and must be interpreted, as appropriate, to
mean or include HHSC and other agencies of the State of Texas that may
participate in the administration of the MCO Programs, provided, however, that
no provision will be interpreted to include any entity other than HHSC as the
contracting agency.

(c) Severability.

If any provision of this Contract is construed to be illegal or invalid, such
interpretation will not affect the legality or validity of any of its other
provisions. The illegal or invalid provision will be deemed stricken and deleted
to the same extent and effect as if never incorporated in this Contract, but all
other provisions will remain in full force and effect.

(d) Survival of terms.

Termination or expiration of this Contract for any reason will not release
either Party from any liabilities or obligations set forth in this Contract
that:

(1) The Parties have expressly agreed must survive any such termination or
expiration; or

(2) Arose prior to the effective date of termination and remain to be performed
or by their nature would be intended to be applicable following any such
termination or expiration.

(e) Headings.

The article, section and paragraph headings in this Contract are for reference
and convenience only and may not be considered in the interpretation of this
Contract.

(f) Global drafting conventions.

(1) The terms “include,” “includes,” and “including” are terms of inclusion, and
where used in this Contract, are deemed to be followed by the words “without
limitation.”

(2)

7

Any references to “sections,” “appendices,” “exhibits” or “attachments” are
deemed to be references to sections, appendices, exhibits or attachments to this
Contract.

(3) Any references to laws, rules, regulations, and manuals in this Contract are
deemed references to these documents as amended, modified, or supplemented from
time to time during the term of this Contract.

Section 1.05 No implied authority.

The authority delegated to MCO by HHSC is limited to the terms of this Contract.
HHSC is the state agency designated by the Texas Legislature to administer the
MCO Programs, and no other agency of the State grants MCO any authority related
to this program unless directed through HHSC. MCO may not rely upon implied
authority, and specifically is not delegated authority under this Contract to:

(1) make public policy;

(2) promulgate, amend or disregard administrative regulations or program policy
decisions made by State and federal agencies responsible for administration of
HHSC Programs; or

(3) unilaterally communicate or negotiate with any federal or state agency or
the Texas Legislature on behalf of HHSC regarding the HHSC Programs.

MCO is required to cooperate to the fullest extent possible to assist HHSC in
communications and negotiations with state and federal governments and agencies
concerning matters relating to the scope of the Contract and the MCO Program(s),
as directed by HHSC.

Section 1.06 Legal Authority.

(a) HHSC is authorized to enter into this

Contract under Chapters 531 and 533, Texas Government Code; Section 2155.144,
Texas Government Code; and/or Chapter 62, Texas Health & Safety Code. MCO is
authorized to enter into this Contract pursuant to the authorization of its
governing board or controlling owner or officer.

(b) The person or persons signing and

executing this Contract on behalf of the Parties, or representing themselves as
signing and executing this Contract on behalf of the Parties, warrant and
guarantee that he, she, or they have been duly authorized to execute this
Contract and to validly and legally bind the Parties to all of its terms,
performances, and provisions.

Article 2. Definitions

As used in this Contract, the following terms and conditions must have the
meanings assigned below:

1915(c) Nursing Facility Waiver or 1915(c) STAR+PLUS Waiver (SPW) means the HHSC
waiver program that provides home and community based services to aged and
disabled adults as cost-effective alternatives to institutional care in nursing
homes. Should HHSC begin operating this waiver program under a 1115 Waiver
structure, then references to the 1915(c) Nursing Facility Waiver or SPW will
mean the home and community based services component of the 1115 Waiver for
Members who qualify for the additional services described in Attachment B-2
“STAR+PLUS Covered Services,” under the heading “1915 (c) STAR+PLUS Waiver
Services for those Members who qualify for such services.”

AAP means the American Academy of Pediatrics.

Abuse means provider practices that are inconsistent with sound fiscal,
business, or medical practices and result in an unnecessary cost to the Medicaid
or CHIP Program, or in reimbursement for services that are not Medically
Necessary or that fail to meet professionally recognized standards for health
care. It also includes Member practices that result in unnecessary cost to the
Medicaid or CHIP Program.

Account Name means the name of the individual who lives with the child(ren) and
who applies for the Children’s Health Insurance Program coverage on behalf of
the child(ren).

Action (Medicaid only) means:

(1) the denial or limited authorization of a requested Medicaid service,
including the type or level of service;

(2) the reduction, suspension, or termination of a previously authorized
service;

(3) the denial in whole or in part of payment for service;

(4) the failure to provide services in a timely manner;

(5) the failure of an MCO to act within the timeframes set forth in the Contract
and 42 C.F.R. §438.408(b); or

(6) for a resident of a rural area with only one (1) MCO, the denial of a
Medicaid Members’ request to obtain services outside of the Network.

An Adverse Determination is one (1) type of Action.

Acute Care means preventive care, primary care,
and other medical care provided under the direction of a physician for a
condition having a relatively short duration.

Acute Care Hospital means a Hospital that provides Acute Care Services.

Adjudicate means to deny or pay a Clean Claim.

Administrative Services see MCO Administrative Services.


8

Administrative Services Contractor see HHSC Administrative Services Contractor.

Adverse Determination means a determination by an MCO or Utilization Review
agent that the Health Care Services furnished, or proposed to be furnished to a
patient, are not Medically Necessary or not appropriate.

Affiliate means any individual or entity that meets any of the following
criteria:

(1) owns or holds more than a five percent (5%)
interest in the MCO (either directly, or through one

(1) or more intermediaries);

(2) in which the MCO owns or holds more than a five percent (5%) interest
(either directly, or through one (1) or more intermediaries);

(3) any parent entity or subsidiary entity of the MCO, regardless of the
organizational structure of the entity;

(4) any entity that has a common parent with the MCO (either directly, or
through one (1) or more intermediaries);

(5) any entity that directly, or indirectly through

one (1) or more intermediaries, controls, or is controlled by, or is under
common control with, the MCO; or

(6) any entity that would be considered to be an affiliate by any Securities and
Exchange Commission (SEC) or Internal Revenue Service (IRS) regulation, Federal
Acquisition Regulations (FAR), or by another applicable regulatory body.

Agreement or Contract means this formal, written, and legally enforceable
contract and amendments thereto between the Parties.

Allowable Expenses means all expenses related to the Contract between HHSC and
the MCO that are incurred during the Contract Period, are not reimbursable or
recovered from another source, and that conform with the Uniform Managed Care
Manual’s “Cost Principles for Expenses.”

Appeal (CHIP and CHIP Perinatal Program only) means the formal process by which
a Utilization Review agent addresses Adverse Determinations.

Appeal (Medicaid only) means the formal process by which a Member or his or her
representative request a review of the MCO’s Action, as defined above.

Approved Non-Profit Health Corporation (ANHC) means an organization formed in
compliance with Chapter 844 of the Texas Insurance Code and licensed by TDI. See
also MCO.

Auxiliary Aids and Services includes:

(1) qualified interpreters or other effective
methods of making aurally delivered materials understood by persons with hearing
impairments;

(2) taped texts, large print, Braille, or other effective methods to ensure
visually delivered materials are available to individuals with visual
impairments; and

(3) other effective methods to ensure that materials (delivered both aurally and
visually) are available to those with cognitive or other Disabilities affecting
communication.

Batch Processing is a billing technique that uses a single program loading to
process many individual jobs, tasks, or requests for service. In managed care,
batch billing is a technique that allows providers to send billing information
all at once in a “batch” rather than in separate individual transactions.

Behavioral Health Services means Covered Services for the treatment of mental,
emotional, or chemical dependency disorders.

Benchmark means a target or standard based on historical data or an
objective/goal.

Business Continuity Plan or BCP means a plan that provides for a quick and
smooth restoration of MIS operations after a disruptive event. BCP includes
business impact analysis, BCP development, testing, awareness, training, and
maintenance. This is a day- to-day plan.

Business Day means any day other than a Saturday, Sunday, or a state or federal
holiday on which HHSC’s offices are closed, unless the context clearly indicates
otherwise.

CAHPS means the Consumer Assessment of Health Plans Survey. This survey is
conducted annually by the EQRO.

Call Coverage means arrangements made by a facility or an attending physician
with an appropriate level of health care provider who agrees to be available on
an as-needed basis to provide medically appropriate services for routine, high
risk, or Emergency Medical Conditions or Emergency Behavioral Health Conditions
that present without being scheduled at the facility or when the attending
physician is unavailable.

Capitation Payment means the aggregate amount paid by HHSC to the MCO on a
monthly basis for the provision of Covered Services to enrolled Members in
accordance with the Capitation Rates in the Contract.

Capitation Rate means a fixed predetermined fee paid by HHSC to the MCO each
month in accordance with the Contract, for each enrolled Member in a defined
Rate Cell, in exchange for the MCO arranging for or providing a defined set of
Covered Services to such a Member, regardless of the amount of Covered Services
used by the enrolled Member.

Case Head means the head of the household that is applying for Medicaid.

C.F.R. means the Code of Federal Regulations.


9

Chemical Dependency Treatment means treatment provided for a chemical dependency
condition by a Chemical Dependency Treatment facility, chemical dependency
counselor or Hospital.

Child (or Children) with Special Health Care Needs (CSHCN) means a child (or
children) who:

(1) ranges in age from birth up to age 19 years;

(2) has a serious ongoing illness, a complex chronic condition, or a disability
that has lasted or is anticipated to last at least 12 continuous months or more;

(3) has an illness, condition or disability that results (or without treatment
would be expected to result) in limitation of function, activities, or social
roles in comparison with accepted pediatric age- related milestones in the
general areas of physical, cognitive, emotional, and/or social growth and/or
development;

(4) requires regular, ongoing therapeutic intervention and evaluation by
appropriately trained health care personnel; and

(5) has a need for health and/or health-related services at a level
significantly above the usual for the child’s age.

Children’s Health Insurance Program or CHIP means the health insurance program
authorized and funded pursuant to Title XXI, Social Security Act (42 U.S.C. §§
1397aa-1397jj) and administered by HHSC. The CHIP Perinatal Program is a
subprogram of CHIP.

CHIP MCO Program, or CHIP Program, means the State of Texas program in which
HHSC contracts with MCOs to provide, arrange for, and coordinate Covered
Services for enrolled CHIP Members.

CHIP MCOs means MCOs participating in the CHIP MCO Program.

CHIP Perinatal MCOs means MCOs participating in
the CHIP Perinatal Program, a subprogram of CHIP.

CHIP Perinatal Program means the State of Texas program in which HHSC contracts
with MCOs to provide, arrange for, and coordinate Covered Services for enrolled
CHIP Perinate and CHIP Perinate Newborn Members. Although the CHIP Perinatal
Program is part of the CHIP Program, for Contract administration purposes it is
sometimes identified independently in this Contract.

CHIP Perinate means a CHIP Perinatal Program
Member identified prior to birth (an unborn child).

CHIP Perinate Newborn means a CHIP Perinate who has been born alive and whose
family income meets the criteria for continued participation in the CHIP
Perinatal Program (refer to Section 5.04.1 for information concerning
eligibility).
Chronic or Complex Condition means a physical, behavioral, or developmental
condition which may have no known cure and/or is progressive and/or can be
debilitating or fatal if left untreated or under- treated.

Clean Claim means a claim submitted by a physician or provider for medical care
or health care services rendered to a Member, with the data necessary for the
MCO or subcontracted claims processor to adjudicate and accurately report the
claim. A Clean Claim must meet all requirements for accurate and complete data
as defined in the appropriate 837- (claim type) encounter guides as follows:

(1) 837 Professional Combined Implementation Guide;

(2) 837 Institutional Combined Implementation Guide;

(3) 837 Professional Companion Guide; and

(4) 837 Institutional Companion Guide.

(5) National Council for Prescription Drug Programs (NCPDP) Companion Guide.

The MCO may not require a physician or provider to submit documentation that
conflicts with the requirements of Texas Administrative Code, Title 28, Part 1,
Chapter 21, Subchapters C and T.

Clinical Edit means a process for verifying that a Member’s medical condition
matches the clinical criteria for dispensing a requested drug. Clinical Edits
must be based on evidence-based clinical criteria and nationally recognized
peer-reviewed information. If the information about a Member’s medical condition
meets the Clinical Edit criteria, the claim can be approved. If a Member’s
medical condition does not meet the Clinical Edit criteria, then prior
authorization is required.

CMS means the Centers for Medicare and Medicaid Services, which is the federal
agency responsible for administering Medicare and overseeing state
administration of Medicaid and CHIP.

COLA means the Cost of Living Adjustment.

Community-based Long Term Services and Supports means services provided to
STAR+PLUS Members in their home or other community based settings necessary to
provide assistance with activities of daily living to allow the Member to remain
in the most integrated setting possible. Community- based Long-term Services and
Supports includes services available to all STAR+PLUS Members as well as those
services available only to STAR+PLUS Members who qualify for 1915(c) Nursing
Facility Waiver services.

Community Resource Coordination Groups (CRCGs) means a statewide system of local


10

interagency groups, including both public and private providers, which
coordinate services for ”multi-need” children and youth. CRCGs develop
individual service plans for children and adolescents whose needs can be met
only through interagency cooperation. CRCGs address Complex Needs in a model
that promotes local decision-making and ensures that children receive the
integrated combination of social, medical and other services needed to address
their individual problems.

Complainant means a Member or a treating provider or other individual designated
to act on behalf of the Member who filed the Complaint.

Complaint (CHIP Program only) means any dissatisfaction, expressed by a
Complainant, orally or in writing to the MCO, with any aspect of the MCO’s
operation, including, but not limited to, dissatisfaction with plan
administration, procedures related to review or Appeal of an Adverse
Determination, as defined in Texas Insurance Code, Chapter 843, Subchapter G;
the denial, reduction, or termination of a service for reasons not related to
Medical Necessity; the way a service is provided; or disenrollment decisions.
The term does not include misinformation that is resolved promptly by supplying
the appropriate information or clearing up the misunderstanding to the
satisfaction of the CHIP Member.

Complaint (Medicaid only) means an expression of dissatisfaction expressed by a
Complainant, orally or in writing to the MCO, about any matter related to the
MCO other than an Action. As provided by 42 C.F.R. §438.400, possible subjects
for Complaints include, but are not limited to, the quality of care of services
provided, and aspects of interpersonal relationships such as rudeness of a
provider or employee, or failure to respect the Medicaid Member’s rights.

Complex Need means a condition or situation resulting in a need for coordination
or access to services beyond what a PCP would normally provide, triggering the
MCO’s determination that Care Coordination is required.

Comprehensive Care Program: see definition for Texas Health Steps.

Confidential Information means any communication or record (whether oral,
written, electronically stored or transmitted, or in any other form) consisting
of:

(1) Confidential Client information, including HIPAA-defined protected health
information;

(2) All non-public budget, expense, payment and other financial information;

(3) All Privileged Work Product;

(4) All information designated by HHSC or any other State agency as
confidential, and all information designated as confidential under the Texas
Public Information Act;

(5) Information utilized, developed, received, or maintained by HHSC, the MCO,
or participating State agencies for the purpose of fulfilling a duty or
obligation under this Contract and that has not been disclosed publicly.

Consumer-Directed Services means the Member or his legal guardian is the
employer of and retains control over the hiring, management, and termination of
an individual providing personal assistance or respite.

Continuity of Care means care provided to a Member by the same PCP or specialty
provider to ensure that the delivery of care to the Member remains stable, and
services are consistent and unduplicated.

Contract or Agreement means this formal, written, and legally enforceable
contract and amendments thereto between the Parties.

Contract Period or Contract Term means the Initial Contract Period plus any and
all Contract extensions.

Contractor or MCO means the MCO that is a party to this Contract and is an
insurer licensed or approved by TDI as an HMO, ANHC formed in compliance with
Chapter 844 of the Texas Insurance Code, or an EPO with an Exclusive Provider
Benefit Plan approved by TDI in accordance with 28 T.A.C. §3.9201-3.92 12.

Copayment (CHIP only) means the amount that a Member is required to pay when
utilizing certain CHIP Covered Services. Once the copayment is made, further
payment is not required by the Member.

Corrective Action Plan means the detailed written plan that may be required by
HHSC to correct or resolve a deficiency or event causing the assessment of a
remedy or damage against MCO.

Court-Ordered Commitment means a commitment of a Member to a psychiatric
facility for treatment ordered by a court of law pursuant to the Texas Health
and Safety Code, Title VII Subtitle C.

Covered Services means Health Care Services the MCO must arrange to provide to
Members, including all services required by the Contract and state and federal
law, and all Value-added Services negotiated by the Parties (see Attachments
B-2, B-2.1, B-2.2 and B-3 of the HHSC Managed Care Contract relating to “Covered
Services” and “Value-added Services”).

CPW means Case Management for Children and Pregnant Women; a Medicaid program
for children with a health condition/health risk, birth through 20 years of age
and to women with high-risk pregnancies of all ages, in order to help them gain
access to medical, social, educational and other health-related services.
Credentialing means the process of collecting, assessing, and validating
qualifications and otherS.CONTrelevant information pertaining to a health care
provider to determine eligibility and to deliver Covered Services.

Cultural Competency means the ability of individuals and systems to provide
services effectively to people of various cultures, races, ethnic backgrounds,
and religions in a manner that recognizes, values, affirms, and respects the
worth of the individuals and protects and preserves their dignity.

DADS means the Texas Department of Aging and Disability Services or its
successor agency (formerly Department of Human Services).

Date of Disenrollment means the last day of the last month for which MCO
receives payment for a Member.

Day means a calendar day unless specified otherwise.

Default Enrollment means the process established by HHSC to assign a mandatory
STAR, STAR+PLUS, or CHIP Perinate enrollee who has not selected an MCO to an
MCO.

Deliverable means a written or recorded work product or data prepared,
developed, or procured by MCO as part of the Services under the Contract for the
use or benefit of HHSC or the State of Texas.

Delivery Supplemental Payment means a one-time per pregnancy supplemental
payment for STAR, CHIP and CHIP Perinatal MCOs.

Designated Provider means a physician, clinical practice or clinical group
practice, rural clinic, community heath center, community mental health center,
home health agency, or any other entity or provider (including pediatricians,
gynecologists, and obstetricians) that are determined by the State and approved
by the U.S. Secretary of Health and Human Services to be qualified to be a
Health Home for Members with chronic conditions on the basis of documentation
that the physician practice or clinic (A) has the systems and infrastructure in
place to provide Health Home services and (B) satisfies the qualification
standards established by the U.S. Secretary of Health and Human Services.

Diagnostic means assessment that may include gathering of information through
interview, observation, examination, and use of specific tests that allows a
provider to diagnose existing conditions.

Disabled Person or Person with Disability means a person under 65 years of age,
including a child, who qualifies for Medicaid services because of a disability.

Disability means a physical or mental impairment that substantially limits one
(1) or more of an individual’s major life activities, such as caring for
oneself, performing manual tasks, walking, seeing, hearing, speaking, breathing,
learning, and/or working.

Disability-related Access means that facilities are readily accessible to and
usable by individuals with disabilities, and that auxiliary aids and services
are provided to ensure effective communication, in
compliance with Title III of the Americans with Disabilities Act.

Disaster Recovery Plan means the document developed by the MCO that outlines
details for the restoration of the MIS in the event of an emergency or disaster.

Discharge means a formal release of a Member from an Inpatient Hospital stay
when the need for continued care at an inpatient level has concluded. Movement
or Transfer from one (1) Acute Care Hospital or Long Term Care Hospital
/facility and readmission to another within 24 hours for continued treatment is
not a discharge under this Contract.

Disease Management means a system of coordinated healthcare interventions and
communications for populations with conditions in which patient self-care
efforts are significant.

Disproportionate Share Hospital (DSH) means a Hospital that serves a higher than
average number of Medicaid and other low-income patients and receives additional
reimbursement from the State.

DSHS means the Texas Department of State Health Services or its successor agency
(formerly Texas Department of Health and Texas Department of Mental Health and
Mental Retardation).

DSM-IV means the Diagnostic and Statistical Manual of Mental Disorders, Fourth
Edition, which is the American Psychiatric Association’s official classification
of behavioral health disorders.

Dual Eligibles means Medicaid recipients who are also eligible for Medicare.

ECI means Early Childhood Intervention, a federally mandated program for infants
and children under the age of three (3) with or at risk for developmental delays
and/or disabilities. The federal ECI regulations are found at 34 §C.F.R. 303.1
et seq. The State ECI rules are found at 25 TAC §621.21 et seq.

EDI means electronic data interchange.

Effective Date means the effective date of this Contract, as specified in the
HHSC Managed Care Contract document.

Effective Date of Coverage means the first day of the month for which the MCO
has received payment for a Member.

Eligibles means individuals residing in one (1) of the Service Areas and
eligible to enroll in a STAR, STAR+PLUS, CHIP, or CHIP Perinatal MCO, as
applicable.

Emergency Behavioral Health Condition means any condition, without regard to the
nature or cause of
S.CONTthe condition, which in the opinion of a prudent layperson possessing an
average knowledge of health and medicine:

(1) requires immediate intervention and/or medical attention without which
Members would present an immediate danger to themselves or others, or

(2) renders Members incapable of controlling, knowing or understanding the
consequences of their actions.

Emergency Medical Condition means a medical condition manifesting itself by
acute symptoms of recent onset and sufficient severity (including severe pain),
such that a prudent layperson, who possesses an average knowledge of health and
medicine, could reasonably expect the absence of immediate medical care could
result in:

(1) placing the patient’s health in serious jeopardy;

(2) serious impairment to bodily functions;

(3) serious dysfunction of any bodily organ or part;

(4) serious disfigurement; or

(5) in the case of a pregnant women, serious jeopardy to the health of a woman
or her unborn child.

Emergency Services means covered inpatient and outpatient services furnished by
a provider that is qualified to furnish such services under the Contract and
that are needed to evaluate or stabilize an Emergency Medical Condition and/or
an Emergency Behavioral Health Condition, including Post- stabilization Care
Services.

Encounter means a Covered Service or group of Covered Services delivered by a
Provider to a Member during a visit between the Member and Provider. This also
includes Value-added Services.

Encounter Data means data elements from Fee-forService claims or capitated
services proxy claims that are submitted to HHSC by the MCO in accordance with
HHSC’s required format for Medicaid and CHIP MCOs.

Enrollment Report/Enrollment File means the daily or monthly list of Eligibles
that are enrolled with an MCO as Members on the day or for the month the report
is issued.

EPSDT means the federally mandated Early and Periodic Screening, Diagnosis and
Treatment program contained at 42 U.S.C. 1396d(r). The name has been changed to
Texas Health Steps in the State of Texas.

Exclusive Provider Organization (EPO) means an insurer with an Exclusive
Provider Benefit Plan approved by TDI in accordance with 28 T.A.C.
§3.9201-3.9212

Expansion Area means a county or Service Area that has not previously provided
healthcare to HHSC’s MCO Program Members utilizing a managed care model.

Expansion Children means children who are generally at least age one (1), but
under age six (6), and live in a family whose income is at or below 133 percent
of the federal poverty level (FPL). Children in this coverage group have either
elected to bypass TANF or are not eligible for TANF in Texas.

Expansion Service Areas are the Hidalgo and Medicaid Rural Service Areas for the
STAR Program; and the El Paso, Hidalgo, and Lubbock Service Areas for the
STAR+PLUS Program.

Expedited Appeal means an appeal to the MCO in which the decision is required
quickly based on the Member’s health status, and the amount of time necessary to
participate in a standard appeal could jeopardize the Member’s life or health or
ability to attain, maintain, or regain maximum function.

Experience Rebate means the portion of the MCO’s Net Income Before Taxes that is
returned to the State in accordance with Section 10.10 for the STAR, CHIP and
CHIP Perinatal Programs and 10.10.1 for the

STAR+PLUS Program (“Experience Rebate”).

Expiration Date means the expiration date of this Contract, as specified in
HHSC’s Managed Care Contract document.

External Quality Review Organization (EQRO) means the entity that contracts with
HHSC to provide external review of access to and quality of healthcare provided
to Members of HHSC’s MCO Programs.

Fair Hearing means the process adopted and implemented by HHSC in 1 T.A.C.
Chapter 357, in compliance with federal regulations and state rules relating to
Medicaid Fair Hearings.

Farm Worker Child (FWC) means a child birth through age 20 of a Migrant Farm
Worker.

Fee-for-Service means the traditional Medicaid Health Care Services payment
system under which providers receive a payment for each unit of service
according to rules adopted pursuant to Chapter 32, Texas Human Resources Code.

Force Majeure Event means any failure or delay in performance of a duty by a
Party under this Contract that is caused by fire, flood, hurricane, tornadoes,
earthquake, an act of God, an act of war, riot, civil disorder, or any similar
event beyond the reasonable control of such Party and without the fault or
negligence of such Party.

FPL means the Federal Poverty Level.
FQHC means a Federally Qualified Health Center, certified by CMS to meet the
requirements of

11

§1861(aa)(3) of the Social Security Act as a federally qualified health center,
that is enrolled as a provider in the Texas Medicaid program.

Fraud means an intentional deception or misrepresentation made by a person with
the knowledge that the deception could result in some unauthorized benefit to
himself or some other person. It includes any act that constitutes fraud under
applicable federal or state law.

FSR means Financial Statistical Report. The FSR is a report designed by HHSC,
and submitted to HHSC by the MCO in accordance with Contract requirements. The
FSR is a form of modified income statement, subject to audit, and contains
revenue, cost, and other data, as defined by the Contract. Not all incurred
expenses may be included in the FSR.

Functionally Necessary Covered Services means Community-based Long Term Services
and Supports services provided to assist STAR+PLUS Members with activities of
daily living based on a functional assessment of the Member’s activities of
daily living and a determination of the amount of supplemental supports
necessary for the STAR+PLUS Member to remain independent or in the most
integrated setting possible.

Habilitative and Rehabilitative Services means Health Care Services described in
Attachment B-2 that may be required by children who fail to reach
(habilitative) or have lost (rehabilitative) age appropriate developmental
milestones.

Health and Human Services Commission or HHSC means the administrative agency
within the executive department of Texas state government established under
Chapter 531, Texas Government Code, or its designee, including, but not limited
to, the HHS Agencies.

Health Care Services means the Acute Care, Behavioral Health Care, and
health-related services that an enrolled population might reasonably require in
order to be maintained in good health.

Health Home means a Designated Provider (including a provider that operates in
coordination with a team of health care professionals) or a Heath Team selected
by a Member with chronic conditions to provide Health Home Services.

Health Home Services means comprehensive and timely high-quality services that
are provided by a Designated Provider, a Team of Health Care Professionals
operating with such a provider, or a Health Team. Health Home Services include:

(1) Comprehensive care management;

(2) Care coordination and health promotion;

(3) Comprehensive transitional care, including appropriate follow-up, from
inpatient to other settings;

(4) Patient and family support (including authorized representatives);

(5) Referral to community and social support services, if relevant; and

(6) Use of health information technology to link services, as feasible and
appropriate.

Health-related Materials are materials developed by the MCO or obtained from a
third party relating to the prevention, diagnosis or treatment of a medical
condition.

Health Team means such term as described in Section 3502 of the Patient
Protection and Affordable Care Act, P.L. 111-148 (March 23, 2010), as
amended or modified.

HEDIS, the Health Plan Employer Data and Information Set, is a registered
trademark of NCQA. HEDIS is a set of standardized performance
measures designed to reliably compare the performance of managed health care
plans. HEDIS is sponsored, supported and maintained by NCQA.

HHS Agency means the Texas health and human service agencies subject to HHSC’s
oversight under Chapter 531, Texas Government Code, and their successor
agencies.

HHSC Administrative Services Contractor (ASC) means an entity performing MCO
administrative services functions, including member enrollment functions, for
the STAR, STAR+PLUS, CHIP, or CHIP Perinatal MCO Programs under contract with
HHSC.

HHSC MCO Programs or MCO Programs mean the STAR, STAR+PLUS, CHIP, and CHIP
Perinatal MCO Programs.

HIPAA means the Health Insurance Portability and Accountability Act of 1996,
P.L. 104-191 (August 21, 1996), as amended or modified.

Home and Community Support Services Agency or HCSSA means an entity licensed to
provide home health, hospice, or personal assistance services provided to
individuals in their own home or independent living environment as prescribed by
a physician or individualized service plan. Each HCSS must provide clients with
a plan of care that includes specific services the agency agrees to perform. The
agencies are licensed and monitored by DADS or its successor.

Hospital means a licensed public or private institution as defined by
Chapter 241, Texas Health and Safety Code, or in Subtitle C, Title 7, Texas
Health and Safety Code.

ICF-MR means an intermediate care facility for the mentally retarded.

Individual Family Service Plan (IFSP) means the plan for services required by
the Early Childhood Intervention (ECI) Program and developed by an
interdisciplinary team.


12

Initial Contract Period means the Effective Date of the Contract through
August 31, 2015.

Inpatient Stay means at least a 24-hour stay in a facility licensed to provide
Hospital care.

JCAHO means Joint Commission on Accreditation of Health Care Organizations.

Joint Interface Plan (JIP) means a document used to communicate basic system
interface information. This information includes: file structure, data elements,
frequency, media, type of file, receiver and sender of the file, and file I.D.
The JIP must include each of the MCO’s interfaces required to conduct business
under this Contract. The JIP must address the coordination with each of the
MCO’s interface partners to ensure the development and maintenance of the
interface; and the timely transfer of required data elements between contractors
and partners.

Key MCO Personnel means the critical management and technical positions
identified by the MCO in accordance with Article 4.

Linguistic Access means translation and interpreter services, for written and
spoken language to ensure effective communication. Linguistic access includes
sign language interpretation, and the provision of other auxiliary aids and
services to persons with disabilities.

Local Health Department means a local health department established pursuant to
Health and Safety Code, Title 2, Local Public Health Reorganization Act
§121.031.

Local Mental Health Authority (LMHA) means an entity within a specified region
responsible for planning, policy development, coordination, and resource
development and allocation and for supervising and ensuring the provision of
mental health care services to persons with mental illness in one (1) or more
local service areas.

Major Population Group means any population that represents at least 10% of the
Medicaid, CHIP, and/or CHIP Perinatal Program population in the Service Area
served by the MCO.

Mandated or Required Services means services that a state is required to offer
to categorically needy clients under a state Medicaid plan.

Marketing means any communication from the MCO to a Medicaid or CHIP Eligible
who is not enrolled with the MCO that can reasonably be interpreted as intended
to influence the Eligible to:

(1) enroll with the MCO; or

(2) not enroll in, or to disenroll from, another MCO.

Marketing Materials means materials that are produced in any medium by or on
behalf of the MCO and can reasonably be interpreted as intending to
market to potential Members. Health-related Materials are not Marketing
Materials.

Material Subcontract means any contract, Subcontract, or agreement between the
MCO and another entity that meets any of the following criteria:

- the other entity is an Affiliate of the MCO;
- the Subcontract is considered by HHSC to be

for a key type of service or function, including

o Administrative Services (including but not
limited to third party administrator, Network

administration, and claims processing);

o delegated Networks (including but not

limited to behavioral health, dental,
pharmacy, and vision);



  •   management services (including management agreements with parent) o
reinsurance;  

o Disease Management;



  •   pharmacy benefit management (PBM); or o call lines (including nurse and
medical consultation); or  



  •   any other Subcontract that is, or is reasonably expected to be, more
$200,000 per year. Any Subcontracts between the MCO and a single entity that are
split into separate agreements by time period, Program, or SDA, etc., will be
consolidated for the purpose of this definition.

For the purposes of this Agreement, Material Subcontracts do not include
contracts with any non- Affiliates for any of the following, regardless of the
value of the contract:: utilities (e.g., water, electricity, telephone,
Internet), mail/shipping, office space, or computer hardware.

Material Subcontractor or Major Subcontractor means any entity with a Material
Subcontract with the MCO. For the purposes of this Agreement, Material
Subcontractors do not include providers in the MCO’s Provider Network. Material
Subcontractors may include, without limitation, Affiliates, subsidiaries, and
affiliated and unaffiliated third parties.

MCO means managed care organization.

MCO or Contractor means the MCO that is a party to this Contract and is an
insurer licensed or approved by TDI as an HMO, ANHC formed in compliance with
Chapter 844 of the Texas Insurance Code, or an EPO with an Exclusive Provider
Benefit Plan approved by TDI in accordance with 28 T.A.C. §3.9201-3.92 12.

MCO Administrative Services means the performance of services or functions,
other than the direct delivery of Covered Services, necessary for the management
of the delivery of and payment for Covered Services, including but not limited
to Network, utilization, clinical and/or quality management, service
authorization, claims processing, management information systems operation, and
reporting.
S.CONTMCO’s Service Area means all the counties included in any HHSC-defined
Service Area, as applicable to each MCO Program and within which the MCO has
been selected to provide MCO services.

Medicaid means the medical assistance entitlement program authorized and funded
pursuant to Title XIX, Social Security Act (42 U.S.C. §1396 et seq.) and
administered by HHSC.

Medicaid MCOs means contracted MCOs participating in STAR, STAR+PLUS, and/or
STAR Health.

Medical Assistance Only (MAO) means a person that does not receive SSI benefits
but qualifies financially and functionally for limited Medicaid assistance.

Medical Home means a PCP or specialty care Provider who has accepted the
responsibility for providing accessible, continuous, comprehensive and
coordinated care to Members participating in a HHSC MCO Program.

Medically Necessary means:

(1) For Medicaid Members birth through age 20, the following Texas Health Steps
services:

(a) screening, vision, and hearing

services; and

(b) other Health Care Services,

including Behavioral Health Services, that are necessary to correct or
ameliorate a defect or physical or mental illness or condition. A determination
of whether a service is necessary to correct or ameliorate a defect or physical
or mental illness or condition:

(i) must comply with the requirements

of the Alberto N., et al. v. Suehs, et al. partial settlement agreements; and

(ii) may include consideration of other

relevant factors, such as the criteria described in parts (2)(b-g) and (3)(b-g)
of this definition.

(2) For Medicaid Members over age 20 and CHIP Members, non-behavioral health
related Health Care Services that are:

(a) reasonable and necessary to

prevent illnesses or medical conditions, or provide early screening,
interventions, and/or treatments for conditions that cause suffering or pain,
cause physical deformity or limitations in function, threaten to cause or worsen
a handicap, cause illness or infirmity of a Member, or endanger life;

(b) provided at appropriate facilities

and at the appropriate levels of care for the treatment of a Member’s health
conditions;

(c) consistent with health care practice

guidelines and standards that are endorsed by

professionally recognized health care
organizations or governmental agencies;

(d) consistent with the Member’s

diagnoses;

(e) no more intrusive or restrictive than

necessary to provide a proper balance of safety, effectiveness, and efficiency;

(f) are not experimental or

investigative; and

(g) are not primarily for the

convenience of the Member or Provider; and

(3) For Medicaid Members over age 20 and CHIP Members, Behavioral Health
Services that are:

(a) are reasonable and necessary for the diagnosis or treatment of a mental
health or chemical dependency disorder, or to improve, maintain, or prevent
deterioration of functioning resulting from such a disorder;

(b) are in accordance with professionally accepted clinical guidelines and
standards of practice in behavioral health care;

(c) are furnished in the most appropriate and least restrictive setting in which
services can be safely provided;

(d) are the most appropriate level or supply of service that can safely be
provided;

(e) could not be omitted without adversely affecting the Member’s mental and/or
physical health or the quality of care rendered;

(f) are not experimental or investigative; and

(g) are not primarily for the convenience of the Member or Provider.

Member means a person who:

(1)

is entitled to benefits under Title XIX of the Social Security Act and Medicaid,
is in a Medicaid eligibility category included in the STAR or STAR+PLUS Program,
and is enrolled in the STAR or STAR+PLUS Program and the MCO’s STAR or STAR+PLUS
MCO;

(2) is entitled to benefits under Title XIX of the Social Security Act and
Medicaid, is in a Medicaid eligibility category included as a voluntary
participant in the STAR or STAR+PLUS Program, and is enrolled in the STAR or
STAR+PLUS Program and the MCO’s STAR or STAR+PLUS MCO;

(3) has met CHIP eligibility criteria and is enrolled in the MCO’s CHIP MCO; or

13

(4) has met CHIP Perinatal Program eligibility
criteria and is enrolled in the MCO’s CHIP Perinatal Program.

Member Materials means all written materials produced or authorized by the MCO
and distributed to Members or potential members containing information
concerning the MCO Program(s). Member Materials include, but are not limited to,
Member ID cards, Member handbooks, Provider directories, and Marketing
Materials.

Member Month means one (1) Member enrolled with the MCO during any given month.
The total Member Months for each month of a year comprise the annual Member
Months.

Member(s) with Special Health Care Needs (MSHCN) includes a Child or Children
with a Special Health Care Need (CSHCN) and any adult Member who:

(1) has a serious ongoing illness, a Chronic or

Complex Condition, or a Disability that has lasted or is anticipated to last for
a significant period of time, and

(2) requires regular, ongoing therapeutic intervention and evaluation by
appropriately trained health care personnel.

Migrant Farm Worker means a migratory agricultural worker, generally defined as
an individual:

(1) whose principal employment is in agriculture on a seasonal basis;

(2) who has been so employed within the last twenty-four months;

(3) who performs any activity directly related to the production or processing
of crops, dairy products, poultry, or livestock for initial commercial sale or
as a principal means of personal subsistence; and

(4) who establishes for the purposes of such employment a temporary abode.

MIS means Management Information System.

National Committee for Quality Assurance (NCQA) means the independent
organization that accredits MCOs, managed behavioral health organizations, and
accredits and certifies disease management programs. HEDIS and the Quality
Compass are registered trademarks of NCQA.

Net Income before Taxes or Pre-tax Income means an aggregate excess of Revenues
over Allowable Expenses.

Network or Provider Network means all Providers that have entered into Network
Provider agreements with the MCO or its Subcontractor for the delivery of
Medicaid or CHIP Covered Services to the MCO’s Members.

Network Provider or Provider means an appropriately credentialed and licensed
individual, facility, agency, institution, organization or other entity, and its
employees and subcontractors, that has a contract with the MCO for the delivery
of Covered Services to the MCO’s Members.

Network Provider Agreement or Provider Agreement means a contract between and
MCO and a Network Provider for the delivery of Covered Services to members.

Non-capitated Services means those Medicaid services identified in Attachment
B-1, Section 8.2.2.8.

Non-provider Subcontracts means contracts between the MCO and a third party that
performs a function, excluding delivery of Health Care Services, that the MCO is
required to perform under its Contract with HHSC.

Non-Urban County or Rural County means any county with fewer than 50,000
residents as reported by the Texas Association of Counties at:
http://www.county.org/.

Nursing Facility Cost Ceiling means the annualized cost of serving a client in a
nursing facility. A per diem cost is established for each Medicaid nursing
facility resident based on the level of care needed. This level of care is
referred to as the Texas Index for Level of Effort or the TILE level. The per
diem cost is annualized to achieve the nursing facility ceiling.

Nursing Facility Level of Care means the determination that the level of care
required to adequately serve a STAR+PLUS Member is at or above the level of care
provided by a nursing facility.

OB/GYN means obstetrician-gynecologist.

Open Panel means PCPs who are accepting new patients for the MCO Program(s)
served.

Operational Start Date means the first day on which an MCO is responsible for
providing Covered
Services to MCO Program Members and all related Contract functions in a Service
Area. The Operational Start Date may vary per MCO Program and Service Area. The
Operational Start Date(s) applicable to this Contract are set forth in the HHSC
Managed Care Contract document.

Operations Phase means the period of time when MCO is responsible for providing
the Covered Services and all related Contract functions for a Service Area. The
Operations Phase begins on the Operational Start Date, and may vary by MCO
Program and Service Area.

Out-of-Network (OON) means an appropriately licensed individual, facility,
agency, institution, organization or other entity that has not entered into a
contract with the MCO for the delivery of Covered Services to the MCO’s Members.


14

Outpatient Hospital Services means diagnostic, therapeutic, and rehabilitative
services that are provided to Members in an organized medical facility, for less
than a 24-hour period, by or under the direction of a physician.

Parties means HHSC and MCO, collectively. Party means either HHSC or MCO,
individually.

Pended Claim means a claim for payment that requires additional information
before the claim can be Adjudicated as a Clean Claim.

Pharmacy Benefit Manager (PBM) is a third party administrator of prescription
drug programs.

Population Risk Group means a distinct group of members identified by age, age
range, gender, type of program, or eligibility category.

Post-stabilization Care Services means Covered Services, related to an Emergency
Medical Condition that are provided after a Member is stabilized in order to
maintain the stabilized condition, or, for a Medicaid Member, under the
circumstances described in 42 §§C.F.R. 438.1 14(b)&(e) and 42 C.F.R.
§422.1 13(c)(iii) to improve or resolve the Medicaid Member’s condition.

PPACA – means the Patient Protection and Affordable Care Act of 2010 (P.L.
111-148), as amended by the Health Care and Education Reconciliation Act of 2010
(Public Law 111-152), together known as the Affordable Care Act (ACA).

Pre-tax Income or Net Income before Taxes means an aggregate excess of Revenues
over Allowable Expenses.

Primary Care Physician or Primary Care Provider (PCP) means a physician or
provider who has agreed with the MCO to provide a Medical Home to Members and
who is responsible for providing initial and
primary care to patients, maintaining the continuity of patient care, and
initiating referral for care.

Provider types that can be PCPs are from any of the following practice areas:
General Practice, Family Practice, Internal Medicine, Pediatrics,
Obstetrics/Gynecology (OB/GYN), Advanced Practice Nurses (APNs) and Physician
Assistants (when APNs and PAs are practicing under the supervision of a
physician specializing in Family Practice, Internal Medicine, Pediatrics or
Obstetrics/Gynecology who also qualifies as a PCP under this contract),
Federally Qualified Health Centers (FQHCs), Rural Health Clinics (RHCs) and
similar community clinics; and specialist physicians who are willing to provide
a Medical Home to selected Members with special needs and conditions.

Proposal means the proposal submitted by the MCO in response to the RFP.

Provider or Network Provider means an appropriately credentialed and licensed
individual,

facility, agency, institution, organization or other entity, and its employees
and subcontractors, that has a contract with the MCO for the delivery of Covered
Services to the MCO’s Members.

Provider Agreement or Network Provider Agreement means a contract between and
MCO and a Network Provider for the delivery of Covered Services to members.

Provider Network or Network means all Providers that have contracted with the
MCO for the applicable MCO Program.

Proxy Claim Form means a form submitted by Providers to document services
delivered to Members under a capitated arrangement. It is not a claim for
payment.

Public Health Entity means a HHSC Public Health Region, a Local Health
Department, or a Hospital District.

Public Information means information that:

(1) Is collected, assembled, or maintained

under a law or ordinance or in connection with the transaction of official
business by a governmental body or for a governmental body; and

(2) The governmental body owns or has a right of access to.

Qualified and Disabled Working Individual (QDWI) means an individual whose only
Medicaid benefit is payment of the Medicare Part A premium.

Qualified Medicare Beneficiary (QMB) means a Medicare beneficiary whose only
Medicaid benefits are payment of Medicare premiums, deductibles, and coinsurance
for individuals who are entitled to Medicare Part A, whose income does not
exceed 100% of the federal poverty level, and whose resources do not exceed
twice the resource limit of the SSI program.

Quality Improvement means a system to continuously examine, monitor and revise
processes and systems that support and improve administrative and clinical
functions.

Rate Cell means a Population Risk Group for which a Capitation Rate has been
determined.

Rate Period 1 means the period of time beginning on the Operational Start Date
and ending on August 31, 2013. For purposes of rate setting, Rate Period 1 will
be divided into two periods: March 1, 2012 through August 31, 2012, and
September 1, 2012 to August 31, 2013.

Rate Period 2 means the period of time beginning on September 1, 2013 and ending
on August 31, 2014.

Readiness Review means the assurances made by a selected MCO and the examination
conducted by HHSC, or its agents, of MCO’s ability, preparedness,


15

and availability to fulfill its obligations under the Contract.

Real-Time Captioning (also known as CART, Communication Access Real-Time
Translation) means a process by which a trained individual uses a shorthand
machine, a computer, and real-time translation software to type and
simultaneously translate spoken language into text on a computer screen. Real
Time Captioning is provided for individuals who are deaf, have hearing
impairments, or have unintelligible speech. It is usually used to interpret
spoken English into text English but may be used to translate other spoken
languages into text.

Request for Proposals or RFP means the procurement solicitation instrument
issued by HHSC under which this Contract was awarded and all RFP addenda,
corrections or modifications, if any.

Revenue means all revenue received by the MCO pursuant to this Contract,
including retroactive adjustments made by HHSC. Revenue includes any funds
earned on Medicaid or CHIP managed care funds such as investment income and
earned interest. Revenue excludes any reinsurance recoveries, which shall be
shown as a contra-cost, or reported offset to reinsurance expense. Revenues are
reported at gross, and are not netted for any reinsurance premiums paid. See
also the Uniform Managed Care Manual’s “Cost Principles for Expenses.”

Risk means the potential for loss as a result of expenses and costs of the MCO
exceeding payments made by HHSC under the Contract.

Routine Care means health care for covered preventive and medically necessary
Health Care Services that are non-emergent or non-urgent.

Rural County or Non-Urban County means any county with fewer than 50,000
residents as reported by the Texas Association of Counties at:
http://www.county.org/.

Rural Health Clinic (RHC) means an entity that meets all of the requirements for
designation as a rural health clinic under 1861(aa)(1) of the Social Security
Act and approved for participation in the Texas Medicaid Program.

Scope of Work means the description of Services and Deliverables specified in
this Contract, the RFP, the MCO’s Proposal, and any attachments and
modifications to these documents.

SDX means State Data Exchange.

Security Plan means a document that contains detailed management, operational,
and technical information about a system, its security requirements, and the
controls implemented to provide protection against risks and vulnerabilities.

SED means severe emotional disturbance as determined by a Local Mental Health
Authority.
Service Area means the counties included in any HHSC-defined areas as applicable
to each MCO Program.

Service Coordination means a specialized care management service that is
performed by a Service Coordinator and that includes but is not limited to:

(1) identification of needs, including physical health, mental health services
and for STAR+PLUS Members, long term support services,

(2) development of a Service Plan to address those identified needs;

(3) assistance to ensure timely and a coordinated access to an array of
providers and Covered Services;

(4) attention to addressing unique needs of Members; and

(5) coordination of Covered Services with Noncapitated Services, as necessary
and appropriate.

Service Coordinator means the person with primary responsibility for providing
service coordination and care management to STAR+PLUS Members.

Service Management is an administrative service in the STAR, and CHIP Programs
performed by the MCO to facilitate development of a Service Plan and
coordination of services among a Member’s PCP, specialty providers and
non-medical providers to ensure Members with Special Health Care Needs and/or
Members needing high-cost treatment have access to, and appropriately utilize,
Medically Necessary Covered Services, Non-capitated Services, and other services
and supports.

Service Plan (SP) means an individualized plan developed with and for Members
with Special Health Care Needs, including persons with disabilities or chronic
or complex conditions.

Services means the tasks, functions, and responsibilities assigned and delegated
to the MCO under this Contract.

Significant Traditional Provider or STP means primary care providers, long term
services and supports providers, and pharmacy providers identified by HHSC as
having provided a significant level of care to Medicaid or CHIP clients.
Disproportionate Share Hospitals (DSH) are also Medicaid STPs.

Skilled Nursing Facility Services (CHIP only) Services provided in a facility
that provides nursing or rehabilitation services and Medical supplies and use of
appliances and equipment furnished by the facility.

Software means all operating system and applications software used by the MCO to
provide the Services under this Contract.

Specialty Hospital means any inpatient Hospital that is not a general Acute Care
Hospital.


16

Specified Low-Income Medicare Beneficiary (SLMB) means a Medicare beneficiary
whose only Medicaid benefit is payment of the Medicare Part B premium.

SPMI means severe and persistent mental illness as determined by the Local
Mental Health Authority.

SSA means the Social Security Administration.

Stabilize means to provide such medical care as to assure within reasonable
medical probability that no deterioration of the condition is likely to result
from, or occur from, or occur during discharge, transfer, or admission of the
Member.

STAR+PLUS or STAR+PLUS Program means the State of Texas Medicaid managed care
program in which HHSC contracts with MCOs to provide, arrange, and coordinate
preventive, primary, acute and Long-term Services and Supports Covered Services
to adult persons with disabilities and elderly persons age 65 and over who
qualify for Medicaid through the SSI program and/or the MAO program. Children
birth through age 20 who qualify for Medicaid through the SSI program, may
voluntarily participate in the STAR+PLUS program.

STAR+PLUS MCOs means contracted MCOs participating in the STAR+PLUS Program.

State Fiscal Year (SFY) means a 12-month period beginning on September 1 and
ending on August 31 the following year.

Subcontract means any agreement between the MCO and another party to fulfill the
requirements of the Contract.

Subcontractor means any individual or entity, including an Affiliate, that has
entered into a Subcontract with MCO.

Subsidiary means an Affiliate controlled by such person or entity directly or
indirectly through one (1) or more intermediaries.

Supplemental Security Income (SSI) means a Federal income supplement program
funded by general tax revenues (not Social Security taxes) designed to help
aged, blind and disabled people with little or no income by providing cash to
meet basic needs for food, clothing and shelter.

T.A.C. means Texas Administrative Code.

TDD means telecommunication device for the deaf. It is interchangeable with the
term Teletype machine or TTY.

TDI means the Texas Department of Insurance.

Team of Health Care Professionals means physicians and other professionals, such
a a nurse care coordinator, nutritionist, social worker, behavioral health
professional, or any professionals deemed appropriate by HHSC and approved by
CMS. The team may be free-standing, virtual, or based at a

Hospital, community health center, community mental health center, rural clinic,
clinical practice or clinical group practice, academic health center, or any
entity deemed appropriate by HHSC and approved by CMS.

Temporary Assistance to Needy Families (TANF) means the federally funded program
that provides assistance to single parent families with children who meet the
categorical requirements for aid. This program was formerly known as the Aid to
Families with Dependent Children (AFDC) program.

Texas Health Steps is the name adopted by the State of Texas for the federally
mandated Early and Periodic Screening, Diagnosis and Treatment (EPSDT) program.
It includes the State’s Comprehensive Care Program extension to EPSDT, which
adds benefits to the federal EPSDT requirements contained in 42 U.S.C.
§1396d(r), and defined and codified at 42 C.F.R. §§440.40 and 441.56-62. HHSC’s
rules are contained in 25 T.A.C., Chapter 33 (relating to Early and Periodic
Screening, Diagnosis and Treatment).

Texas Medicaid Bulletin means the bi-monthly update to the Texas Medicaid
Provider Procedures Manual.

Texas Medicaid Provider Procedures Manual means the policy and procedures manual
published by or on behalf of HHSC that contains policies and procedures required
of all health care providers who participate in the Texas Medicaid program. The
manual is published annually and is updated bimonthly by the Texas Medicaid
Bulletin.

Texas Public Information Act refers to the provisions of Chapter 552 of the
Texas Government Code.

Third Party Liability (TPL) means the legal responsibility of another individual
or entity to pay for all or part of the services provided to Members under the
Contract (see 1 TAC §354.2301 et seq., relating to Third Party Resources).

Third Party Recovery (TPR) means the recovery of payments on behalf of a Member
by HHSC or the MCO from an individual or entity with the legal responsibility to
pay for the Covered Services.

Transfer means the movement of the Member from one (1) Acute Care Hospital or
Long Term Care Hospital/facility and readmission to another Acute Care Hospital
or Long Term Care Hospital/facility within 24 hours for continued treatment.

Transition Phase includes all activities the MCO is required to perform between
the Contract Effective Date and the Operational Start Date for an MCO Program
and all or part of a Service Area.

Turnover Phase includes all activities the MCO is required to perform in order
to close out the Contract
S.CONTand/or transition Contract activities and operations to HHSC or a
subsequent contractor.

Turnover Plan means the written plan developed by MCO, approved by HHSC, to be
employed during the Turnover Phase.

Uniform Managed Care Manual (UMCM) means the manual published by or on behalf of
HHSC that contains policies and procedures required of all MCOs participating in
the HHSC Programs. The UMCM, as amended or modified, is incorporated by
reference into the Contract.

URAC /American Accreditation Health Care Commission means the independent
organization that accredits Utilization Review functions and offers a variety of
other accreditation and certification programs for health care organizations.

Urban County means any county with 50,000 or more residents as reported by the
Texas Association of Counties at: http://www.county.org/.

Urgent Behavioral Health Situation means a behavioral health condition that
requires attention and assessment within 24 hours but which does not place the
Member in immediate danger to himself or herself or others and the Member is
able to cooperate with treatment.

Urgent Condition means a health condition including an Urgent Behavioral Health
Situation that is not an emergency but is severe or painful enough to cause a
prudent layperson, possessing the average
knowledge of medicine, to believe that his or her condition requires medical
treatment evaluation or treatment within 24 hours by the Member’s PCP or PCP
designee to prevent serious deterioration of the Member’s condition or health.

Utilization Review means the system for retrospective, concurrent, or
prospective review of the Medical Necessity and appropriateness of Health Care
Services provided, being provided, or proposed to be provided to a Member. The
term does not include elective requests for clarification of coverage.

Value-added Services means additional services for coverage beyond those
specified in Attachments B2, B-2.1, and B-2.2. Value-added Services may be
actual Health Care Services, benefits, or positive incentives that HHSC
determines will promote healthy lifestyles and improve health outcomes among
Members. Value-added Services that promote healthy lifestyles should target
specific weight loss, smoking cessation, or other programs approved by HHSC.
Temporary phones, cell phones, additional transportation benefits, and extra
home health services may be Value-added Services, if approved by HHSC. Best
practice approaches to delivering Covered Services are not considered
Value-added Services.

Waste means practices that are not cost-efficient.

Wrap-Around Services means services for Dual Eligible Members that are covered
by Medicaid:

(1) when the Dual Eligible Member has exceeded the Medicare coverage limit; or



  (2)   that are not covered by Medicare. Article 3. General Terms & Conditions
Section 3.01 Contract elements.  

(a) Contract documentation.

The Contract between the Parties will consist of the HHSC Managed Care Contract
document and all attachments and amendments.

(b) Order of documents.

In the event of any conflict or contradiction between or among the contract
documents, the documents must control in the following order of precedence:

(1) The final executed HHSC Managed Care Contract document, and all amendments
thereto;

(2) HHSC Managed Care Contract Attachment

A – “Uniform Managed Care Contract Terms and Conditions,” and all amendments
thereto;

(3) HHSC Managed Care Contract Attachment

B – “Scope of Work/Performance Measures,” and all attachments and amendments
thereto;

(4) The Uniform Managed Care Manual, and all attachments and amendments thereto;
and

(5) HHSC Managed Care Contract Attachment C-1 – “MCO’s Proposal.”

Section 3.02 Term of the Contract.

The term of the Contract will begin on the Effective Date and will conclude on
the Expiration Date. The Parties may renew the Contract for an additional period
or periods, but the Contract Term may not exceed a total of eight
(8) operational years. All reserved contract extensions beyond the Expiration
Date will be subject to good faith negotiations between the Parties and mutual
agreement to the extension(s).

Section 3.03 Funding.

This Contract is expressly conditioned on the availability of state and federal
appropriated funds. MCO will have no right of action against HHSC in the event
that HHSC is unable to perform its obligations under this Contract as a result
of the suspension, termination, withdrawal, or failure of funding to HHSC or
lack of sufficient funding of HHSC for any activities or functions contained
within the scope of this Contract. If funds become unavailable, the provisions
of Article 12, “Remedies and Disputes” will apply. HHSC will use all reasonable
efforts to ensure that such funds are available, and will negotiate in good
faith with MCO to resolve any MCO claims for payment that represent accepted
Services or
S.CONTDeliverables that are pending at the time funds become unavailable. HHSC
must make best efforts to provide reasonable written advance notice to MCO upon
learning that funding for this Contract may be unavailable.

Section 3.04 Delegation of authority.

Whenever, by any provision of this Contract, any right, power, or duty is
imposed or conferred on HHSC, the right, power, or duty so imposed or conferred
is possessed and exercised by the Executive Commissioner unless any such right,
power, or duty is specifically delegated to the duly appointed agents or
employees of HHSC. The Commissioner will reduce any such delegation of authority
to writing and provide a copy to MCO on request.

Section 3.05 No waiver of sovereign immunity.

The Parties expressly agree that no provision of this Contract is in any way
intended to constitute a waiver by HHSC or the State of Texas of any immunities
from suit or from liability that HHSC or the State of Texas may have by
operation of law.

Section 3.06 Force Majeure.

Neither Party will be liable for any failure or delay in performing its
obligations under the Contract if such failure or delay is due to a Force
Majeure Event. The existence of such causes of delay or failure will extend the
period of performance in the exercise of reasonable diligence until after the
causes of delay or failure have been removed. Each Party must inform the other
in writing with proof of receipt within five (5) Business Days of the existence
of a Force Majeure Event.

Section 3.07 Publicity.

(a) MCO may use the name of HHSC, the State of Texas, any HHS Agency, and the
name of the HHSC MCO Program in any media release, public announcement, or
public disclosure relating to the Contract or its subject matter only if, at
least seven (7) calendar days prior to distributing the material, the MCO
submits the information to HHSC for review and comment. If HHSC has not
responded within seven (7) calendar days, the MCO may use the submitted
information. HHSC reserves the right to object to and require changes to the
publication if, at HHSC’s sole discretion, it determines that the publication
does not accurately reflect the terms of the Contract or the MCO’s performance
under the Contract. .

(b) MCO will provide HHSC with one (1) electronic copy of any information
described in Subsection 3.07(a) prior to public release. MCO will provide
additional copies, including hard copies, at the request of HHSC.

(c) The requirements of Subsection 3.07(a) do
not apply to:

(1) proposals or reports submitted to HHSC, an administrative agency of the
State of Texas, or a governmental agency or unit of another state or the federal
government;

(2) information concerning the Contract’s terms,
subject matter, and estimated value:

(a) in any report to a governmental body to which the MCO is required by law to
report such information, or

(b) that the MCO is otherwise required by law to disclose; and

(3) Member Materials (the MCO must comply with the Uniform Managed Care Manual’s
provisions regarding the review and approval of Member Materials).

Section 3.08 Assignment.

(a) Assignment by MCO.

MCO must not assign all or any portion of its rights under or interests in the
Contract or delegate any of its duties without prior written consent of HHSC.
Any written request for assignment or delegation must be accompanied by written
acceptance of the

assignment or delegation by the assignee or delegation by the delegate. Except
where otherwise agreed in writing by HHSC, assignment or delegation will not
release MCO from its obligations pursuant to the Contract. An HHSC-approved
Material Subcontract will not be considered to be an assignment or delegation
for purposes of this section.

(b) Assignment by HHSC.

MCO understands and agrees HHSC may in one (1) or more transactions assign,
pledge, transfer, or hypothecate the Contract. This assignment will only be made
to another State agency or a non-State agency that is contracted to perform
agency support.

(c) Assumption.

Each party to whom a transfer is made (an “Assignee”) must assume all or any
part of MCO’S or HHSC’s interests in the Contract, the product, and any
documents executed with respect to the Contract.

Section 3.09 Cooperation with other vendors and prospective vendors.

HHSC may award supplemental contracts for work related to the Contract, or any
portion thereof. MCO will reasonably cooperate with such other vendors, and will
not commit or permit any act that may interfere with the performance of work by
any other vendor.

S.CONTSection 3.10 Renegotiation and reprocurement rights.

(a) Renegotiation of Contract terms.

Notwithstanding anything in the Contract to the contrary, HHSC may at any time
during the term of the Contract exercise the option to notify MCO that HHSC has
elected to renegotiate certain terms of the Contract. Upon MCO’s receipt of any
notice pursuant to this Section, MCO and HHSC will undertake good faith
negotiations of the subject terms of the Contract, and may execute an amendment
to the Contract in accordance with Article 8.

(b) Reprocurement of the services or procurement of additional services.

Notwithstanding anything in the Contract to the contrary, whether or not HHSC
has accepted or rejected MCO’s Services and/or Deliverables
provided during any period of the Contract, HHSC may at any time issue requests
for proposals or offers to other potential contractors for performance of any
portion of the Scope of Work covered by the Contract or Scope of Work similar or
comparable to the Scope of Work performed by MCO under the Contract.

(c) Termination rights upon reprocurement.

If HHSC elects to procure the Services or Deliverables or any portion of the
Services or Deliverables from another vendor in accordance with this Section,
HHSC will have the termination rights set forth in Article 12, “Remedies and
Disputes.”

Section 3.11 RFP errors and omissions.

MCO will not take advantage of any errors and/or omissions in the RFP or the
resulting Contract. MCO must promptly notify HHSC of any such errors and/or
omissions that are discovered.

Section 3.12 Enforcement Costs.

In the event of any litigation, appeal, or other legal action to enforce any
provision of the Contract, MCO agrees to pay all reasonable expenses of such
action, if HHSC is the prevailing Party.

Section 3.13 Preferences under service

contracts.

MCO is required in performing the Contract to purchase products and materials
produced in the State of Texas when they are available at a price and time
comparable to products and materials produced outside the State.

Section 3.14 Time of the essence.

In consideration of the need to ensure uninterrupted and continuous MCO Program
performance, time is of the essence in the performance of the Scope of Work
under the Contract.

Section 3.15 Notice

(a) Any notice or other legal communication
required or permitted to be made or given by either

Party pursuant to the Contract will be in writing and in English, and will be
deemed to have been given:

(1) Three (3) Business Days after the date of mailing if sent by registered or
certified U.S. mail, postage prepaid, with return receipt requested;

(2) When transmitted if sent by facsimile, provided a confirmation of
transmission is produced by the sending machine; or

(3) When delivered if delivered personally or sent by express courier service.

(b) The notices described in this Section may not be sent by electronic mail.

(c) All notices must be sent to the Project

Manager identified in the HHSC Managed Care Contract document. In addition,
legal notices must be sent to the Legal Contact identified in the HHSC Managed
Care Contract document.

(d) Routine communications that are administrative in nature will be provided in
a manner agreed to by the Parties.

Article 4. Contract Administration & Management

Section 4.01 Qualifications, retention and replacement of MCO employees.

MCO agrees to maintain the organizational and administrative capacity and
capabilities to carry out all duties and responsibilities under this Contract.
The personnel MCO assigns to perform the duties and responsibilities under this
Contract will be properly trained and qualified for the functions they are to
perform. Notwithstanding transfer or turnover of personnel, MCO remains
obligated to perform all duties and responsibilities under this Contract without
degradation and in accordance with the terms of this Contract.

Section 4.02 MCO’s Key Personnel. (a) Designation of Key Personnel.

MCO must designate key management and technical personnel who will be assigned
to the Contract. For the purposes of this requirement, Key Personnel are those
with management responsibility or principal technical responsibility for the
following functional areas for each MCO Program included within the scope of the
Contract:

(1) Member Services;

(2) Management Information Systems;

(3) Claims Processing,

(4) Provider Network Development and Management;

(5) Benefit Administration and Utilization and Care Management;

(6) Quality Improvement;

(7) Behavioral Health Services;

S.CONT(8) Financial Functions;

(9) Reporting;

(10) Executive Director(s) for applicable HHSC MCO Program(s) as defined in
Section 4.03, “Executive Director”;

(11) Medical Director(s) for applicable HHSC MCO Program(s) as defined in
Section 4.04, “Medical Director”; and

(12) Management positions for STAR+PLUS Service Coordinators for STAR+PLUS MCOs
as defined in Section 4.04.1, “STAR+PLUS Service Coordinator.”

(b) Support and Replacement of Key Personnel.

The MCO must maintain, throughout the Contract Term, the ability to supply its
Key Personnel with the required resources necessary to meet Contract
requirements and comply with applicable law. The MCO must ensure project
continuity by timely replacement of Key Personnel, if necessary, with a
sufficient number of persons having the requisite skills, experience and other
qualifications.
Regardless of specific personnel changes, the MCO must maintain the overall
level of expertise, experience, and skill reflected in the Key MCO Personnel job
descriptions and qualifications included in the MCO’s proposal.

(c) Notification of replacement of Key

Personnel.

MCO must notify HHSC within 15 Business Days of any change in Key Personnel.
Hiring or replacement of Key Personnel must conform to all Contract
requirements. If HHSC determines that a satisfactory working relationship cannot
be established between certain Key Personnel and HHSC, it will notify the MCO in
writing. Upon receipt of HHSC’s notice, HHSC and MCO will attempt to resolve
HHSC’s concerns on a mutually agreeable basis.

Section 4.03 Executive Director.

(a) The MCO must employ a qualified individual to serve as the Executive
Director for its HHSC MCO Program(s). Such Executive Director must be employed
full-time by the MCO, be primarily

dedicated to HHSC MCO Program(s), and must hold a Senior Executive or Management
position in the MCO’s organization, except that the MCO may propose an alternate
structure for the Executive Director position, subject to HHSC’s prior written
approval.

(b) The Executive Director must be authorized and empowered to represent the MCO
regarding all matters pertaining to the Contract prior to such representation.
The Executive Director must act as liaison between the MCO and the HHSC and must
have responsibilities that include, but are not limited to, the following:

(1) ensuring the MCO’s compliance with the terms of the Contract, including
securing and coordinating resources necessary for such compliance;

(2) receiving and responding to all inquiries and

requests made by HHSC related to the Contract, in the timeframes and formats
specified by HHSC. Where practicable, HHSC must consult with the MCO to
establish timeframes and formats reasonably acceptable to the Parties;

(3) attending and participating in regular HHSC MCO Executive Director meetings
or conference calls;

(4) attending and participating in regular HHSC Regional Advisory Committees
(RACs) for managed care (the Executive Director may designate key personnel to
attend a RAC if the Executive Director is unable to attend);

(5) making best efforts to promptly resolve any issues identified either by the
MCO or HHSC that may arise and are related to the Contract;

(6) meeting with HHSC representative(s) on a periodic or as needed basis to
review the MCO’s performance and resolve issues, and

(7) meeting with HHSC at the time and place requested by HHSC, if HHSC
determines that the MCO is not in compliance with the requirements of the
Contract.

Section 4.04 Medical Director.

(a) The MCO must have a qualified individual to

serve as the Medical Director for its HHSC MCO Program(s). The Medical Director
must be currently licensed in Texas under the Texas Medical Board as an M.D. or
D.O. with no restrictions or other licensure limitations. The Medical Director
must comply with the requirements of 28 T.A.C. §11.1606 and all applicable
federal and state statutes and regulations.

(b) The Medical Director, or his or her

designee, must be available by telephone 24 hours a day, seven (7) days a week,
for Utilization Review decisions. The Medical Director, and his/her designee,
must either possess expertise with Behavioral Health Services, or ready access
to such expertise to ensure timely and appropriate medical decisions for
Members, including after regular business hours.

(c) The Medical Director, or his or her designee,

must be authorized and empowered to represent the MCO regarding clinical issues,
Utilization Review and quality of care inquiries. The Medical Director, or his
or her designee, must exercise independent medical judgment in all decisions
relating to Medical Necessity. The MCO must ensure that its decisions relating
to m Medical Necessity are not adversely influenced by fiscal management
decisions. HHSC

17

may conduct reviews of decisions relating to Medical Necessity upon reasonable
notice.

(d) For purposes of this section, the Medical
Director’s designee must be:

(1) a physician that meets the qualifications for a Medical Director, as
described in subparts (a) through (c), above; or

(2) for prior authorization determinations for outpatient pharmacy benefits, a
Texas-licensed pharmacist working under the direction of the Medical Director,
provided such delegation is included in the MCO’s TDI-approved utilization
review plan.

(e) The Medical Director, or his or her physician
designee, must make determinations regarding Utilization Review appeals,
including appeals of prior authorization denials for outpatient pharmacy
benefits.

Section 4.04.1 STAR+PLUS Service

Coordinator

(a) STAR+PLUS MCOs must employ as Service Coordinators persons experienced in
meeting the needs of people with disabilities, old and young, and vulnerable
populations who have Chronic or Complex Conditions. A Service Coordinator must
have an undergraduate and/or graduate degree in social work or a related field,
or be a Registered Nurse, Licensed Vocational Nurse, Advanced Nurse
Practitioner, or a Physician Assistant.

(b) The STAR+PLUS MCO must monitor the Service Coordinator’s workload and
performance to ensure that he or she is able to perform all necessary Service
Coordination functions for the STAR+PLUS Members in a timely manner.

(c) The Service Coordinator must be

responsible for working with the Member or his or her representative, the PCP
and other Providers to develop a seamless package of care in which primary,
Acute Care, and Long-term Services and Supports service needs are met through a
single, understandable, rational plan. Each Member’s Service Plan must also be
well coordinated with the Member’s family and community support systems,
including Independent Living Centers, Area Agencies on Aging and Mental
Retardation Authorities. The Service Plan should be agreed to and signed by the
Member or the Member’s representative to indicate agreement with the plan. The
plan should promote consumer direction and self-determination and may include
information for services outside the scope of Covered Services such as how to
access affordable, integrated housing. For Dual Eligible Members, the STAR+PLUS
MCO is responsible for meeting the Member’s Community Long- term Services and
Supports needs.

(d)

The STAR+PLUS MCO must empower its

Service Coordinators to authorize the provision and delivery of Covered
Services, including Community Long-term Services and Supports Covered Services.

Section 4.05 Responsibility for MCO personnel and Subcontractors.

(a) MCO’s employees and Subcontractors will
not in any sense be considered employees of HHSC or the State of Texas, but will
be considered for all purposes as the MCO’s employees or its Subcontractor’s
employees, as applicable.

(b) Except as expressly provided in this
Contract, neither MCO nor any of MCO’s employees or Subcontractors may act in
any sense as agents or representatives of HHSC or the State of Texas.

(c) MCO agrees that anyone employed by MCO
to fulfill the terms of the Contract is an employee of MCO and remains under
MCO’s sole direction and control. MCO assumes sole and full responsibility for
its acts and the acts of its employees and Subcontractors.

(d) MCO agrees that any claim on behalf of any
person arising out of employment or alleged employment by the MCO (including,
but not limited to, claims of discrimination against MCO, its officers,

or its agents) is the sole responsibility of MCO and not the responsibility of
HHSC. MCO will indemnify and hold harmless the State from any and all claims
asserted against the State arising out of such employment or alleged employment
by the MCO. MCO understands that any person who alleges a claim arising out of
employment or alleged employment by MCO will not be entitled to any
compensation, rights, or benefits from HHSC (including, but not limited to,
tenure rights, medical and hospital care, sick and annual/vacation leave,
severance pay, or retirement benefits).

(e) MCO agrees to be responsible for the
following in respect to its employees:

(1) Damages incurred by MCO’s employees within the scope of their duties under
the Contract; and

(2) Determination of the hours to be worked and the duties to be performed by
MCO’s employees.

(f) MCO agrees and will inform its employees
and Subcontractor(s) that there is no right of subrogation, contribution, or
indemnification against HHSC for any duty owed to them by MCO pursuant to this
Contract or any judgment rendered against the MCO. HHSC’s liability to the MCO’s
employees, agents and Subcontractors, if any, will be governed by the Texas Tort
Claims Act, as amended or modified (TEX. CIV. PRACT. & REM. CODE §101 .001et
seq.).

18

(g) MCO understands that HHSC does not
assume liability for the actions of, or judgments rendered against, the MCO, its
employees, agents or Subcontractors. MCO agrees that it has no right to
indemnification or contribution from HHSC for any such judgments rendered
against MCO or its Subcontractors.

Section 4.06 Cooperation with HHSC and state administrative agencies.

(a) Cooperation with Other MCOs.

MCO agrees to reasonably cooperate with and work with the other MCOs in the MCO
Programs, Subcontractors, and third-party representatives as requested by HHSC.
To the extent permitted by HHSC’s financial and personnel resources, HHSC agrees
to reasonably cooperate with MCO and to use its best efforts to ensure that
other HHSC contractors reasonably cooperate with the MCO.

(b) Cooperation with state and federal administrative agencies.

MCO must ensure that MCO personnel will cooperate with HHSC or other state or
federal administrative agency personnel at no charge to HHSC for purposes
relating to the administration of MCO Programs including, but not limited to the
following purposes:

(1) The investigation and prosecution of Fraud, Abuse, and Waste in the HHSC
programs;

(2) Audit, inspection, or other investigative purposes; and

(3) Testimony in judicial or quasi-judicial proceedings relating to the Services
and/or Deliverables under this Contract or other delivery of information to HHSC
or other agencies’ investigators or legal staff.

Section 4.07 Conduct of MCO personnel and Subcontractors.

(a) While performing the Scope of Work, MCO’s
personnel and Subcontractors must:

(1) Comply with applicable state rules and regulations and HHSC’s requests
regarding personal and professional conduct generally applicable to the service
locations; and

(2) Otherwise conduct themselves in a businesslike and professional manner.

(b) If HHSC determines in good faith that a
particular employee or Subcontractor is not conducting himself or herself in
accordance with this Contract, HHSC may provide MCO with notice and
documentation concerning such conduct. Upon receipt of such notice, MCO must
promptly investigate the matter and take appropriate action that may include:

(1) Removing the employee or Subcontractor from the project;

(2) Providing HHSC with written notice of such removal; and

(3) Replacing the employee or Subcontractor with a similarly qualified
individual acceptable to HHSC.

(c) Nothing in the Contract will prevent MCO, at the request of HHSC, from
replacing any personnel who are not adequately performing their assigned
responsibilities or who, in the reasonable opinion of HHSC’s Project Manager,
after consultation with MCO, are unable to work effectively with the members of
the HHSC’s staff. In such event, MCO will provide replacement personnel with
equal or greater skills and qualifications as soon as reasonably practicable.
Replacement of Key Personnel will be subject to HHSC review. The Parties will
work together in the event of any such replacement so as not to disrupt the
overall project schedule.

(d) MCO agrees that anyone employed or retained by MCO to fulfill the terms of
the Contract remains under MCO’s sole direction and control.

(e) MCO must have policies regarding disciplinary action for all employees who
have failed to comply with federal and/or state laws and the MCO’s standards of
conduct, policies and

procedures, and Contract requirements. MCO must have policies regarding
disciplinary action for all employees who have engaged in illegal or unethical
conduct.

Section 4.08 Subcontractors.

(a) MCO remains fully responsible for the obligations, services, and functions
performed by its Subcontractors to the same extent as if such obligations,
services, and functions were performed by MCO’s employees, and for purposes of
this Contract such work will be deemed work performed by MCO. HHSC reserves the
right to require the replacement of any Subcontractor found by HHSC to be
unacceptable and unable to meet the requirements of the Contract, and to object
to the selection of a Subcontractor.

(b) MCO must:

(1) actively monitor the quality of care and services, as well as the quality of
reporting data, provided under a Subcontract;

(2) provide HHSC with a copy of TDI filings of delegation agreements;

(3) unless otherwise provided in this Contract, provide HHSC with written notice
no later than:

(i) three (3) Business Days after

receiving notice from a Material Subcontractor of its intent to terminate a
Subcontract;

(ii) 180 calendar days prior to the

termination date of a Material Subcontract for MIS systems operation or
reporting;

S.CONT(iii) 90 calendar days prior to the termination date of a Material
Subcontract for non-MIS MCO Administrative Services; and

(iv) 30 calendar days prior to the termination date of any other Material
Subcontract.

HHSC may grant a written exception to these notice requirements if, in HHSC’s
reasonable determination, the MCO has shown good cause for a shorter notice
period.

(c) During the Contract Period, Readiness
Reviews by HHSC or its designated agent may occur if:

(1) a new Material Subcontractor is employed by MCO;

(2) an existing Material Subcontractor provides services in a new Service Area;

(3) an existing Material Subcontractor provides services for a new MCO Program;

(4) an existing Material Subcontractor changes locations or changes its MIS and
or operational functions;

(5) an existing Material Subcontractor changes one (1) or more of its MIS
subsystems, claims processing or operational functions; or

(6) a Readiness Review is requested by HHSC.

The MCO must submit information required by HHSC for each proposed Material
Subcontractor as indicated in Section 7, “Transition Phase Requirements.” Refer
to Sections 8.1.1.2, “Additional Readiness Reviews and Monitoring Efforts,” and
8.1.18, “Management Information System Requirements” for additional information
regarding MCO Readiness Reviews during the Contract Period.

(d) MCO must not disclose Confidential
Information of HHSC or the State of Texas to a Subcontractor unless and until
such Subcontractor has agreed in writing to protect the confidentiality of such
Confidential Information in the manner required of MCO under this Contract.

(e) MCO must identify any Subcontractor that is
a subsidiary or entity formed after the Effective Date of the Contract, whether
or not an Affiliate of MCO. The MCO must substantiate the proposed
Subcontractor’s ability to perform the subcontracted Services, and certify to
HHSC that no loss of service will occur as a result of the performance of such
Subcontractor. The MCO will be the sole point of contact with regard to
contractual matters..

(f) Except as provided herein, all Subcontracts
must be in writing and must provide HHSC the right to examine the Subcontract
and all Subcontractor records relating to the Contract and the Subcontract.

This requirement does not apply to agreements with utility or mail service
providers.

(g) A Subcontract whereby MCO receives rebates, recoupments, discounts,
payments, or other consideration from a Subcontractor (including without
limitation Affiliates) pursuant to or related to the execution of this Contract
must be in writing and must provide HHSC the right to examine the Subcontract
and all records relating to such consideration.

(h) All Subcontracts described in subsections (f) and (g) must show the dollar
amount or the value of any consideration that MCO pays to or receives from the
Subcontractor.

(i) HMO must submit a copy of each Material Subcontract executed prior to the
Effective Date of the Contract to HHSC no later than thirty (30) days after the
Effective Date of the Contract. For Material Subcontracts executed or amended
after the Effective Date of the Contract, MCO must submit a copy to HHSC no
later than five (5) Business Days after execution or amendment.

(j) Network Provider Contracts must include the mandatory provisions included in
Uniform Managed Care Manual Chapter 8.1, “Provider Contract Checklist.”

(k) HHSC reserves the right to reject any Subcontract or require changes to any
provisions that do not comply with the requirements or duties and
responsibilities of this Contract or create significant barriers for HHSC in
monitoring compliance with this Contract.

(l) MCO must comply with the requirements of Section 6505 of the PPACA, entitled
“Prohibition on Payments to Institutions or Entities Located Outside of the
United States.”

(m) Provider payment must comply with the requirements of Section 2702 of PPACA,
entitled “Payment Adjustment for Health Acquired Conditions.”

Section 4.09 HHSC’s ability to contract with Subcontractors.

The MCO may not limit or restrict, through a covenant not to compete, employment
contract or other contractual arrangement, HHSC’s ability to contract with
Subcontractors or former employees of the MCO.

Section 4.10 MCO Agreements with Third Parties

(a) If the MCO intends to report compensation
paid to a third party (including without limitation an Affiliate) as an
Allowable Expense under this Contract, the compensation paid to the third party
exceeds $200,000, or is reasonably anticipated to exceed $200,000, in a State
Fiscal Year, then the MCO’s agreement with the third party must be in writing.
The agreement must provide HHSC the right
S.CONTto examine the agreement and all records relating to the agreement.

(b) All agreements whereby the MCO or its Subcontractors receive discounts,
incentives, rebates, fees, free goods, bundling arrangements, recoupments,
retrocession, payments, or other consideration from a third party (including
without limitation Affiliates) pursuant to or related to the execution of this
Contract, must be in writing and must provide HHSC and the Office of Attorney
General the right to examine the agreement and all records relating to such
consideration.

(c) All agreements described in subsections (a) and (b) must show the dollar
amount, the percentage of money, or the value of any consideration that MCO pays
to or receives from the third party.

(d) MCO must submit a copy of each third party agreement described in
subsections (a) and (b) to HHSC. If the third party agreement is entered into
prior to the Effective Date of the Contract, MCO must submit a copy no later
than thirty (30) days after the Effective Date of the Contract. If the third
party agreement is executed after the Effective Date of the Contract, MCO must
submit a copy no later than five (5) Business Days after execution.

(e) For third party agreements valued under $200,000 per State Fiscal Year that
are reported as Allowable Expenses, the MCO must maintain financial records and
data sufficient to verify the accuracy of such expenses in accordance with the
requirements of Article 9, “Audit and Financial Compliance.”

(f) HHSC reserves the right to reject any third party agreement or require
changes to any provisions that do not comply with the requirements or duties and
responsibilities of this Contract or create significant barriers for HHSC in
monitoring

compliance with this Contract.

(g) Upon request, the MCO and its Subcontractors must provide all information
described in Section 4.10 to HHSC and the Office of Attorney General at no cost.

(h) This section must not apply to Provider Contracts, or agreements with
utility or mail service providers.

(i) MCO must comply with the requirements of Section 6505 of the PPACA, entitled
“Prohibition on Payments to Institutions or Entities Located Outside of the
United States.”

(j) Provider payment must comply with the requirements of Section 2702 of PPACA,
entitled “Payment Adjustment for Health Acquired Conditions.”

Section 4.11 Prohibition Against Performance Outside the United States.

(a) Findings.

(1) HHSC finds the following:

(A) HHSC is responsible for administering several public programs that require
the collection and maintenance of information relating to persons who apply for
and receive services from HHSC programs. This information consists of, among
other things, personal financial and medical information and information
designated “Confidential Information” under state and federal law and this
Agreement. Some of this information may, within the limits of the law and this
Agreement, be shared from time to time with MCO or a subcontractor for purposes
of performing the Services or providing the Deliverables under this Agreement.

(B) HHSC is legally responsible for maintaining the confidentiality and
integrity of information relating to applicants and recipients of HHSC services
and ensuring that any person or entity that receives such information—including
MCO and any subcontractor—is similarly bound by these obligations.

(C) HHSC also is responsible for the development and implementation of computer
software and hardware to support HHSC programs. These items are paid for, in
whole or in part, with state and federal funds. The federal agencies that fund
these items maintain a limited interest in the software and hardware so
developed or acquired.

(D) Some of the software used or developed by HHSC may also be subject to
statutory restrictions on the export of technology to foreign nations, including
but not limited to the Export Administration Regulations, 15 C.F.R. Parts
730-774.

(2) In view of these obligations, and to ensure accountability, integrity, and
the security of the information maintained by or for HHSC and the work performed
on behalf of HHSC, HHSC
DETERMINES that it is necessary and appropriate to require THAT:

(A) All work performed under this

Agreement must be performed exclusively within the United States; and

(B) All information obtained by MCO or

a subcontractor under this Agreement must be maintained within the United
States.

(3) Further, HHSC finds it necessary and appropriate to forbid the performance
of any work

S.CONTor the maintenance of any information relating or obtained pursuant to
this Agreement to occur outside of the United States except as specifically
authorized or approved by HHSC.

(b) Meaning of “within the United States” and

“outside the United States.”

(1) As used in this Section 4.11, the term “within the United States” means any
location inside the territorial boundaries comprising the republic of the United
States of America, including of any of the 48 coterminous states in North
America, the states of Alaska and Hawaii, and the District of Columbia.

(2) Conversely, the phrase “outside the United States” means any location that
is not within the territorial boundaries comprising the republic of the United
States of America, including of any of the 48 coterminous states in North
America, the states of Alaska and Hawaii, and the District of Columbia.

(c) Maintenance of Confidential Information.

(1) MCO and all subcontractors, vendors, agents, and service providers of or for
MCO must not allow any Confidential Information that MCO receives from or on
behalf of HHSC to leave the United States by any means (physical or electronic)
at any time, for any period of time, for any reason.

(2) MCO and all subcontractors, vendors, agents, and service providers of or for
MCO must not permit any person to have remote access to HHSC information,
systems, or Deliverables from a location outside the United States.

(d) Performance of Work under Agreement.

(1) Unless otherwise approved in advance by HHSC in writing, and subject to the
exceptions
specified in paragraph (d) of this Section 4.11, MCO and all subcontractors,
vendors, agents, and service providers of or for MCO must perform all services
under the Agreement, including all tasks, functions, and responsibilities
assigned and delegated to MCO under this Agreement, within the United States.

(A) This obligation includes, but is not limited to, all Services, including but
not limited to information technology services, processing, transmission,
storage, archiving, data center services, disaster recovery sites and services,
customer support), medical, dental, laboratory and clinical services.

(B) All custom software prepared for performance of this Agreement, and all
modifications of custom, third party, or

vendor proprietary software, must be performed within the United States.

(2) Unless otherwise approved in advance by HHSC in writing, and subject to the
exceptions specified in paragraph (d) of this Section 4.11, MCO and all
subcontractors, vendors, agents, and service providers of or for MCO must not
permit any person to perform work under this Agreement from a location outside
the United States.

(e) Exceptions.

(1) COTS Software. The foregoing requirements will not preclude the acquisition
or use of commercial off-the-shelf software that is developed outside the United
States or hardware that is generically configured outside the United States.

(2) Foreign-made Products and Supplies. The foregoing requirements will not
preclude MCO from acquiring, using, or reimbursing products or supplies that are
manufactured outside the United States, provided such products or supplies are
commercially available within the United States for acquisition or reimbursement
by HHSC.

(3) HHSC Prior Approval. The foregoing requirements will not preclude MCO from
performing work outside the United States that HHSC has approved in writing and
that HHSC has confirmed will not involve the sharing of Confidential Information
outside the United States.

(f) Disclosure.

MCO must disclose all Services and Deliverables under or related to this
Agreement that MCO intends to perform or has performed outside the United
States, whether directly or via subcontractors, vendors, agents, or service
providers.

(g) Remedy.

(1) MCO’s violation of this Section 4.11 will constitute a material breach in
accordance with Article 12. MCO will be liable to HHSC for all monetary damages,
in the form of actual, consequential, direct, indirect, special and/or
liquidated damages in accordance with this Agreement.

(2) HHSC may terminate the Agreement with notice to MCO at least one calendar
day before the effective date of such termination.

S.CONTArticle 5. Member Eligibility & Enrollment
Section 5.01 Eligibility Determination

The State or its designee will make eligibility determinations for each of the
HHSC MCO Programs.

Section 5.02 Member Enrollment &

Disenrollment.

(a) The HHSC Administrative Services
Contractor will enroll and disenroll eligible individuals in the MCO Program. To
enroll in an MCO, the Member’s permanent residence must be located within the
MCO’s Service Area. The MCO is not allowed to induce or accept disenrollment
from a Member. The MCO must refer the Member to the HHSC Administrative Services
Contractor.

(b) HHSC makes no guarantees or representations to the MCO regarding the number
of eligible Members who will ultimately be enrolled into the MCO or the length
of time any such enrolling Members remain enrolled with the MCO. The MCO has no
ownership interest in its Member base, and therefore cannot sell or transfer
this base to another entity.

(c) The HHSC Administrative Services

Contractor will electronically transmit to the MCO new Member information and
change information applicable to active Members.

(d) As described in the following Sections,

depending on the MCO Program, special conditions may also apply to enrollment
and span of coverage for the MCO.

(e) A Medicaid MCO has a limited right to

request a Member be disenrolled from MCO without the Member’s consent. HHSC must
approve any MCO request for disenrollment of a Member for cause. HHSC may permit
disenrollment of a Member under the following circumstances:

(1) Member misuses or loans Member’s MCO membership card to another person to
obtain services.

(2) Member is disruptive, unruly, threatening or uncooperative to the extent
that Member’s membership seriously impairs MCO’s or Provider’s ability to
provide services to Member or to obtain new Members, and Member’s behavior is
not caused by a physical or behavioral health condition.

(3) Member steadfastly refuses to comply with managed care restrictions (e.g.,
repeatedly using emergency room in combination with refusing to allow MCO to
treat the underlying medical condition).

(4) MCO must take reasonable measures to correct Member behavior prior to
requesting disenrollment. Reasonable measures may include

providing education and counseling regarding the offensive acts or behaviors.

(5) For STAR+PLUS MCOs, under limited conditions, the MCO may request
disenrollment of members who are totally dependent on a

ventilator or who have been diagnosed with End Stage Renal Disease.

(f) HHSC must notify the Member of HHSC’s decision to disenroll the Member if
all reasonable measures have failed to remedy the problem.

(g) If the Member disagrees with the decision to disenroll the Member from MCO,
HHSC must notify the Member of the availability of the Complaint procedure and,
for Medicaid Members, HHSC’s Fair Hearing process.

(h) MCO cannot request a disenrollment based on adverse change in the member’s
health status or utilization of services that are Medically Necessary for
treatment of a member’s condition.

(i) Members taken into conservatorship by the Department of Family and
Protective Services (DFPS) will be disenrolled from the MCO effective the date
of conservatorship, and enrolled in the STAR Health Program unless otherwise
determined by DFPS.

Section 5.03 STAR enrollment for pregnant women and infants.

(a) The HHSC Administrative Services Contractor will retroactively enroll some
pregnant Members in a Medicaid MCO based on their date of eligibility.

(b) The HHSC Administrative Services Contractor will enroll newborns born to
Medicaid eligible mothers who are enrolled in a STAR MCO in the same MCO for at
least 90 days following the date of birth, unless the mother requests a plan
change as a special exception. The HHSC Administrative Service Contractor will
consider such requests on a case-by-case basis. The HHSC Administrative Services
Contractor will retroactively, to date of birth, enroll newborns in the
applicable STAR MCO.

Section 5.03.1 Enrollment for infants born to pregnant women in STAR+PLUS.

If a newborn is born to a Medicaid-eligible mother enrolled in a STAR+PLUS MCO,
the HHSC Administrative Service Contractor will enroll the newborn into that
MCO’s STAR MCO product, if one (1) exists. All rules related to STAR newborn
enrollment will apply to the newborn. If the STAR+PLUS MCO does not have a STAR
product but the newborn is eligible for STAR, the newborn will be enrolled in
traditional Fee-for-Service Medicaid, and given the opportunity to select a STAR
MCO.

19

Section 5.04 CHIP eligibility and enrollment.

(a) Term of coverage.

The HHSC Administrative Services Contractor determines CHIP eligibility on
HHSC’s behalf. The HHSC Administrative Services Contractor will enroll and
disenroll eligible individuals into and out of CHIP.

(b) Pregnant Members and Infants.

(1) The HHSC Administrative Contractor will refer pregnant CHIP Members, with
the exception of Legal Permanent Residents and other legally qualified aliens
barred from Medicaid due to federal eligibility restrictions, to Medicaid for
eligibility determinations. Those CHIP Members who are determined to be Medicaid
Eligible will be disenrolled from MCO’s CHIP plan. Medicaid coverage will be
coordinated to begin after CHIP eligibility ends to avoid gaps in health care
coverage.

(2) In the event the MCO remains unaware of a CHIP Member’s pregnancy until
delivery, the facility and professional costs associated with the delivery will
be covered by CHIP in accordance with Attachment B-1.1, “CHIP Covered Services.”
This includes the post-delivery costs for the newborn’s care while in the
facility, as described in Attachment B-1.1, “CHIP Covered Services.,” The HHSC
Administrative Services Contractor will set a pregnant CHIP mother’s eligibility
expiration date at the later of (1) the end of the second month following the
month of the pregnancy delivery or the pregnancy termination or (2) the Member’s
original eligibility expiration date.

The Administrative Services Contractor will screen the newborn’s eligibility for
Medicaid, and then CHIP (if the newborn is not eligible for Medicaid). If the
newborn is eligible for CHIP, the Administrative Services Contractor will enroll
the newborn in the mother’s CHIP plan prospectively, following standard cut-off
rules. The newborn’s CHIP eligibility ends when the mother’s CHIP eligibility
expires, as described above.

Section 5.05 CHIP Perinatal eligibility, enrollment, and disenrollment

(a) The HHSC Administrative Contractor will

electronically transmit to the MCO new CHIP Perinate Member information based on
the appropriate CHIP Perinate or CHIP Perinate Newborn Rate Cell. There is no
waiting period for CHIP Perinatal Program Members.

(b) Once born, a CHIP Perinate who lives in a

family with an income at or below 185% of the FPL will be deemed eligible for
12 months of continuous Medicaid coverage (beginning on the date of birth). A
CHIP Perinate will continue to receive coverage through the CHIP Perinatal
Program as a “CHIP Perinate Newborn” after birth if the child’s family income is
above 185% to 200% FPL. A CHIP Perinate Newborn is eligible for 12 months
continuous enrollment, beginning with the month of enrollment as a CHIP Perinate
(month of enrollment as an unborn child plus 11 months). A CHIP Perinate Newborn
will maintain coverage in his or her CHIP Perinatal MCO.

(c) HHSC’s Administrative Services Contractor

will send an enrollment packet to the prospective CHIP Perinate Members’
households. If the household does not make a selection within 15 calendar days,
the HHSC Administrative Services Contractor will notify the household that the
prospective member has been assigned to a CHIP Perinatal MCO (“Default
Enrollment”). When this occurs the household has 90 calendar days to select
another CHIP Perinatal MCO for the Member.

(d) HHSC’s Administrative Services Contractor

will assign prospective members to CHIP Perinatal MCOs in a Service Area in a
rotational basis. Should HHSC implement one (1) or more administrative rules
governing the Default Enrollment processes, such administrative rules will take
precedence over the Default Enrollment process set forth herein.

(e) When a member of a household enrolls in

the CHIP Perinatal Program, all traditional CHIP members in the household will
be disenrolled from their current health plans and prospectively enrolled in the
CHIP Perinatal Program Member’s health plan. All members of the household must
remain in the same health plan until the later of: (1) the end of the CHIP
Perinatal Program Member’s enrollment period, or (2) the end of the traditional
CHIP members’ enrollment period.

(f) In the 10th month of the CHIP Perinate

Newborn’s coverage, the family will receive a CHIP renewal form. The family must
complete and submit the renewal form, which will be pre-populated to include the
CHIP Perinate Newborn’s and the CHIP Program Members’ information. Once the
Member’s CHIP Perinatal Program coverage expires, the Member will be added to
his or her siblings’ existing CHIP program case.

Section 5.06 Span of Coverage (a) Medicaid MCOs.

(1) Open Enrollment.

HHSC will conduct continuous open enrollment for Medicaid Eligibles and the MCO
must accept all persons who choose to enroll as Members in the MCO or who are
assigned as Members in the MCO by HHSC, without regard to the Member’s health
status or any other factor.

(2) Enrollment of New Medicaid Eligibles.

Persons who become eligible for Medicaid during an Inpatient Stay in a Hospital
will not be enrolled


20

in a Medicaid MCO until discharged from the Hospital, with the following
exceptions: (1) Members retroactively enrolled in STAR in accordance with
Section 5.03, “STAR Enrollment of Pregnant Women and Infants,” (2) Members
prospectively enrolled in STAR or STAR+PLUS who are at or below 12 months of
age, and (3) Members retroactively enrolled in STAR in accordance with
Section 5.03.1, “Enrollment for infants born to pregnant women in
STAR+PLUS.” Except as provided in the following table, if a Member is enrolled
in a Medicaid MCO during an Inpatient Stay, the Medicaid MCO will be responsible
for all Covered Services beginning on the Effective Date of
Coverage. If a Member is enrolled during an Inpatient Stay under either of the
above- referenced exceptions, responsibility for the
Inpatient Stay services is assigned as follows:

          Responsibility for Inpatient Stay Services
 

Exception
  Hospital
Facility
Charges   Professional
Services
Charges
 
       
Member Retroactively
Enrolled in STAR per §5.03 or in
STAR+PLUS per
§5.03.1
  MCO



  MCO




 
       
Member = 12 Months of Age Who Is
Prospectively
Enrolled in STAR or
STAR+PLUS
  Medicaid MCO



  MCO




 
       

(3) Movement between STAR or STAR+PLUS MCOs.

Except as provided in Section 5.06(a)(8), a Member cannot change from a STAR or
STAR+PLUS MCO to a different STAR or STAR+PLUS MCO during an Inpatient Stay in a
Hospital, residential substance use disorder treatment facility, or residential
detoxification for substance use disorder treatment facility.

(4) Movement from Medicaid Fee-for-Service to a STAR or STAR+PLUS MCO.

A Medicaid recipient can move from Medicaid Fee-for-Service into a STAR or
STAR+PLUS MCO during an Inpatient Stay in a Hospital, residential treatment
facility, or residential detoxification facility. Except as provided in subpart
(a)(2), responsibility for claims incurred during the Inpatient Stay will be
divided as follows: (1) the Medicaid Fee-for-Service program will continue to
pay allowable facility charges until the earlier of the date of Discharge or
loss of Medicaid eligibility; and (2) beginning on the Effective Date

of Coverage, the STAR or STAR+PLUS MCO will pay for all other Covered Services.

Responsibility for claims incurred during residential treatment or residential
detoxification will be divided as follows: (1) the Medicaid Feefor-Service
program will continue to pay all covered services until the earlier of the date
of Discharge or loss of Medicaid eligibility; and (2) beginning on the Effective
Date of Coverage, the STAR or STAR+PLUS MCO will pay for all covered services.
The MCO may evaluate for medical necessity prior to the end of the authorized
services period.

(5) Movement from a STAR MCO to the STAR Health MCO.

A Medicaid recipient can move from the STAR Program into the STAR Health Program
during an Inpatient Stay. In such cases, responsibility for claims incurred
during the Inpatient stay will be divided as follows: (1) the STAR MCO will
continue to pay Hospital facility charges for Covered Services until the earlier
of the date of Discharge or loss of Medicaid eligibility, and (2) beginning on
the Effective Date of Coverage, the STAR Health MCO will pay for all other
Covered Services.

(6) Movement from a STAR+ PLUS MCO to the STAR Health MCO.

A Medicaid recipient can move from the STAR+PLUS Program into the STAR Health
Program during an Inpatient Stay. In such cases, responsibility for claims
incurred during the Inpatient stay will be divided as follows: (1) the STAR+PLUS
MCO will continue to pay Hospital facility charges for Behavioral Health Covered
Services until the earlier of the date of Discharge or loss of Medicaid
eligibility, (2) and the Medicaid FFS program will continue to pay Hospital
facility charges for non-Behavioral Health Covered Services until the earlier of
the date of Discharge or loss of Medicaid eligibility, and (3) beginning on the
Effective Date of Coverage, the STAR Health MCO will pay for all other Covered
Services.

(7) Movement from STAR+PLUS to Medicaid Fee-for-Service.

A Medicaid recipient can move from the STAR+PLUS Program to FFS (if a child)
during an Inpatient Stay. In such cases, responsibility for claims incurred
during the Inpatient Stay will be divided as follows: (1) the STAR+PLUS MCO will
continue to pay Hospital facility charges for inpatient Behavioral Health
Covered Services until the earlier of the date of Discharge or loss of Medicaid
eligibility, and (2) beginning on the

S.CONTeffective date of FFS coverage, FFS will pay for all other Medicaid
services.

(8) Movement from STAR to STAR+ PLUS or Medicaid Fee-for-Service due to SSI
Status.

When a STAR member in the Medicaid Rural Service Area becomes qualified for SSI,
the member will remain in STAR (if an adult without Medicare), or may choose to
stay in STAR or move to FFS (if a child). The process described in
Section 5.06(c) will apply if a child member elects to move to FFS.

When a STAR member in another Service Area becomes qualified for SSI, the STAR
member will move, in accordance with the processes

described in Section 5.06(c): (1) to FFS or STAR+PLUS (if a child), or (2) to
STAR+PLUS (if an adult).

If a move occurs during an Inpatient Stay in a Hospital, residential substance
use disorder treatment facility, or residential detoxification for substance use
disorder treatment facility, responsibility for claims incurred during the
Inpatient Stay will be divided as follows: (1) the STAR MCO will continue to pay
facility charges for Covered Services until the earlier of the date of Discharge
or loss of Medicaid eligibility, and (2) beginning on the Effective Date of
Coverage for STAR+ PLUS or the effective date of FFS coverage, the new entity
will pay for all other Medicaid services.

(9) Responsibility for Costs Incurred After Loss of Medicaid Eligibility.

Medicaid MCOs are not responsible for services incurred on or after the
effective date of loss of Medicaid eligibility.

(10) Reenrollment after Temporary Loss of Medicaid Eligibility.

Members who are disenrolled because they are temporarily ineligible for Medicaid
will be automatically re-enrolled into the same MCO, if available. Temporary
loss of eligibility is defined as a period of six (6) months or less.

(b) CHIP MCOs.

If a CHIP Program or CHIP Perinatal Program Member’s Effective Date of Coverage
occurs while the Member is confined in a Hospital, MCO is responsible for the
Member’s costs of Covered Services beginning on the Effective Date of Coverage.
If a Member is disenrolled while the Member is confined in a Hospital, MCO’s
responsibility for the Member’s costs of Covered Services terminates on the Date
of Disenrollment.

(c) Effective Date of SSI Status.

In accordance with Section 8.2.13, SSI status is effective on the date the
State’s eligibility system identifies a STAR, CHIP, or CHIP Perinatal Program
Member as Type Program 13 (TP 13). HHSC is responsible for updating the State’s
eligibility system within 45 days of official notice of the Member’s Federal SSI
status by the Social Security Administration (SSA). Once HHSC has updated the
State’s eligibility system to identify the STAR, CHIP, or CHIP Perinatal Program
Member as TP13, following standard eligibility cut-off rules, HHSC will allow
the Member to:

(1) prospectively move to Medicaid FFS (if the Member is a child in any part of
the State);

(2) prospectively move to STAR+PLUS (if the Member is a child in a STAR+PLUS
Service Area); or

(3) remain in STAR (if the Member is a child who is already enrolled in STAR in
a Service Area not served by STAR+PLUS).

HHSC will not retroactively disenroll a Member from the STAR, CHIP, or CHIP
Perinatal Programs.

Section 5.07 Verification of Member Eligibility.

Medicaid MCOs are prohibited from entering into an agreement to share
information regarding their Members with an external vendor that provides
verification of Medicaid recipients’ eligibility to Medicaid providers. All such
external vendors must contract with the State and obtain eligibility
information from the State.

Section 5.08 Special Temporary STAR Default Process

(a) STAR MCOs that did not contract with HHSC to provide STAR services in a
Service Area prior to the Effective Date of the Contract will be assigned a
limited number of STAR eligibles who have not actively made an MCO choice, for a
finite period. The number will vary by Service Area as set forth below.

(b) For the Bexar, Dallas, El Paso, Harris, Lubbock, Nueces, Tarrant, and Travis
Service Areas, the special default process will begin with the Operational Start
Date and conclude when the MCO has achieved an enrollment of 15,000 mandatory
STAR members, or at the end of six (6) months, whichever comes first.

(c) Special default periods may be extended for one (1) or more Service Areas if
consistent with HHSC administrative rules.

21

Section 5.09 Special Temporary STAR+PLUS Default Process

(a) STAR+PLUS MCOs that did not contract

with HHSC to provide STAR+PLUS services in a Service Area prior to the Effective
Date of the Contract will be assigned a limited number of STAR+PLUS eligibles
who have not actively made an MCO choice, for a finite period. To the extent
possible, the special default assignment will be based on each eligible’s prior
history with a PCP and geographic proximity to a PCP.

(b) The special default process will begin on the

Operational Start Date.

Section 5.10 Special Temporary CHIP Default Process

(a) CHIP MCOs that did not contract with

HHSC to provide CHIP services in a Service Area prior to the Effective Date of
the Contract will be assigned a limited number of CHIP eligibles who have not
actively made an MCO choice, for a finite period.

(b) In Service Areas where there is only one (1)

new CHIP MCO, Members will be defaulted into the new CHIP MCO until it reaches
3,000 members or until six (6) months from the Operational Start Date, whichever
comes first.

(c) In Service Areas where there are two (2) or

more new MCOs, Members are distributed evenly between the new MCOs until the
MCOs reach 3,000 members or until six (6) months from the Operational Start
Date, whichever comes first.

(d) Once one (1) of these criteria is met,

HHSC’s standard default process begins for all participating MCO.

Section 5.11 Default Methodology for Frew Incentives

As required by the “Frew vs. Suehs Corrective Action Order: Managed Care,” this
Contract includes a system of incentives and disincentives associated with the
Medicaid Managed Care Texas Health Steps Medical Checkups Reports. The default
assignment methodology associated with these reports, and corresponding
incentives and disincentives for Medicaid MCOs, will be included in the Uniform
Managed Care Manual.



    Article 6. Service Levels & Performance Measurement Section 6.01 Performance
measurement.

Satisfactory performance of this Contract will be measured by:

(a) Adherence to this Contract, including all
representations and warranties;

(b)

Delivery of the Services and Deliverables;

(c) Results of audits performed by HHSC or its representatives in accordance
with Article 9, “Audit and Financial Compliance”;

(d) Timeliness, completeness, and accuracy of required reports; and

(e) Achievement of performance measures developed by MCO and HHSC and as
modified from time to time by written agreement during the term of this
Contract.

Article 7. Governing Law & Regulations Section 7.01 Governing law and venue.

This Contract is governed by the laws of the State of Texas and interpreted in
accordance with Texas law. Provided MCO first complies with the procedures set
forth in Section 12.13, “Dispute Resolution,” proper venue for claims arising
from this Contract will be in the State District Court of Travis County, Texas.

Section 7.02 MCO responsibility for compliance with laws and regulations.

(a) MCO must comply, to the satisfaction of
HHSC, with all provisions set forth in this Contract, all applicable provisions
of state and federal laws, rules, regulations, federal waivers, policies and
guidelines, and any court-ordered consent decrees, settlement agreements, or
other court orders that govern the performance of the Scope of Work including,
but not limited to:

(1) Titles XIX and XXI of the Social Security Act;

(2) Chapters 62 and 63, Texas Health and Safety Code;

(3) Chapters 531 and 533, Texas Government Code;

(4) 42 C.F.R. Parts 417, 455, and 457, as applicable;

(5) 45 C.F.R. Parts 74 and 92;

(6) 48 C.F.R. Part 31, or OMB Circular A-122, based on whether the entity is
for-profit or nonprofit;

(7) 1 T.A.C. Part 15, Chapters 361, 370, 371, 391, and 392;

(8) Consent Decree and Corrective Action Orders, Frew, et al. v. Suehs, et al.,
(applies to Medicaid MCOs only);

(9) partial settlement agreements, Alberto N., et al. v. Suehs, et al., (applies
to Medicaid MCOs only);

(10) Texas Human Resources Code Chapters 32 and 36;

(11) Texas Penal Code Chapter 35A (Medicaid Fraud);

S.CONT(12) 1 T.A.C. Chapter 353;

(13) 1 T.A.C. Chapter 354, Subchapters B, J, and F, with the exception of the
following provisions in Subchapter F: 1 T.A.C. §354.1865, §354.1867, §354.1873,
and Division 6, “Pharmacy Claims; and §354.3047:

(14) 1 T.A.C. Chapter 354, Subchapters I and K, as applicable;

(15) The Patient Protection and Affordable Care Act (“PPACA”; Public Law
111-148);

(16) The Health Care and Education Reconciliation Act of 2010 (“HCERA”; Public
Law 111-152) 42 CFR Part 455; and

(17) all State and Federal tax laws, State and Federal employment laws, State
and Federal regulatory requirements, and licensing provisions.

(b) The Parties acknowledge that the federal and/or state laws, rules,
regulations, policies, or guidelines, and court-ordered consent decrees,
settlement agreements, or other court orders that affect the performance of the
Scope of Work may change from time to time or be added, judicially interpreted,
or amended by competent authority. MCO acknowledges that the MCO Programs will
be subject to continuous change during the term of the Contract and, except as
provided in Section 8.02, MCO has provided for or will provide for adequate
resources, at no additional charge to HHSC, to reasonably accommodate such
changes. The Parties further acknowledge that MCO was selected, in part, because
of its expertise, experience, and knowledge concerning applicable Federal and/or
state laws, regulations, policies, or guidelines that affect the performance of
the Scope of Work. In keeping with HHSC’s reliance on this knowledge and
expertise, MCO is responsible for identifying the impact of changes in
applicable Federal or state legislative enactments and regulations that affect
the performance of the Scope of Work or the State’s use of the Services and
Deliverables. MCO must timely notify HHSC of such changes and must work with
HHSC to identify the impact of such changes.

(c) HHSC will notify MCO of any changes in applicable law, regulation, policy,
or guidelines that HHSC becomes aware of in the ordinary course of its business.

(d) MCO is responsible for any fines, penalties, or disallowances imposed on the
State or MCO arising from any noncompliance with the laws and regulations
relating to the delivery of the Services or Deliverables by the MCO, its
Subcontractors or agents.

(e) MCO is responsible for ensuring each of its employees, agents or
Subcontractors who provide Services under the Contract are properly licensed,

certified, and/or have proper permits to perform any activity related to the
Services.

(f) MCO warrants that the Services and Deliverables will comply with all
applicable Federal, State, and County laws, regulations, codes, ordinances,
guidelines, and policies. MCO will indemnify HHSC from and against any losses,
liability, claims, damages, penalties, costs, fees, or expenses arising from or
in connection with MCO’s failure to comply with or violation of any such law,
regulation, code, ordinance, or policy.

Section 7.03 TDI licensure/ANHC certification and solvency.

(a) Licensure

MCO must receive TDI approval to operate in all counties of the Service Areas
included within the scope of the Contract.

(b) Solvency

MCO must maintain compliance with the Texas Insurance Code and rules promulgated
and administered by the TDI requiring a fiscally sound operation. MCO must have
a plan and take appropriate measures to ensure adequate provision against the
risk of insolvency as required by TDI. Such provision must be adequate to
provide for the following in the event of insolvency:

(1) continuation of benefits, until the time of discharge, to Members who are
confined on the date of insolvency in a Hospital or other inpatient facility;

(2) payment to unaffiliated health care providers and affiliated health care
providers whose agreements do not contain member “hold harmless” clauses
acceptable to TDI for required services rendered to Members for the duration of
the Contract period for which HHSC has paid a Capitation Payment, and

(3) continuation of benefits for the duration of the Contract period for which
HHSC has paid a Capitation Payment.

Provision against the risk of insolvency must be made by establishing adequate
reserves, insurance or other guarantees in full compliance with all financial
requirements of TDI.

Section 7.04 Immigration Reform and Control Act of 1986.

MCO must comply with the requirements of the Immigration Reform and Control Act
of 1986 and the Immigration Act of 1990 (8 U.S.C. §1 101, et seq.) regarding
employment verification and retention of verification forms for any
individual(s) hired on or after November 6, 1986, who will perform any labor or
services under this Contract.

S.CONTSection 7.05 Compliance with state and federal anti-discrimination laws.

(a) MCO agrees to comply with state and
federal anti-discrimination laws, including without limitation:

(1) Title VI of the Civil Rights Act of 1964 (42 U.S.C. §2000d et seq.);

(2) Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. §794);

(3) Americans with Disabilities Act of 1990 (42 U.S.C. §12101 et seq.);

(4) Age Discrimination Act of 1975 (42 U.S.C. §§6101-6107);

(5) Title IX of the Education Amendments of 1972 (20 U.S.C. §§1681-1688);

(6) Food Stamp Act of 1977 (7 U.S.C. §200 et seq.); and

(7) The HHS agency’s administrative rules, as set forth in the Texas
Administrative Code, to the extent applicable to this Agreement.

MCO agrees to comply with all amendments to the above-referenced laws, and all
requirements imposed by the regulations issued pursuant to these laws. These
laws provide in part that no persons in the United States may, on the grounds of
race, color, national origin, sex, age, disability, political beliefs, or
religion, be excluded from participation in or denied any aid, care, service or
other benefits provided by Federal or State funding, or otherwise be subjected
to discrimination.

(b) MCO agrees to comply with Title VI of the
Civil Rights Act of 1964, and its implementing regulations at 45 C.F.R. Part 80
or 7 C.F.R. Part 15, prohibiting a contractor from adopting and implementing
policies and procedures that exclude or have the effect of excluding or limiting
the
participation of clients in its programs, benefits, or activities on the basis
of national origin. Applicable state and federal civil rights laws require
contractors to provide alternative methods for ensuring access to services for
applicants and recipients who cannot express themselves fluently in English. MCO
agrees to ensure that its policies do not have the effect of excluding or
limiting the participation of persons in its programs, benefits, and activities
on the basis of national origin. MCO also agrees to take reasonable steps to
provide services and information, both orally and in writing, in appropriate
languages other than English, in order to ensure that persons with limited
English proficiency are effectively informed and can have meaningful access to
programs, benefits, and activities.

(c) MCO agrees to comply with Executive

Order 13279, and its implementing regulations at 45
C.F.R. Part 87 or 7 C.F.R. Part 16. These provide in

part that any organization that participates in programs funded by direct
financial assistance from the United States Department of Agriculture or the
United States Department of Health and Human Services must not, in providing
services, discriminate against a program beneficiary or prospective program
beneficiary on the basis of religion or religious belief.

(d) Upon request, MCO will provide HHSC Civil Rights Office with copies of all
of the MCO’s civil rights policies and procedures.

(e) MCO must notify HHSC’s Civil Rights Office of any civil rights complaints
received relating to its performance under this Agreement. This notice must be
delivered no more than ten (10) calendar days after receipt of a complaint.
Notice provided pursuant to this section must be directed to:

HHSC Civil Rights Office

at

701 W. 51 Street, Mail Code W206 Austin, Texas 78751
Phone Toll Free: (888) 388-6332 Phone: (512) 438-4313
TTY Toll Free: (877) 432-7232 Fax: (512) 438-5885.

Section 7.06 Environmental protection laws.

MCO must comply with the applicable provisions of federal environmental
protection laws as described in this Section:

(a) Pro-Children Act of 1994.

MCO must comply with the Pro-Children Act of 1994 (20 U.S.C. §6081 et seq.), as
applicable, regarding the provision of a smoke-free workplace and promoting the
non-use of all tobacco products.

(b) National Environmental Policy Act of 1969.

MCO must comply with any applicable provisions relating to the institution of
environmental quality control measures contained in the National Environmental
Policy Act of 1969 (42 U.S.C. §4321 et seq.) and Executive Order 11514
(“Protection and Enhancement of Environmental Quality”).

(c) Clean Air Act and Water Pollution Control Act regulations.

MCO must comply with any applicable provisions relating to required notification
of facilities violating the requirements of Executive Order 11738 (“Providing
for Administration of the Clean Air Act and the Federal Water Pollution Control
Act with Respect to Federal Contracts, Grants, or Loans”).

(d) State Clean Air Implementation Plan.

MCO must comply with any applicable provisions requiring conformity of federal
actions to State (Clean Air) Implementation Plans under §176(c) of the Clean Air
Act of 1955, as amended (42 U.S.C. §740 et seq.).
S.CONT(e) Safe Drinking Water Act of 1974.

MCO must comply with applicable provisions relating to the protection of
underground sources of drinking water under the Safe Drinking Water Act of 1974,
as amended (21 U.S.C. § 349; 42 U.S.C. §§ 300f to 300j-9).

Section 7.07 HIPAA.

(a) MCO must comply with applicable provisions of HIPAA. This includes, but is
not limited to, the requirement that the MCO’s MIS system comply with applicable
certificate of coverage and data specification and reporting requirements
promulgated pursuant to HIPAA. MCO must comply with HIPAA EDI requirements.

(b) Additionally, MCO must comply with HIPAA notification requirements,
including those set forth in the Health Information Technology for Economic and
Clinical Health Act (HITECH Act) at 42 U.S.C. 17931 et.seq. MCO must notify HHSC
of all breaches or potential breaches of unsecured protected health information,
as defined by the HITECH Act, without unreasonable delay and in no event later
than 60 calendar days after discovery of the breach or potential breach. If, in
HHSC’s determination, MCO has not provided notice in the manner or format
prescribed by the HITECH Act, then HHSC may require the MCO to provide such
notice.

Section 7.08 Historically Underutilized Business Participation Requirements

(a) Definitions.

For purposes of this Section:

(1) “Historically Underutilized Business” or “HUB” means a minority or
women-owned business as defined by Texas Government Code, Chapter 2161.

(2) “HSP” means a HUB Subcontracting Plan.

(b) HUB Requirements.

(1) In accordance with Attachment B-1, Section 8.1.20.2, the MCO must submit an
HSP for HHSC’s approval during the Transition Phase, and maintain the HSP
thereafter.

(2) MCO must report to HHSC’s contract manager and HUB Office monthly, in the
format required by Chapter 5.4.4.5 of the Uniform Managed Care Manual, its use
of HUB subcontractors to fulfill the subcontracting opportunities identified in
the HSP.

(3) MCO must obtain prior written approval from the HHSC HUB Office before
making any changes to the HSP. The proposed changes must comply with HHSC’s good
faith effort requirements relating to the development and submission of HSPs.

(i) The MCO must submit a revised
HSP to the HHSC HUB Office when it: changes the dollar amount of, terminates, or
modifies an existing Subcontract for MCO Administrative Services; or enters into
a new Subcontract for MCO Administrative Services. All proposed changes to the
HSP must comply
with the requirements of this Agreement.

(4) HHSC will determine if the value of Subcontracts to HUBs meet or exceed the
HUB subcontracting provisions specified in the MCO’s HSP. If HHSC determines
that the MCO’s subcontracting activity does not demonstrate a good faith effort,
the MCO may be subject to provisions in the Vendor Performance and Debarment
Program (Title 34, Part 1, Chapter 20, Subchapter C, Rule §20.105), and subject
to remedies for Breach.

Article 8. Amendments & Modifications Section 8.01 Mutual agreement.

This Contract may be amended at any time by mutual agreement of the Parties. The
amendment must be in writing and signed by individuals with authority to bind
the Parties.

Section 8.02 Changes in law or contract.

If Federal or State laws, rules, regulations, policies or guidelines are
adopted, promulgated, judicially interpreted or changed, or if contracts are
entered or changed, the effect of which is to alter the ability of either Party
to fulfill its obligations under this Contract, the Parties will promptly
negotiate in good faith appropriate modifications or alterations to the
Contract. Such modifications or alterations must be in writing and signed by
individuals with authority to bind the parties, equitably adjust the terms and
conditions of this Contract, and must be limited to those provisions of this
Contract affected by the change.

Section 8.03 Modifications as a remedy.

This Contract may be modified under the terms of Article 12, “Remedies and
Disputes.”

Section 8.04 Modification Process.

(a) If HHSC seeks modifications to the Contract, HHSC’s notice to MCO will
specify those modifications to the Scope of Work, the Contract pricing terms, or
other Contract terms and conditions.

(b) MCO must respond to HHSC’s proposed modification within the timeframe
specified by HHSC, generally within ten (10) Business Days of receipt. Upon
receipt of MCO’s response to the proposed modifications, HHSC may enter into
negotiations with MCO to arrive at mutually agreeable Contract

S.CONTamendments. In the event that HHSC determines that the Parties will be
unable to reach agreement on mutually satisfactory contract modifications, then
HHSC will provide written notice to MCO of its intent terminate the Contract, or
not to extend the Contract beyond the current Contract Term.

Section 8.05 Modification of the Uniform Managed Care Manual.

(a) HHSC will provide MCO with at least ten (10) Business Days advance written
notice before implementing a substantive and material change in the Uniform
Managed Care Manual (a change that materially and substantively alters the MCO’s
ability to fulfill its obligations under the Contract). The Uniform Managed Care
Manual, and all modifications thereto made during the Contract Term, are
incorporated by reference into this Contract. HHSC will provide MCO with a
reasonable amount of time to comment on such changes, generally at least five
(5) Business Days. HHSC is not required to provide advance written notice of
changes that are not material and substantive in nature, such as corrections of
clerical errors or policy clarifications.

(b) The Parties agree to work in good faith to resolve disagreements concerning
material and substantive changes to the Uniform Managed Care Manual. If the
Parties are unable to resolve issues relating to material and substantive
changes, then either Party may terminate the agreement in accordance with
Article 12, “Remedies and Disputes.”

(c) Changes will be effective on the date specified in HHSC’s written notice,
which will not be earlier than the MCO’s response deadline, and such changes
will be incorporated into the Uniform Managed Care Manual. If the MCO has raised
an objection to a material and substantive change to the Uniform Managed Care
Manual and submitted a notice of termination in accordance with
Section 12.04(c), HHSC will not enforce the policy change for the objecting MCO
during the period of time between the receipt of the notice and the date of
Contract termination.

Section 8.06 CMS approval of amendments

Amendments, modifications, and changes to the Contract are subject to the
approval of the Centers for Medicare and Medicaid Services (“CMS.”)

Section 8.07 Required compliance with amendment and modification procedures.

No different or additional services, work, or products will be authorized or
performed except as authorized by this Article. No waiver of any term, covenant,
or condition of this Contract will be valid unless executed in compliance with
this Article. MCO will not be entitled to payment for any services, work or
products

that are not authorized by a properly executed Contract amendment or
modification.

Article 9. Audit & Financial Compliance Section 9.01 Record retention and audit.

MCO agrees to maintain, and require its Subcontractors to maintain, records,
books, documents, and information (collectively “records”) that are adequate to
ensure that services are provided and payments are made in accordance with the
requirements of this Contract, including applicable Federal and State
requirements (e.g., 45 CFR
§74.53). Such records must be retained by MCO or its Subcontractors for a period
of five (5) years after the Contract Expiration Date or until the resolution of
all litigation, claim, financial management review or audit pertaining to this
Contract, whichever is longer.

Section 9.02 Access to records, books, and documents.

(a) Upon reasonable notice, MCO must
provide, and cause its Subcontractors to provide, the officials and entities
identified in this Section with prompt, reasonable, and adequate access to any
records that are related to the scope of this Contract.

(b) MCO and its Subcontractors must provide
the access described in this Section upon HHSC’s request. This request may be
for, but is not limited to, the following purposes:

(1) Examination;

(2) Audit;

(3) Investigation;

(4) Contract administration; or

(5) The making of copies, excerpts, or transcripts.

(c) The access required must be provided to
the following officials and/or entities:

(1) The United States Department of Health and Human Services or its designee;

(2) The Comptroller General of the United States or its designee;

(3) MCO Program personnel from HHSC or its designee;

(4) The Office of Inspector General;

(5) The Medicaid Fraud Control Unit of the Texas Attorney General’s Office or
its designee;

(6) Any independent verification and validation contractor, audit firm, or
quality assurance contractor acting on behalf of HHSC;

(7) The Office of the State Auditor of Texas or its designee;

(8) A State or Federal law enforcement agency;

(9) A special or general investigating committee of the Texas Legislature or its
designee; and

S.CONT(10) Any other state or federal entity identified by HHSC, or any other
entity engaged by HHSC.

(d) MCO agrees to provide the access

described wherever MCO maintains such books, records, and supporting
documentation. MCO further agrees to provide such access in reasonable comfort
and to provide any furnishings, equipment, and other conveniences deemed
reasonably necessary to fulfill the purposes described in this Section. MCO will
require its Subcontractors to provide comparable access and accommodations.

(e) Upon request, the MCO must provide copies of the information described in
this Section free of charge to HHSC and the entities described in subsection
(c).

(f) In accordance with Texas Government Code §533.012(e), any information
submitted to HHSC or the Texas Attorney General’s Office pursuant to Texas
Government Code §533.012(a)(1) is confidential and is not subject to disclosure
under the Texas Public Information Act.

Section 9.03 Audits of Services, Deliverables and inspections.

(a) Upon reasonable notice from HHSC, MCO

will provide, and will cause its Subcontractors to provide, such auditors and
inspectors as HHSC may from time to time designate, with access to:

(1) service locations, facilities, or installations;

(2) records; and

(3) Software and Equipment.

(b) The access described in this Section will be
for the purpose of examining, auditing, or investigating:

(1) MCO’s capacity to bear the risk of potential financial losses;

(2) the Services and Deliverables

provided;

(3) a determination of the amounts payable under this Contract;

(4) a determination of the allowability of costs reported under this Contract;

(5) an examination of Subcontract terms and/or transactions;

(6) an assessment of financial results under this Contract;

(7) detection of Fraud, Waste and/or Abuse; or

(8) other purposes HHSC deems necessary to perform its oversight function and/or
enforce the provisions of this Contract.

(c) MCO must provide, as part of the Scope of
Work, any assistance that such auditors and inspectors reasonably may require to
complete such audits or inspections.

(d) If, as a result of an audit or review of
payments made to the MCO, HHSC discovers a payment error or overcharge, HHSC
will notify the MCO of such error or overcharge. HHSC will be entitled to
recover such funds as an offset to future payments to the MCO, or to collect
such funds directly from the MCO. MCO must return funds owed to HHSC within
30 days after receiving notice of the error or overcharge, or interest will
accrue on the amount due. HHSC will calculate interest at 12% per annum,
compounded daily. In the event that an audit reveals that errors in reporting by
the MCO have resulted in errors in payments to the MCO or errors in the
calculation of the Experience Rebate, the MCO will indemnify HHSC for any losses
resulting from such errors, including the cost of audit. If the interest rate
stipulated hereunder is found by a court of competent jurisdiction to be outside
the range
deemed legal and enforceable, then the rate hereunder will be adjusted as little
as possible so as to be deemed legal and enforceable.

Section 9.04 SAO Audit

The MCO understands that acceptance of funds under this Contract acts as
acceptance of the authority of the State Auditor’s Office (“SAO”), or any
successor agency, to conduct an investigation in connection with those funds.
The MCO further agrees to cooperate fully with the SAO or its successor in the
conduct of the audit or investigation, including providing all records
requested. The MCO will ensure that this clause concerning the authority to
audit funds and the requirement to cooperate is included in any Subcontract, and
in any third party agreements described in Section 4.10, “MCO Agreements with
Third Parties.”

Section 9.05 Response/compliance with audit or inspection findings.

(a) MCO must take action to ensure its or a

Subcontractor’s compliance with or correction of any finding of noncompliance
with any law, regulation, audit requirement, or generally accepted accounting
principle relating to the Services and Deliverables or any other deficiency
contained in any audit, review, or inspection conducted under this Article. This
action will include MCO’s delivery to HHSC, for HHSC’S approval, a Corrective
Action Plan that addresses deficiencies identified in any audit, review, or
inspection within 30 calendar days of the close of the audit, review, or
inspection.

(b) MCO must bear the expense of compliance

with any finding of noncompliance under this Section that is:

(1) Required by Texas or Federal law, regulation, rule, court order, or other
audit requirement relating to MCO’s business;

(2)

22

Performed by MCO as part of the Scope of Work; or

(3) Necessary due to MCO’s noncompliance with any law, regulation, rule, court
order, or audit requirement imposed on MCO.

(c) As part of the Scope of Work, MCO must
provide to HHSC upon request a copy of those portions of MCO’s and its
Subcontractors’ internal audit reports relating to the Services and Deliverables
provided to HHSC under the Contract.

Section 9.06 Notification of Legal and Other Proceedings, and Related Events.

The MCO must notify HHSC of all proceedings, reports, documents, actions, and
events as specified in Uniform Managed Care Manual Chapter 5.8, “Report of Legal
and Other Proceedings, and Related Events.”

Article 10. Terms & Conditions of Payment

Section 10.01 Calculation of monthly Capitation Payment.

(a) This is a Risk-based contract. For each

applicable MCO Program, HHSC will pay the MCO fixed monthly Capitation Payments
based on the number of eligible and enrolled Members. HHSC will calculate the
monthly Capitation Payments by multiplying the number of Members by each
applicable Member Rate Cell. In consideration of the Monthly Capitation
Payments, the MCO agrees to provide the Services and Deliverables described in
this Contract.

(b) MCO will be required to provide timely

financial and statistical information necessary in the Capitation Rate
determination process. Encounter Data provided by MCO must conform to all HHSC
requirements. Encounter Data containing noncompliant information, including, but
not limited to, inaccurate Member identification numbers, inaccurate provider
identification numbers, or diagnosis or procedures codes insufficient to
adequately describe the diagnosis or medical procedure performed, will not be
considered in the MCO’s experience for rate- setting purposes.

(c) Information or data, including complete and

accurate Encounter Data, as requested by HHSC for rate-setting purposes, must be
provided to HHSC: (1) within 30 days of receipt of the letter from HHSC
requesting the information or data; and (2) no later than March 31st of each
year.

(d) The fixed monthly Capitation Rate consists

of the following components:

(1) an amount for Health Care Services performed during the month;

(2) an amount for administering the MCO Program, and an amount for the MCO’s
Risk margin.

Capitation Rates for each MCO Program may vary by Service Area and MCO. HHSC
will employ or retain qualified actuaries to perform data analysis and calculate
the Capitation Rates for each Rate Period.

(e) MCO understands and expressly assumes
the risks associated with the performance of the duties and responsibilities
under this Contract, including the failure, termination or suspension of funding
to HHSC, delays or denials of required approvals, and cost overruns not
reasonably attributable to HHSC.

Section 10.02 Time and Manner of Payment.

(a) During the Contract Term and beginning
after the Operational Start Date, HHSC will pay the monthly Capitation Payments
by the 10th Business Day of each month.

(b) The MCO must accept Capitation Payments
by direct deposit into the MCO’s account.

(c) HHSC may adjust the monthly Capitation
Payment to the MCO in the case of an overpayment to the MCO; for Experience
Rebate amounts due and unpaid, including any associated interest; and if
monetary damages are assessed in accordance with Article 12, “Remedies and
Disputes.”

(d) HHSC’s payment of monthly Capitation
Payments is subject to availability of federal and state appropriations. If
appropriations are not available to pay the full monthly Capitation Payment,
HHSC may:

(1) equitably adjust Capitation Payments for all participating MCOs, and reduce
scope of service requirements as appropriate in accordance with Article 8,
“Amendments and Modifications,” or

(2) terminate the Contract in accordance with Article 12, “Remedies and
Disputes.”

Section 10.03 Certification of Capitation Rates.

HHSC will employ or retain a qualified actuary to certify the actuarial
soundness of the Capitation Rates, and all revisions or modifications thereto.

Section 10.04 Modification of Capitation Rates.

The Parties expressly understand and agree that the agreed Capitation Rates are
subject to modification in accordance with Article 8, “Amendments and
Modifications,” if changes in state or federal laws, rules, regulations,
guidelines, policies, or court orders affect the rates or the actuarial
soundness of the rates. HHSC will provide the MCO notice of a modification to
the Capitation Rates at least 60 days prior to the effective date of the change,
unless HHSC determines that circumstances warrant a shorter notice period. If
the MCO does not accept the rate change, either Party may terminate the Contract
in
S.CONTaccordance with Article 12, “Remedies and Disputes.”

Section 10.05 STAR and STAR+PLUS Capitation Structure.

(a) STAR Rate Cells.

STAR Capitation Rates are defined on a per Member per month basis by Rate Cells
and Service Areas. STAR Rate Cells are:

(1) TANF adults;

(2) TANF children over 12 months of age;

(3) Expansion children over 12 months of age;

(4) Newborns less than or equal to 12 months of age;

(5) TANF children less than or equal to 12 months of age;

(6) Expansion children less than or equal to 12 months of age;

(7) Federal mandate children;

(8) Pregnant women; and

(9) SSI (applies to the Medicaid Rural Service Area only).

These Rate Cells are subject to change.

(b) STAR+PLUS Rate Cells.

STAR+PLUS Capitation Rates are defined on a per Member per month basis by Rate
Cells. STAR+PLUS Rate Cells are based on client category as follows:

(1) Medicaid Only Standard Rate

(2) Medicaid Only 1915 (c) Nursing Facility Waiver Rate – Above Floor

(3) Medicaid Only 1915 (c) Nursing Facility Waiver Rate – Below Floor

(4) Dual Eligible Standard Rate

(5) Dual Eligible 191 5(c) Nursing Facility Waiver Rate – Above Floor

(6) Dual Eligible 191 5(c) Nursing Facility Waiver Rate – Below Floor

(7) Nursing Facility – Medicaid only

(8) Nursing Facility — Dual Eligible These Rate Cells are subject to change.

(c) STAR and STAR+PLUS Capitation Rate
development:

(1) Capitation Rates for Service Areas with historical Medicaid MCO Program
participation.

For Service Areas where HHSC operated a Medicaid MCO Program prior to the
Effective Date of this Contract, HHSC will develop base Capitation Rates by
analyzing the Medicaid MCO Program’s historical Encounter Data and financial
data for the Service Area (e.g., Capitation Rates for the STAR Program will be
based on STAR

Program historical Encounter Data and financial data for the Service Area). This
analysis will apply to all MCOs in the Service Area, including MCOs that have no
historical participation in the
Medicaid MCO Program in Service Area. The analysis will include a review of
historical enrollment and claims experience information; any changes to Covered
Services and covered populations; rate changes specified by the Texas
Legislature; and any other relevant information. If the MCO participated in the
Medicaid MCO Program in the Service Area prior to the Effective Date of this
Contract, HHSC may modify the Service Area base Capitation Rates using
diagnosis-based risk adjusters to yield the final Capitation Rates.

(2) Capitation Rates for Rate Periods 1 and 2 for Service Areas with no
historical STAR Program participation.

For Service Areas where HHSC has not operated a Medicaid MCO Program prior to
the Effective Date of this Contract, HHSC will establish base Capitation Rates
for Rate Periods 1 and 2 by analyzing Fee-for-Service claims data for the
Medicaid MCO Program and Service Area (e.g., Capitation Rates for the STAR
Program will be based fee-for-service data in the Service Area). This analysis
will include a review of historical enrollment and claims experience
information; any changes to Covered Services and covered populations; rate
changes specified by the Texas Legislature; and any other relevant information.

(3) Capitation Rates for subsequent Rate Periods for Service Areas with no
historical STAR Program participation.

For Service Areas where HHSC has not operated a Medicaid MCO Program prior to
the Effective Date of this Contract, HHSC will establish base Capitation Rates
for the Rate Periods following Rate Period 2 by analyzing the Medicaid MCO
Program’s historical Encounter Data and financial data for the Service Area.
This analysis will include a review of historical enrollment and claims
experience information; any changes to Covered Services and covered populations;
rate changes specified by the Texas Legislature; and any other relevant
information.

(d) Acuity adjustment.

HHSC may evaluate and implement an acuity adjustment methodology, or alternative
reasonable methodology, that appropriately reimburses the MCO for acuity and
cost differences that deviate from that of the community average, if HHSC in its
sole discretion determines that such a methodology is reasonable and
appropriate. The community average is a uniform rate for all MCOs in a Service
Area, and is determined by combining all the experience for all
S.CONTMCOs in a Service Area to get an average rate for the Service Area.

(e) Value-added Services.

Value-added Services will not be included in the rate- setting process.

(f) Delay in Increased STAR+PLUS Capitation Level for Certain Members Receiving
Waiver Services

Once a current STAR+PLUS MCO Member has been certified to receive STAR+PLUS
Waiver (SPW) services, there is a two (2) month delay before the MCO will begin
receiving the higher capitation payment.

Non-Waiver Members who qualify for STAR+PLUS based on eligibility for SPW
services and Waiver recipients who transfer from another region will not be
subject to this two (2) month delay in the increased capitation payment.

All SPW recipients will be registered into Service Authorization System Online
(SASO). The Premium Payment System (PPS) will process data from the SASO system
in establishing a Member’s correct capitation payment.

Section 10.06 CHIP Capitation Rates Structure.

(a) CHIP Rate Cells.

CHIP Capitation Rates are defined on a per Member per month basis by the Rate
Cells applicable to a Service Area. CHIP Rate Cells are based on the Member’s
age group as follows:

(1) under age one (1);

(2) ages one (1) through five (5);

(3) ages six (6) through fourteen (14); and

(4) ages fifteen (15) through eighteen (18).

(b) CHIP Perinatal Program Rate Cells.

CHIP Perinatal Capitation Rates are defined on a per Member per month basis by
the Rate Cells applicable to a Service Area. CHIP Perinatal Rate Cells are based
on the Member’s birth status and household income as follows:

(1) CHIP Perinate 0% to 185% of FPL;

(2) CHIP Perinate Above 185% to 200% of FPL; and

(3) CHIP Perinate Newborn Above 185% to 200% of FPL.

(c) CHIP and CHIP Perinatal Program
Capitation Rate development:

HHSC will establish base Capitation Rates by analyzing Encounter Data and
financial data for each Service Area. This analysis will include a review of
historical enrollment and claims experience information; any changes to Covered
Services and covered populations; rate changes specified by the Texas
Legislature; and any other relevant information.

HHSC may modify the Service Area base Capitation Rate using diagnosis based risk
adjusters to yield the final Capitation Rates.

(d) Acuity adjustment.

HHSC may evaluate and implement an acuity adjustment methodology, or alternative
reasonable methodology, that appropriately reimburses the MCO for acuity and
cost differences that deviate from that of the community average, if HHSC in its
sole discretion determines that such a methodology is reasonable and
appropriate. The community average is a uniform rate for all MCOs in a Service
Area, and is determined by combining all the experience for all MCOs in a
Service Area to get an average rate for the Service Area.

(e) Value-added Services.

Value-added Services will not be included in the rate- setting process.

Section 10.07 MCO input during rate setting process.

(a) In Service Areas with historical STAR or STAR+PLUS Program participation,
MCO must provide certified Encounter Data and financial data as prescribed in
Uniform Managed Care Manual Chapter 5.0, “Deliverable Matrix.” Such information
may include, without limitation: claims lag information by Rate Cell, capitation
expenses, and stop loss reinsurance expenses. HHSC may request clarification or
for additional financial information from the MCO. HHSC will notify the MCO of
the deadline for submitting a response, which will include a reasonable amount
of time for response.

(b) HHSC will allow the MCO to review and comment on data used by HHSC to
determine base Capitation Rates. In Service Areas with no historical STAR or
STAR+PLUS Program participation, this will include Fee-for-Service data for Rate
Periods 1 and 2. HHSC will notify the MCO of deadline for submitting comments,
which will include a reasonable amount of time for response. HHSC will not
consider comments received after the deadline in its rate analysis.

(c) During the rate setting process, HHSC will conduct at least two (2) meetings
with the MCOs. HHSC may conduct the meetings in person, via teleconference, or
by another method deemed appropriate by HHSC. Prior to the first meeting, HHSC
will provide the MCO with proposed Capitation Rates. During the first meeting,
HHSC will describe the process used to generate the proposed Capitation Rates,
discuss major changes in the rate setting process, and receive input from the
MCO. HHSC will notify the MCO of the deadline for submitting comments, which
will include a reasonable amount of time to review and comment on the proposed
Capitation Rates and rate setting process. After reviewing such comments, HHSC
will conduct a

S.CONTsecond meeting to discuss the final Capitation Rates and changes resulting
from MCO comments, if any.

Section 10.08 Adjustments to Capitation Payments.

(a) Recoupment.

HHSC may recoup a payment made to the MCO for a Member if:

(1) the Member is enrolled into the MCO in error;

(2) the Member moves outside the United States;

(3) the Member dies before the first day of the month for which the payment was
made; or

(4) a Member’s eligibility status or program type is changed, corrected as a
result of error, or is retroactively adjusted; or

(5) payment has been denied by the CMS in accordance with the requirements in 42
C.F.R. §438.730.

(b) Appeal of recoupment.

The MCO may appeal the recoupment or adjustment of capitations in the above
circumstances using the HHSC dispute resolution process set forth in
Section 12.13, “Dispute Resolution.”

Section 10.09 Delivery Supplemental Payment for CHIP, CHIP Perinatal and STAR
MCOs.

(a) The Delivery Supplemental Payment (DSP)

is a function of the average delivery cost in each Service Area. Delivery costs
include facility and professional charges.

(b) CHIP and STAR MCOs will receive a

Delivery Supplemental Payment (DSP) from HHSC for each live or stillbirth by a
Member. CHIP Perinatal MCOs will receive a DSP from HHSC for each live or
stillbirth by a mother of a CHIP Perinatal Program Member in the above 185% to
200% FPL (measured at the time of enrollment in the CHIP Perinatal subprogram).
CHIP Perinatal MCOs will not receive a DSP from HHSC for a live or stillbirth by
the mother of a CHIP Perinatal Program Member in the 0% to185% FPL. For STAR and
CHIP and CHIP Perinatal Program MCOs, the one-time DSP payment is made in the
amount identified in the HHSC Managed Care Contract document regardless of
whether there is a single birth or there are multiple births at time of
delivery. A delivery is the birth of a live born infant, regardless of the
duration of the pregnancy, or a stillborn (fetal death) infant of twenty
(20) weeks or more of gestation. A delivery does not include a spontaneous or
induced abortion,

regardless of the duration of the pregnancy.

(c) MCO must submit a monthly DSP Report as

described in, Section 8.1 .20.2, “Reports” to the RFP, in the format prescribed
in Uniform Managed Care

Manual Chapter 5.3.9, “Disproportionate Share Hospital Report.”

(d) HHSC will pay the Delivery Supplemental Payment within twenty (20) Business
Days after receipt of a complete and accurate report from the MCO.

(e) The MCO will not be entitled to Delivery Supplemental Payments for
deliveries that are not reported to HHSC within 210 days after the date of
delivery, or within thirty (30) days from the date of discharge from the
Hospital for the stay related to the delivery, whichever is later.

(f) MCO must maintain complete claims and adjudication disposition
documentation, including paid and denied amounts for each delivery. The MCO must
submit the documentation to HHSC within five (5) Business Days after receiving a
request for such information from HHSC.

Section 10.10 Experience Rebate

(a) MCO’s duty to pay.

At the end of each Rate Period beginning with Rate Period 1, the MCO must pay an
Experience Rebate for the STAR, CHIP, and STAR+PLUS Programs if the MCO’s Net
Income before Taxes is greater than the percentage set forth below of the total
Revenue for the period. The Experience Rebate is calculated in accordance with
the tiered rebate method set forth below based on the consolidated Net Income
before Taxes for all of the MCO’s STAR, CHIP, and STAR+PLUS Service Areas
included within the scope of the Contract, as measured by the Financial-
Statistical Report (FSR) as reviewed and confirmed by HHSC.

(b) Graduated Experience Rebate Sharing

Method.

                 
Pre-tax Income as a % of Revenues
  MCO Share   HHSC Share
 
               
=3%
    100 %     0 %
 
               
> 3% and = 5%
    80 %     20 %
 
               
> 5% and = 7%
    60 %     40 %
 
               
> 7% and = 9%
    40 %     60 %
 
               
> 9% and = 12%
    20 %     80 %
 
               
> 12%
    0 %     100 %
 
               

HHSC and the MCO will share the consolidated Net Income before Taxes for the
STAR, CHIP, and STAR+PLUS Programs (hereinafter, “the applicable Programs”) as
follows, unless HHSC provides the MCO an Experience Rebate Reward in accordance
with Section 6, “Premium Payment Incentives and Disincentives,” and Uniform
Managed Care Manual Chapter 6.2, “Financial Incentive Methodology”:

(1) The MCO will retain all the Net Income before Taxes that is equal to or less
than 3% of
S.CONTthe total applicable Program Revenues received by the MCO;

(2) HHSC and the MCO will share that portion of the Net Income before Taxes that
is over 3% and less than or equal to 5% of the total applicable Program Revenues
received, with 80% to the MCO and 20% to HHSC.

(3) HHSC and the MCO will share that portion of the Net Income before Taxes that
is over 5% and less than or equal to 7% of the total applicable Program Revenues
received, with 60% to the MCO and 40% to HHSC.

(4) HHSC and the MCO will share that portion of the Net Income before Taxes that
is over 7% and less than or equal to 9% of the total applicable Program Revenues
received, with 40% to the MCO and 60% to HHSC.

(5) HHSC and the MCO will share that portion of the Net Income before Taxes that
is over 9% and less than or equal to 12% of the total applicable Program
Revenues received, with 20% to the MCO and 80% to HHSC.

(6) HHSC will be paid the entire portion of the Net Income before Taxes that
exceeds 12% of the total applicable Program Revenues.

(c) Net income before taxes.

(1) The MCO must compute the Net Income before Taxes in accordance with Uniform
Managed Care Manual Chapter 6.1 “Cost Principles for Expenses,” Chapter 5.3.1.2,
“CHIP FSR Instructions for Completion,” Chapter 5.3.1.4, “STAR FSR Instructions
for Completion,” ”Chapter 5.3.1.6, “STAR+PLUS FSR Instructions for Completion,”
and applicable federal regulations. The Net Income before Taxes will be
confirmed by HHSC or its agent for the Rate Year relating to all revenues and
expenses incurred pursuant to the Contract. HHSC reserves the right to modify
the “Cost Principles for Expenses” and “FSR Instructions for Completion” found
in the Uniform Managed Care Manual in accordance with Section 8.05,
“Modification of the Uniform Managed Care Manual.”

(2) For purposes of calculating Net Income before Taxes certain items are
omitted from the calculation; these include, but are not limited to:

(i) the payment of an Experience Rebate;

(ii) any interest expense associated with late or underpayment of the Experience
Rebate;

(iii) financial incentives, including without limitation the Quality Challenge
Award described in Attachment B-1, Section 6.3.2.3; and

(iv) financial disincentives, including

without limitation: the Performance-based Capitation Rate described in
Attachment B-1, Section 6.3.2.2; and the liquidated damages described in
Attachment B-5.

See Uniform Managed Care Manual Chapter 6.1, “Cost Principles for Expenses.”

(3) Financial incentives will not be reduced by potential increased Experience
Rebate payments. Financial disincentives will not be offset in whole or part by
potential decreases in Experience Rebate payments.

(4) For FSR reporting purposes, financial

incentives incurred must not be reported as an increase in Revenues or as an
offset to costs, and any award of such will not increase reported income.
Financial disincentives incurred must not be included as reported expenses, and
must not reduce reported income. The reporting or recording of any of these
incurred items will be done on a memo basis, which is below the income line, and
will be listed as separate items.

(d) Carry forward of prior Rate Year losses.

Losses incurred on a consolidated basis for the applicable Programs by an MCO
for one (1) Rate Year may be carried forward to the next Rate Year, and applied
as an offset against applicable Program pre-tax net income. Prior losses may be
carried forward for two (2) contiguous Rate Years for this purpose. If the MCO
offsets a loss against another applicable Program Service Area, only that
portion of the loss that was not used as an offset may be carried forward to the
next Rate Year.

In the case of a loss in a given Rate Year being carried forward and applied
against profits in both of the next two (2) Rate Years, the loss must first be
applied against the first subsequent Rate Year such that the profit in the first
subsequent Rate Year is reduced to a zero pre-tax income; any additional loss
then remaining unapplied may be carried forward to any profit in the next
subsequent Rate Year. In such case, the revised income in the third Rate Year
would be equal to the cumulative income of the three (3) contiguous periods.

Carry forward of losses may be impacted by the Admin Cap; see Section 10.10.2
(f) below.

Losses incurred in the last or next-to-last year of a prior contiguous contract
with HHSC may be carried forward up to two (2) years into the first or
potentially second year of this Contract if such losses meet all other
requirements of both the prior and current contracts.

(e) Settlements for payment.

(1) There may be one (1) or more MCO payment(s) of the State share of the
Experience
S.CONTRebate on income generated for a given State Fiscal Year under the
applicable Programs. The first scheduled payment (the “Primary Settlement”) will
equal 100% of the State share of the
Experience Rebate as derived from the FSR, and will be paid on the same day the
90-day FSR Report is submitted to HHSC.

The “Primary Settlement,” as utilized herein, refers strictly to what should be
paid with the 90-day
FSR, and does not refer to the first instance in which an MCO may tender a
payment. For example, an MCO may submit a 90-day FSR indicating no Experience
Rebate is due, but then submit a 334-day FSR with a higher income and a
corresponding Experience Rebate payment. In such case, this initial payment
would be subsequent to the Primary Settlement.

(2) The next scheduled payment will be an adjustment to the Primary Settlement,
if required, and will be paid on the same day that the 334-day FSR Report is
submitted to HHSC if the

adjustment is a payment from the MCO to HHSC. Section 10.10(f) describes the
interest expenses associated with any payment after the Primary Settlement.

An MCO may make non-scheduled payments at any time to reduce the accumulation of
interest under Section 10.10(f). For any nonscheduled payments prior to the
334-day FSR, the MCO is not required to submit a revised FSR, but is

required to submit an Experience Rebate calculation form and an adjusted summary
page of the FSR. The FSR summary page is labeled “Summary Income Statements
(Dollars), All Coverage Groups Combined (FSR, Part I).”

(3) HHSC or its agent may audit or review the FSRs. If HHSC determines that
corrections to the FSRs are required, based on an HHSC audit/review or other
documentation acceptable to
HHSC, then HHSC will make final adjustments. Any payment resulting from an audit
or final
adjustment will be due from the MCO within 30 days of the earlier of:

(i) the date of the management representation letter resulting from the audit;
or

(ii) the date of any invoice issued by HHSC.

Payment within this 30-day timeframe will not relieve the MCO of any interest
payment
obligation that may exist under Section 10.10(f).

(4) In the event that any Experience Rebates and/or corresponding interest
payments owed to the State are not paid by the required due dates, then HHSC may
offset such amounts from any

future Capitation Payments, or collect such sums directly from the MCO. HHSC may
adjust the Experience Rebate if HHSC determines the MCO has paid amounts for
goods or services that are not reasonable, necessary, or allowable in accordance
with Uniform Managed Care Manual Chapter 6.1, “Cost Principles for Expenses,”
Chapter 5.3.1.2, “CHIP FSR Instructions for Completion,” Chapter 5.3.1.4, “STAR
FSR Instructions for Completion,” ”Chapter 5.3.1.6, “STAR+PLUS FSR Instructions
for Completion,” and the Federal Acquisition Regulations (FAR), or other
applicable federal or state regulations. HHSC has final authority in auditing
and determining the amount of the Experience Rebate.

(f) Interest on Experience Rebate.

(1) Interest on any Experience Rebate owed to HHSC will be charged beginning
35 days after the due date of the Primary Settlement, as described in
Section 10.10(e)(1). Thus, any Experience Rebate due or paid on or after the
Primary Settlement will accrue interest starting at 35 days after the due date
for the 90-day FSR Report. For example, any Experience Rebate payment (s) made
in conjunction with the 334-day FSR, or as a result of audit findings, will
accrue interest back to 35 days after the due-date for submission of the 90-day
FSR.

The MCO has the option of preparing an

additional FSR based on 120 days of claims run- out (a “120- day FSR”). If a
120-day FSR, and an Experience Rebate payment based on it, are received by HHSC
before the interest commencement date above, then such a payment would be
counted as part of the Primary

Settlement.

(2) If an audit or adjustment determines a downward revision of income after an
interest payment has previously been required for the same State Fiscal Year,
then HHSC will

recalculate the interest and, if necessary, issue a full or partial refund or
credit to the MCO.

(3) Any interest obligations that are incurred pursuant to Section 10.10 that
are not timely paid will be subject to accumulation of interest as well, at the
same rate as applicable to the underlying Experience Rebate.

(4) All interest assessed pursuant to Section 10.10 will continue to accrue
until such point as a payment is received by HHSC, at which point interest on
the amount received will stop accruing. If a balance remains at that point that
is subject to interest, then the balance will continue to accrue interest. If
interim payments are made, then any interest that may be due will only be
charged on

23

amounts for the time period during which they remained unpaid. By way of example
only, if $100,000 is subject to interest commencing on a given day, and a
payment is received for $75,000 45 days after the start of interest, then the
$75,000 will be subject to 45 days of interest, and the $25,000 balance will
continue to accrue interest until paid. The accrual of interest as defined under
Section 10.10(f) will not stop during any period of dispute. If a dispute is
resolved in the MCO’s favor, then interest will only be assessed on the revised
unpaid amount.

(5) If the MCO incurs an interest obligation pursuant to Section 10.10 for an
Experience Rebate payment HHSC will assess such interest at 12% per annum,
compounded daily. If any interest rate stipulated hereunder is found by a court
of competent jurisdiction to be outside the range deemed legal and enforceable,
then the rate hereunder will be adjusted as little as possible so as to be
deemed legal and enforceable.

(6) Any such interest expense incurred pursuant to Section 10.10 is not an
Allowable Expense for reporting purposes on the FSR.

Section 10.10.1 This Section Intentionally Left Blank

Section 10.10.2 Administrative Expense Cap.

(a) General requirement.

The calculation methodology of Experience Rebates described in Section 10.10
will be adjusted by an Administrative Expense Cap (“Admin Cap.”) The Admin Cap
is a calculated maximum amount of administrative expense dollars (corresponding
to a given FSR) that can be deducted from Revenues for purposes of determining
income subject to the Experience Rebate. While Administrative Expenses may be
limited by the Admin Cap to determine Experience Rebates, all valid Allowable
Expenses will continue to be reported on the Financial Statistical Reports
(FSRs). Thus, the Admin Cap does not impact FSR reporting, but may impact any
associated Experience Rebate calculation.

The calculation of any corresponding Experience Rebate due will be subject to
limitations on total deductible administrative expenses.

Such limitations will be calculated as follows:

(b) Calculation methodology.

HHSC will determine the administrative expense component of the applicable
Capitation Rate structure for each Program and Service Area prior to each
applicable Rate Period. At the conclusion of a Rate Period, HHSC will apply that
predetermined administrative expense component against the MCO’s actually
incurred number of Member Months and

aggregate premiums received (monthly Capitation Payments plus Delivery
Supplemental Payments and/or Bariatric Supplemental Payments if applicable to
the Program), to determine the specific Admin Cap, in aggregate dollars, for a
given MCO, Service Area, and Program.

(c) Data sources.

In determining the amount of Experience Rebate payment to include in the Primary
Settlement (or in conjunction with any subsequent payment or settlement), the
MCO will need to make the appropriate calculation, in order to assess the
impact, if any, of the Admin Cap.

(1) The total premiums paid by HHSC (received
by the MCO), and corresponding Member Months, will be taken from the relevant
FSR (or audit report) for the Rate Period.

(2) There are two (2) components of the administrative expense portion of the
Capitation Rate structure:

(i) the percentage rate to apply against the total premiums paid (the
“percentage of premium” within the administrative expenses), and,

(ii) the dollar rate per Member Month (the “fixed amount” within the
administrative expenses).

These will be taken from the supporting details associated with the official
notification of final
Capitation Rates, as supplied by HHSC. This notification is sent to the MCOs
during the annual rate setting process via email, labeled as “the final rate
exhibits for your health plan.” The email has one (1) or more spreadsheet files
attached, which are particular to the given MCO. The spreadsheet(s) show the
fixed amount and percentage of premium components for the administrative
component of the Capitation Rate.

The components of the administrative expense portion of the Capitation Rate can
also be found on HHSC’s Medicaid website, under “Rate Analysis for Managed Care
Services.” Under each Program, there is a separate Rate Setting document for
each Rate Period that describes the development of the Capitation Rates. Within
each such document, there is a section entitled “Administrative Fees,” where it
refers to “the
amount allocated for administrative expenses.”

(3) In cases where the administrative expense portion of the Capitation Rate
refers to “the greater of (a) [one (1) set of factors], and (b) [another set of
factors],” then the Admin Cap will be calculated each way, and the larger of the
two
(2) results will be the Admin Cap utilized for the determination of any
Experience Rebates due.

S.CONT(d) Separate calculations, by FSR.

Each MCO will have a separate Admin Cap for each Program and each Service Area
in which it participates. This will require calculating a separate Admin Cap
corresponding to each FSR (for annual, or complete period, versions of FSRs
only). All administrative expenses reported on an FSR in excess of the
calculated corresponding Admin Cap will be subtracted from the total Allowable
Expense in the Experience Rebate calculation of income for that Program and
Service Area, subject to any consolidation or offset that may apply, as
described in Section 10.10.2(e).

By way of example only, HHSC will calculate the Admin Cap for a Rate Period as
follows:

(1) Multiply the predetermined administrative expense rate structure “fixed
amount,” or dollar rate per Member Month (for example, $11.00), by the actual
number of Member Months for the Program and Service Area during the Rate Period
(for example, 70,000):

- $11.00 x 70,000 = $770,000.

(2) Multiply the predetermined percent of premiums in the administrative expense
rate structure (for example, 5.75%), by the actual aggregate premiums earned for
the Program and Service Area during the Rate Period (for example, $6,000,000).

- 5.75% x $6,000,000 = $345,000.

(3) Add the totals of items 1 and 2, plus applicable premium taxes and
maintenance taxes (for example, $112,000), to determine the Admin Cap for the
Program and Service Area:



  •   ($770,000 + $345,000) + $112,000 = $1,227,000.  

In this example, $1,227,000 would be the Admin Cap for a single Program in a
given Service Area for an MCO in a particular Rate Period.

(e) Consolidation and offsets.

STAR, CHIP, CHIP Perinatal, and STAR+PLUS Program results will be consolidated.
For a given MCO, total incurred administrative expenses, as reported on the FSRs
for the MCO’s Service Areas and/or Programs, will be summed, and compared to the
total Admin Caps for the MCO’s various Service Areas and Programs. Thus, an MCO
that exceeds its Admin Cap limit in one (1) or more Service Areas or Programs,
but does not exceed the Admin Cap in another Service area or Program, may have
an offset. The net impact of the Admin Cap across relevant FSRs will be applied
to the Experience Rebate calculation.

(f) Impact on Loss carry-forward.

For Experience Rebate calculation purposes, the calculation of any loss
carry-forward, as described in

Section 10.10(d), will be based on the allowable pretax loss as determined under
the Admin Cap.

(g) MCOs entering a Service Delivery Area or Program.

If an MCO enters a new Service Area or offers a Program that it did not offer
under a previous contract, it will be exempt from the Admin Cap for those
Service Areas and Programs for a period of time to be determined by HHSC, up
through the first State Fiscal Year or portion thereof.

(h) Service Delivery Areas with only one (1) MCO in a Program.

In Service Areas operating with only one (1) MCO for a Program, HHSC may, at its
sole discretion, revise the Admin Cap if its application would create an undue
hardship on the MCO.

(i) Unforeseen events.

If, in HHSC’s sole discretion, it determines that unforeseen events have created
significant hardships for one (1) or more MCOs, HHSC may revise or temporarily
suspend the Admin Cap as it deems necessary.

Section 10.10.3 Reinsurance Cap

(a) General requirement.

Reinsurance is reported on HHSC’s FSR report format as: 1) gross reinsurance
premiums paid, and 2) reinsurance recoveries received. The premiums paid are
treated as a part of medical expenses, and the recoveries received are treated
as an offset to those medical expenses (also known as a contra- cost). The net
of the gross premiums paid minus the recoveries received is called the net
reinsurance cost. The net reinsurance cost, as measured in aggregate dollars
over the SFY, divided by the number of member-months for that same period, is
referred to as the net reinsurance cost per-member-per-month (PMPM).

MCOs are limited to a maximum amount of net reinsurance cost PMPM for purposes
of calculating pre-tax net income on HHSC’s FSR report format. This limitation
does not impact an MCO’s ability to purchase or arrange for reinsurance; it only
impacts what is reportable on HHSC’s FSR. The maximum amount of allowed net
reinsurance cost PMPM (i.e., the “Reinsurance Cap”) varies by MCO Program, as
described in subpart (d)..

Regardless of the maximum amounts as represented by the Reinsurance Cap, all
reinsurance reported on the FSR is subject to audit, and must comply with the
UMCM Cost Principles.

(b) Rates.

The Reinsurance Cap for Rate Period 1, and thereafter unless modified herein,
will be:

S.CONT

         
Program
  Maximum net reinsurance cost, $-PMPM
 
       
STAR
  $ 1.00  
 
       
CHIP
  $ 1.00  
 
       
STAR+PLUS
  $ 1.00  
 
       

Section 10.11 Restriction on assignment of fees.

During the term of the Contract, MCO may not, directly or indirectly, assign to
any third party any beneficial or legal interest of the MCO in or to any
payments to be made by HHSC pursuant to this Contract. This restriction does not
apply to fees the MCO pays to Subcontractors for the performance of the Scope of
Work.

Section 10.12 Liability for taxes.

HHSC is not responsible in any way for the payment of any Federal, state or
local taxes related to or incurred in connection with the MCO’s performance of
this Contract. MCO must pay and discharge any and all such taxes, including any
penalties and interest. In addition, HHSC is exempt from Federal excise taxes,
and will not pay any personal property taxes or income taxes levied on MCO or
any taxes levied on employee wages.

Section 10.13 Liability for employment- related charges and benefits.

MCO will perform work under this Contract as an independent contractor and not
as agent or representative of HHSC. MCO is solely and exclusively liable for
payment of all employment- related charges incurred in connection with the
performance of this Contract, including but not limited to salaries, benefits,
employment taxes, workers compensation benefits, unemployment insurance and
benefits, and other insurance or fringe benefits for Staff.

Section 10.14 No additional consideration.

(a) MCO will not be entitled to nor receive from HHSC any additional
consideration, compensation, salary, wages, charges, fees, costs, or any other
type of remuneration for Services and Deliverables provided under the Contract,
except by properly authorized and executed Contract amendments.

(b) No other charges for tasks, functions, or activities that are incidental or
ancillary to the delivery of the Services and Deliverables will be sought from
HHSC or any other state agency, nor will the failure of HHSC or any other party
to pay for such incidental or ancillary services entitle the MCO to withhold
Services and Deliverables due under the Agreement.

(c) MCO will not be entitled by virtue of the Contract to consideration in the
form of overtime, health insurance benefits, retirement benefits, disability
retirement benefits, sick leave, vacation

time, paid holidays, or other paid leaves of absence of any type or kind
whatsoever.

Section 10.15 Federal Disallowance

If the federal government recoups money from the state for expenses and/or costs
that are deemed unallowable by the federal government, the state has the right
to, in turn, recoup payments made to the MCOs for these same expenses and/or
costs, even if they had not been previously disallowed by the state and were
incurred by the MCO, and any such expenses and/or costs would then be deemed
unallowable by the state. If the state retroactively recoups money from the MCOs
due to a federal disallowance, the state will recoup the entire amount paid to
the MCO for the federally disallowed expenses and/or costs, not just the federal
portion.

Article 11. Disclosure & Confidentiality
of Information

Section 11.01 Confidentiality.

(a) MCO and all Subcontractors, consultants, or agents under the Contract must
treat all information that is obtained through performance of the Services under
the Contract, including, but not limited to, information relating to applicants
or recipients of HHSC Programs, as Confidential Information to the extent that
confidential treatment is provided under state and federal law, rules, and
regulations.

(b) MCO is responsible for understanding the degree to which information
obtained through performance of this Contract is confidential under State and
Federal law, rules, and regulations.

(c) MCO and all Subcontractors, consultants, or agents not use any information
obtained through performance of this Contract in any manner except as is
necessary for the proper discharge of obligations and securing of rights under
the Contract.

(d) MCO must have a system in effect to protect all records and all other
documents deemed confidential under this Contract that are maintained in
connection with the activities funded under the Contract. Any disclosure or
transfer of Confidential Information by MCO, including information required by
HHSC, will be in accordance with applicable law. If the MCO receives a request
for information deemed confidential under this Contract, the MCO will
immediately notify HHSC of such request, and will make reasonable efforts to
protect the information from public disclosure.

(e) In addition to the requirements expressly stated in this Section, MCO must
comply with any policy, rule, or reasonable requirement of HHSC that relates to
the safeguarding or disclosure of

information relating to Members, MCO’s operations, or MCO’s performance of the
Contract.

S.CONT(f) In the event of the expiration of the Contract or termination of the
Contract for any reason, all Confidential Information disclosed to and all
copies thereof made by the MCOI must be returned to HHSC or, at HHSC’s option,
erased or destroyed. MCO must provide HHSC certificates evidencing such
destruction.

(g) The obligations in this Section must not restrict any disclosure by the MCO
pursuant to any applicable law, or by order of any court or government agency,
provided that the MCO must give prompt notice to HHSC of such order.

(h) With the exception of confidential Member information, Confidential
Information must not be afforded the protection of the Contract if such data
was:

(1) Already known to the receiving Party without restrictions at the time of its
disclosure by the furnishing Party;

(2) Independently developed by the receiving Party without reference to the
furnishing Party’s Confidential Information;

(3) Rightfully obtained by the other Party without restriction from a third
party after its disclosure by the furnishing Party;

(4) Publicly available other than through the fault or negligence of the other
Party; or

(5) Lawfully released without restriction to anyone.

Section 11.02 Disclosure of HHSC’s Confidential Information.

(a) MCO will immediately report to HHSC any
and all unauthorized disclosures or uses of HHSC’s Confidential Information of
which it or its Subcontractors, consultants, or agents is aware or has
knowledge. MCO acknowledges that any publication or disclosure of HHSC’s
Confidential Information to others may cause immediate and irreparable harm to
HHSC and may constitute a violation of State or federal laws. If MCO, its
Subcontractors, consultants, or agents should publish or disclose such
Confidential Information to others without authorization, HHSC will immediately
be entitled to injunctive relief or any other remedies to which it is entitled
under law or equity. HHSC will have the right to recover from MCO all damages
and liabilities caused by or arising from MCO’s, its Subcontractors’,
consultants’, or agents’ failure to protect HHSC’s Confidential Information. MCO
will defend with counsel approved by HHSC, indemnify and hold harmless HHSC from
all damages, costs, liabilities, and expenses caused by or arising from MCO’s or
its Subcontractors’, consultants’ or agents’ failure to protect HHSC’s
Confidential Information. HHSC will not unreasonably withhold approval of
counsel selected by the MCO.

(b) MCO will require its Subcontractors,
consultants, and agents to comply with the terms of this provision.

Section 11.03 Member Records

(a) MCO must comply with the requirements of

state and federal laws, including the HIPAA requirements set forth in
Section 7.07, regarding the transfer of Member Records.

(b) If at any time during the Contract Term this

Contract is terminated, HHSC may require the transfer of Member Records, upon
written notice to MCO, to another entity, as consistent with federal and state
laws and applicable releases.

(c) The term “Member Record” for this Section

means only those administrative, enrollment, case management and other such
records maintained by MCO and is not intended to include patient records
maintained by participating Network Providers.

Section 11.04 Requests for public information.

(a) When the MCO produces reports or other

forms of information that the MCO believes consist of proprietary or otherwise
confidental information, the MCO must clearly mark such information as
confidential information or provide written notice to HHSC that it considers the
information confidential.

(b) If HHSC receives a request, filed in

accordance with the Texas Public Information Act (“Act,”) seeking information
that has been identified by the MCO as proprietary or otherwise confidential,
HHSC will deliver a copy of the request for public information to MCO, in
accordance with the requirements of the Act.

(c) With respect to any information that is the

subject of a request for disclosure, MCO is required to demonstrate to the Texas
Office of Attorney General the specific reasons why the requested information is
confidential or otherwise excepted from required public disclosure under law.
MCO will provide HHSC with copies of all such communications.

Section 11.05 Privileged Work Product.

(a) MCO acknowledges that HHSC asserts that

privileged work product may be prepared in anticipation of litigation and that
MCO is performing the Services with respect to privileged work product as an
agent of HHSC, and that all matters related thereto are protected from
disclosure by the Texas Rules of Civil Procedure, Texas Rules of Evidence,
Federal Rules of Civil Procedure, or Federal Rules of Evidence.

(b) HHSC will notify MCO of any privileged

work product to which MCO has or may have access. After the MCO is notified or
otherwise becomes aware that such documents, data, database, or communications
are privileged work product, only

S.CONTMCO personnel, for whom such access is necessary for the purposes of
providing the Services, may have access to privileged work product.

(c) If MCO receives notice of any judicial or
other proceeding seeking to obtain access to HHSC’s privileged work product, MCO
will:

(1) Immediately notify HHSC; and

(2) Use all reasonable efforts to resist providing such access.

(d) If MCO resists disclosure of HHSC’s
privileged work product in accordance with this Section, HHSC will, to the
extent authorized under Civil Practices and Remedies Code or other applicable
State law, have the right and duty to:

(1) Represent MCO in such resistance;

(2) Retain counsel to represent MCO; or

(3) Reimburse MCO for reasonable attorneys’ fees and expenses incurred in
resisting such access.

(e) If a court of competent jurisdiction orders
MCO to produce documents, disclose data, or otherwise breach the confidentiality
obligations imposed in the Contract, or otherwise with respect to maintaining
the confidentiality, proprietary nature, and secrecy of privileged work product,
MCO will not be liable for breach of such obligation.

Section 11.06 Unauthorized acts. Each Party agrees to:

(1) Notify the other Party promptly of any unauthorized possession, use, or
knowledge, or attempt thereof, by any person or entity that may become known to
it, of any HHSC Confidential Information or any information identified by the
MCO as confidential or proprietary;

(2) Promptly furnish to the other Party full details of the unauthorized
possession, use, or

knowledge, or attempt thereof, and use
reasonable efforts to assist the other Party in investigating or preventing the
reoccurrence of any unauthorized possession, use, or knowledge,
or attempt thereof, of Confidential Information;

(3) Cooperate with the other Party in any litigation and investigation against
third Parties deemed necessary by such Party to protect its proprietary rights;
and

(4) Promptly prevent a reoccurrence of any such unauthorized possession, use, or
knowledge such information.

Section 11.07 Legal action.

Neither party may commence any legal action or proceeding in respect to any
unauthorized
possession, use, or knowledge, or attempt thereof by any person or entity of
HHSC’s Confidential Information or information identified by the MCO as

confidential or proprietary, which action or proceeding identifies the other
Party’s information without such Party’s consent.

Section 11.08 Information Security

The HMO and all Subcontractors, consultants, or agents must comply with all
applicable laws, rules, and regulations regarding information security,
including without limitation the following:

(1) Health and Human Services Enterprise Information Security Standards and
Guidelines;

(2) Title 1, Sections 202.1 and 202.3 through

202.28, Texas Administrative Code;

(3) The Health Insurance Portability and

Accountability Act of 1996 (HIPAA); and

(4) The Health Information Technology for Economic and Clinical Health Act
(HITECH Act).

Article 12. Remedies & Disputes

Section 12.01 Understanding and expectations.

The remedies described in this Section are directed to MCO’s timely and
responsive performance of the Services and production of Deliverables, and the
creation of a flexible and responsive relationship between the Parties. The MCO
is expected to meet or exceed all HHSC objectives and standards, as set forth in
the Contract. All areas of responsibility and all Contract requirements will be
subject to performance evaluation by HHSC. Performance reviews may be conducted
at the discretion of HHSC at any time and may relate to any responsibility
and/or requirement. Any and all responsibilities and/or requirements not
fulfilled may be subject to the remedies set forth in the Contract.

Section 12.02 Tailored remedies.

(a) Understanding of the Parties.

MCO agrees and understands that HHSC may pursue tailored contractual remedies
for noncompliance with the Contract. At any time and at its discretion, HHSC may
impose or pursue one (1) or more remedies for each item of noncompliance and
will determine remedies on a case-by-case basis. HHSC’s pursuit or non-pursuit
of a tailored remedy does not constitute a waiver of any other remedy that HHSC
may have at law or equity.

(b) Notice and opportunity to cure for non-

material breach.

(1) HHSC will notify MCO in writing of specific

areas of MCO performance that fail to meet performance expectations, standards,
or schedules set forth in the Contract, but that, in the determination of HHSC,
do not result in a material

S.CONTdeficiency or delay in the implementation or operation of the Services.

(2) MCO will, within five (5) Business Days (or another date approved by HHSC)
of receipt of written notice of a non-material deficiency, provide the HHSC
Project Manager a written response that:

(i) Explains the reasons for the deficiency, MCO’s plan to address or cure the
deficiency, and the date and time by which the deficiency will be cured; or

(ii) If MCO disagrees with HHSC’s findings, its reasons for disagreeing with
HHSC’s findings.

(3) MCO’s proposed cure of a non-material deficiency is subject to the approval
of HHSC. MCO’s repeated commission of non-material deficiencies or repeated
failure to resolve any such deficiencies may be regarded by HHSC as a material
deficiency and entitle HHSC to pursue any other remedy provided in the Contract
or any other appropriate remedy HHSC may have at law or equity.

(c) Corrective action plan.

(1) At its option, HHSC may require MCO to submit to HHSC a written plan (the
“Corrective Action Plan”) to correct or resolve a material breach of this
Contract, as determined by HHSC.

(2) The Corrective Action Plan must provide:

(i) A detailed explanation of the reasons for the cited deficiency;

(ii) MCO’s assessment or diagnosis of the cause; and

(iii) A specific proposal to cure or resolve the deficiency.

(3) The Corrective Action Plan must be submitted by the deadline set forth in
HHSC’s request for a Corrective Action Plan. The Corrective Action Plan is
subject to approval by HHSC, which will not unreasonably be withheld.

(4) HHSC will notify MCO in writing of HHSC’s final disposition of HHSC’s
concerns. If HHSC accepts MCO’s proposed Corrective Action Plan, HHSC may:

(i) Condition such approval on completion of tasks in the order or priority that
HHSC may reasonably prescribe;

(ii) Disapprove portions of MCO’s proposed Corrective Action Plan; or

(iii) Require additional or different corrective action(s).

Notwithstanding the submission and acceptance of a Corrective Action Plan, MCO
remains

responsible for achieving all written performance criteria.

(5) HHSC’s acceptance of a Corrective Action Plan under this Section will not:

(i) Excuse MCO’s prior substandard performance;

(ii) Relieve MCO of its duty to comply with performance standards; or

(iii) Prohibit HHSC from assessing additional tailored remedies or pursuing
other appropriate remedies for continued substandard performance.

(d) Administrative remedies.

(1) At its discretion, HHSC may impose one (1) or more of the following remedies
for each item of
material noncompliance and will determine the scope and severity of the remedy
on a case-bycase basis:

(i) Assess liquidated damages in accordance with Attachment B-3, “Liquidated
Damages Matrix;”

(ii) Conduct accelerated monitoring of the MCO. Accelerated monitoring includes
more frequent or more extensive monitoring by HHSC or its agent;

(iii) Require additional, more detailed, financial and/or programmatic reports
to be submitted by MCO;

(iv) Require additional and/or more detailed financial and/or programmatic
audits or other reviews of the MCO;

(v) Decline to renew or extend the Contract;

(vi) Appoint temporary management under the circumstances described in 42 C.F.R.
§438.706;

(vii) Initiate disenrollment of a Member or Members;

(viii) Suspend enrollment of Members;

(ix) Withhold or recoup payment to MCO;

(x) Require forfeiture of all or part of the MCO’s bond; or

(xi) Terminate the Contract in accordance with Section 12.03, “Termination by
HHSC.”

(2) For purposes of the Contract, an item of material noncompliance means a
specific action of MCO that:

(i) Violates a material provision of the Contract;

(ii) Fails to meet an agreed measure of performance; or

S.CONT(iii) Represents a failure of MCO to be
reasonably responsive to a reasonable request of HHSC relating to the Scope of
Work for information, assistance, or support within the timeframe specified by
HHSC.

(3) HHSC will provide notice to MCO of the imposition of an administrative
remedy in accordance with this Section, with the exception of accelerated
monitoring, which may be unannounced. HHSC may require MCO to file a written
response in accordance with this Section.

(4) The Parties agree that a State or Federal statute, rule, regulation, or
Federal guideline will prevail over the provisions of this Section unless the
statute, rule, regulation, or guidelines can be read together with this Section
to give effect to both.

(e) Damages.

(1) HHSC will be entitled to monetary damages in the form of actual,
consequential, direct, indirect, special, and/or liquidated damages resulting
from Contractor’s Breach of this Agreement In some cases, the actual damage to
HHSC or State of Texas as a result of MCO’s failure to meet any aspect of the
responsibilities of the Contract and/or to meet specific performance standards
set forth in the Contract are difficult or impossible to determine with precise
accuracy. Therefore, liquidated damages will be assessed in writing against and
paid by the MCO in for failure to meet any aspect of the responsibilities of the
Contract and/or to meet the specific performance standards identified by the
HHSC in Attachment B-3, “Deliverables/Liquidated Damages Matrix.” Liquidated
damages will be assessed if HHSC determines such failure is the fault of the MCO
(including the MCO’S Subcontractors, agents and/or consultants) and is not
materially caused or contributed to by HHSC or its agents. If at any time HHSC
determines the MCO has not met any aspect of the responsibilities of the
Contract and/or the specific performance standards due to mitigating
circumstances, HHSC reserves the right to waive all or part of the liquidated
damages. All such waivers must be in writing, contain the reasons for the
waiver, and be signed by the appropriate executive of HHSC.

(2) The liquidated damages prescribed in this Section are not intended to be in
the nature of a penalty, but are intended to be reasonable estimates of HHSC’s
projected financial loss and damage resulting from the MCO’s nonperformance,
including financial loss as a result of project delays. Accordingly, in the
event MCO fails to perform in accordance with the Contract, HHSC may assess
liquidated damages as provided in this Section.

(3)

If MCO fails to perform any of the Services described in the Contract, HHSC may
assess liquidated damages for each occurrence of a liquidated damages event, to
the extent consistent with HHSC’s tailored approach to remedies and Texas law.

(4) HHSC may elect to collect liquidated damages:

(i) Through direct assessment and demand for payment delivered to MCO; or

(ii) By deduction of amounts assessed as liquidated damages as set-off against
payments then due to MCO or that become due at any time after assessment of the
liquidated damages. HHSC will make deductions until the full amount payable by
the MCO is collected by HHSC.

(f) Equitable Remedies

(1) MCO acknowledges that, if MCO breaches (or attempts or threatens to breach)
its material obligation under this Contract, HHSC may be irreparably harmed. In
such a circumstance, HHSC may proceed directly to court to pursue equitable
remedies.

(2) If a court of competent jurisdiction finds that MCO breached (or attempted
or threatened to breach) any such obligations, MCO agrees that without any
additional findings of irreparable injury or other conditions to injunctive
relief, it will not oppose the entry of an appropriate order

compelling performance by MCO and restraining it from any further breaches (or
attempted or threatened breaches).

(g) Suspension of Contract

(1) HHSC may suspend performance of all or any part of the Contract if:

(i) HHSC determines that MCO has committed a material breach of the Contract;

(ii) HHSC has reason to believe that MCO has committed, or assisted in the
commission of, Fraud, Abuse, Waste, malfeasance, misfeasance, or nonfeasance by
any party concerning the Contract;

(iii) HHSC determines that the MCO knew, or should have known, of Fraud, Abuse,
Waste, malfeasance, or nonfeasance by any party concerning the Contract, and the
MCO failed to take appropriate action; or

(iv) HHSC determines that suspension of the Contract in whole or in part is in
the best interests of the State of Texas or the HHSC Programs.

(2) HHSC will notify MCO in writing of its
intention to suspend the Contract in whole or in part. Such notice will:

(i)

24

Be delivered in writing to MCO;

(ii) Include a concise description of the facts or matter leading to HHSC’s
decision; and

(iii) Unless HHSC is suspending the contract for convenience, request a
Corrective Action Plan from MCO or describe actions that MCO may take to avoid
the contemplated suspension of the Contract.

Section 12.03 Termination by HHSC.

This Contract will terminate upon the Expiration Date. In addition, prior to
completion of the Contract Term, all or a part of this Contract may be
terminated for any of the following reasons:

(a) Termination in the best interest of HHSC.

HHSC may terminate the Contract without cause at any time when, in its sole
discretion, HHSC
determines that termination is in the best interests of the State of Texas. HHSC
will provide reasonable advance written notice of the termination, as it deems
appropriate under the circumstances. The
termination will be effective on the date specified in HHSC’s notice of
termination.

(b) Termination for cause.

HHSC reserves the right to terminate this Contract, in whole or in part, upon
the following conditions:

(1) Assignment for the benefit of creditors, appointment of receiver, or
inability to pay debts.

HHSC may terminate this Contract at any time if MCO:

(i) Makes an assignment for the benefit of its creditors;

(ii) Admits in writing its inability to pay its debts generally as they become
due; or

(iii) Consents to the appointment of a receiver, trustee, or liquidator of MCO
or of all or any part of its property.

(2) Failure to adhere to laws, rules, ordinances, or orders.

HHSC may terminate this Contract if a court of competent jurisdiction finds MCO
failed to adhere to any laws, ordinances, rules, regulations or orders of any
public authority having jurisdiction and such violation prevents or
substantially impairs performance of MCO’s duties under this Contract. HHSC will
provide at least 30 days advance written notice of such termination.

(3) Breach of confidentiality.

HHSC may terminate this Contract at any time if MCO breaches confidentiality
laws with respect to the Services and Deliverables provided under this Contract.

(4) Failure to maintain adequate personnel or resources.

HHSC may terminate this Contract if, after
providing notice and an opportunity to correct, HHSC determines that MCO has
failed to supply personnel or resources and such failure results in MCO’s
inability to fulfill its duties under this
Contract. HHSC will provide at least 30 days advance written notice of such
termination.

(5) Termination for gifts and gratuities.

(i) HHSC may terminate this Contract at
any time following the determination by a competent judicial or quasi-judicial
authority and MCO’s exhaustion of all legal remedies that MCO, its employees,
agents or representatives have either offered or given any thing of value to an
officer or employee of HHSC or the State of Texas in violation of state law.

(ii) MCO must include a similar provision in
each of its Subcontracts and must enforce this provision against a Subcontractor
who has offered or given any thing of value to any of
the persons or entities described in this Section, whether or not the offer or
gift was in MCO’s behalf.

(iii) Termination of a Subcontract by
MCO pursuant to this provision will not be a cause for termination of the
Contract unless:

(a) MCO fails to replace such

terminated Subcontractor within a reasonable time; and

(b) Such failure constitutes cause, as

      (iv)  
described in this Subsection 12.03(b).
For purposes of this Section, a

“thing of value” means any item of tangible or intangible property that has a
monetary value of more than $50.00 and includes, but is not limited to, cash,
food, lodging, entertainment, and charitable contributions. The term does not
include contributions to holders of public office or candidates for public
office that are paid and reported in accordance with state and/or federal law.

(6) Termination for non-appropriation of funds.

Notwithstanding any other provision of this Contract, if funds for the continued
fulfillment of this Contract by HHSC are at any time not forthcoming or are
insufficient, through failure of any entity to appropriate funds or otherwise,
then HHSC will have the right to terminate this Contract at no additional cost
and with no penalty whatsoever by giving prior written notice documenting the
lack of funding. HHSC will provide at least 30 days advance written notice of

S.CONTsuch termination. HHSC will use reasonable efforts to ensure appropriated
funds are available.

(7) Judgment and execution.

(i) HHSC may terminate the Contract
at any time if judgment for the payment of money in excess of $500,000.00 that
is not covered by insurance, is rendered by any court or governmental body
against MCO, and MCO does not:

(a) Discharge the judgment or provide for its discharge in accordance with the
terms of the judgment;

(b) Procure a stay of execution of the judgment within 30 days from the date of
entry thereof; or

(c) Perfect an appeal of such

judgment and cause the execution of such judgment to be stayed during the
appeal, providing such financial reserves as may be required under generally
accepted accounting principles.

(ii) If a writ or warrant of attachment
or any similar process is issued by any court against all or any material
portion of the property of MCO, and such writ or warrant of
attachment or any similar process is not released or bonded within 30 days after
its entry, HHSC may terminate the Contract in accordance with this Section.

(8) Termination for insolvency.

(i) HHSC may terminate the Contract

at any time if MCO:

(a) Files for bankruptcy;

(b) Becomes or is declared insolvent, or is the subject of any proceedings
related to its liquidation, insolvency, or the appointment of a receiver or
similar officer for it;

(c) Makes an assignment for the benefit of all or substantially all of its
creditors; or

(d) Enters into a contract for the composition, extension, or readjustment of
substantially all of its obligations.

(ii) MCO agrees to pay for all

reasonable expenses of HHSC including the cost of counsel, incident to:

(a) The enforcement of payment of all obligations of the MCO by any action or
participation in, or in connection with a case or proceeding under Chapters 7,
11, or 13 of the United States Bankruptcy Code, or any successor statute;

(b)

A case or proceeding involving a receiver or other similar officer duly

appointed to handle the MCO’s business; or

(c) A case or proceeding in a State court initiated by HHSC when previous
collection attempts have been unsuccessful.

(9) Termination for Criminal Conviction

HHSC will have the right to terminate the Contract in whole or in part, or
require the replacement of a Material Subcontractor, if the MCO or a Material
Subcontractor is convicted of a criminal offense in a state or federal court:

(i) Related to the delivery of an item or service;

(ii) Related to the neglect or abuse of patients in connection with the delivery
of an item or service;

(iii) Consisting of a felony related to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct, or

(iv) resulting in a penalty or fine in the amount of $500,000 or more in a state
or federal administrative proceeding.

(10) Termination for MCO’S material
breach of the Contract.

HHSC will have the right to terminate the Contract in whole or in part if HHSC
determines,
at its sole discretion, that MCO has materially breached the Contract. HHSC will
provide at least 30 days advance written notice of such termination, unless HHSC
in its reasonable determination finds that a shorter notice period is warranted.

Section 12.04 Termination by MCO. (a) Failure to pay.

MCO may terminate this Contract if HHSC fails to pay the MCO undisputed charges
when due as required under this Contract. Retaining premium, recoupment,
sanctions, or penalties that are allowed under this Contract or that result from
the MCO’s failure to perform or the MCO’s default under the terms of this
Contract is not cause for termination. Termination for failure to pay does not
release HHSC from the obligation to pay undisputed charges for services provided
prior to the termination date.

If HHSC fails to pay undisputed charges when due, then the MCO may submit a
notice of intent to terminate for failure to pay in accordance with the
requirements of Subsection 12.04(d). If HHSC pays all undisputed amounts then
due within 30 days after receiving the notice of intent to terminate, the MCO
cannot proceed with termination of the Contract under this Article.

S.CONT(b) Change to HHSC Uniform Managed Care Manual.

MCO may terminate this agreement if the Parties are unable to resolve a dispute
concerning a material and substantive change to the Uniform Managed Care Manual
(a change that materially and substantively alters the MCO’s ability to fulfill
its obligations under the Contract). MCO must submit a notice of intent to
terminate due to a material and substantive change in the Uniform Managed Care
Manual no later than 30 days after the effective date of the policy change. HHSC
will not enforce the policy change for the MCO during the period of time between
the receipt of the notice of intent to terminate and the effective date of
termination.

(c) Change to Capitation Rate.

If HHSC proposes a modification to the Capitation Rate that is unacceptable to
the MCO, the MCO may terminate the Contract. MCO must submit a written notice of
intent to terminate due to a change in the Capitation Rate no later than 30 days
after HHSC’s notice of the proposed change. HHSC will not enforce the rate
change against the MCO during the period of time between the receipt of the
notice of intent to terminate and the effective date of termination.

(d) Notice of intent to terminate.

In order to terminate the Contract pursuant to this Section, MCO must give HHSC
at least 90 days written notice of intent to terminate. The termination date
will be calculated as the last day of the month following 90 days from the date
the notice of intent to terminate is received by HHSC.

Section 12.05 Termination by mutual agreement.

This Contract may be terminated by mutual written agreement of the Parties.

Section 12.06 Effective date of termination.

Except as otherwise provided in this Contract, termination will be effective as
of the date specified in the notice of termination.

Section 12.07 Extension of termination

effective date.

The Parties may extend the effective date of termination one (1) or more times
by mutual written agreement.

Section 12.08 Payment and other provisions at Contract termination.

(a) In the event of termination pursuant to this
Article, HHSC will pay the Capitation Payment for Services and Deliverables
rendered through the effective date of termination. All pertinent provisions of
the Contract will form the basis of settlement.

(b)

MCO must provide HHSC all reasonable access to records, facilities, and
documentation as is required to efficiently and expeditiously close out the
Services and Deliverables provided under this Contract.

(c) MCO must prepare a Turnover Plan, which is acceptable to and approved by
HHSC. The Turnover Plan will be implemented during the time period between
receipt of notice and the termination date, in accordance with Attachment B-1,
RFP Section 9.

Section 12.09 Modification of Contract in the event of remedies.

HHSC may propose a modification of this Contract in response to the imposition
of a remedy under this Article. Any modifications under this Section must be
reasonable, limited to the matters causing the exercise of a remedy, in writing,
and executed in accordance with Article 8, “Amendments and Modifications.” MCO
must negotiate such proposed modifications in good faith.

Section 12.10 Turnover assistance.

Upon receipt of notice of termination of the Contract by HHSC, MCO will provide
any turnover assistance reasonably necessary to enable HHSC or its designee to
effectively close out the Contract and move the work to another vendor or to
perform the work itself.

Section 12.11 Rights upon termination or expiration of Contract.

In the event that the Contract is terminated for any reason, or upon its
expiration, HHSC will, at HHSC’s discretion, retain ownership of any and all
associated work products, Deliverables and/or documentation in whatever form
that they exist.

Section 12.12 MCO responsibility for associated costs.

If HHSC terminates the Contract for Cause, the MCO will be responsible to HHSC
for all reasonable costs incurred by HHSC, the State of Texas, or any of its
administrative agencies to replace the MCO. These costs include, but are not
limited to, the costs of procuring a substitute vendor and the cost of any claim
or litigation that is reasonably attributable to MCO’s failure to perform any
Service in accordance with the terms of the Contract

Section 12.13 Dispute resolution. (a) General agreement of the Parties.

The Parties mutually agree that the interests of fairness, efficiency, and good
business practices are best served when the Parties employ all reasonable and
informal means to resolve any dispute under this Contract. The Parties express
their mutual commitment to using all reasonable and informal

25

means of resolving disputes prior to invoking a remedy provided elsewhere in
this Section.

(b) Duty to negotiate in good faith.

Any dispute that in the judgment of any Party to this Contract may materially or
substantially affect the performance of any Party will be reduced to writing and
delivered to the other Party. The Parties must then negotiate in good faith and
use every reasonable effort to resolve such dispute and the Parties must not
resort to any formal proceedings unless they have reasonably determined that a
negotiated resolution is not possible. The resolution of any dispute disposed of
by Contract between the Parties must be reduced to writing and delivered to all
Parties within ten (10) Business Days.

(c) Claims for breach of Contract.

(1) General requirement. MCO’s claim for breach of this Contract will be
resolved in accordance with the dispute resolution process established by HHSC
in accordance with Chapter 2260, Texas Government Code.

(2) Negotiation of claims. The Parties expressly agree that the MCO’s claim for
breach of this Contract that the Parties cannot resolve in the ordinary course
of business or through the use of all reasonable and informal means will be
submitted to the negotiation process provided in Chapter 2260, Subchapter B,
Texas Government Code.

(i) To initiate the process, MCO must submit written notice to HHSC that
specifically states that MCO invokes the provisions of Chapter 2260, Subchapter
B, Texas Government Code. The notice must comply with the requirements of Title
1, Chapter 392, Subchapter B of the Texas Administrative Code.

(ii) The Parties expressly agree that the MCO’s compliance with Chapter 2260,
Subchapter B, Texas Government Code, will be a condition precedent to the filing
of a contested case proceeding under Chapter 2260, Subchapter C, of the Texas
Government Code.

(3) Contested case proceedings. The contested case process provided in
Chapter 2260, Subchapter C, Texas Government Code, will be MCO’s sole and
exclusive process for seeking a remedy for any and all alleged breaches of
contract by HHSC if the Parties are unable to resolve their disputes under
Subsection (c)(2) of this Section.

The Parties expressly agree that compliance with the contested case process
provided in Chapter 2260, Subchapter C, Texas Government Code, will be a
condition precedent to seeking consent to

sue from the Texas Legislature under Chapter 107, Civil Practices & Remedies
Code. Neither the execution of this Contract by HHSC nor any other conduct of
any representative of HHSC relating to this Contract will be considered a waiver
of HHSC’s sovereign immunity to suit.

(4) HHSC rules. The submission, processing and resolution of MCO’s claim is
governed by the rules adopted by HHSC pursuant to Chapter 2260, Texas Government
Code, found at Title 1, Chapter 392, Subchapter B of the Texas Administrative
Code.

(5) MCO’s duty to perform. Neither the occurrence of an event constituting an
alleged breach of contract nor the pending status of any claim for breach of
contract is grounds for the suspension of performance, in whole or in part, by
MCO of any duty or obligation with respect to the performance of this Contract.
Any changes to the Contract as a result of a dispute resolution will be
implemented in accordance with Article 8, “Amendments and Modifications.”

Section 12.14 Liability of MCO.

(a) MCO bears all risk of loss or damage to
HHSC or the State due to:

(1) Defects in Services or Deliverables;

(2) Unfitness or obsolescence of Services or Deliverables; or

(3) The negligence or intentional misconduct of MCO or its employees, agents,
consultants, Subcontractors, or representatives.

(b) MCO must, at the MCO’s own expense,
defend with counsel approved by HHSC, indemnify, and hold harmless HHSC and
State employees, officers, directors, contractors and agents from and against
any losses, liabilities, damages, penalties, costs, fees, and expenses from any
claim or action for property damage, bodily injury or death, to the extent
caused by or arising from the negligence or
intentional misconduct of the MCO and its employees, officers, agents,
consultants, or Subcontractors. HHSC will not unreasonably withhold approval of
counsel selected by MCO.

(c) MCO will not be liable to HHSC for any loss,

damages or liabilities attributable to or arising from the failure of HHSC or
any state agency to perform a service or activity in connection with this
Contract.

Section 12.15 Pre-termination Process.

The following process will apply when HHSC terminates the Agreement for any
reason set forth in Section 12.03(b), “Termination for Cause,” other than
Subpart 6, “Termination for Non-appropriation of Funds.” HHSC will provide the
MCO with reasonable advance written notice of the proposed termination, as it
deems appropriate under the circumstances.

S.CONTThe notice will include the reason for the proposed termination, the
proposed effective date of the termination, and the time and place where the
parties will meet regarding the proposed termination. During this meeting, the
MCO may present written information explaining why HHSC should not affirm the
proposed termination. HHSC’s Associate Commissioner for Medicaid and CHIP will
consider the written information, if any, and will provide the MCO with a
written notice of HHSC’s final decision affirming or reversing the termination.
An affirming decision will include the effective date of termination.

The pre-termination process described herein will not limit or otherwise reduce
the parties’ rights and responsibilities under Section 12.13, “Dispute
Resolution;” however, HHSC’s final decision to terminate is binding and is not
subject to review by the State Office of Administrative Hearings under
Chapter 2260, Texas Government Code.

Article 13. Assurances & Certifications Section 13.01 Proposal certifications.

MCO acknowledges its continuing obligation to comply with the requirements of
the following certifications contained in its Proposal, and will immediately
notify HHSC of any changes in circumstances affecting these certifications:

(1) Federal lobbying;

(2) Debarment and suspension;

(3) Child support; and

(4) Nondisclosure statement.

Section 13.02 Conflicts of interest.

(a) Representation.

MCO agrees to comply with applicable state and federal laws, rules, and
regulations regarding conflicts of interest in the performance of its duties
under this Contract. MCO warrants that it has no interest and will not acquire
any direct or indirect interest that would conflict in any manner or degree with
its performance under this Contract.

(b) General duty regarding conflicts of interest.

MCO will establish safeguards to prohibit employees from using their positions
for a purpose that constitutes or presents the appearance of personal or
organizational conflict of interest, or personal gain. MCO will operate with
complete independence and objectivity without actual, potential or apparent
conflict of interest with respect to the activities conducted under this
Contract.

Section 13.03 Organizational conflicts of interest.

(a) Definition.

An organizational conflict of interest is a set of facts or circumstances, a
relationship, or other situation under which an MCO or a Subcontractor has past,
present, or currently planned personal or financial activities or interests that
either directly or indirectly:

(1) Impairs or diminishes the MCO’s or Subcontractor’s ability to render
impartial or objective assistance or advice to HHSC; or

(2) Provides the MCO or Subcontractor an unfair competitive advantage in future
HHSC procurements (excluding the award of this Contract).

(b) Warranty.

Except as otherwise disclosed and approved by HHSC prior to the Effective Date
of the Contract, MCO warrants that, as of the Effective Date and to the best of
its knowledge and belief, there are no relevant facts or circumstances that
could give rise to an organizational conflict of interest affecting this
Contract. MCO affirms that it has neither given, nor intends to give, at any
time hereafter, any economic opportunity, future employment, gift, loan,
gratuity, special discount, trip, favor, or service to a public servant or any
employee or representative of same, at any time during the procurement process
or in connection with the procurement process except as allowed under relevant
state and federal law.

(c) Continuing duty to disclose.

(1) MCO agrees that, if after the Effective Date, MCO discovers or is made aware
of an organizational conflict of interest, MCO will immediately and fully
disclose such interest in writing to the HHSC project manager. In addition, MCO
must promptly disclose any relationship that might be perceived or represented
as a conflict after its discovery by MCO or by HHSC as a potential conflict.
HHSC reserves the right to make a final determination regarding the

existence of conflicts of interest, and MCO agrees to abide by HHSC’s decision.

(2) The disclosure will include a description of the actions that MCO has taken
or proposes to take to avoid or mitigate such conflicts.

(d) Remedy.

If HHSC determines that an organizational conflict of interest exists, HHSC may,
at its discretion, terminate the Contract pursuant to Subsection 12.03(b)(9). If
HHSC determines that MCO was aware of an organizational conflict of interest
before the award of this Contract and did not disclose the conflict to the
contracting officer, such nondisclosure will be considered a material breach of
the Contract.

S.CONTFurthermore, such breach may be submitted to the Office of the Attorney
General, Texas Ethics Commission, or appropriate State or Federal law
enforcement officials for further action.

(e) Flow-down obligation.

MCO must include the provisions of this Section in all Subcontracts for work to
be performed similar to the service provided by MCO, and the terms “Contract,”
“MCO,” and “project manager” modified appropriately to preserve the state’s
rights.

Section 13.04 HHSC personnel recruitment prohibition.

MCO has not retained or promised to retain any person or company, or utilized or
promised to utilize a consultant that participated in HHSC’s development of
specific criteria of the RFP or who participated in the selection of the MCO for
this Contract.

Unless authorized in writing by HHSC, MCO will not recruit or employ any HHSC
personnel who have worked on projects relating to the subject matter of this
Contract, or who have had any influence on decisions affecting the subject
matter of this Contract, for two (2) years following the completion of this
Contract.

Section 13.05 Anti-kickback provision.

MCO certifies that it will comply with the Anti-Kickback Act of 1986, 41 U.S.C.
§51-58 and Federal
Acquisition Regulation 52.203-7, to the extent applicable.

Section 13.06 Debt or back taxes owed to

State of Texas.

In accordance with Section 403.055 of the Texas Government Code, MCO agrees that
any payments due to MCO under the Contract will be first applied toward any debt
and/or back taxes MCO owes State of Texas. MCO further agrees that payments will
be so applied until such debts and back taxes are paid in full.

Section 13.07 Outstanding debts and judgments.

MCO certifies that it is not presently indebted to the State of Texas, and that
MCO is not subject to an outstanding judgment in a suit by State of Texas
against MCO for collection of the balance. For purposes of this Section, an
indebtedness is any amount or sum of money that is due and owing to the State of
Texas and is not currently under dispute. A false statement regarding MCO’s
status will be treated as a material breach of this Contract and may be grounds
for termination at the option of HHSC.

Article 14. Representations & Warranties Section 14.01 Authorization.

(a) The execution, delivery and performance of

this Contract has been duly authorized by MCO and no additional approval,
authorization or consent of any governmental or regulatory agency is required to
be obtained in order for MCO to enter into this Contract and perform its
obligations under this Contract.

(b) MCO has obtained all licenses, certifications,

permits, and authorizations necessary to perform the Services under this
Contract and currently is in good standing with all regulatory agencies that
regulate any or all aspects of MCO’s performance of this Contract. MCO will
maintain all required certifications, licenses, permits, and authorizations
during the term of this Contract.

Section 14.02 Ability to perform.

MCO warrants that it has the financial resources to fund the capital
expenditures required under the Contract without advances by HHSC or assignment
of any payments by HHSC to a financing source.

Section 14.03 Minimum Net Worth.

The MCO has, and will maintain throughout the life of this Contract, minimum net
worth that complies with standards adopted by TDI. Minimum net worth means the
excess total admitted assets over total liabilities, excluding liability for
subordinated debt issued in compliance with Chapter 843 of the Texas Insurance
Code.

Section 14.04 Insurer solvency.

(a) The MCO must be and remain in full

compliance with all applicable state and federal solvency requirements for
basic-service health maintenance organizations, including but not limited to,
all reserve requirements, net worth standards, debt-to-equity ratios, or other
debt limitations. In the event the MCO fails to maintain such compliance, HHSC,
without limiting any other rights it may have by law or under the Contract, may
terminate the Contract.

(b) If the MCO becomes aware of any

impending changes to its financial or business structure that could adversely
impact its compliance with the requirements of the Contract or its ability to
pay its debts as they come due, the MCO must notify HHSC immediately in writing.

(c) The MCO must have a plan and take

appropriate measures to ensure adequate provision against the risk of insolvency
as required by TDI. Such provision must be adequate to provide for the following
in the event of insolvency:

(1) continuation of Covered Services, until the

time of discharge, to Members who are confined

S.CONTon the date of insolvency in a hospital or other inpatient facility;

(2) payments to unaffiliated health care providers and affiliated healthcare
providers whose Contracts do not contain Member “hold harmless” clauses
acceptable to the TDI;

(3) continuation of Covered Services for the duration of the Contract Period for
which a capitation has been paid for a Member;

(4) provision against the risk of insolvency must be made by establishing
adequate reserves, insurance or other guarantees in full compliance with all
financial requirements of TDI and the Contract.

Should TDI determine that there is an immediate risk of insolvency or the MCO is
unable to provide Covered Services to its Members, HHSC, without limiting any
other rights it may have by law, or under the Contract, may terminate the
Contract.

Section 14.05 Workmanship and performance.

(a) All Services and Deliverables provided under

this Contract will be provided in a manner consistent with the standards of
quality and integrity as outlined in the Contract.

(b) All Services and Deliverables must meet or exceed the required levels of
performance specified in or pursuant to this Contract.

(c) MCO will perform the Services and provide the Deliverables in a workmanlike
manner, in accordance with best practices and high professional standards used
in well-managed operations performing services similar to the Services described
in this Contract.

Section 14.06 Warranty of deliverables.

MCO warrants that Deliverables developed and delivered under this Contract will
meet in all material respects the specifications as described in the Contract
during the period following its acceptance by HHSC, through the term of the
Contract, including any subsequently negotiated by MCO and HHSC. MCO will
promptly repair or replace any such Deliverables not in compliance with this
warranty at no charge to HHSC.

Section 14.07 Compliance with Contract.

MCO will not take any action substantially or materially inconsistent with any
of the terms and conditions set forth in this Contract without the express
written approval of HHSC.

Section 14.08 Technology Access

(a) MCO expressly acknowledges that State
funds may not be expended in connection with the purchase of an automated
information system unless that system meets certain statutory requirements
relating to accessibility by persons with visual

impairments. Accordingly, MCO represents and warrants to HHSC that this
technology is capable, either by virtue of features included within the
technology or because it is readily adaptable by use with other technology, of:

(1) Providing equivalent access for effective

use by both visual and non-visual means;

(2) Presenting information, including prompts

used for interactive communications, in formats intended for non-visual use; and

(3) Being integrated into networks for obtaining,

retrieving, and disseminating information used by individuals who are not blind
or visually impaired.

(b) For purposes of this Section, the phrase

“equivalent access” means a substantially similar ability to communicate with or
make use of the technology, either directly by features incorporated within the
technology or by other reasonable means such as assistive devices or services
that would constitute reasonable accommodations under the Americans with
Disabilities Act or similar State or Federal laws. Examples of methods by which
equivalent access may be provided include, but are not limited to, keyboard
alternatives to mouse commands and other means of navigating graphical displays,
and customizable display appearance.

(c) In addition, all technological solutions

offered by the MCO must comply with the requirements of Texas Government Code
§531.0162. This includes, but is not limited to providing technological
solutions that meet federal accessibility standards for persons with
disabilities, as applicable.

Section 14.09 Electronic & Information Resources Accessibility Standards

(a) Applicability

The following Electronic and Information Resources (EIR) requirements apply to
the Contract because the MCO perform services that include EIR that: (i) HHSC
employees are required or permitted to access; or (ii) members of the public are
required or permitted to access. This Section does not apply to incidental uses
of EIR in the performance of a Contract, unless the Parties agree that the EIR
will become property of the State or will be used by the HHSC’s clients or
recipients after completion of the Contract. Nothing in this section is intended
to prescribe the use of particular designs or technologies or to prevent the use
of alternative technologies, provided they result in substantially equivalent or
greater access to and use of a Product.

(b) Definitions. For purposes of this Section:

“Accessibility Standards” means the Electronic and Information Resources
Accessibility Standards and the Web Site Accessibility Standards/Specifications.

S.CONT“Electronic and Information Resources” means information resources,
including information resources technologies, and any equipment or
interconnected system of equipment that is used in the creation, conversion,
duplication, or delivery of data or information. The term includes, but is not
limited to, telephones and other telecommunications products, information
kiosks, transaction machines, Internet websites, multimedia resources, and
office equipment, including copy machines and fax machines.

“Electronic and Information Resources Accessibility Standards” means the
accessibility standards for electronic and information resources contained in
Volume 1 Texas Administrative Code Chapter 213.

“Web Site Accessibility Standards/
Specifications” means standards contained in Volume 1 Texas Administrative Code
Chapter 206.

“Product” means information resources technology that is, or is related to, EIR.

(c) Accessibility Requirements.

Under Texas Government Code Chapter 2054, Subchapter M, and implementing rules
of the Texas Department of Information Resources, HHSC must procure Products
that comply with the Accessibility Standards when such Products are available in
the commercial marketplace or when such Products are developed in response to a
procurement solicitation. Accordingly, MCO must provide electronic and
information resources and associated Product documentation and technical support
that comply with the Accessibility Standards.

(d) Evaluation, Testing, and Monitoring.

(1) HHSC may review, test, evaluate and monitor MCO’s Products and associated
documentation and technical support for compliance with the Accessibility
Standards. Review, testing, evaluation and monitoring may be conducted before
and after the award of a contract. Testing and monitoring may include user
acceptance testing.

Neither (1) the review, testing (including acceptance testing), evaluation or
monitoring of any Product, nor (2) the absence of such review,
testing, evaluation or monitoring, will result in a waiver of the State’s right
to contest the MCO’s assertion of compliance with the Accessibility Standards.

(2) MCO agrees to cooperate fully and provide HHSC and its representatives
timely access to Products, records, and other items and

information needed to conduct such review, evaluation, testing and monitoring.

(e) Representations and Warranties.

(1) MCO represents and warrants that: (i) as of the Effective Date of the
Contract, the Products and associated documentation and technical support comply
with the Accessibility Standards as they exist at the time of entering the
Contract, unless and to the extent the Parties otherwise expressly agree in
writing; and (ii) if the Products will be in the custody of the state or an HHS
Agency’s client or recipient after the Contract expiration or termination, the
Products will continue to comply with such Accessibility Standards after the
expiration or termination of the Contract Term, unless HHSC and/or its clients
or recipients, as applicable, use the Products in a manner that renders it
noncompliant.

(2) In the event MCO should have known, becomes aware, or is notified that the
Product and associated documentation and technical support do not comply with
the Accessibility Standards, MCO represents and warrants that it will, in a
timely manner and at no cost to HHSC, perform all necessary steps to satisfy the
Accessibility Standards, including but not limited to

remediation, replacement, and upgrading of the Product, or providing a suitable
substitute.

(3) MCO acknowledges and agrees that these representations and warranties are
essential inducements on which HHSC relies in awarding this Contract.

(4) MCO’s representations and warranties under this subsection will survive the
termination or expiration of the Contract and will remain in full force and
effect throughout the useful life of the Product.

(f) Remedies.

(1) Pursuant to Texas Government Code Sec. 2054.465, neither MCO nor any other
person has cause of action against HHSC for a claim of a failure to comply with
Texas Government Code Chapter 2054, Subchapter M, and rules of the Department of
Information Resources.

(2) In the event of a breach of MCO’s representations and warranties, MCO will
be liable for direct, consequential, indirect, special, and/or liquidated
damages and any other remedies to which HHSC may be entitled under this Contract
and other applicable law. This remedy is cumulative of any and all other
remedies to which HHSC may be entitled under this Contract and other applicable
law.

S.CONTArticle 15. Intellectual Property

Section 15.01 Infringement and misappropriation.

(a) MCO warrants that all Deliverables provided by MCO will not infringe or
misappropriate any right of, and will be free of any claim of, any third person
or entity based on copyright, patent, trade secret, or other intellectual
property rights.

(b) MCO will, at its expense, defend with counsel approved by HHSC, indemnify,
and hold harmless HHSC, its employees, officers, directors, contractors, and
agents from and against any losses, liabilities, damages, penalties, costs, and
fees from any claim or action against HHSC that is based on a claim of breach of
the warranty set forth in the preceding paragraph. HHSC will promptly notify MCO
in writing of the claim, provide MCO a copy of all information received by HHSC
with respect to the claim, and cooperate with MCO in defending or settling the
claim. HHSC will not unreasonably withhold, delay or condition approval of
counsel selected by the MCO.

(c) In case the Deliverables, or any one (1) or part thereof, is in such action
held to constitute an infringement or misappropriation, or the use thereof is
enjoined or restricted or if a proceeding appears to MCO to be likely to be
brought, MCO will, at its own expense, either:

(1) Procure for HHSC the right to continue using the Deliverables; or

(2) Modify or replace the Deliverables to comply with the Specifications and to
not violate any intellectual property rights.

Section 15.02 Exceptions.

MCO is not responsible for any claimed breaches of the warranties set forth in
Section 15.01 to the extent caused by:

(a) Modifications made to the item in question by anyone other than MCO or its
Subcontractors, or modifications made by HHSC or its contractors working at
MCO’s direction or in accordance with the specifications; or

(b) The combination, operation, or use of the item with other items if MCO did
not supply or approve for use with the item; or

(c) HHSC’s failure to use any new or corrected versions of the item made
available by MCO.

Section 15.03 Ownership and Licenses (a) Definitions.

For purposes of this Section 15.03, the following terms have the meanings set
forth below:

(1) “Custom Software” means any software
developed by the MCO: for HHSC; in connection with the Contract; and with funds
received from

HHSC. The term does not include MCO
Proprietary Software or Third Party Software.

(2) “MCO Proprietary Software” means software: (i) developed by the MCO prior to
the Effective Date of the Contract, or (ii) software developed by the MCO after
the Effective Date of the Contract that is not developed: for HHSC; in
connection with the Contract; and with funds received from HHSC.

(3) “Third Party Software” means software that is: developed for general
commercial use; available to the public; or not developed for HHSC. Third Party
Software includes without limitation: commercial off-the-shelf software;
operating system software; and application software, tools, and utilities.

(b) Deliverables.

The Parties agree that any Deliverable, including without limitation the Custom
Software, will be the exclusive property of HHSC.

(c) Ownership rights.

(1) HHSC will own all right, title, and interest in and to its Confidential
Information and the Deliverables provided by the MCO, including without
limitation the Custom Software and associated documentation. For purposes of
this Section 15.03, the Deliverables will not include MCO Proprietary Software
or Third Party Software. MCO will take all actions necessary and transfer
ownership of the Deliverables to HHSC, including, without limitation, the Custom
Software and associated documentation prior to Contract termination.

(2) MCO will furnish such Deliverables, upon

request of HHSC, in accordance with applicable State law. All Deliverables, in
whole and in part, will be deemed works made for hire of HHSC for all purposes
of copyright law, and copyright will belong solely to HHSC. To the extent that
any such Deliverable does not qualify as a work for hire under applicable law,
and to the extent that the Deliverable includes materials subject to copyright,
patent, trade secret, or other proprietary right protection, MCO agrees to
assign, and hereby assigns, all right, title, and interest in and to
Deliverables, including without limitation all copyrights, inventions, patents,
trade secrets, and other proprietary rights therein (including renewals thereof)
to HHSC.

(3) MCO will, at the expense of HHSC, assist HHSC or its nominees to obtain
copyrights, trademarks, or patents for all such Deliverables in the United
States and any other countries. MCO agrees to execute all papers and to give all
facts known to it necessary to secure United States or

S.CONTforeign country copyrights and patents, and to transfer or cause to
transfer to HHSC all the right, title, and interest in and to such Deliverables.
MCO also agrees not to assert any moral rights under applicable copyright law
with regard to such Deliverables.

(d) License Rights

HHSC will have a royalty-free and non-exclusive license to access the MCO
Proprietary Software and associated documentation during the term of the
Contract. HHSC will also have ownership and unlimited rights to use, disclose,
duplicate, or publish all information and data developed, derived, documented,
or furnished by MCO under or resulting from the Contract. Such data will include
all results, technical information, and materials developed for and/or obtained
by HHSC from MCO in the performance of the Services hereunder, including but not
limited to all reports, surveys, plans, charts, recordings (video and/or sound),
pictures, drawings, analyses, graphic representations, computer printouts, notes
and memoranda, and documents whether finished or unfinished, which result from
or are prepared in connection with the Scope of Work performed as a result of
the Contract.

(e) Proprietary Notices

MCO will reproduce and include HHSC’s copyright and other proprietary notices
and product identifications provided by MCO on such copies, in whole or in part,
or on any form of the Deliverables.

(f) State and Federal Governments

In accordance with 45 C.F.R. §95.617, all appropriate State and Federal agencies
will have a royalty-free, nonexclusive, and irrevocable license to reproduce,
publish, translate, or otherwise use, and to authorize others to use for Federal
Government purposes all materials, the Custom Software and modifications
thereof, and associated documentation designed, developed, or installed with
federal financial participation under the Contract, including but not limited to
those materials covered by copyright, all software source and object code,
instructions, files, and documentation.

Article 16. Liability Section 16.01 Property damage.

(a) MCO will protect HHSC’s real and personal
property from damage arising from MCO’s, its agent’s, employees.’ Consultants’,
and Subcontractors’ performance of the Scope of Work, and MCO will be
responsible for any loss, destruction, or damage to HHSC’s property that results
from or is caused by MCO’s, its agents’, employees’, consultant’s, or
Subcontractors’ negligent or wrongful acts or omissions. Upon the loss of,
destruction of, or damage to any property of HHSC, MCO will notify the

HHSC Project Manager thereof and, subject to direction from the Project Manager
or her or his designee, will take all reasonable steps to protect that property
from further damage.

(b) MCO agrees to observe and encourage its

employees and agents to observe safety measures and proper operating procedures
at HHSC sites at all times.

(c) MCO will distribute a policy statement to all

of its employees and agents that directs the employee or agent to promptly
report to HHSC or to MCO any special defect or unsafe condition encountered
while on HHSC premises. MCO will promptly report to HHSC any special defect or
an unsafe condition it encounters or otherwise learns about.

Section 16.02 Risk of Loss.

During the period Deliverables are in transit and in possession of MCO, its
carriers or HHSC prior to being accepted by HHSC, MCO will bear the risk of loss
or damage thereto, unless such loss or damage is caused by the negligence or
intentional misconduct of HHSC. After HHSC accepts a Deliverable, the risk of
loss or damage to the Deliverable will be borne by HHSC, except loss or damage
attributable to the negligence or intentional misconduct of MCO’s agents,
employees, consultants, or Subcontractors.

Section 16.03 Limitation of HHSC’s Liability.

HHSC WILL NOT BE LIABLE FOR ANY
INCIDENTAL, INDIRECT, SPECIAL, OR CONSEQUENTIAL, EXEMPLARY, OR PUNITIVE DAMAGES
UNDER CONTRACT, TORT
(INCLUDING NEGLIGENCE), OR OTHER LEGAL THEORY. THIS WILL APPLY REGARDLESS OF THE
CAUSE OF ACTION AND EVEN IF HHSC HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

HHSC’S LIABILITY TO MCO UNDER THE CONTRACT WILL NOT EXCEED THE TOTAL CHARGES TO
BE PAID BY HHSC TO MCO UNDER THE CONTRACT, INCLUDING CHANGE ORDER PRICES AGREED
TO BY THE PARTIES OR OTHERWISE ADJUDICATED.

MCO’s remedies are governed by the provisions in Article 12.

Article 17. Insurance & Bonding Section 17.01 Insurance Coverage. (a) Statutory
and General Coverage

MCO will maintain, at the MCO’s expense, the following insurance coverage:

(1) Business Automobile Liability Insurance for
all owned, non-owned, and hired vehicles for bodily injury and property damage;

S.CONT(2) Comprehensive General Liability Insurance of at least $1,000,000.00
per occurrence and $5,000,000.00 in the aggregate (including Bodily Injury
coverage of $100,000.00 per each occurrence and Property Damage Coverage of
$25,000.00 per occurrence); and

(3) If MCO’s current Comprehensive General Liability insurance coverage does not
meet the above stated requirements, MCO will obtain Umbrella Liability Insurance
to compensate for the difference in the coverage amounts. If Umbrella Liability
Insurance is provided, it must follow the form of the primary coverage.

(b) Professional Liability Coverage.

(1) MCO must maintain, or cause its Network Providers to maintain, Professional
Liability Insurance for each Network Provider of $100,000.00 per occurrence and
$300,000.00 in the aggregate, or the limits required by the hospital at which
the Network Provider has admitting privileges.

(2) MCO must maintain an Excess Professional Liability (Errors and Omissions)
Insurance Policy for the greater of $3,000,000.00 or an amount (rounded to the
nearest $100,000.00) that represents the number of Members enrolled in the MCO
in the first month of the applicable State Fiscal Year multiplied by $150.00,
not to exceed $10,000,000.00.

(c) General Requirements for All Insurance
Coverage

(1) Except as provided herein, all exceptions to
the Contract’s insurance requirements must be approved in writing by HHSC.
HHSC’s written approval is not required in the following situations:

(i) An MCO or a Network Provider is not required to obtain the insurance
coverage described in Section 17.01 if the MCO or Network Provider qualifies as
a state governmental unit or municipality under the Texas Tort Claims Act, and
is required to comply with, and subject to the provisions of, the Texas Tort
Claims Act.

(ii) An MCO may waive the Professional Liability Insurance requirement described
in Section 17.01(b)(1) for a Network Provider of Community-based Long-term
Services and Supports. An MCO may not waive this requirement if the Network
Provider provides other Covered Services in addition to Community-based Long
Term Services and Supports, or if a Texas licensing entity requires the Network
Provider to carry such

Professional Liability coverage. An MCO that waives the Professional Liability
Insurance requirement for a Network Provider pursuant

to this provision is not required to obtain such coverage on behalf of the
Network Provider.

(2) MCO or the Network Provider is responsible for any and all deductibles
stated in the insurance policies.

(3) Insurance coverage must be issued by insurance companies authorized to
conduct business in the State of Texas.

(4) With the exception of Professional Liability Insurance maintained by Network
Providers, all insurance coverage must name HHSC as an additional insured. In
addition, with the exception of Professional Liability Insurance maintained by
Network Providers and Business Automobile Liability Insurance, all insurance
coverage must name HHSC as a loss payee.

(5) Insurance coverage kept by the MCO must be maintained in full force at all
times during the Term of the Contract, and until HHSC’s final acceptance of all
Services and Deliverables. Failure to maintain such insurance coverage will
constitute a material breach of this Contract.

(6) With the exception of Professional Liability Insurance maintained by Network
Providers, the insurance policies described in this Section must have extended
reporting periods of two (2) years. When policies are renewed or replaced, the
policy retroactive date must coincide with, or precede, the Contract Effective
Date.

(7) With the exception of Professional Liability Insurance maintained by Network
Providers, the insurance policies described in this Section must provide that
prior written notice be given to HHSC at least 30 calendar days before coverage
is reduced below minimum HHSC contractual requirements, canceled, or
non-renewed. MCO must submit a new coverage binder to HHSC to ensure no break in
coverage.

(8) The Parties expressly understand and agree that any insurance coverages and
limits furnished by MCO will in no way expand or limit MCO’s liabilities and
responsibilities specified within the Contract documents or by applicable law.

(9) MCO expressly understands and agrees that any insurance maintained by HHSC
will apply in excess of and not contribute to insurance provided by MCO under
the Contract.

(10) If MCO, or its Network Providers, desire additional coverage, higher limits
of liability, or other modifications for its own protection, MCO or its Network
Providers will be responsible for the acquisition and cost of such additional
protection. Such additional protection will not be an Allowable Expense under
this Contract.

S.CONT(11) MCO will require all insurers to waive their rights of subrogation
against HHSC for claims arising from or relating to this Contract.

(d) Proof of Insurance Coverage

(1) Except as provided in Section 17.01(d)(2), the MCO must furnish the HHSC
Project Manager original Certificates of Insurance evidencing the required
insurance coverage on or before the Effective Date of the Contract. If insurance
coverage is renewed during the Term of the Contract, the MCO must furnish the
HHSC Project Manager renewal certificates of insurance, or such similar
evidence, within five (5) Business Days of renewal. The failure of HHSC to
obtain such evidence from MCO will not be deemed to be a waiver by HHSC and MCO
will remain under continuing obligation to maintain and provide proof of
insurance coverage.

(2) The MCO is not required to furnish the HHSC Project Manager proof of
Professional Liability Insurance maintained by Network Providers on or before
the Effective Date of the Contract, but must provide such information upon
HHSC’s request during the Term of the Contract.

Section 17.02 Performance Bond.

(a) The MCO must obtain a performance bond with a one (1) year term. The
performance bond must be renewable and renewal must occur no later than the
first day of each subsequent State Fiscal Year. The performance bond must
continue to be in effect for one (1) year following the expiration of the final
renewal period. MCO must obtain and maintain the performance bonds in the form
prescribed by HHSC and approved by TDI, naming HHSC as Obligee, securing MCO’s
faithful performance of the terms and conditions of this Contract. The
performance bonds must comply with Chapter 843 of the Texas Insurance Code and
28 T.A.C. §11.1805. At least one (1) performance bond must be issued. The amount
of the performance bond(s) should total $100,000.00 for each MCO Program within
each Service Area that the MCO covers under this Contract. Performance bonds
must be issued by a surety licensed by TDI, and specify cash payment as the sole
remedy. MCO must deliver each renewal prior to the first day of the State Fiscal
Year.

(b) Since the CHIP Perinatal Program is a subprogram of the CHIP Program,
neither a separate performance bond for the CHIP Perinatal Program nor a
combined performance bond for the CHIP and CHIP Perinatal Programs is required.
The same bond that the MCO obtains for its CHIP Program within a particular
Service Area also will cover the MCO’s CHIP Perinatal Program in that same
Service Area.

Section 17.03 TDI Fidelity Bond

The MCO will secure and maintain throughout the life of the Contract a fidelity
bond in compliance with Chapter 843 of the Texas Insurance Code and 28 T.A.C.
§11.1805. The MCO must promptly provide HHSC with copies of the bond and any
amendments or renewals thereto.

DOCUMENT HISTORY LOG

                  STATUS1   DOCUMENT
REVISION2   EFFECTIVE DATE

 
DESCRIPTION3


               
 
Baseline     n/a     September 1, 2011  
Initial version of
Attachment B-1, RFP
Sections 1 – 5,
“Introduction;
Procurement
Strategy; General
Instructions &
Requirements;
Submission
Requirements; and
Evaluation Process
& Criteria.”
               
 
Revision     2.1     March 1, 2012  
Section 1.3 is
modified to clarify
that Medicaid Wrap
Services will
become covered
services at a
future date to be
determined by HHSC.
Section 1.8.1 is
modified to clarify
that Medicaid Wrap
Services will
become covered
services at a
future date to be
determined by HHSC.
               
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions 2
Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision. 3 Brief description of
the changes to the document made in the revision.  

Table of Contents

         
1. Introduction.
1.1 Point-of-Contact.
1.2 Procurement Schedule.
1.3 Purpose.
1.4 Mission Statement.
1.5 Mission Objectives.
1.6 Overview of the HHSC MCO Programs.
1.6.1 STAR.
1.6.2 STAR+PLUS.
1.6.3 CHIP.
1.7 Other HHSC Managed Care Programs.
1.8 Eligible Populations for HHSC MCO Programs.
1.8.1 STAR Program Eligibility.
1.8.2 STAR+PLUS Eligibility.
1.8.3 CHIP Program Eligibility.
1.9 Authorization.
1.10 Eligible Respondents.
1.11 Term of Contract.
1.12 Development of Contracts.
1.13 Medicaid and CHIP Service Areas.
2. Procurement Strategy and Approach.
2.1 HHSC Model Management Strategy.
2.2 Performance Measures and Associated Remedies.
3. General Instructions and Requirements.
3.1 Strategic Elements.
3.1.1 Contract Elements.
3.1.2 HHSC’s Basic Philosophy: Contracting for
Results.
3.2 External Factors.
3.3 Legal and Regulatory Constraints.
3.3.1 Delegation of Authority.

             
 
  3.3.2 Conflicts of Interest.
 
  3.3.3 Former Employees of a State Agency.
 
  3.4 HHSC Amendments and Announcements Regarding this RFP.
 
  3.5 RFP Cancellation/Partial Award/Non-Award.
 
  3.6 Right to Reject Proposals or Portions of Proposals.
 
  3.7 Costs Incurred.
 
  3.8 Protest Procedures.
 
  3.9 Vendor Conference.
 
  3.10 Questions and Comments.
 
  3.11 Modification or Withdrawal of Proposal.
 
  3.12 News Releases.
 
  3.13 Incomplete Proposals.
 
  3.14 State Use of Proposal Information.
 
  3.15 Property of HHSC.
 
  3.16 Copyright Restriction.
 
  3.17 Additional Information.
 
  3.18 Multiple Responses.
 
  3.19 No Joint Proposals.
 
  3.20 Use of Subcontractors.
 
  3.21 Texas Public Information Act.
 
  3.22 Inducements.
 
  3.23 Definition of Terms.
4.
  Submission Requirements.
 
  4.1 General Instructions.
 
  4.1 .1 Economy of Presentation.
 
  4.1.2 Number of Copies and Packaging.
 
  4.1.3 Due Date, Time, and Location.
 
  4.2 Part 1 – Business Proposal.
 
  4.2.1 Section 1 – Executive Summary.
 
  4.2.2 Section 2 – Respondent Identification and
Information.
 
  4.2.3 Section 3 – Corporate Background and Experience.
 
  4.2.4 Section 4 – Material Subcontractor Information.

          4.2.5 Section 5 – Historically Underutilized Business
(HUB) Participation 4.2.6 Section 6 – Certifications and Other Required Forms  
4.3    
Part 2 – Programmatic Proposal

      4.3.1 Section 1 – Proposed Programs, Service Area, and Capacity 4.3.2
Section 2 – Experience Providing Covered Services 4.3.3 Section 3 – Value-added
Services 4.3.4 Section 4 – Access to Care  


4.3.5 Section 5 – Provider Network Provisions 4.3.6 Section 6 – Member Services
 


4.3.7 Section 7 – Quality Assessment and Performance Improvement 4.3.8 Section 8
– Utilization Management 4.3.9 Section 9 – Early Childhood Intervention (ECI)
4.3.10
4.3.11
4.3.12
4.3.13
4.3.14
4.3.15
4.3.16
4.3.17
4.3.18
only)  
Section 10 – Services for People with Special Health Care Needs
Section 11 – Care Management and/or Service Coordination
Section 12 – Disease Management (DM)/Health Home Services
Section 13 – Behavioral Health Services and Network
Section 14 – Management Information System (MIS) Requirements
Section 15 – Fraud and Abuse
Section 16 – Pharmacy Services
Section 17 – Transition Plan
Section 18 – Additional Requirements Regarding Dual Eligibles (for STAR+PLUS
4-74

5. Evaluation Process and Criteria

      5.1
5.2
5.3
5.4
5.5
5.6
5.7
5.8  
Overview of Evaluation Process
Evaluation Criteria
Initial Compliance Screening
Competitive Field Determinations
Oral Presentations and Site Visits
Best and Final Offer
Discussions with Respondents
Contract Awards

1. Introduction

1.1 Point-of-Contact

The sole point of contact for inquiries concerning this RFP is:

Texas Health and Human Services Commission
Enterprise Contracts and Procurement Services
4405 North Lamar Blvd
Austin, Texas 78756-3422
ATT: Alice Hanna, Purchaser
(512) 206-5277
alice.hanna@hhsc.state.tx.us

All communications relating to this RFP must be directed to the HHSC contact
person named above. All communications between Respondents and other HHSC staff
members concerning this RFP are strictly prohibited. Failure to comply with
these requirements may result in proposal disqualification.

1.2 Procurement Schedule

The following table documents the critical pre-award events for the procurement.
All dates are subject to change at HHSC’s discretion.

      Procurement Schedule Draft RFP Release Date  
November 5, 2010
   
 
Draft RFP Respondent Comments Due  
December 6, 2010
   
 
Vendor Conference  
April 18, 2011 1:00pm CDT
   
 
Respondent Questions Due  
April 19, 2011
   
 
Letters Claiming Mandatory Contract Status Due  
April 28, 2011
   
 
HHSC Posts Responses to Respondent Questions  
April 29, 2011
   
 
Proposals Due  
May 23, 2011
   
 
Deadline for Proposal Withdrawal  
May 23, 2011
   
 
Respondent Demonstrations/Oral Presentations (HHSC option)  
HHSC will not be holding
presentations
   
 
Tentative Award Announcement  
August 1, 2011
   
 
Anticipated Contract Start Date  
September 1, 2011
   
 
Operational Start Date  
March 1, 2012
   
 

1.3 Purpose

The State of Texas, by and through the Texas Health and Human Services
Commission (HHSC), is soliciting competitive proposals for managed care services
for recipients who participate in the following managed care programs:

> Medicaid State of Texas Access Reform Program (STAR);
> Medicaid STAR+PLUS Program;
> Children’s Health Insurance Program (CHIP), including the CHIP Perinatal
subprogram.

In order to ensure that recipients have a choice of health plans in all MCO
Programs, HHSC will select at least two (2) managed care organizations (MCOs)
per MCO Program and Service Area.

Through this Request for Proposals (RFP), HHSC is expanding both the scope of
services and the geographical areas covered by its current managed care
programs. New features include:



      > Expansion of STAR into two (2) new regions, the Hidalgo Service Area and
Medicaid Rural Service Area (MRSA).  



      > Expansion of STAR+PLUS into the El Paso and Lubbock Service Areas, as
well as the new Hidalgo Service Area.  



      > Adjustments to the Service Area boundaries for STAR, STAR+PLUS and CHIP
Service Areas, so that the Service Areas are consistent for all Programs.  



      > The addition of prescription drug benefits to the managed care
structure. The prescription drug benefit will no longer be carved-out of managed
care and paid through  

HHSC’s Vendor Drug Program. Medicaid and CHIP MCOs will be responsible for
recruiting and maintaining pharmacy providers and paying for pharmacy benefits.

> The addition of inpatient facility services to the managed care structure for
STAR+PLUS.

> For Dual Eligible Members in the STAR+PLUS Program, the addition of Medicaid
Wrap

Services to the scope of Covered Services at a date to be determined by HHSC.

Attachments B-5, 5.1, and 5.2 include maps of the planned STAR, STAR+PLUS and
CHIP Service Areas.
1.4 Mission Statement

HHSC’s mission is to create a customer-focused, innovative, and adaptable
managed care system that provides the highest quality of care to clients while
at the same time ensures access to services. Through this procurement, HHSC
seeks to accomplish its mission by contracting for measurable results that
improve Member access and satisfaction; maximize program efficiency,
effectiveness, and responsiveness; and limit operational costs.

1.5 Mission Objectives

To accomplish the HHSC’s mission, HHSC will prioritize desired outcomes and
benefits for the managed care programs, and will focus its monitoring efforts on
the MCOs’ ability to provide satisfactory results in the following areas.

1. Network adequacy and access to care

All Members must have timely access to quality of care through a Network of
Providers designed to meet the needs of the population served. The MCO will be
held accountable for creating and maintaining a Network capable of delivering
all Covered Services to Members. The MCO must provide Members with access to
qualified Network Providers within the travel distance and waiting time for
appointment standards defined in this RFP.

2. Quality

HHSC is accountable to Texans for ensuring that all Members receive quality
services in the most efficient and effective manner possible. Accordingly, the
MCO will be responsible for providing high quality services in a professional
and ethical manner. HHSC expects the MCO to implement new and creative
approaches that ensure quality services, cost-effective service delivery, and
careful stewardship of public resources.

3. Timeliness of claim payment

The MCO’s ability to ensure that Network Providers receive timely and fair
payment for services rendered is a key component of their success in the STAR,
STAR+PLUS, and CHIP programs. The MCO must have the ability to timely comply
with HHSC’s claims adjudication requirements, as set forth in the Uniform
Managed Care Manual. Therefore, HHSC will require strict adherence to claims
adjudication standards during the term of the Contract. HHSC also encourages
MCOs to provide a no-cost alternative for providers to allow billing without the
use of a clearinghouse, and to include attendant care payments as part of the
regular claims payment process.

4. Timeliness with which prenatal care is initiated

STAR Program data has revealed that 83% of pregnant women received prenatal care
in the first trimester or within 42 days of enrollment. While this rate
approximates the Medicaid managed care national average, HHSC believes that the
high prevalence of births in the STAR population warrants efforts to improve
timeliness of prenatal care initiation.

5. Behavioral health services

Members must have timely access to Medically Necessary Behavioral Health
Services, such as mental health counseling and treatment, as well as timely and
appropriate follow-up care.

6. Delivery of health care to diverse populations

Member populations in Texas are as diverse as those of any state in the nation.
Health Care Services must be delivered without regard to racial or ethnic
factors. HHSC expects the MCO to implement intervention strategies to avoid
disparities in the delivery of Health Care Services to diverse populations and
provide services in a culturally competent manner as described in
Section 8.1.5.8 of the RFP.

7. Disease management requirements

The MCO must provide a comprehensive disease management program or coverage for
Disease Management (DM) services for asthma, diabetes, and other chronic
diseases identified by the MCO, based upon an evaluation of the prevalence of
the diseases within the MCO’s membership. Please refer to the Uniform Managed
Care Manual, Chapter 9.1 “Disease Management,” for additional DM requirements.

8. Service Coordination

The integration of Acute Care services and Community-based Long-Term Services
and Supports is an essential feature of STAR+PLUS. A STAR+PLUS MCO must
demonstrate that there are sufficient levels of qualified and competent
personnel devoted to Service Coordination to meet the everyday needs of
STAR+PLUS Members, including Dual Eligibles.

9. Continuity Of Care

HHSC expects that established Member/Provider relationships, existing treatment
protocols, and ongoing care plans will not be impacted significantly by this
procurement. Transition to the MCO must be as seamless as possible for Members
and their Providers.

1.6 Overview of the HHSC MCO Programs

House Bill 7 from the 72nd Regular Session of the Texas Legislature mandated the
establishment of Medicaid managed care pilot projects that utilized proven
approaches for delivering comprehensive health care. In 1991, the Texas
Department of Health created the Bureau of Managed Care. Since that time, Texas
has administered a comprehensive set of managed care programs to serve low
income Texans. These programs, as presently constituted and administered by
HHSC, include the STAR, STAR+PLUS, and CHIP Programs as described in this
section.

1.6.1 STAR

STAR is currently HHSC’s primary managed care program for Medicaid Eligibles and
operates under a federal waiver issued pursuant to §1915(b) of the Social
Security Act. It grew out of a pilot project in Travis County in 1993.

STAR is currently available in Bexar, Dallas, El Paso, Harris, Nueces,
Jefferson, Lubbock, Tarrant, and Travis regions. Total STAR enrollment as of
August 1, 2010 was 1,452,531.

All non-STAR counties in Texas (primarily rural areas) are currently served by
the Medicaid Primary Care Case Management Program (PCCM). Total PCCM enrollment
as of August 1, 2010 was 840,172. As a result of this procurement, PCCM will be
replaced by STAR in the Hidalgo Service Area and the Medicaid Rural Service Area
(MRSA). Note, however, that in the Hidalgo Service Area, HHSC will secure
legislative direction before including Cameron, Hidalgo, and Maverick Counties
in the STAR Program. Refer to the Procurement Library for current and projected
STAR enrollment by Service Area.

1.6.2 STAR+PLUS

STAR+PLUS is a Texas Medicaid program integrating the delivery of Acute Care
services and Community-based Long-Term Services and Supports to aged, blind, and
disabled (ABD) Medicaid recipients through a managed care system. STAR+PLUS
began as a Medicaid pilot project in Harris County in 1998. The STAR+PLUS
program operates under three (3) federal Medicaid waivers, one (1) §1915(b) and
two (2) §1915(c) waivers. The waivers allow the state to provide home and
community-based services for Supplemental Security Income (SSI) eligible and
SSI-related Medicaid clients, and to mandate managed care participation for
clients who are 21 years of age and older. Enrollment in STAR+PLUS is voluntary
for clients who are 20 years of age and younger.

As of August 1, 2010, STAR+PLUS MCOs served 169,873 Members in the Bexar,
Harris, Nueces, and Travis Service Areas. Through this procurement, HHSC intends
to expand STAR+PLUS to the El Paso, Hidalgo, and Lubbock Service Areas (see
Attachment B-5.2 “STAR+PLUS Service Area Map”). As in STAR, HHSC will seek
legislative direction before including Cameron, Hidalgo, and Maverick Counties
in the STAR+PLUS Hidalgo Service Area. Refer to the Procurement Library for
current and projected STAR+PLUS enrollment by Service Area.

1.6.3 CHIP

CHIP is HHSC’s program to help Texas families obtain affordable coverage for
their uninsured children (from birth through the month of their 19th birthday).
In 1999, the 76th Texas Legislatureauthorized the state’s participation in the
federal CHIP program. The principal objective of the state legislation was to
provide primary and preventative health care to low-income, uninsured children
of Texas, including Children with Special Health Care Needs (CSHCN) who were not
served by or eligible for other state-assisted health insurance programs.

HHSC began operating CHIP in 2000. CHIP Members are currently covered through
two (2) types of managed care entities – health maintenance organizations (HMOs)
licensed by the Texas Department of Insurance (TDI) and exclusive provider
organizations (EPOs) with TDIapproved exclusive provider benefit plans (EPBPs).
HMOs serve CHIP Members in eight (8), primarily urban Service Areas. EPOs serve
the remaining CHIP Members, who reside primarily in the 174-county rural service
area (the CHIP RSA). As of September 1, 2010, 523,895 children were enrolled in
CHIP. Of these, 400,243 were enrolled in HMOs. The balance of the CHIP
enrollment is in the EPOs serving the CHIP RSA. Refer to the Procurement Library
for current and projected CHIP enrollment by Service Area.

The CHIP Perinatal Program, a subprogram of CHIP, is for unborn children of
women who are not eligible for Medicaid. The 2006-07 General Appropriations Act
(Article II, Health and Human Services Commission, Rider 70, S.B. 1, 79th
Legislature, Regular Session, 2005) authorized HHSC to expend funds to provide
unborn children with health benefit coverage under CHIP. The result was the CHIP
Perinatal Program, which began in January 2007. This benefit allows pregnant
women who are ineligible for Medicaid due to income (whose income is greater
than 185 percent and up to 200 percent of FPL) or immigration status (and whose
income is below 200 percent of FPL) to receive prenatal care for their unborn
children. Upon delivery, newborns in families with incomes at or below
185 percent of the Federal Poverty Level (FPL) move from the CHIP Perinatal
Program to Medicaid, where they receive 12-months of continuous Medicaid
coverage. CHIP Perinatal newborns in families with incomes above 185 percent FPL
up to and including 200 percent FPL remain in the CHIP Perinatal Program and
receive CHIP benefits for a 12-month coverage period, beginning on the date of
enrollment as an unborn child. CHIP Perinatal Program Members are exempt from
the 90-day waiting period, the asset test, and all cost-sharing that applies to
traditional CHIP Members, including enrollment fees and co-pays, for the
duration of their coverage period. As of September 1, 2010, 33,860 CHIP
Perinates (unborn children) and 19,076 CHIP Perinate Newborns were enrolled in
this subprogram.

Throughout this RFP, references to “CHIP” apply to both the traditional CHIP
Program and the CHIP Perinatal subprogram unless the context indicates
otherwise.

1.7 Other HHSC Managed Care Programs

The following managed care options are not included in the scope of this
procurement: CHIP Rural Service Area (RSA): 174 primarily-rural counties.

Medicaid and CHIP Dental Programs: The Medicaid State Plan encourages eligible
individuals to improve and maintain good oral health by providing access to
comprehensive dental care. The CHIP Dental Program is a statewide program that
provides services such as routine check-ups, cleanings, X-rays, sealants,
fillings, tooth removal, crowns/caps and root canals for all CHIP children. HHSC
has issued a managed care procurement with an anticipated operational start date
of March 1, 2012 for both the Medicaid and CHIP Dental Programs.

STAR+PLUS Program in the Dallas and Tarrant Service Areas: Effective February 1,
2011, STAR+PLUS began serve approximately 78,000 Medicaid clients in the Dallas
and Tarrant Service Areas.

STAR Health Program: On April 1, 2008, HHSC launched the STAR Health program as
the first comprehensive health and medical network for children who are in the
state’s foster care system. The goal is to give children health care services
that are coordinated, comprehensive, easy to find, and uninterrupted when the
child moves.

NorthSTAR: NorthSTAR is an integrated behavioral health delivery system for
Medicaid Eligibles in the Dallas Service Area. It is an initiative of the Texas
Department of Mental Health and Mental Retardation and the Texas Commission on
Alcohol and Drug Abuse. Behavioral Health Services are provided by a licensed
behavioral health organization. Due to the presence of NorthSTAR in the Dallas
Service Area, MCOs in the Service Area will not be required to provide
Behavioral Health Services to STAR Members.

1.8 Eligible Populations for HHSC MCO Programs

Within the STAR, STAR+PLUS, and CHIP Service Areas described in Section 1.6, the
following populations are eligible for HHSC’s MCO Programs. Federal law requires
a choice of Medicaid managed care health plans in any given Service Area. For
the STAR Program, during the period after which the Medicaid eligibility
determination has been made, but prior to enrollment in the MCO, Medicaid
Eligibles, with the exception of certain newborns and pregnant women will be
enrolled under the traditional fee-for-service Medicaid program (see Article 5
of Attachment A, “Uniform Managed Care Contract Terms and Conditions” of the
RFP). All such Medicaid Eligibles will remain in the fee-for-service Medicaid
program until enrolled in or assigned to a STAR or STAR+PLUS MCO, as applicable.
For the CHIP MCO Program, there is no benefit coverage for CHIP-eligible
children prior to enrollment in a CHIP MCO.

1.8.1 STAR Program Eligibility

Mandatory

Medicaid Eligibles in the following categories who reside in any part of a STAR
Service Area must enroll in a STAR MCO:

1. Temporary Assistance to Needy Families (TANF) adults — individuals age 21 and
over who are eligible for the TANF program. This category may also include some
pregnant women;



  2.   TANF children — individuals birth through age 20 who are eligible for the
TANF program. This category may also include some pregnant women and some
children less than one year of age;  



  3.   pregnant women receiving Medical Assistance only (MAO) — pregnant women
whose families’ income is below 185% of the Federal Poverty Level (FPL);  



  4.   pregnant women (MAO) under age 18 whose family income is below 185% of
the FPL;



  5.   newborns (MAO) — children under age one born to Medicaid-eligible
mothers;



  6.   expansion children (MAO) — children under age 18, ineligible for TANF
because of the applied income of their stepparents or grandparents;  



  7.   expansion children (MAO) — children under age 1 whose families’ income is
below 185% FPL;  



  8.   expansion children (MAO) — children age 1- 5 whose families’ income is at
or below 133% of FPL;  



  9.   federal mandate children (MAO) — children aged 6-18 whose families’
income is below 100% Federal Poverty Income Limit; and  



  10.   SSI Medicaid Eligible adults in all areas where STAR+PLUS is not an
option.

Voluntary

SSI Medicaid Eligible children who reside in a service areas where STAR+PLUS is
not available have the option to enroll in a STAR MCO.

1.8.2 STAR+PLUS Eligibility

Mandatory

Medicaid Eligibles in the following categories who reside in any part of a
STAR+PLUS Service Area must enroll a STAR+PLUS MCO:

• SSI-eligibles over age 20;



  •   individuals over age 20 who are Medicaid-eligible because they are in a
Social Security Exclusion Program. NOTE: These individuals are considered MAO
for purposes of 19 15(c) Waiver eligibility;  



  •   MAO eligibles that qualify for 1915(c) Waiver services.

Note: Dual Eligibles are persons covered both by Medicaid and Medicare. Acute
Care Services and prescription drugs for this population are generally covered
by Medicare. Participation in STAR+PLUS does not affect a Member’s right to
receive Medicare services in any way.

Voluntary

Medicaid Eligibles in the following category who reside in any part of a
STAR+PLUS Service Area may enroll in one (1) of the STAR+PLUS MCOs providing
services in the Service Area (voluntary enrollment):

• children birth through age 20 who are SSI eligible or who are
Medicaid-eligible because they are in a Social Security Exclusion Program.

Excluded

The following types of Medicaid-eligible individuals are excluded from
participation in the STAR+PLUS program:

• Persons in institutional settings:

o persons residing in a nursing facility;

o residents of Intermediate Care Facilities for the Mentally Retarded (ICF-MR);
o residents of Institutions of Mental Diseases or State Hospitals.



  •   Persons enrolled in a wavier program other than a 19 15(c) STAR+PLUS
Waiver program:  

o Community Living Assistance and Support Services;

o Medically Dependent Children’s Waiver; o Home and Community Services Waiver; o
Deaf Blind Multiple Disability Waiver;

o Consolidated Waiver Program.



  •   individuals not eligible for full Medicaid benefits (e.g., Frail Elderly
program, Qualified Medicare Beneficiary (QMB), Specified Low-income Medicare
Beneficiary (SLMB), Qualified Disabled and Working Individual (QDWI),
undocumented aliens);  



  •   individuals receiving long term services and supports through non-Medicaid
funded programs;  



  •   individuals who are diagnosed with End Stage Renal Disease (ESRD) (except
those in a1915(c) STAR+PLUS Waiver);  



  •   individuals who are ventilator dependent (except those in a 19 15(c)
STAR+PLUS Waiver); and  

      •
1.8.3  
individuals enrolled in the STAR Health Program.
CHIP Program Eligibility

In the traditional CHIP Program, children are eligible from birth through the
month of their 19th birthday if they reside in families with incomes at or below
200 percent of the FPL, provided they are not eligible for Medicaid.
CHIP-eligible children who reside in any part of a CHIP Service Area must enroll
in a CHIP MCO.

Pregnant women who are ineligible for Medicaid due to income (whose income is
greater than 185 percent and up to 200 percent of FPL) or immigration status
(and whose income is below 200 percent of FPL) receive prenatal care for their
unborn children through the CHIP Perinatal
Program. Members receiving the CHIP Perinatal benefit are exempt from the 90-day
waiting period, the asset test, and all cost-sharing, including enrollment fees
and co-pays, for the duration of their coverage period.

1.9 Authorization

The Texas Legislature has designated HHSC as the single state agency to
administer the Medicaid and CHIP Programs in the State of Texas. HHSC has
authority to contract with MCOs to carry out the duties and functions of the
Medicaid Managed Care Program under Title XIX of the Social Security Act;
§12.011 and §12.02, Texas Health and Safety Code; and Chapter 533, Texas
Government Code. HHSC has the authority to contract with MCOs to carry out the
duties of the CHIP Managed Care Program under Title XXI of the Social Security
Act, and Chapter 62, Texas Health and Safety Code.

Contracts awarded under this RFP are subject to all necessary federal and state
approvals, including, but not limited to, Centers for Medicare and Medicaid
Services (CMS) approval.

1.10 Eligible Respondents

Except as provided herein, eligible Respondents include insurers that are
licensed by the TDI as HMOs in accordance with Chapter 843 of the Texas
Insurance Code, or a certified Approved Non-Profit Health Corporation (ANHC),
formed in compliance with Chapter 844 of the Texas Insurance Code.

For the STAR and STAR+PLUS Hidalgo Service Area, eligible respondents include
HMOs, ANHCs, and EPOs with TDI-approved EPBPs. Note that under current state
law, HHSC is precluded from providing services to Medicaid recipients through an
HMO model in the following three (3) counties in the Hidalgo Service Area:
Cameron, Hidalgo, and Maverick. HHSC will not implement any form of capitated
managed care in these three (3) counties in the Hidalgo Service Area without
guidance from the Texas Legislature. Respondents who are interested in bidding
on the Hidalgo Service Area should nevertheless pursue one or more forms of TDI
approval appropriate to these counties.

For the Medicaid Rural Service Area for STAR, eligible respondents include HMOs,
ANHCs, EPOs with TDI-approved EPBPs. Note that, for purposes of bidding, HHSC
has subdivided the Medicaid Rural Service Area into three (3) areas – West,
Central, and Northeast Texas. Respondents may seek TDI approval in one (1) or
more of these areas, but should note that HHSC will more favorably evaluate
responses that propose to serve all three (3) areas. Should HHSC determine that
it is in the state’s best interest to subdivide the Medicaid Rural Service Area
for purposes of award, the Medicaid Rural Service Area will still be treated as
one (1) Service Area for rate-setting purposes.

Throughout this RFP, the term “MCO” is used to refer to HMOs, ANHCs, and EPOs. A
Respondent that has submitted its application for licensure as an HMO, for
certification as an ANHC, or for approval of an EPBP prior to the Proposal due
date is also eligible to respond to this RFP; however, the Respondent must
receive TDI approval no later than 60 days after HHSC executes the Contract (see
Section 1.2, “Procurement Schedule”). Failure to receive the required approval
within 60 days after HHSC executes the Contract will result in the cancellation
of the award.

For more information on the reasons for HHSC’s disqualification of Respondents,
see Section 3.3.2, “Conflicts of Interest,” and Section 3.3.3, “Former Employees
of a State Agency.”

1.11 Term of Contract

The Initial Contract Period will begin on the Contract’s Effective Date
(generally the date HHSC signs the contract) and will continue through
August 31, 2015 (the “Initial Contract Period”). HHSC may, at its option, extend
the Contract for an additional period or periods, not to exceed a total of eight
(8) operational years. All reserved Contract extensions beyond the Initial
Contract Period will be subject to good faith negotiation between the parties.

1.12 Development of Contracts

HHSC intends to execute one (1) Contract per MCO, which will include all awarded
MCO Programs and Service Areas. For reference only, HHSC has included a copy of
the standard Managed Care Contract in the Procurement Library. The Managed Care
Contract identifies an MCO’s awarded MCO Programs and Service Areas, and
identifies all documents that will become part of the agreement, including
Attachment A, “Uniform Managed Care Contract Terms and Conditions.”

1.13 Medicaid and CHIP Service Areas

In this RFP, HHSC distinguishes areas of Texas by MCO Program Service Areas. If
a Respondent proposes to participate in an HHSC MCO Program Service Area, the
Respondent must propose to serve all counties in the HHSC-defined Service Area,
with the following exception. As described above, Respondents may chose to serve
all or part of the STAR Medicaid Rural Service Area. Maps and tables depicting
the Service Area configuration for each of the MCO Programs can be found in
Attachments B-5, 5.1, and 5.2. The tables indicate the counties included in each
of the designated Service Areas. The following chart summarizes the MCO Program
options included in the scope of this procurement, by Service Area.

26

             
Service Areas
  STAR   STAR+PLUS   CHIP MCO
 
           
Bexar
  X   X   X
 
           
Dallas
  X       X
 
           
El Paso
  X   X   X
 
           
Harris
  X   X   X
 
           
Hidalgo
  X   X  

 
         

Jefferson
  X   X   X
 
           
Lubbock
  X   X   X
 
           
Medicaid RSA (Entire Service Area)
  X  
 

 
     
 

West Texas
  X  
 

 
     
 

Central Texas
  X  
 

 
     
 

Northeast Texas
  X  
 

 
     
 

Nueces
  X   X   X
 
           
Tarrant
  X       X
 
           
Travis
  X   X   X
 
           

As described above, HHSC intends to expand the STAR Program to include the
Hidalgo Service Area and Medicaid RSA, and the STAR+PLUS MCO Program to include
the El Paso, Hidalgo, and Lubbock Service Areas. HHSC reserves the right to
change the boundaries for, or otherwise modify, the Service Areas if it
determines that such action is in the best interest of the State.
2. Procurement Strategy and Approach

HHSC seeks to contract with at least two (2) MCOs for each MCO Program and
Service Areas to provide for client choice. It is possible that a Service Area
could have more than two (2) MCOs. HHSC reserves the right to enter into
Contracts with more than two (2) MCOs in any Service Area based on:



  •   the number of managed care Eligibles in the Service Area compared to the
combined capacity of qualified MCO Respondents, and  



  •   statutory requirements, such as HHSC’s consideration of Proposals from an
MCO owned or operated by a hospital district.  

Section 2155.144, Texas Government Code obligates HHSC to purchase goods and
services on the basis of best value. HHSC rules define “best value” as the
optimum combination of economy and quality that is the result of fair,
efficient, and practical procurement decision- making and that achieves health
and human services procurement objectives (see 1 TAC §391.31). HHSC will
evaluate proposals using the best value criteria set forth in Section 5 of this
RFP.

2.1 HHSC Model Management Strategy

HHSC has identified performance measures and objectives that it expects the MCO
to address during the term of the Contract (see Section 1.5, “Mission
Objectives” and Section 8, “Operations Phase Requirements.”)

HHSC has further focused its performance measurement efforts by developing a
Performance Indicator Dashboard, which is a series of performance measures that
identify key aspects of performance to ensure the MCO’s accountability. The
Performance Indicator Dashboard is included in the Uniform Managed Care Manual
Chapter 10.1.1, “Performance Indicator Dashboard.” The Performance Indicator
Dashboard is not an all-inclusive set of performance measures; HHSC will measure
other aspects of the MCO’s performance as well. Rather, the Performance
Indicator Dashboard assembles performance indicators that assess many of the
most important dimensions of the MCO’s performance, and includes measures that,
when publicly shared, will also serve to incentivize excellence.

As described in Section 8.1.1.1, “Performance Evaluation,” after Rate Year 1
HHSC will also collaborate with each MCO to establish an annual series of
performance improvement projects. The MCO will be committed to making its best
efforts to achieve the established goals.

HHSC may establish some or all of the annual performance improvement projects.
HHSC and each MCO will negotiate any remaining projects or goals. These projects
will be highly specified and measurable. The projects will reflect areas that
present significant opportunities for performance improvement. Once finalized
and approved by HHSC, the projects will become part of each MCO’s annual plan
for its Quality Assurance and Performance Improvement (QAPI) Program, as defined
in Section 8.1.7, “Quality Assessment and Performance Improvement,” and will be
incorporated by reference into the Contract.

HHSC recognizes the importance of applying a variety of financial and
non-financial incentives and disincentives for demonstrated MCO performance. It
is HHSC’s objective to recognize and reward both excellence in performance and
improvement in performance within existing state and federal financial
constraints. It is likely that this approach will be modified over time based on
several variables, including accumulated experience by HHSC and the MCO, changes
in the status of state finances, and changes in each MCO’s performance levels.
Section 6.3, “Performance Incentives and Disincentives,” describes the incentive
and disincentive approach in additional detail.

The incentives and disincentives will be linked to some of the measures in the
Performance Indicator Dashboard. The MCO’s performance relative to the annual
performance improvement projects may be used by HHSC to identify and reward
excellence and improvement by the MCO in subsequent years.

Finally, HHSC plans to improve methods for sharing information regarding the
Texas Medicaid and CHIP Programs with all of the MCOs through HHSC-sponsored
workgroups and other initiatives.

2.2 Performance Measures and Associated Remedies

The MCO must provide all services and deliverables under the Contract at an
acceptable quality level and in a manner consistent with acceptable industry
standard, custom, and practice. Failure to do so may result in HHSC’s assessment
of contractual remedies, including liquidated damages, as set forth in
Attachment B-4, “Deliverables/Liquidated Damages Matrix.”
3. General Instructions and Requirements

3.1 Strategic Elements

3.1.1 Contract Elements

The term “Contract” means the contract awarded as a result of this RFP and all
exhibits thereto. At a minimum, the following documents will be incorporated
into the contract: this RFP and all attachments and exhibits; any modifications,
addendum or amendments issued in conjunction with this RFP; HHSC’s “Uniform
Managed Care Contract Terms and Conditions;” and the MCO’s Proposal.

Respondents are responsible for reviewing all parts of the Contract, including
the “Uniform Managed Care Contract Terms and Conditions,” and noting any
exceptions, reservations, and limitations on the Respondent Information and
Disclosures Form.

3.1.2 HHSC’s Basic Philosophy: Contracting for Results

HHSC’s fundamental commitment is to contract for results. HHSC defines a
successful result as the generation of defined, measurable, and beneficial
outcomes that satisfy the Contract requirements and support HHSC’s missions and
objectives. This RFP describes what is required of the MCO in terms of services,
deliverables, performance measures, and outcomes, and unless otherwise noted in
the RFP, places the responsibility for how they are accomplished on the MCO.

3.2 External Factors

External factors may affect the project, including budgetary and resource
constraints. Any contract resulting from the RFP is subject to the availability
of state and federal funds. As of the issuance of this RFP, HHSC anticipates
that budgeted funds will be available to reasonably fulfill the project
requirements. If, however, funds are not available, HHSC reserves the right to
withdraw the RFP or terminate the resulting contract without penalty.

3.3 Legal and Regulatory Constraints

3.3.1 Delegation of Authority

State and federal laws generally limit HHSC’s ability to delegate certain
decisions and functions to a vendor, including, but not limited to:
(1) policy-making authority, and (2) final decision- making authority on the
acceptance or rejection of contracted services.
3.3.2 Conflicts of Interest

A conflict of interest is a set of facts or circumstances in which either a
Respondent or anyone acting on its behalf in connection with this procurement
has past, present, or currently planned personal, professional, or financial
interests or obligations that, in HHSC’s determination, would actually or
apparently conflict or interfere with the Respondent’s contractual obligations
to HHSC. A conflict of interest would include circumstances in which a party’s
personal, professional, or financial interests or obligations may directly or
indirectly:



  •   make it difficult or impossible to fulfill its contractual obligations to
HHSC in a manner that is consistent with the best interests of the State of
Texas;



  •   impair, diminish, or interfere with that party’s ability to render
impartial or objective assistance or advice to HHSC; and/or



  •   provide the party with an unfair competitive advantage in future HHSC
procurements.

Neither the Respondent nor any other person or entity acting on its behalf,
including, but not limited to subcontractors, employees, agents, and
representatives, may have a conflict of interest with respect to this
procurement. Before submitting a proposal, Respondents should carefully review
Attachment A, “Uniform Managed Care Contract Terms and Conditions,” for
additional information concerning conflicts of interests.

A Respondent must certify that it does not have personal or business interests
that present a conflict of interest with respect to this RFP and resulting
contract (see the Required Certifications form). Additionally, if applicable,
the Respondent must disclose all potential conflicts of interest. The Respondent
must describe the measures it will take to ensure that there will be no actual
conflict of interest and that its fairness, independence, and objectivity will
be maintained (see the Respondent Information and Disclosures Form). HHSC will
determine to what extent, if any, a potential conflict of interest can be
mitigated and managed during the term of the Contract. Failure to identify
potential conflicts of interest may result in HHSC’s disqualification of a
proposal or termination of the Contract.

3.3.3 Former Employees of a State Agency

Respondents must comply with Texas and federal laws and regulations relating to
the hiring of former state employees (see e.g., Texas Government Code §572.054
and 45 C.F.R. §74.43). Such “revolving door” provisions generally restrict
former agency heads from communicating with or appearing before the agency on
certain matters for two (2) years after leaving the agency. The revolving door
provisions also restrict some former employees from representing clients on
matters that the employee participated in during state service or matters that
were in the employees’ official responsibility.

As a result of such laws and regulations, a Respondent must certify that it has
complied with all applicable laws and regulations regarding former state
employees (see the Required Certifications Form). Furthermore, a Respondent must
disclose any relevant past state employment of the Respondent’s or its
subcontractors’ employees and agents in the Respondent Information and
Disclosure Form.

27

3.4 HHSC Amendments and Announcements Regarding this

RFP

HHSC will post all official communication regarding this RFP on its website,
including the notice of tentative award. HHSC reserves the right to revise the
RFP at any time. Any changes, amendments, or clarifications will be made in the
form of written responses to Respondents’ questions, amendments, or addendum
issued by HHSC on its website. Respondents should check the website frequently
for notice of matters affecting the RFP. To access the website, go to the “HHSC
Contracting Opportunities” page and enter a search for this procurement.

3.5 RFP Cancellation/Partial Award/Non-Award

HHSC reserves the right to cancel this RFP, to make a partial award, or to make
no award if it determines that such action is in the best interest of the State
of Texas.

3.6 Right to Reject Proposals or Portions of Proposals

          HHSC may, in its discretion, reject any and all proposals or portions
thereof. 3.7  
Costs Incurred

Respondents understand that issuance of this RFP in no way constitutes a
commitment by HHSC to award a contract or to pay any costs incurred by a
Respondent in the preparation of a response to this RFP. HHSC is not liable for
any costs incurred by a Respondent prior to issuance of or entering into a
formal agreement, contract, or purchase order. Costs of developing proposals,
preparing for or participating in oral presentations and site visits, or any
other similar expenses incurred by a Respondent are entirely the responsibility
of the Respondent, and will not be reimbursed in any manner by the State of
Texas.

3.8 Protest Procedures

Texas Administrative Code, Title 1, Part 15, Chapter 392, Subchapter C outlines
HHSC’s Respondent protest procedures.

3.9 Vendor Conference

HHSC will hold a vendor conference according to the time and date in
Section 1.2, “Procurement Schedule” in the Lone Star Conference Room located at
11209 Metric Blvd, Building H, Austin, Texas. Vendor conference attendance is
strongly recommended, but is not required.

Respondents may email questions for the conference to the HHSC Point of Contact
(see Section 1.1) no later than five (5) days before the conference. HHSC will
also give Respondents the opportunity to submit written questions at the
conference. All questions should reference the appropriate RFP page and section
number. HHSC will attempt to respond to questions at the vendor conference, but
responses are not official until posted in final form on the HHSC website. HHSC
reserves the right to amend answers prior to the proposal submission deadline.

3.10 Questions and Comments

All questions and comments regarding this RFP should be sent to the HHSC Point
of Contact (see Section 1.1). Questions should reference the appropriate RFP
page and section number, and must be submitted by the deadline set forth in
Section 1.2. HHSC will not respond to questions received after the deadline.
HHSC’s responses to Respondent questions will be posted to the HHSC website.
HHSC reserves the right to amend answers prior to the proposal submission
deadline.

Respondents must notify HHSC of any ambiguity, conflict, discrepancy,
exclusionary specification, omission, or other error in the RFP by the deadline
for submitting questions and comments. If a Respondent fails to notify HHSC of
these issues, it will submit a proposal at its own risk, and if awarded a
contract:

(1) must have waived any claim of error or ambiguity in the RFP or resulting
contract;

(2) must not contest HHSC’s interpretation of such provision(s); and

(3) must not be entitled to additional compensation, relief, or time by reason
of the ambiguity, error, or its later correction.

3.11 Modification or Withdrawal of Proposal

Prior to the proposal submission deadline set forth in Section 1.2, a Respondent
may: (1) withdraw its proposal by submitting a written request to the HHSC Point
of Contact, or (2) modify its proposal by submitting a written amendment to the
HHSC Point of Contact. HHSC may request proposal modifications at any time.HHSC
reserves the right to waive minor informalities in a proposal and award a
contract that is in the best interest of the State of Texas. A “minor
informality” is an omission or error that, in HHSC’s determination, if waived or
modified when evaluating proposals, would not give a Respondent an unfair
advantage over other Respondents or result in a material change in the proposal
or RFP requirements. When HHSC determines that a proposal contains a minor
informality, it may at its discretion provide the Respondent with the
opportunity to correct.

3.12 News Releases

Prior to tentative award, a Respondent may not issue a press release or provide
any information for public consumption regarding its participation in the
procurement. After tentative award, a Respondent must receive prior written
approval from HHSC before issuing a press release or providing information for
public consumption regarding its participation in the procurement. Requests
should be directed to the HHSC Point of Contact identified in Section 1.1.

Section 3.12 does not preclude business communications necessary for a
Respondent to develop a proposal, or required reporting to shareholders or
governmental authorities.

3.13 Incomplete Proposals

HHSC may reject without further consideration a proposal that does not include a
complete, comprehensive, or total solution as requested by this RFP.

3.14 State Use of Proposal Information

HHSC reserves the right to use any and all ideas and information presented in a
proposal. A Respondent may not object to HHSC’s use of such information.

3.15 Property of HHSC

Except as otherwise provided in this RFP or the resulting Contract, all products
produced by a Respondent, including without limitations the proposal, all plans,
designs, software, and other contract deliverables, become the sole property of
HHSC. See Attachment A, “Uniform Managed Care Contract Terms and Conditions,”
Article 15 for additional information concerning intellectual property rights.

3.16 Copyright Restriction

          HHSC will not consider any proposal that is copyrighted by the
Respondent, in whole or part. 3.17  
Additional Information

By submitting a proposal, the Respondent grants HHSC the right to obtain
information from any lawful source regarding the Respondent’s and its
directors’, officers’, and employees’:

(1) past business history, practices, and conduct;
(2) ability to supply the goods and services; and
(3) ability to comply with Contract requirements.

By submitting a proposal, a Respondent generally releases from liability and
waives all claims against any party providing HHSC information about the
Respondent. HHSC may take such information into consideration in evaluating
proposals.

3.18 Multiple Responses

A Respondent may only submit one (1) proposal as a prime contractor. If a
Respondent submits more than one (1) proposal, HHSC may reject one or more of
the submissions. This requirement does not limit a subcontractor’s ability to
collaborate with one (1) or more Respondents submitting proposals.

A Respondent may not entice or require a subcontractor to enter into an
exclusive subcontract for the purpose of this procurement. Any subcontract
entered into by a Respondent with a third party to meet a requirement of this
RFP must not include any provision that would prevent or bar that subcontractor
from entering into a comparable contractual relationship with another Respondent
submitting a proposal under this procurement. This prohibition against exclusive
subcontracts does not apply to professional services that solely pertain to
development of the proposal, including gathering of competitive intelligence.

3.19 No Joint Proposals

HHSC will not consider joint or collaborative proposals that require it to
contract with more than one (1) Respondent.

3.20 Use of Subcontractors

Subcontractors providing services under the Contract must meet the same
requirements and level of experience as required of the Respondent. No
subcontract under the Contract must relieve the Respondent of the responsibility
for ensuring the requested services are provided. Respondents planning to
subcontract all or a portion of the work to be performed must identify the
proposed subcontractors and describe the subcontracted functions in their
proposals.

3.21 Texas Public Information Act

Proposals will be subject to the Texas Public Information Act (the Act), located
in Chapter 552 of the Texas Government Code, and may be disclosed to the public
upon request. By submitting a proposal, the Respondent acknowledges that all
information and ideas presented in the proposal are public information and
subject to disclosure under the Texas Public Information Act, with the limited
exception of Social Security Numbers and certain non-public financial reports or
information submitted in response to RFP Sections 4.2.3.3 and 4.2.3.4.

If the Respondent asserts that financial reports or information provided in
response to RFP Sections 4.2.3.3 and 4.2.3.4 contains trade secret or other
confidential information, it must be clearly marked such information in boldface
type and include the words “confidential” or “trade secret” at top of the page.
Furthermore, the Respondent must identify the financial reports or information,
and provide an explanation of why the reports or information are excepted from
public disclosure, on the Respondent Information and Disclosures form.

HHSC will process any request from a member of the public in accordance with the
procedures outlined in the Act. Respondents should consult the Texas Attorney
General’s website (www.oag.state.tx.us) for information concerning the Act’s
application to applications and potential exceptions to disclosure.

3.22 Inducements

HHSC submits this RFP setting forth certain information regarding the objectives
of the Contract and HHSC’s desire to mitigate risk throughout the life of the
Contract by use of expert MCO services.

Therefore, HHSC will consider all representations contained in a Respondent’s
proposal, oral or written presentations, correspondence, discussions, and
negotiations as representations of the Respondent’s expertise. HHSC accepts
these representations as inducements to contract.

3.23 Definition of Terms

Defined terms must have the meaning stated as described in the Attachment A,
“Uniform Managed Care Contract Terms and Conditions,” unless the context clearly
indicates otherwise. Defined terms are capitalized throughout this RFP. For
example, the word “Provider,” when capitalized, refers to Network provider. When
the word “provider” is not capitalized, the connotation is all providers,
whether Network or Out-of-Network.
4. Submission Requirements

To be considered for award, the Respondent must address all applicable RFP
specifications to HHSC’s satisfaction. If requested by HHSC, the Respondent must
provide HHSC with information necessary to validate any statements made in its
Proposal. This includes, but may not be limited to, granting permission or
access for HHSC to verify information with third parties, whether identified by
the Respondent or HHSC. If any requested information is not provided within the
timeframe allotted, HHSC may reject the Proposal.

Respondents must prepare and submit proposals in accordance with the provisions
of this section. Proposals received that do not follow these instructions may be
evaluated as nonresponsive and may not be considered for award.

4.1 General Instructions

For Respondents bidding on more than one MCO Program, i.e., STAR, STAR+PLUS, or
CHIP Program, HHSC has attempted to minimize the need for Respondents to submit
multiple copies of the same information.

Each bid for participation in the STAR Program, the STAR+PLUS Program, and/or
the CHIP Program must include the following two (2) components:

1. Business Specifications; and
2. General Programmatic Proposal.

Respondents proposing to participate in multiple MCO Programs do not need to
submit multiple copies of the Business Specifications or the General
Programmatic Proposal. However, these Respondents will need to carefully read
each submission requirement to ensure that they provide specific information for
each MCO Program bid and Service Area, as applicable, when completing any
element of their Proposals.

All Proposal information must be submitted on 8 1/2 x 11 inch, white bond paper,
three (3)-hole punched, and placed in sturdy three (3) ring binders. Text must
be no smaller than 11-point font, single-spaced. Figures may not incorporate
text smaller than 8-pt font. All pages must have one-inch margins and page
numbering must be sequential per section. Where practical, pages should be
double-sided. Each binder must be clearly labeled with the title of this RFP,
the Respondent’s legal name, and the title of the document contained in the
binder, e.g., Business Proposal or Programmatic Proposal.

Proposals must be organized and numbered in a manner that facilitates reference
to this RFP and its requirements. Respondents must respond to each item in the
order it appears in the RFP. The response must include headings and numbering to
match the corresponding section of the RFP. Respondents may place attachments
and appendices in a separate section if the RFP provides that such attachments
are not included in the section’s specified page limits.

4.1.1 Economy of Presentation

Unnecessarily elaborate Proposals beyond those sufficient to provide a complete
and effective response to this RFP are not desired and may be construed as an
indication of the Respondent’s lack of ability to provide efficient work
products.

The Respondent must adhere to page limits where specified. Page limits are
listed in parentheses at the end of the title of the section. A three (3) page
limit, for example, means that the response should not be in excess of three
(3) one-sided pages that meet the size, font, and margin requirements specified
in the General Instructions in Section 4.1 above.

Some page limits are identical regardless of the number of MCO Programs in which
a Respondent is proposing to participate. If a page limit is listed but does not
include the phrase “per MCO Program,” the page limit applies to the entire
response regardless of the number of MCO Programs bid. In these cases, the page
limit will be indicated as a set number, e.g., “3 pages.”

In some cases, additional pages are provided for Respondents proposing to serve
more than one MCO Program. For example, “3 pages plus 1 additional page per
additional MCO Program” indicates that a Respondent proposing to serve one
(1) MCO Program has a three (3) page limit, a Respondent proposing to serve two
(2) MCO Programs has a four (4) page limit, and a Respondent proposing to serve
all three (3) MCO Programs has a five (5) page limit. This page limit approach
is designed to give Respondents submitting a Proposal for multiple MCO Programs
sufficient space to respond to the submission requirement when submission
responses differ across MCO Programs. Respondents proposing to serve multiple
programs should have similar or identical approaches across MCO Programs where
administrative efficiencies are possible and appropriate. Respondents must
clearly indicate differences, if any, in their response to each submission
requirement for each applicable MCO Program.

In other cases, additional pages may be provided based on certain aspects of the
Respondent’s Proposal or organization, such as the number of organizational
charts submitted reflecting arrangements with Material Subcontractors, or the
number of Key Contract Personnel included in the Proposal for Respondents
proposing to serve more than one MCO Program.

Finally, some page limits are by MCO Program, e.g., two (2) pages per MCO
Program means that a Respondent proposing to serve all three (3) MCO Programs
would have a six (6) page limit for that requirement.

If the Respondent chooses to repeat the RFP question in its Proposal, the
question text will be included in the page limit.

In responding to questions in Section 4.2 (“Business Proposal”) and Section 4.3
(“Programmatic Proposal”) for which the Respondent includes information about a
Material Subcontractor or Action Plans, up to one (1) page may be used to
describe each Material Subcontractor arrangement, and up to one (1) page may be
used to describe each Action Plan. These pages are outside of the page limit
instructions for the specific submission requirement.

HHSC reserves the right not to review information provided in excess of the page
limits. Respondents need not feel compelled to submit unnecessary text in order
to reach the page limits.

Attachments required by the RFP, such as certain policies and procedures, are
not counted in calculating the Respondent’s page limits. Respondents must not
submit information or attachments that are not explicitly requested in the RFP.
Elaborate artwork, expensive paper and bindings, and expensive visual or other
presentation aids are neither necessary nor desired.

4.1.2 Number of Copies and Packaging

Respondents must submit one (1) hardbound original and eight (8) hardbound
copies of the Proposal. The original must be clearly labeled “Original” on the
outside of the binder. In addition to the hardbound original and copies,
Respondents must submit 22 electronic copies of each Proposal component. At the
Respondent’s option, it may produce only electronic copies of certain
attachments and appendices. This exception applies to attachments and appendices
that exceed ten (10) pages, such as GeoAccess tables, Significant Traditional
Provider (STP) files, TDI filings, and other financial documents. The exception
does not apply to the attachments referenced in Section 4.2, Section 5, “HUB
Subcontracting Plan,” or Section 6, “Certifications and Other Required Forms,”
which must be included in both the hardbound and electronic copies of the
Proposal. If the Respondent produces only an electronic copy of an attachment or
appendix, the hardbound Proposals should refer the reader to the electronic
Proposal for the required information.

For the electronic copies, the Proposal, attachments, financial documents,
signed forms, pamphlets, and all other documents included in the proposal
hardcopy must be submitted on CDs compatible with Microsoft Office 2000 files.
PDF files should be prepared in a format that allows for OCR text recognition.
HHSC will not accept Proposals by facsimile or e-mail.

4.1.3 Due Date, Time, and Location

Submit all copies of the Proposal to HHSC’s Enterprise Contracts and Procurement
Services (ECPS) no later than 2:00 p.m. Central Time (CT) according to the
timeline in Section 1.2, “Procurement Schedule.” All submissions will be date
and time stamped when received by ECPS. The clock in the ECPS office is the
official timepiece for determining compliance with the deadlines in this
procurement. HHSC reserves the right to reject late submissions. It is the
Respondent’s responsibility to appropriately mark and deliver the Proposal to
HHSC by the specified date and time. The sole point of contact for inquiries
concerning this RFP is:

Texas Health and Human Services Commission
Enterprise Contracts and Procurement Services
4405 North Lamar Blvd
Austin, Texas 78756-3422
ATT: Alice Hanna, Purchaser
(512) 206-5277
alice.hanna@hhsc.state.tx.us

4.2 Part 1 – Business Proposal

The Business Proposal must include the following:

Section 1 – Executive Summary
Section 2 – Respondent Identification and Information Section 3 – Corporate
Background and Experience Section 4 – Material Subcontractor Information Section
5 – HUB Subcontracting Plan

          4.2.1  
Section 6 – Certifications and Other Required Forms
Section 1 – Executive Summary

(2 pages, excluding Table 1)

In this section, condense and highlight the content of the Business Proposal to
provide HHSC with a broad understanding of the respondent’s approach to meeting
the RFP’s business requirements. The summary must demonstrate an understanding
of HHSC’s goals and objectives for this procurement. Please identify the
Respondent’s proposed MCO Program(s) and the Service Areas. The Respondent
should complete Table 1 by placing an “X” in all Service Areas and MCO Programs
bid. (The Service Areas are described in the Attachments B-5, 5.1, 5.2, and 5.3.
A Respondent may elect to bid on some, all, or none of the Service Areas.)
Respondents should note that, for purposes of bidding, HHSC has subdivided the
Medicaid Rural Service Area into three (3) areas – West, Central, and Northeast
Texas. Respondents may bid on one (1) or more of these areas; however, HHSC will
more favorably evaluate responses that propose to serve all three (3) areas.

Table 1: Proposed MCO Programs and Service Areas

             
Service Areas
  STAR   STAR+PLUS   CHIP MCO
 
           
Bexar
 
 
 

 
 
 
 

Dallas
 
 
 

 
 
 
 

El Paso
 
 
 

 
 
 
 

Harris
 
 
 

 
 
 
 

Hidalgo
 
 
 

 
 
 
 

Jefferson
 
 
 

 
 
 
 

Lubbock
 
 
 

 
 
 
 

Medicaid RSA (Entire Service Area)
 
 
 

 
 
 
 

West Texas
 
 
 

 
 
 
 

Central Texas
 
 
 

 
 
 
 

Northeast Texas
 
 
 

 
 
 
 

Nueces
 
 
 

 
 
 
 

Tarrant
 
 
 

 
 
 
 

Travis
 
 
 

 
 
 
 


4.2.2 Section 2 – Respondent Identification and Information

(no page limit)

Submit the following information:

1. Respondent identification and basic information.



  a.   The Respondent’s legal name, trade name, dba, acronym, and any other name
under which the Respondent does business.  



  b.   The physical address, mailing address, and telephone number of the
Respondent’s headquarters office.  



  2.   TDI Authority. A copy of the MCO’s licensure, certification, or approval
to operate as an HMO, ANHC, or EPBP. If the Respondent has not received TDI
approval, then submit a copy of the application filed with TDI. In accordance
with RFP Section 7.2.9, the Respondent must receive TDI approval no later than
60 days after HHSC executes the Contract.



  3.   Authorized Counties. Indicate whether the Respondent is currently
authorized by TDI to operate as an MCO in each county in the Service Area with a
“Yes-MCO,” “No MCO,” or “Partial MCO.” If the Respondent is not authorized to
conduct business as an MCO in all or part of a county, it should list those
areas in Column C.

For each county listed in Column C, the Respondent must document that it applied
to TDI for such approval prior to the submission of a Proposal for this RFP. The
Respondent must indicate the date that it applied for such approval and the
status of its application to get TDI approval in the relevant counties in this
section of its submission to HHSC.

Table 2: TDI Authority in Proposed Service Area

         
Column A
  Column B   Column C
 
       
Service Area
  TDI Authority/Status of
Approval   Counties/Partial
Counties Without TDI
Authority
 
       
Bexar
 
 

 
 
 

Dallas
 
 

 
 
 

El Paso
 
 

 
 
 

Harris
 
 

 
 
 

Hidalgo
 
 

 
 
 

Jefferson
 
 

 
 
 

Lubbock
 
 

 
 
 

Medicaid RSA (Entire
Service Area)
 

 


 
 
 

West Texas
 
 

 
 
 

Central Texas
 
 

 
 
 

Northeast Texas
 
 

 
 
 

Nueces
 
 

 
 
 

Tarrant
 
 

 
 
 

Travis
 
 

 
 
 




  4.   Texas Comptroller Certificate. A current Certificate of Good Standing
issued by the Texas Comptroller of Public Accounts, or an explanation for why
this form is not applicable to the Respondent.  



  5.   Respondent Legal Status and Ownership.

a. The type of ownership of the Respondent by its ultimate parent:

• wholly-owned subsidiary of a publicly-traded corporation;

• wholly-owned subsidiary of a private (closely-held) stock corporation;

• subsidiary or component of a non-profit foundation;



  •   subsidiary or component of a governmental entity such as a County Hospital
District;  



  •   independently-owned member of an alliance or cooperative network;



  •   joint venture (describe ultimate owners)



  •   stand-alone privately-owned corporation (no parents or subsidiaries); or



  •   other (describe).

b. The legal status of the Respondent and its parent (any/all that may apply):

(i.) Respondent is a corporation, partnership, sole proprietor, or other
(describe);

• Respondent is for-profit, or non-profit;

• the Respondent’s ultimate parent is for-profit, or non-profit;



  •   the Respondent’s ultimate parent is privately-owned, listed on a stock
exchange, a component of government, or other (describe).  



  c.   The legal name of the Respondent’s ultimate parent (e.g., the name of a
publicly- traded corporation, or a County Hospital District, etc.).  



  d.   The name and address of any other sponsoring corporation, or others
(excluding the Respondent’s parent) who provide financial support to the
Respondent, and the type of support, e.g., guarantees, letters of credit, etc.
Indicate if there are maximum limits of the additional financial support.  



  6.   Hospital District/Non-Profit Corporation. Section 5 of the RFP requires
Respondents who believe they qualify for mandatory STAR or STAR+PLUS contracts
under Texas Government Code §533.004 to submit notice to HHSC no later than
April 28, 2011, explaining the basis for this belief for each proposed Service
Area. Please indicate whether the Respondent provided such notice to HHSC.  



  7.   The name and address of any health professional that has at least a five
percent (5%) financial interest in the Respondent, and the type of financial
interest.  



  8.   The full names and titles of the Respondent’s officers and directors.



  9.   The state in which the Respondent is incorporated, and the state(s) in
which the Respondent is licensed to do business as an MCO. The Respondent must
also indicate the state where it is commercially domiciled, if outside Texas.  



  10.   The Respondent’s federal taxpayer identification number.



  11.   If any change of ownership of the Respondent’s company or its parent is
anticipated during the 12 months following the Proposal Due Date, the Respondent
must describe the circumstances of such change and indicate when the change is
likely to occur.  



  12.   Whether the Respondent or its parent (including other managed care
subsidiaries of the parent) had a managed care contract terminated or not
renewed for any reason within the past five (5) years. In such instance, the
Respondent must describe the issues and the parties involved, and provide the
address and telephone number of the principal terminating party. The Respondent
must also describe any corrective action taken to prevent any future occurrence
of the problem(s) that may have led to the termination or non-renewal.  



  13.   Whether the Respondent has ever sought, or is currently seeking,
National Committee for Quality Assurance (NCQA) or American Accreditation
HealthCare Commission (URAC) accreditation status, and if it has or is,
indicate:  

• its current NCQA or URAC accreditation status;

• if NCQA or URAC accredited, its accreditation term effective dates; and



  •   if not accredited, a statement describing whether and when NCQA or URAC
accreditation status was ever denied the Contractor.  



  14.   The website address (URL) for the homepage(s) of any website(s)
operated, owned, or controlled by the Respondent, including any that the
Respondent may have contracted to be run by another entity. If the Respondent
has a parent, then also provide the same for the parent, and any parent(s) of
the parent. If none exist, provide a clear and definitive statement to that
effect.  

4.2.3 Section 3 – Corporate Background and Experience

(no page limit)



  1.   Provide the following information on all publicly-funded managed care
contracts (if the Respondent does not have publicly-funded managed care
contracts, it may include information on privately-funded managed care
contracts). Include information for all current contracts, as well as work
performed in the past three (3) years:  



  a.   client name and address;



  b.   name, telephone, and e-mail address of the person HHSC could contact as a
reference that can speak to the Respondent’s performance;  



  c.   contract size: average monthly covered lives and annual revenues;



  d.   whether payments under the contract were capitated or non-capitated;



  e.   contract start date and duration;



  f.   whether work was performed as a prime contractor or subcontractor; and



  g.   a general and brief description of the scope of services provided by the
Respondent; including the covered population and services (e.g., Medicaid, CHIP,
state-funded program).  



  2.   With respect to the Respondent and its parent (and including other
managed care subsidiaries of the parent), briefly describe any regulatory
actions, sanctions, and/or fines imposed by any federal or Texas regulatory
entity, or a regulatory entity in another state, within the last three
(3) years. Include a description of any letters of deficiencies, corrective
actions, findings of non-compliance, and/or sanctions. Please indicate which of
these actions or fines, if any, were related to Medicaid or CHIP programs. HHSC
may, at its option, contact these clients or regulatory agencies and any other
individual or organization whether or not identified by the Respondent.  

Respondents should not include letters of support or endorsement from any
individual, organization, agency, interest group, or other identified entity in
this section or other parts of the Proposal.

When evaluating proposals, HHSC may consider a current or past contractor’s
performance under an agreement with an HHS agency in Texas, including but not
limited to any corrective actions or liquidated damages imposed by HHSC or
another HHS agency.

4.2.3.1 Organizational Chart

(1 page narrative for each organizational chart, excluding organizational chart
itself) Respondents should submit the following:



  1.   an organizational chart (Chart A), showing the corporate structure and
lines of responsibility and authority in the administration of the Respondent’s
business as a health plan;  



  2.   an organizational chart (Chart B) showing the Texas organizational
structure and how it relates to the proposed Service Area(s), including staffing
and functions performed at the local level. If Chart A represents the entire
organizational structure, label the submission as Charts A and B;  



  3.   an organizational chart (Chart C) showing the Management Information
System (MIS) staff organizational structure and how it relates to the proposed
Service  

Area(s),including staffing and functions performed at the local level;



  4.   if the Respondent is proposing to use one or more Material
Subcontractors, the Respondent must include an organizational chart
demonstrating how the Material Subcontractor(s) will be managed within the
Respondent’s Texas organizational structure, including the primary individuals
at the Respondent’s organization and at each Material Subcontractor organization
responsible for overseeing such Material Subcontract. This information may be
included in Chart B, or in a separate organizational chart(s); and  



  5.   submit a brief narrative explaining the organizational charts submitted,
and highlighting the key functional responsibilities and reporting requirements
of each organizational unit relating to the Respondent’s proposed management of
the MCO Program(s), including its management of any proposed Material
Subcontractors.  

4.2.3.2 Résumés

(1 page per Key Personnel, excluding résumés)

Identify and describe the Respondent’s and its Subcontractor’s proposed labor
skill set, years of experience, and provide résumés of all proposed key
personnel. Résumés must demonstrate experience germane to the position proposed.
Résumés should include work on projects cited under the respondent’s corporate
experience, and the specific functions performed on such projects. Each résumé
should include at least three (3) references from recent projects, if the
projects were performed for unaffiliated parties. References may not be the
Respondent’s or Subcontractor’s employees.

Key personnel include: Executive Director (as defined in Attachment A,
Article 4), Medical Director (as defined in Attachment A, Article 4), Member
Services Manager, Service Coordination Manager (STAR+PLUS only), Management
Information Systems Manager, Claims Processing Manager, Provider Network
Development Manager, Benefit Administration and Utilization Management Manager,
Quality Improvement Manager, Behavioral Health Services Manager, Financial
Functions Manager, and Reporting Manager.

STAR+PLUS Service Coordinators. Please refer to Section 8.3.2.1 for a
description of Service Coordinator responsibilities. In addition to the Service
Coordinator Manager, please submit the following for each Service Coordinator
function:



  1.   a job description and qualifications; and



  2.   the anticipated maximum caseload for each Service Coordinator (number of
Members per Service Coordinator) and the assumptions the Respondent used in
developing the maximum caseload estimate.  

4.2.3.3 Financial Capacity

(no page limit)
Submit the following financial documents to demonstrate the Respondent’s
financial solvency, and its capacity to comply with Section 6, “Premium Payment,
Incentives, and Disincentives,” and Section 8, “Operations Phase Requirements,”
and Attachment A, “Uniform Managed Care Contract Terms and Conditions”:



  1.   Audited Financial Statements covering the two (2) most recent years of
the Respondent’s financial results. These statements must include the
independent auditor’s  

report (audit opinion letter to the Board or shareholders), the notes to the
financial statements, any written description(s) of legal issues or
contingencies, and any management discussion or analysis.

Make sure that the name and address of the firm that audits the Respondent is
shown. State the date of the most-recent audit, and whether the Respondent is
audited annually
or otherwise. State definitively if there has, or has not, been any of the
following:

• a “going concern” statement was issued by any auditor in the last three (3)
years;
• a qualified opinion was issued by any auditor in the last three (3) years;
• a change of audit firms in the last three (3) years; and
• any significant delay (two (2) months or more) in completing the current
audit.



  2.   The most recent quarterly and annual financial statements filed with the
TDI, and if the Respondent is domiciled in another state, the financial
statements filed with the state insurance department in its state of domicile.
The annual financial statement must include all schedules, attachments,
supplements, management discussion, analysis and actuarial opinions.  



  3.   The most recent financial examination report issued by TDI, and also by
any state insurance department in states where the Respondent operates a
Medicaid, CHIP, or comparable managed care product. If any submitted financial
examination report is two (2) or more years old, or if Respondent has never had
a financial examination report issued, submit the anticipated approximate date
of the next issuance of a TDI or state department of insurance financial
examination report.  



  4.   The most recent Form B Registration Statement disclosure filed by
Respondent with TDI, and any similar form filed with any state insurance
department in other states where the Respondent operates a Medicaid, CHIP, or
comparable managed care product. If Respondent is exempt from the TDI Form B
filing requirement, demonstrate this and explain the nature of the exemption.  



  5.   Other related documents, as applicable:



  a.   SEC Form 10-K and 10-Q. If Respondent is a publicly-traded
(stock-exchange-listed) corporation, then submit the most recent United States
Securities and Exchange Commission (SEC) Form 10K Annual Report, and the
most-recent 10-Q Quarterly report.  



  b.   IRS Form 990. If the Respondent is a non-profit entity, then submit the
most recent annual Internal Revenue Service (IRS) Form 990 filing, complete with
any and all attachments or schedules. If Respondent is a non-profit entity that
is exempt from the IRS 990 filing requirement, demonstrate this and explain the
nature of the exemption.  



  c.   If the Respondent is a non-profit entity that is a component or
subsidiary of a County Hospital District, or otherwise an entity of a
government, then submit the most recent annual financial statements as prepared
under the relevant rules or statutes  

governing annual financial reporting and disclosure for Respondent, including
all attachments, schedules, and supplements.



  d.   Bond or debt rating analysis. If Respondent has been, in the last three
(3) years, the subject of any bond rating analysis, ratings affirmation,
write-up, or related report, such as by AM Best, Fitch Ratings, Moody’s,
Standard & Poor, etc., submit the most- recent detailed report from each rating
entity that has produced such a report.  



  e.   Annual Report. If Respondent produces any written “annual report” or
similar item that is in addition to the above-referenced documents, submit the
most recent version. This might be a yearly report or letter to shareholders,
the community, regulators, lenders, customers, employees, the Respondent’s
owner, or other constituents.  



  f.   If the Respondent has issued any press releases in the 12 months prior to
the submission due date, wherein the press release mentions or discusses
financial results, acquisitions, divestitures, new facilities, closures,
layoffs, significant contract awards or losses, penalties/fines/sanctions,
expansion, new or departing officers or directors, litigation, change of
ownership, or other very similar issues, provide a copy of each such press
release. HHSC does not wish to receive other types of press releases that are
primarily promotional in nature.  

With respect to items 5(a) through (e) above, Respondent must also submit a
schedule that shows for each of the five (5) categories: whether there is any
applicable filing or report; the name(s) of the entity that does the filing or
report; and the regular or estimated filing/distribution date(s).

At a minimum, the financial statements and reports submitted hereunder must
include:



  1.   balance sheet;

2. statement of income and expense;
3. statement of cash flows;
4. statement of changes in financial position (capitol & surplus; equity);
5. independent auditor’s letter of opinion;



  6.   description of organization and operation, including ownership, markets
served, type of entity, number of locations and employees, and, dollar amount
and type of any Respondent business outside of that with HHSC; and  



  7.   disclosure of any material contingencies, and any current, recent past,
or known potential material litigation, regulatory proceedings, legal matters,
or similar issues.  

The Respondent must include key non-financial metrics and descriptions, such as
facilities, number of covered lives, area of geographic coverage, years in
business, material changes in business situation, key risks and prospective
issues, etc.

4.2.3.4 Financial Report of Parent Organization and Corporate Guarantee

(no page limit)
If another corporation or entity either substantially or wholly owns the
Respondent, submit the most recent detailed financial reports (as required above
in Section 4.2.3.3) for the parent organization. If there are one (1) or more
intermediate owners between the Respondent and the ultimate owner, this
additional requirement is applicable only to the ultimate owner.

The Respondent must also include a statement that the parent organization will
unconditionally guarantee performance by the Respondent of each and every
obligation, warranty, covenant, term and condition of the Contract. This
guarantee is not required for Respondents owned by political subdivisions of the
State (i.e., hospital districts).

If HHSC determines that an entity does not have sufficient financial resources
to guarantee the Respondent’s performance, HHSC may require the Respondent to
obtain another acceptable financial instrument or resource from such entity, or
to obtain an acceptable guarantee from another entity with sufficient financial
resources to guarantee performance.

4.2.3.5 Bonding

The Respondent must submit a statement that, if selected as a Contractor, the
Respondent agrees to:



  1.   secure and maintain throughout the life of the Contract, fidelity bonds
required by the Texas Department of Insurance in compliance with §843.402, Texas
Insurance Code; and  



  2.   secure and maintain throughout the life of the Contract, a performance
bond in accordance with the Attachment A, “Uniform Managed Care Contract Terms
and Conditions” and 28 T.A.C. §11.1805.  

4.2.4 Section 4 – Material Subcontractor Information

(no page limit)

See Attachment A, “Uniform Managed Care Contract Terms and Conditions,” for
contractual definition of Material Subcontractor. Organize this information by
Material Subcontractor, and list them in descending order of estimated annual
payments. For each Material Subcontractor, the MCO must provide:



  1.   The Material Subcontractor’s legal name, trade name, acronym, d.b.a., and
any other name under which the Material Subcontractor does business.  



  2.   The Respondent’s estimated annual payments to the Material Subcontractor,
by MCO Program.  



  3.   The physical address, mailing address, and telephone number of the
Material Subcontractor’s headquarters office, and the name of its Chief
Executive Officer.  



  4.   Whether the Material Subcontractor is an Affiliate of the Respondent or
an unrelated third party (see the “Uniform Managed Care Contract Terms and
Conditions” for the definition of “Affiliate.”)  

5. If the Material Subcontractor is an Affiliate, then provide:



  a.   the name of the Material Subcontractor’s parent organization, and the
Material Subcontractor’s relationship to the Respondent;  



  b.   the proportion, if any, of the Material Subcontractor’s total revenues
that are received from non-Affiliates. If the Material Subcontractor has
significant revenues from non- Affiliates, then also indicate the portion, if
any, of those external (non-Affiliate) revenues that are for services similar to
those that the Respondent would procure under the proposed Subcontract;  



  c.   a description of the proposed method of pricing under the Subcontract;



  d.   indicate if the Respondent presently procures, or has ever procured,
similar services from a non-Affiliate;  



  e.   the number of employees (staff and management) who are dedicated
full-time to the Affiliate’s business;  



  f.   whether the Affiliate’s office facilities are completely separate from
the Respondent and the Respondent’s parent. If not, identify the approximate
number of square feet of office space that are dedicated solely to the
Affiliate’s business;  



  g.   attach an organization chart for the Affiliate, showing head count, Key
Personnel names, titles, and locations; and  



  h.   indicate if the staff and management of the Affiliate are directly
employed by the Affiliate itself, or are they actually, from a technical legal
perspective, employed by a different legal entity (such as a parent
corporation). What corporation’s name shows up on the employee’s W2 form?  



  6.   A description of each Material Subcontractor’s corporate background and
experience, including its estimated annual revenues from unaffiliated parties,
number of employees, location(s), and identification of three (3) major clients.
 



  7.   A signed letter of commitment from each Material Subcontractor that
states the Material Subcontractor’s willingness to enter into a Subcontractor
agreement with the  

Respondent, and a statement of work for activities to be subcontracted. Letters
of Commitment must be provided on the Material Subcontractor’s official company
letterhead, signed by an official with the authority to bind the company for the
subcontracted work. The Letter of Commitment must state, if applicable, the
company’s certified HUB status.



  8.   The type of ownership [e.g., wholly-owned subsidiary of a publicly-traded
corporation; wholly-owned subsidiary of a private (closely-held) stock
corporation; subsidiary or component of a non-profit foundation; subsidiary or
component of a governmental entity  

such as a County Hospital District; independently-owned member of an alliance or
cooperative network; joint venture (describe owners); etc.] Indicate the name of
the ultimate owner (e.g., the name of a publicly-traded corporation or a County
Hospital District).



  9.   Indicate status (any/all that may apply): sole proprietor, partnership,
corporation, for- profit, non-profit, privately owned, and/or listed on a stock
exchange. If a Subsidiary or Affiliate, name of the direct and ultimate parent
organization.  



  10.   The name and address of any sponsoring corporation or others who provide
financial support to the Material Subcontractor and the type of support, e.g.,
guarantees, letters of credit, etc. Indicate if there are maximum limits of the
additional financial support.  



  11.   The name and address of any health professional that has at least a five
percent (5%) financial interest in the Material Subcontractor and the type of
financial interest.  



  12.   The state in which the Material Subcontractor is incorporated,
commercially domiciled, and the state(s) in which the organization is licensed
to do business.  



  13.   The Material Subcontractor’s federal taxpayer identification number.



  14.   Whether the Material Subcontractor had a managed care contract
terminated or not renewed for any reason within the past five (5) years. In such
instance, the Respondent must describe the issues, the parties involved, and
provide the address and telephone number of the principal terminating party. The
Respondent must also describe any corrective action taken to prevent any future
occurrence of the problem that may have lead to the termination.  



  15.   Whether the Material Subcontractor has ever sought, or is currently
seeking, National  

Committee for Quality Assurance (NCQA) or American Accreditation HealthCare
Commission (URAC) accreditation or certification status, and if it has or is,
indicate:

• its current NCQA or URAC accreditation or certification status;



  •   if NCQA or URAC accredited or certified, its accreditation or
certification term effective dates; and  



  •   if not accredited, a statement describing whether and when NCQA or URAC
accreditation status was ever denied the Material Subcontractor.  



  16.   The website address (URL) for the homepage(s) of any website(s)
operated, owned, or controlled by the Material Subcontractor, including any
websites run by another entity on the Material Subcontractor’s behalf. If the
Material Subcontractor has a parent, then  

also provide the same for the parent organization, and any parent(s) of the
parent organization. If none exist, provide a clear and definitive statement to
this effect.

4.2.5 Section 5 – Historically Underutilized Business (HUB)

Participation

In accordance with Texas Government Code §2162.252, a proposal that does not
contain a HUB Subcontracting Plan (HSP) is non-responsive and will be rejected
without further evaluation. In addition, if HHSC determines that the HSP was not
developed in good faith, it will reject the proposal for failing to comply with
material RFP specifications.
4.2.5.1 Introduction

HHSC is committed to promoting full and equal business opportunities for
businesses in state contracting in accordance with the goals specified in the
State of Texas Disparity Study. HHSC encourages the use of HUBs through race,
ethnic and gender-neutral means. HHSC has adopted administrative rules relating
to HUBs, and a policy on the Utilization of HUBs, which is located on HHSC’s
website.

Pursuant to Texas Government Code §2161.181 and §2161.182, and HHSC’s HUB policy
and rules, HHSC is required to make a good faith effort to increase HUB
participation in its contracts. HHSC may accomplish the goal of increased HUB
participation by contracting directly with HUBs or indirectly through
subcontracting opportunities.

4.2.5.2 HHSC’s Administrative Rules

HHSC has adopted the Comptroller of Public Accounts’ (CPA) HUB rules as its own.
HHSC’s rules are located in Title 1, Part 15, Chapter 392, Subchapter J of the
Texas Administrative Code, and the CPA rules are located in Title 34, Part 1,
Chapter 20, Subchapter C. If there are any discrepancies between HHSC’s
administrative rules and this RFP, the rules will take priority.

4.2.5.3 HUB Participation Goal

The CPA has established statewide HUB participation goals for different
categories of contracts in 34 T.A.C. §20.13. In order to meet or exceed the HUB
participation goals, HHSC encourages outreach to certified HUBs. Contractors
must make a good faith effort to include certified HUBs in the procurement
process.

This contract is classified as an “All Other Services” contract under the CPA
rule, and therefore has a HUB Annual Procurement Utilization Goal of 33% per
fiscal year. This goal applies to MCO Administrative Services, as defined below.

4.2.5.4 Required HUB Subcontracting Plan

HHSC has determined that subcontracting opportunities are probable for this RFP
for MCO Administrative Services. MCO Administrative Services are those services
or functions other than the direct delivery of medical Covered Services
necessary to manage the delivery of and payment for such services. MCO
Administrative Services include but are not limited to Network, utilization,
clinical and/or quality management, service authorization, claims processing,
Management Information System (MIS) operation and reporting. The Respondent must
submit an HSP (see the Procurement Library) with its proposal for such MCO
Administrative Services. The HSP is required whether or not a Respondent intends
to subcontract.

HSP requirements will not apply to Subcontracts with Network Providers
(providers who contract directly with the MCO to deliver medical Covered
Services to Members). A
Respondent therefore should not include Network Providers’ participation in its
HSP submissions.

In conjunction with the HSP, a Respondent must indicate whether it is a Texas
certified HUB. Being a certified HUB does not exempt a respondent from
completing the HSP requirement.

During the good faith effort evaluation, HHSC may, at its discretion, allow
clarifications or request additional information to support the Respondent’s
good faith effort development of the HSP.

4.2.5.5 CPA Centralized Master Bidders List

Respondents may search for HUB subcontractors in the CPA’s Centralized Master
Bidders List (CMBL) HUB Directory, which is located on the CPA’s website at
http://www2.cpa.state.tx.us/cmbl/cmblhub.html. For this procurement, HHSC has
identified the following class and item codes for potential subcontracting
opportunities:

NIGP Commodity Codes:

• 948-07: Administration Services, Health
• 958-56: Health Care Management Services (Including Managed Care Services)



  •   915-49: High Volume, Telephone Call Answering Services (See 915-05 for Low
Volume Services)  

Respondents are not required to use, nor limited to using, the class and item
codes identified above, and may identify other areas for subcontracting.

HHSC does not endorse, recommend nor attest to the capabilities of any company
or individual listed on the CPA’s CMBL. The list of certified HUBs is subject to
change, so Respondents are encouraged to refer to the CMBL often to find the
most current listing of HUBs.

4.2.5.6 HUB Subcontracting Procedures – If a Respondent Intends to Subcontract

An HSP must demonstrate that the Respondent made a good faith effort to comply
with HHSC’s HUB policies and procedures. The following subparts outline the
items that HHSC will review in determining whether an HSP meets the good faith
effort standard. A Respondent that intends to subcontract must complete the HSP
to document its good faith efforts.

For step-by-step audio/video instructions on how to complete the HSP, you may
also visit the
CPA’s website at:
http://www.cpa.state.tx.us/procurement/prog/hub/hub-subcontracting-plan/.

1. Identify Subcontracting Areas and Divide Them into Reasonable Lots

A Respondent should first identify each area of the MCO Administrative Service
work it intends to subcontract. Then, to maximize HUB participation, it should
divide the MCO Administrative
Service work into reasonable lots or portions, to the extent consistent with
prudent industry practices.

2. Notify Potential HUB Subcontractors

Respondents must notify three (3) or more certified HUBs of each subcontracting
opportunity. For example, if a Respondent intends to subcontract two (2) areas
of MCO Administrative Service work, then for each class/item code, the
Respondent must notify at least three (3) vendors who provide that type of work.

Respondents must provide written notice to potential HUB subcontractors prior to
submitting proposals. The notice must include:

1. a description of the scope of work to be subcontracted;
2. information regarding the location to review project plans or specifications;
3. information about bonding and insurance requirements;
4. required qualifications and other contract requirements; and
5. a description of how the subcontractor can contact the Respondent.

Respondents must give potential HUB subcontractors a reasonable amount of time
to respond to the notice, generally no less than five (5) working days from
receipt. In rare situations, HHSC will allow a shorter notification period if
the Respondent demonstrates: (1) circumstances warranting a shorter notification
period, and (2) potential subcontractors still had sufficient time to complete
their responses.

Respondents must use the CMBL, the HUB Directory, and Internet resources when
searching for HUB subcontractors. Respondents may rely on the services of
contractor groups; local, state and federal business assistance offices; and
other organizations that provide assistance in identifying qualified applicants
for the HUB program. Respondents also must provide written notice to minority or
women trade organizations or development centers, which can disseminate notice
of subcontracting opportunities to their members/participants. A list of
minority and women trade organizations is located on HHSC’s website under the
Minority and Women Organization link.

3. Written Justification of the Selection Process

A Respondent must provide written justification of its selection process if it
chooses a non-HUB subcontractor. The justification should demonstrate that the
Respondent negotiated in good faith with qualified HUB bidders, and did not
reject qualified HUBs who were the best value responsive bidders.

4.2.5.7 Alternatives to Good Faith Effort Requirements (Applies Only to Mentor

Protégé and Professional Services Contracts)

HHSC will accept a Mentor Protégé Agreement that has been entered into by a
Respondent (mentor) and a certified HUB (protégé) in accordance with Texas
Government Code §2161.065.
Participation in the Mentor Protégé Program, along with the submission of a
protégé as a subcontractor in an HSP, constitutes a good faith effort for the
particular area subcontracted to the protégé. If a Respondent proposes to
subcontract with a protégé, it does not need to provide notice to three
(3) vendors for that subcontracted area. To demonstrate that a Respondent meets
the good faith requirement for mentor/protégé arrangements, the HSP should:



  1.   include a fully executed copy of the Mentor Protégé Agreement, which must
be registered with the CPA prior to submission to HHSC; and  



  2.   identify areas of the HSP that will be performed by the protégé.

4.2.5.8 HUB Subcontracting Procedures – If a Respondent Does Not Intend to

Subcontract

If the Respondent plans to complete all MCO Administrative Service requirements
with its own equipment, supplies, materials and/or employees, it is still
required to complete an HSP. The Respondent must complete the “Self Performance
Justification” portion of the HSP, and attest that it does not intend to
subcontract for any administrative goods or services, including the class and
item codes identified in Section 4.2.5.5. In addition, the Respondent must
identify the sections of the proposal that describe how it will complete the
Scope of Work using its own resources or provide a statement explaining how it
will complete the Scope of Work using its own resources. The Respondent must
provide the following information regarding self- performance if requested by
HHSC:



  1.   evidence of sufficient Respondent staffing to meet the RFP requirements;



  2.   monthly payroll records showing the Respondent staff fully dedicated to
the contract; and  



  3.   documentation proving employment of qualified personnel holding the
necessary licenses and certificates required to perform the Scope of Work.  

4.2.5.9 Post-award HSP Requirements

After contract award, HHSC will coordinate a post-award meeting with the
successful Respondents to discuss HSP reporting requirements. The MCO must
maintain business records documenting compliance with the HSP, and must submit
monthly reports to HHSC by completing the HUB “Prime Contractor Progress
Assessment Report.” This monthly report is required as a condition for payment.
In addition, the MCO must allow periodic onsite reviews of the MCO’s
headquarters or work site where services are to be performed if requested by
HHSC.

Once accepted, the finalized HSP will become part of the Contract with the
successful Respondents. The Uniform Managed Care Manual outlines the procedures
for changing the HSP, as well as the HSP compliance and reporting requirements.
All changes to the approved HSP require prior HHSC approval. In general, if the
MCO decides to subcontract any part of the Contract after the award, it must
follow the good faith effort procedures outlined in Section 4.2.5.6 (e.g.,
divide work into reasonable lots, notify at least three (3) vendors per
subcontracted area, provide written justification of the selection process,
participate in the Mentor Protégé Program, or for professional services
contracts meet the 20% goal). For this reason, HHSC
encourages Respondents to identify, as part of their HSP, multiple
subcontractors who are able to perform the work in each area the Respondent
plans to subcontract. Selecting additional subcontractors may help the selected
MCO make changes to its original HSP, when needed, and will allow HHSC to
approve any necessary changes expeditiously.

Failure to meet the HSP and post-award requirements will constitute a breach of
contract, and will be subject to remedial actions. HHSC may also report
noncompliance to the CPA in accordance with the CPA’s respondent performance
(see 34 T.A.C. §20.108) and debarment program (see 34 T.A.C. §20.105).

4.2.6 Section 6 – Certifications and Other Required Forms

Respondents must submit the following required forms with their proposals:

1. Child Support Certification;
2. Debarment, Suspension, Ineligibility, and Voluntary Exclusion of Covered
Contracts;
3. Federal Lobbying Certification;
4. Nondisclosure Statement;
5. Required Certifications; and
6. Respondent Information and Disclosures.

The required forms are located on HHSC’s website, under the “Business
Opportunities” link. HHSC encourages Respondents to carefully review all of
these forms and submit questions regarding their completion prior to the
deadline for submitting questions (see Section 1.2, “Procurement Schedule”).

Respondents should note that the “Respondent Information and Disclosures” form
asks Respondents to provide information on certain litigation matters. In
addition to the information required on this form, Respondents must provide all
of the information described in Uniform Managed Care Manual Chapter 5.8, “Report
of Legal and Other Proceedings.” Respondents may include this supplemental
information on the “Respondent Information and Disclosures” form, or under a
separate submission.

4.3 Part 2 – Programmatic Proposal

Respondents must provide a detailed description of the proposed programmatic
solution, which must support all business activities and requirements described
in the RFP. The Programmatic Proposal must reflect a clear understanding of the
nature of the work undertaken.

Respondents should carefully read the submission requirement instructions for
specific questions in this section. For each applicable programmatic submission
requirement, the Respondent must indicate, in addition to the information
requested in each subsection, the following information if applicable to the
Respondent and its Proposal:
Material Subcontractor: If the Respondent plans to provide the service or
perform the function through a Material Subcontractor, the Respondent must
detail the services and/or function to be subcontracted, and how the Respondent
and the Material Subcontractor will coordinate such service or function.
Respondents should describe any prior working relationships with the Material
Subcontractor.

Action Plan: This requirement applies to any Respondent who is not currently:
(1) providing services or performing functions relating to a specific RFP
submission requirement as a current vendor in STAR, STAR+PLUS, and/or CHIP, or
(2) meeting the Operations Phase Requirements in Section 8 relating to a
specific submission requirement for STAR, STAR+PLUS, and/or CHIP. In the Action
Plan, the Respondent must, for each such submission requirement: (1) submit a
description of its current comparable experience and abilities, if any;
(2) describe how the Respondent will meet the Contract responsibilities,
including assigned resources for completing such activities; and (3) and a
timeline for completing such activities.

In responding to questions for which the Respondent includes information about a
Material Subcontractor or Action Plans, up to one (1) page may be used to
describe each Material Subcontractor arrangement and up to one (1) page may be
used to describe each Action Plan. These pages are not included in the page
limit instructions for the specific submission requirement.

HHSC understands that some Respondents may not have current experience providing
managed care services to STAR, STAR+PLUS, and/or CHIP members in Texas. In
responding to questions relating to experience, Respondents should clearly
indicate if their experience is in Texas, and if their experience is with STAR,
STAR+PLUS, CHIP, or other comparable populations of managed care members. For
Respondents proposing to serve STAR+PLUS members, the Proposal should describe
the Respondent’s experience with elderly and disabled populations, including
persons eligible for Medicare.

The Programmatic Proposal must include a detailed description of the following
program components, at a minimum:

1. Section 1 – Proposed Programs, Service Area, and Capacity
2. Section 2 – Experience Providing Covered Services
3. Section 3 – Value-added Services

4. Section 4 – Access to Care

5. Section 5 – Provider Network Provisions

6. Section 6 – Member Services
7. Section 7 – Quality Assessment and Performance Improvement
8. Section 8 – Utilization Management
9. Section 9 – Early Childhood Intervention (ECI)
10. Section 10 – Services for People with Special Health Care Needs
11. Section 11 – Care Management/Service Coordination
12. Section 12 – Disease Management (DM)/Health Home Services
13. Section 13 – Behavioral Health Services and Network
14. Section 14 – Management Information Systems Requirements
15. Section 15 – Fraud and Abuse
16. Section 16 – Pharmacy Services

17. Section 17 – Transition Plan
18. Section 18 – Additional Requirements Regarding Dual Eligibles

4.3.1 Section 1 – Proposed Programs, Service Area, and

Capacity

(3 pages, excluding tables) The Respondent shall:



  1.   complete the MCO Program Proposed Service Area and Capacity table found
in the Procurement Library, which must include for each proposed Service Area
indicated in Table 1 of the Respondent’s Executive Summary, an estimate of the
number of HHSC MCO Members the Bidder has the capacity to serve in each MCO
Program bid on the Operational Start Date;  



  2.   describe the calculations and assumptions used to arrive at these Service
Area capacity projections. In developing these projections, the Respondent
should consider the capacity of its Network, including its PCP Network, its
Behavioral Health Services Network, its specialty care Network, its Pharmacy
Network, and for STAR+PLUS, its home and community-based services Network.
Respondents should specify:  

• the anticipated STAR, STAR+PLUS, or CHIP Program enrollment, as applicable;



  •   the expected utilization of services, taking into consideration the
characteristics and health care needs of specific populations represented in the
particular HHSC MCO Program;  



  •   the numbers and types (in terms of training, experience, and
specialization) of providers required to furnish the Covered Services;  



  •   the numbers of Network Providers and providers with signed contracts,
LOAs, or LOIs who are not accepting new patients, by MCO Program;  



  •   the geographic location of providers and HHSC MCO members, considering
travel time, the means of transportation ordinarily used by HHSC MCO members,
and whether the location provides physical access for members with disabilities;
and  



  •   generally describe anticipated Service Area capacity changes, if any, for
each of the proposed Service Areas over the Initial Contract Period; and  



  3.   generally describe methods that the MCO will use to ensure access to all
Covered Services upon potential population growth due to changes in law,
including growth resulting from the  

Patient Protection and Affordable Care Act and Health Care and Education
Reconciliation Act of 2010.

4.3.2 Section 2 – Experience Providing Covered Services

(3 pages, plus 1 additional page for each additional MCO Program bid, if any.)

Covered Services are described in Section 8.1.2, “Covered Services;”
Section 8.2.2, “Provisions Related to Covered Services for Medicaid Members;”
and Attachment B-1, “STAR Covered Services,” Attachment B-1.1, “CHIP Covered
Services,” and Attachment B-1.2, “STAR+PLUS Covered Services.”

For all MCO Programs bid, the Respondent must:



  1.   briefly describe the Respondent’s experience providing, on a capitated
basis, Acute Care services, including Behavioral Health Services, equivalent or
comparable to Covered Services included in the MCO Programs bid (STAR Covered
Services are described in Attachment B-1, CHIP Covered Services are described in
Attachment B-1.1, and STAR+PLUS Covered Services are described in Attachment
B-1.2). The description should indicate:  



  a.   the extent to which the Respondent has experience providing such Acute
Care services for a managed care population(s) comparable to the population in
the MCO Programs bid; and  



  b.   the Respondent’s experience providing such Acute Care services in Texas,
and in the Respondent’s proposed Service Areas, if applicable;  



  2.   indicate which STAR or CHIP Covered Service(s) (in whole or in part) the
Respondent does not have experience providing on a capitated basis or does not
have experience providing to a comparable Medicaid or CHIP population;  

3. for STAR+PLUS Respondents, briefly describe the Respondent’s experience
providing

managed Community-based Long-Term Services and Supports and Acute Care services
equivalent or comparable to STAR+PLUS Covered Services described in Attachment
B1.2. The description should indicate:



  a.   the extent to which the Respondent has experience providing
Community-based Long-Term Services and Supports and Acute Care services for a
managed care population(s) comparable to the population in STAR+PLUS; and  



  b.   the Respondent’s experience providing such Community-based Long-Term
Services and Supports in Texas, and in the Respondent’s proposed Service Areas,
if applicable;  



  4.   indicate which STAR+PLUS Covered Service(s) (in whole or in part) the
Respondent does not have experience providing on a capitated basis or does not
have experience providing to a comparable Medicaid population;  



  5.   briefly describe the Respondent’s proposal for providing Covered
Services, including any plans for expansions of its Provider Network in any of
the proposed Service Areas prior to a Readiness Review. If the Respondent
proposes to use a Material Subcontractor to provide or manage Behavioral Health
Services, Pharmacy Services, or any other Covered Service, the Respondent must
describe its relationship with the Material Subcontractor, as required by
Section 4.3;  

6. for STAR Respondents for the Medicaid Rural Service Area, describe the
Respondent’s

experience in providing Medicaid wrap-around services for Dual Eligibles
entitled to these
benefits. If the Respondent does not have experience in providing these
services, indicate how the Respondent intends to meet this requirement; and



  7.   for STAR+PLUS Respondents, describe the Respondent’s experience in
providing Service Coordination for Dual Eligibles. Respondent should
specifically describe the processes and  

procedures used to coordinate Medicare services with Medicaid Community-based
Long- Term Services and Supports and related services. If the Respondent does
not have
experience coordinating these services, indicate how the Respondent intends to
meet this requirement.

4.3.3 Section 3 – Value-added Services

(1 page per Value-added Service)

Respondents may propose to offer Value-added Services as described in
Section 8.1.2.1. If offered, the Respondent will not receive additional
compensation for Value-added Services, and may not report the costs of
Value-added Services as allowable medical or administrative costs.

For each MCO Program and Value-added Service proposed, the Respondent must:



  1.   define and describe the Value-added Service;

2. specify the applicable Service Areas for the proposed Value-added Services;



  3.   identify the category or group of Members eligible to receive the
proposed Value-added Services if it is a type of service that is not appropriate
for all Members;  



  4.   note any limitations or restrictions that apply to the Value-added
Services;



  5.   for each Service Area, identify the types of Providers responsible for
providing the Value-added Service, including any limitations on Provider
capacity if applicable.  



  6.   propose how and when Providers and Members will be notified about the
availability of such Value-added Service;  



  7.   describe how a Member may obtain or access the Value-added Service;



  8.   include a statement that the Respondent will provide any Value-added
Service(s) that are approved by HHSC for at least 12 months after the
Operational Start Date of the Contract; and  



  9.   describe if, and how, the Respondent will identify the Value-added
Service in administrative data (Encounter Data).  

The Respondent may propose different Value-added Services for each MCO Program
and Service Area bid.

4.3.4 Section 4 – Access to Care

Access to Care standards are described in Section 8.1.3. 4.3.4.1 Travel
Distances

(no page limit, should only submit applicable tables)
For each proposed Service Area and for each MCO Program bid (if the proposed
Provider Network would be different across MCO Programs within a Service Area),
submit tables created using GeoAccess, or a comparable software program, to
demonstrate the geographic adequacy of the Respondent’s proposed Provider
Network compared to the projected population in each proposed Service Area.

Providers in the demonstrated Provider Network must have an executed contract
with the Respondent, a letter of intent (LOI), or a letter of agreement
(LOA) indicating the provider intends to contract with the Respondent if HHSC
awards the Respondent an MCO Contract. Respondents do not need to submit the
signed contracts, LOIs, or LOAs with the Proposal, but HHSC may request to
review these documents during its evaluation of the Proposal. Providers who have
not signed a Network Provider contract or LOI/LOAs may not be included in the
Respondent’s Network for purposes of responding to this RFP submission
requirement.

For each proposed Service Area, the Respondent must generate GeoAccess or
comparable tables to display the following information on its proposed Provider
Network utilizing the Member Files provided by HHSC. For purposes of Geo
Mapping, the distribution method will be to place all members at the center of
the zip code.

1. adults with access to PCPs (STAR and STAR+PLUS only):



  a.   Percentage and number of adult Members with access to one (1) Open-
Panel, age-appropriate Network PCP within 30 miles, and the average number of
miles within which adults have such access;  



  b.   Percentage and number of adult Members with access to two (2) Open-
Panel, age-appropriate Network PCPs within 30 miles, and the average number of
miles within which adults have such access;  

2. children with access to PCPs:



  a.   Percentage and number of child Members with access to one (1) Open-
Panel, age-appropriate Network PCP within 30 miles, and the average number of
miles within which children have such access;  



  b.   Percentage and number of child Members with access to two (2) Open-
Panel, age-appropriate Network PCPs within 30 miles, and the average number of
miles within which children have such access;  

3. access to cardiologists (STAR and STAR+PLUS only):



  a.   Percentage and number of adult Members with access to one (1) Network
cardiologist within 75 miles, and the average number of miles within which
adults have such access;  



  b.   Percentage and number of adult Members with access to two (2) Network
cardiologists within 75 miles, and the average number of miles within which
adults have such access;  

4. access to Acute Care Hospitals:



  a.   Percentage and number of Members with access to a Network Acute Care
Hospital within 30 miles;  



  5.   access to outpatient Behavioral Health Services Providers (does not apply
to the STAR Dallas Service Area, where Behavioral Health services are provided
through NorthSTAR):  



  a.   Percentage and number of Members with access to one (1) Network
outpatient Behavioral Health Service Provider within 75 miles, and the average
number of miles within which Members have such access;  



  b.   Percentage and number of Members with access to two (2) Network
outpatient Behavioral Health Providers within 75 miles, and the average number
of miles within which Members have such access;  



  6.   access to OB/GYNs (does not apply to CHIP Members or CHIP Perinatal
Newborn Members – but does apply to CHIP Perinate Members (unborn children)):  

a. Percentage and number of female Members over age 19 with access to one

(1) Network OB/GYN within 75 miles, and the average number of miles within which
such female Members have such access (applies to Medicaid Members and CHIP
Perinate Members in both urban and rural areas);

b. Percentage and number of female Members over age 19 with access to two

(2) Network OB/GYNs within 75 miles, and the average number of miles within
which such female Members have such access(applies to Medicaid Members and CHIP
Perinate Members in both urban and rural areas);



  c.   Percentage and number of CHIP Perinate Members in rural areas with access
to one (1) Network OB/GYN within 125 miles, and the average number of miles
within which such Members have such access;  



  d.   Percentage and number of CHIP Perinate Members in rural areas with access
to one (1) Network OB/GYN within 125 miles, and the average number of miles
within which such Members have such access;  

7. access to otolaryngologists (STAR and CHIP only):



  a.   Percentage and number of child Members with access to one (1) Network
otolaryngologist (ENT) within 75 miles, and the average number of miles within
which children have such access; and  



  b.   Percentage and number of child Members with access to two (2) Network
otolaryngologists (ENTs) within 75 miles, and the average number of miles within
which children have such access; and  

8. access to Pharmacies:



  a.   Percentage and number Members with access to one (1) Network pharmacy
within 15 miles, and the average number of miles within which Members have such
access;  



  b.   Percentage and number Members with access to two (2) Network pharmacies
within 15 miles, and the average number of miles within which Members have such
access;  



  c.   Percentage and number Members with access to one (1) 24 hour Network
pharmacy within 75 miles, and the average number of miles within which Members
have such access; and  



  d.   Percentage and number Members with access to two (2) 24 hour Network
pharmacies within 75 miles, and the average number of miles within which Members
have such access.  

Respondents should submit one (1) set of the above tables for each MCO Program
and Service Area bid (e.g, one (1) table for the STAR Tarrant Service Area, one
(1) table for the STAR Harris Service Area, etc.). Respondents should report the
zip code, the city or town associated with the zip code, the percentage and
number of eligible Members residing within the zip code,
and the percentage and number of eligible Members residing within a zip code who
have access to Network Provider addresses within the HHSC-specified travel
distance standard. Each table should be sorted in descending order based on zip
code-eligible Member population. In addition, each Service Area table should
report the aggregate percentage of eligible Members residing within the Service
Area who have access within the HHSC-specified travel standard.

4.3.4.2 Assessing Access to Care

(3 pages, plus one additional page per additional MCO Program bid if the
Respondent’s response is different by MCO Program)

1. Identify the process(es) by which the Respondent must measure and regularly
verify:



  a.   Network compliance, including pharmacy, regarding travel distance access
in Section 8.1.3.2;  



  b.   Provider compliance regarding appointment access standards in
Section 8.1.3.1, and  



  c.   PCP compliance with after-hours coverage standards in Section 8.1.4.2.

2. Describe the steps the Respondent has taken in the past when it identified:



  a.   a deficiency in its compliance with plan or state travel distance access
standards;

b. a Provider that was not meeting plan or state appointment access standards,
and



  c.   a PCP that was not in compliance with the plan or state after-hours
coverage requirements.  

If the Respondent has not taken such steps listed in 2a, b, or c above with
regularity, describe how it proposes to take such steps in the future.



  3.   Describe the processes the Respondent implement to accommodate additional
Members and to ensure the access standards are met if actual enrollment exceeds
projected enrollment.  

4.3.5 Section 5 – Provider Network Provisions

Provider Network requirements are primarily described in Section 8.1.4. In
addition, the Significant Traditional Provider (STP) requirements applicable to
Medicaid MCOs are described in Section 8.2.3.

4.3.5.1 Provider Network

(1 page, excluding Provider listing and tables)

Network Providers must have an executed contract with the Respondent, a letter
of intent (LOI) or a letter of agreement (LOA) indicating the Provider intends
to contract with the Respondent
should HHSC award the Respondent a contract for the applicable MCO Program.
Network Providers must be licensed in the State of Texas to provide the
contracted Covered Services. As described in Section 8.1.4.4, the MCO must
credential Network Providers before they may serve Members. Sample LOI/LOA
agreements and sample Network Providers tables can be found in the Procurement
Library.



  1.   For each Service Area in which the Respondent proposes to participate in
the STAR, STAR+PLUS, and/or CHIP Program, the Respondent must submit a complete
listing of proposed Network Providers for each of the following Acute Care
provider types. Such listing must indicate for each provider type: the name,
address, and NPI and/or TPI, if applicable, of the Providers with signed
contracts, LOIs or LOAs. If the Respondent’s Provider Network is identical
across more than one MCO Program within a Service Area, the Respondent may
submit one Excel file worksheet for the Service Area that specifies the
applicable MCO Programs. The Respondent must include in an Excel file at least
the two (2) nearest Providers meeting each of the following provider type
descriptions.  

The Respondent must also include in the Excel file all Providers in the
designated provider type within the Service Area. The listing must include
separate lists of each provider type in the order listed below and a separate
worksheet for each proposed Service Area:

Acute Care Services

a. Acute Care Hospitals, inpatient and outpatient services;
b. Hospitals providing Level 1 trauma care;
c. Hospitals providing Level 2 trauma care;
d. Hospitals designated as transplant centers;
e. Hospitals designated as Children’s Hospitals by the CMS;
f. other Hospitals with specialized pediatric services;
g. Psychiatric Hospitals providing mental health services, inpatient and
outpatient;
h. Other facilities or clinics that provide outpatient mental health services;
i. Hospitals providing substance abuse services, inpatient and outpatient; and
j. other facilities or clinics providing outpatient substance abuse services.

2. For STAR+PLUS only, identify a list of Community-based Long-Term Services and

Supports Providers with whom the Respondent has a signed contract, LOI or LOA.
These Providers should be listed by type, name, and address. Respondent should
also list the array of Community-based Long-Term Services and Supports each of
these entities provides.

Community-based Long-Term Services and Supports (for STAR+PLUS only)

a. Personal Assistance Services (PAS);
b. Day Activity and Health Services (DAHS);
c. adaptive aids and medical supplies;
d. adult foster care;
e. assisted living and residential care services;
f. emergency response services;
g. home delivered meals;
h. in-home skilled nursing care;
i. dental services;
j. minor home modifications;
k. respite care;
l. therapy – occupational;
m. therapy – physical;
n. therapy – speech, hearing, and/or language pathology services;
o. consumer directed services; and
p. transition assistance services.

3. Identify the types of Providers the Respondent allows to be PCPs for adults,
PCPs for

children, OB/GYNs, and outpatient Behavioral Health Service Providers. The
Respondent should identify its contract requirements for these provider types
and any exceptions. For example, Respondent should note under what
circumstances, if any, an internist is allowed to be a PCP for children, or a
family practitioner is allowed to be an OB/GYN.

4.3.5.2 Significant Traditional Providers

(No page limit, Respondents should only submit STP tables, not text, with the
exception of bidders not meeting the 50 percent threshold described in
Section 5.2. These Respondents should provide clear documentation of any
problems in meeting this threshold)

The STP requirements in Section 8.2.3 are applicable as follows:

Medicaid STP requirements apply statewide for pharmacy and substance use
disorder providers (SUDs) in STAR and STAR+PLUS. For STAR MCOs, STP requirements
for other provider types are limited to the following areas: Hidalgo, Jefferson,
and Medicaid Rural Service Area(s); and in the following counties: Hudspeth,
Carson, Deaf Smith, Hutchinson, Potter, Randall, Swisher, Austin, Wharton,
Matagorda, Bandera, Brooks, Goliad, Karnes, Kenedy, Live Oak, and Fayette. For
STAR+PLUS MCOs, STP requirements for other provider types apply to Jefferson, El
Paso, Lubbock and Hidalgo Service Areas; as well as the following counties:
Austin, Wharton, Matagorda, Bandera, Brooks, Goliad, Karnes, Kenedy, Live Oak,
and Fayette.

HHSC-designated Medicaid Significant Traditional Providers (STPs) can be found
in the Procurement Library. The STP list includes, without limitation, SUD,
pharmacy, and State Mental Health Hospitals for all MCO Programs. For STAR+PLUS,
STPs also include Community-based Long-Term Services and Supports Providers.

For each STP provider type in the MCO Program(s) and Service Area(s) bid, the
Respondent must complete the charts provided in the Procurement Library.

4.3.5.3 Provider Network Capacity

(3 pages, plus 1 additional page per additional MCO Program bid if the
Respondent’s response differs by MCO Program)
HHSC has targeted improved Network capacity and improved Member access to
Covered Services as a priority for the Initial Contract Period.



  1.   indicate which, if any, Covered Services are not available from a
qualified Provider in the Respondent’s proposed Network in the Service Area and
how the Respondent proposes to provide such Covered Services to Members in the
Service Area; and  



  2.   briefly describe how deficiencies will be addressed when the Provider
Network is unable to provide a Member with appropriate access to Covered
Services due to lack of a qualified Network Provider within the travel distance
of the Member’s residence specified in Section 8.1.3.2. The description should
include, but not be limited to, how the Respondent will address deficiencies in
the Network related to:  



  a.   the lack of an age-appropriate Network PCP with an Open-Panel within the
required travel distance of the Member’s residence;  



  b.   for female Members, the lack of an Network OB/GYN with an open practice
within the travel distance of the Member’s residence;  



  c.   the lack of a Network cardiologist within the travel distance of the
Member’s residence (STAR and STAR+PLUS only); and  



  d.   the lack of a Network pharmacy within the travel distance of the Member’s
residence.  

4.3.5.4 Credentialing and Re-credentialing

(4 pages plus 2 additional pages for Respondents bidding STAR+PLUS)

Provider credentialing and re-credentialing requirements are described in
Section 8.1.4.4. For all of the following submission requirements, instead of
attaching copies of the Respondent’s credentialing/re-credentialing policies and
procedures, the Respondent should provide a brief summary of its policies and
procedures.



  1.   Describe the Respondent’s minimum credentialing and/or licensure
requirements and procedures for Acute Care Providers by type of Provider, and
demonstrate how the Respondent ensures, or proposes to ensure, that the minimum
credentialing requirements are met. Such description must demonstrate compliance
with Section 8.1.4.4.  



  2.   Describe the re-credentialing process or process between re-credentialing
cycles for Acute Care Providers and how the Respondent will capture and assess
the following information:  

a. Member Complaints and Appeals;
b. results from quality reviews and Provider quality profiling;
c. utilization management information; and
d. information from licensing and accreditation agencies.



  3.   For STAR+PLUS only, describe the Respondent’s minimum credentialing
and/or licensure requirements and procedures for Providers of Community-based
Long-Term Services and Supports by type of Provider, and how Respondent will
ensure that the minimum credentialing and licensing requirements are met by any
Provider rendering Covered Services.  



  4.   For STAR+PLUS only, describe the re-credentialing process for Providers
of Community-based Long-Term Services and Supports. The description of the
recredentialing process should include how the Respondent will capture and
assesses the following information:  

a. Member Complaints and Appeals;
b. results from quality reviews and quality Provider profiling;
c. utilization management information; and
d. information from licensing and accreditation agencies.



  5.   A Respondent currently operating in Texas must separately report the
following information for its Texas Network. A Respondent not currently
operating in Texas must  

separately report the same information for a managed care program it operates in
another state that is similar to the MCO Program bid:



  a.   the percentage of providers in its Network re-credentialed in the past
three (3) years, for the following provider types: primary care physician,
specialty care provider, and masters-level outpatient Behavioral Health Service
providers; and  



  b.   the number and percentage of providers in its Network who were subjected
to the regularly scheduled re-credentialing process over the past 24 months that
were denied continued Network status.  

4.3.5.5 Provider Hotline

(3 pages, plus 2 additional pages for each additional MCO Program bid if the
Respondent’s response differs by MCO Program; excluding hotline telephone
reports)

Describe the proposed Provider Hotline function and how the Respondent would
meet the requirements of Section 8.1.4.7. Such description must include:



  1.   normal hours of operation of the hotline;

2. staffing for the hotline;



  3.   training for the hotline staff on Covered Services and HHSC MCO Program
requirements;  



  4.   the routing of calls among hotline staff to ensure timely and appropriate
response to provider inquiries;  



  5.   responsibilities of hotline staff, if any, in addition to responding to
HHSC Provider Hotline calls (e.g., responding to non-Network provider calls
and/or HHSC Member Hotline calls);  



  6.   after-hours procedures and available services;



  7.   provider hotline telephone reports for the most recent four (4) quarters
with data that show the monthly call volume, the monthly trends for average
speed of answer (where answer is defined by reaching a live voice, not an
automated call system) and the monthly trends for the abandonment rate; and  



  8.   Whether the Provider Hotline has the capability to administer automated
surveys to callers at the end of calls.  

A Respondent currently participating in any of the MCO Programs bid must submit
the information in #7 above for each provider hotline operated, and identify any
proposed changes to provider hotline functions.
A Respondent not currently participating in any of the MCO Programs bid must
submit the information in #7 above for a similar managed care program that it
operates. If such a Respondent referenced a non-H HSC managed care program in
another submission requirement, the Respondent must submit its provider hotline
telephone report for the same managed care program.

A Respondent proposing to participate in more than one (1) MCO Program should
note that it is not required to operate separate STAR, STAR+PLUS, and CHIP
Provider Hotlines, so long it meets the RFP Provider Hotline requirements for
all MCO Programs bid.

If a Respondent is submitting a multi-program response to this RFP, the
Respondent should separately describe each proposed Provider Hotline, or if
proposing to staff a single Provider Hotline for multiple programs, and should
note in its Proposal the differences, if any, in its Provider Hotline and
staffing for each MCO Program bid.

4.3.5.6 Provider Training

(2 pages, plus 1 additional page per additional MCO Program bid if the
Respondent’s response differs by MCO Program)

Provider training requirements are described in Section 8.1.4.6.



  1.   Provide a brief description of the proposed Provider training programs
for each MCO Program bid. For STAR+PLUS only, distinguish between training
programs for Acute Care Providers and Community-based Long-Term Services and
Supports Providers. The description should include:  



  a.   the types of programs to be offered, including the modality of training;

b. what topics will be covered;
c. which Providers will be invited to attend;
d. how the Respondent proposes to maximize Provider participation;
e. how Provider training programs will be evaluated;
f. the frequency of Provider training; and



  g.   for STAR+PLUS Long Term Services and Supports providers in El Paso,
Lubbock, and Hidalgo, who have never submitted traditional claim forms, a brief
summary of additional methods to assist these providers.  



  2.   Briefly describe two (2) examples of recent Provider training programs
relevant to each of the MCO Programs bid. These examples must include:  

a. a description of the training program;
b. a summary of distributed materials (the actual materials are not to be
submitted);
c. number and type of attendees; and
d. results of any evaluations from the training.

A Respondent currently participating in any of the MCO Programs bid must submit
the above Provider training examples for each such MCO Program. A Respondent may
use the same such Provider education example for more than one (1) MCO Program,
provided the education program was given to Providers participating in each MCO
Program.
A Respondent not currently participating in one (1) or more of the MCO Programs
bid must submit the above provider training examples for a similar managed care
program. If the Respondent referenced a non-H HSC managed care program in
another submission requirement, the Respondent must submit its provider
education information in this submission requirement.

4.3.5.7 Provider Incentives

(2 pages, plus 1 additional page per additional MCO Program bid if the
Respondent’s response differs by MCO Program)

The Respondent must submit a proposal for a pilot “gain sharing” program. The
program should focus on collaborating with Network physicians and Hospitals in
order to allow them to share a portion of the Respondent’s savings resulting
from reducing inappropriate utilization of services, including inappropriate
admissions and readmissions. The proposal should include mechanisms whereby the
Respondent will provide incentive payments to Hospitals and physicians for
quality care. The proposal should include quality metrics required for
incentives, recruitment strategies of providers, and a proposed structure for
payment.

4.3.6 Section 6 – Member Services

4.3.6.1 Member Services Staffing

(5 pages, plus 1 additional page per additional MCO Program bid if the
Respondent’s response differs by MCO Program; excluding organizational chart(s))

The MCO must maintain a Member Services Department to assist Members and
Members’ representatives in obtaining Covered Services as described in
Section 8.1.5.



  1.   Provide an organizational chart of the Member Services Department,
showing the placement of Member Services within the Respondent’s organization
and showing the key staff within the Member Services Department.  



  2.   Explain the functions of the Member Services staff, including brief job
descriptions and qualifications.  



  3.   Describe the curriculum for training to be provided to Member Services
representatives, including when the training is conducted and how the training
addresses:  



  a.   Covered Services, including Behavioral Health Services and
Community-based Long Term Services and Supports;  



  b.   MCO Program requirements;



  c.   Cultural Competency; and



  d.   providing assistance to Members with limited English proficiency.



  4.   Identify the turnover rate for Member Services staff in the past two
(2) years. A Respondent operating any HHSC MCO Program must provide the staff
turnover rate for  

each of its MCO Programs. A Respondent not currently operating an HHSC MCO
Program must provide its Member Services staff turnover rate for a comparable
managed care program and identify the managed care program.



  5.   For STAR+PLUS only, identify the number and professional background of
Member Services staff that the Respondent intends to dedicate to the Service
Coordination function.  



  6.   Identify the percentage of Member Services staff who will be physically
located in the Service Area.  

A Respondent submitting a multi-program response must clearly indicate any
differences in the Respondent’s Member services approach across each of the MCO
Program bid.

4.3.6.2 Member Hotline

(3 pages, plus 2 additional pages per additional MCO Program bid if the
Respondent’s response differs by MCO Program; excluding hotline telephone
reports)

The Member Hotline requirements are described in Section 8.1.5.6. Describe the
proposed Member Hotline function, including:



  1.   normal hours of operation;



  2.   number of Member Hotline staff, expressed in the number of full time
employees (FTEs) per 1000 Members who are available 8:00 a.m. to 5:00 p.m.,
local time in the Service Area, Monday through Friday, excluding state-approved
holidays;  



  3.   routing of calls among Member Hotline staff to ensure timely and accurate
response to Member inquiries;  



  4.   responsibilities of Member Hotline staff, if any, in addition to
responding to HHSC Member Hotline calls, (e.g., responding to non-HHSC Member
calls and/or HHSC Provider Hotline or Behavioral Health Hotline calls);  



  5.   after-hours procedures and available services, including those provided
to non-English speaking Members in Major Population Groups;  



  6.   the number and percentage of FTE Member Hotline staff who are bilingual
in English and Spanish;  



  7.   the number and percentage of FTE Member Hotline staff who are
multi-lingual for any additional language, by language spoken;  



  8.   for STAR+PLUS only, the number and percentage of FTE Member Hotline staff
dedicated to the Service Coordination function;  



  9.   Member Hotline telephone reports for the most recent four (4) quarters
with data that show the monthly trends for call volume, monthly trends for
average speed of answer (where answer is defined by reaching a live voice, not
an automated call system) and monthly trends for the abandonment rate; and  



  10.   Whether the Member Hotline has the capability to administer automated
surveys to callers at the end of calls.  

A Respondent currently participating in any of HHSC’s MCO Programs must submit
the information in #9 above for each Member Hotline operated, and identify any
proposed changes to hotline functions.
If the Respondent is not currently participating in any of HHSC’s MCO Programs,
it should describe its experience and proposed approach in establishing and
maintaining an accessible call center for Members that is comparable to the
Member Hotline described in Section 8.1.5.6. Such a description must include the
information listed in items 1 to 10 above.

A Respondent proposing to participate in more than one (1) MCO Program should
note that it is not required to operate separate STAR, STAR+PLUS, and CHIP
Member Hotlines, if it meets the RFP Member Hotline requirements for all MCO
Program bid.

If a Respondent is submitting a multi-program response to this RFP, the
Respondent should separately describe each proposed Member Hotline, or if
proposing to staff a single Member Hotline for multiple programs, and should
note the differences, if any, in its Member Hotline and staffing for each MCO
Program bid.

4.3.6.3 Member Service Scenarios

(5 pages)

Describe the procedures a Member Services representative will follow to respond
to the following situations:



  1.   a Member has received a bill for payment of Covered Services from a
Network Provider or Out-of-Network Provider;  



  2.   a Member is unable to reach her PCP after normal business hours;



  3.   a Member is having difficulty scheduling an appointment for preventive
care with her PCP,  



  4.   for STAR+PLUS only, a Member is having difficulty scheduling an
appointment for preventive care with her Medicare PCP;  



  5.   for STAR+PLUS only, a Member is in urgent need of meals, adaptive aids,
or other Community-Based Long- Term Services and Supports and is unable to reach
their Service Coordinator or provider,  



  6.   a Member becomes ill while traveling outside of the Service Area, and



  7.   a Member has a request for a specific medication that the pharmacy is
unable to provide.  

4.3.6.4 Cultural Competency

(3 pages)

Provide a high-level description of the processes the Respondent will put in
place to the meet the requirements of the cultural competency requirements as
described in Section 8.1.5.8, “Cultural Competency Plan.”



  1.   Describe how the Respondent will ensure culturally competent services to
people of all cultures, races, ethnic backgrounds, and religions as well as
those with disabilities in a  

manner that recognizes values, affirms, and respects the worth of the
individuals and protects and preserves the dignity of each.

2. Describe how the Respondent will develop intervention strategies and work
with Network
Providers to avoid disparities in the delivery of medical services to diverse
populations.

4.3.6.5 Member Complaint and Appeal Processes

(3 pages per MCO Program, excluding flow chart)

Medicaid Member Complaint and Appeal Processes are described in Section 8.2.6.
CHIP Member Complaint and Appeal Processes are described in Section 8.4.2. For
each MCO Program bid, a Respondent’s proposal should describe how it intends to
meet the applicable Member Complaint and Appeal requirements. A Respondent
should not submit detailed Complaint and Appeal policies and procedures as an
attachment.

For each MCO Program bid, the Respondent must:



  1.   describe the process the Respondent will put in place for the review of
Member Complaints and Appeals, including which staff will be involved;  



  2.   provide a flowchart that depicts the process the Respondent will employ,
from the receipt of a request through each phase of the review to notification
of disposition, including providing notice of access to HHSC Fair Hearings;  



  3.   document the MCO’s average time for resolution over the past 12 months
for Member Complaints and Appeals (excluding Expedited Appeals), from date of
receipt to date of notification of disposition; and  



  4.   for STAR and STAR+PLUS only, describe the number and job descriptions of
Member Advocates, how Members are informed of the availability of Member
Advocates, and how Members access Advocates.  

4.3.6.6 Marketing Activities and Prohibited Practices

(no page limit)

If the Respondent has been sanctioned or placed under corrective action for
prohibited Marketing practices related to managed care products by the CMS,
Texas, or by another state:



  1.   describe the basis for each sanction or corrective action, and



  2.   explain how the Respondent would ensure that it would not commit any
practices prohibited by the CMS or HHSC in its Marketing activities.  

A Respondent should have reported whether it has been sanctioned or been placed
under corrective action by the federal government, Texas, or any other state in
the past three (3) years as part of its Business Specifications submission.
4.3.6.7 Continuity of Care (for STAR and STAR+PLUS only)

(3 pages plus 1 additional page if the Respondent is proposing to participate in
both STAR and STAR+PLUS)

Continuity of Care transition requirements for certain new Members with
Out-of-Network providers are described in Section 8.2.1.

Describe the proposed Continuity of Care Transition Plan for serving new Members
whose current PCP, OB/GYN, specialty care providers (including Behavioral Health
Service providers) or Community-based Long-Term Services and Supports are not
participants in the Respondent’s Provider Network. Respondents proposing to
serve STAR+PLUS Members must also describe the proposed Continuity of Care
Transition Plan for serving new Members whose current home health services
provider is not a participant in the Respondent’s proposed Provider Network.

If a Respondent is proposing to serve both STAR and STAR+PLUS MCO Members, the
Respondent should note the differences, if any, in its Continuity of Care
Transition Plan in each MCO Program bid.

4.3.6.8 Objection to Providing Certain Services

(1 page)

In accordance with 42 C.F.R. §438.102, the Respondent may file an objection to
provide, reimburse for, or provide coverage of, counseling or referral service
for a Covered Service based on moral or religious grounds (see Section 8.2.2.7).
HHSC reserves the right to make downward adjustments to Capitation Rates for any
Respondent that objects to providing certain services based on moral or
religious grounds.

Respondent should indicate objections, if any, to providing a Covered Service
based on moral or religious grounds. Identify the specific service(s) to which
it objects and describe the basis for its objection on moral or religious
grounds.

4.3.6.9 Coordination of Services for Dual Eligibles

(2 pages)

Coordination of Services for STAR+PLUS Dual Eligibles is described in
Section 8.3.7.1, and Medicaid wrap-services are described in Section 8.2.3.

As applicable to the Programs bid, please describe the Respondent’s process for
coordinating Medicaid and Medicare care for STAR+PLUS Dual Eligibles, and
providing Medicaid wraparound services to Dual Eligibles in STAR+PLUS and STAR
(Medicaid Rural Service Area only).
4.3.7 Section 7 – Quality Assessment and Performance

Improvement

The Quality Assessment and Performance Improvement (QAPI) requirements of the
RFP are described in Section 8.1.7.

4.3.7.1 Clinical Initiatives

(3 pages, plus 2 additional pages per additional MCO Program, excluding QA plan)



  1.   For each MCO Program bid, describe data-driven clinical initiatives that
the Respondent initiated within the past 24 months that have yielded improvement
in clinical care for a  

managed care population comparable to the population bid and document two (2)
statistically significant improvements generated by the Respondent’s clinical
initiatives.



  2.   For STAR+PLUS only, propose two (2) clinical initiatives focused on
Community-based Long-Term Services and Supports for STAR+PLUS Members, including
how Members will be involved in such initiatives and the Respondent’s experience
implementing similar clinical initiatives.  

3. For each MCO Program bid, describe two (2) new or ongoing Acute Care clinical

initiatives that the Respondent proposes to pursue in the first year of the
Contract. Document why each topic warrants quality improvement investment, and
describe the Respondent’s measurable goals for the initiative.



  4.   For STAR+PLUS only, describe the planned approach the Respondent will
take towards quality assessment and ongoing review of providers with whom it
intends to contract, using the following provider types as an example:  

a. Adult Day Health Facilities;
b. Personal Assistance Services providers, and
c. Home and Community Support Services Agencies (HCSSAs).



  5.   For Respondents that already participate in an HHSC MCO Program, provide
a copy of the most recent QAPI Plan. For Respondents that do not participate in
an HHSC MCO Program, provide a copy of a 2009 quality assurance plan for a
comparable managed care population.  



  6.   Many Texas Medicaid and CHIP children reportedly receive their
immunizations through Local Health Departments. Discuss the impact this has on
creating a Medical Home for child Members, and what steps, if any, the
Respondent proposes to take to improve child preventive services delivery.  

4.3.7.2 Health Plan Employer Data and Information Set (HEDIS) and Other Quality

Data

(3 pages, plus 2 additional pages per additional MCO Program bid)

HHSC’s External Quality Review Organization (EQRO) will perform HEDIS and
Consumer Assessment of Health Plans Survey (CAHPS) calculations required by HHSC
for MCO Program management. The following questions are designed to solicit
information on a Respondent’s
proposed approach to generating its own clinical indicator information to
identify and address opportunities for improvement, as well as the Respondent’s
approach to acting on clinical indicator data reported by HHSC’s EQRO.

For each MCO Program bid, the Respondent must:



  1.   identify the MCO-level HEDIS and any other statistical clinical indicator
measures the Respondent will generate to identify opportunities for clinical
quality improvement;  



  2.   document examples of statistical clinical indicator measures previously
generated by the Respondent during 2008-2009 for a managed care population
comparable to the population in the MCO Program bid;  



  3.   describe efforts that the Respondent has made to assess member
satisfaction during 2008-2009 for a managed care population comparable to the
population in the MCO Program bid; and  



  4.   describe management interventions implemented in 2008 or 2009 based on
member satisfaction measurement findings for a managed care population
comparable to the population in the MCO Program bid, and whether these
interventions resulted in measurable improvements in later member satisfaction
findings.  

4.3.7.3 Clinical Practice Guidelines

(2 pages per MCO Program bid)

There is significant evidence that medical professionals are often slow to adopt
evidence-based clinical practice guidelines.



  1.   For each MCO Program bid, describe two (2) clinical guidelines that are
relevant to the enrolled populations and that the Respondent believes are
currently not being adhered to at a satisfactory level.  



  2.   Describe what steps the Respondent will take to increase compliance with
the clinical guidelines noted in its response to question number 1 above.  



  3.   Provide a general description of the Respondent’s process for developing
and updating clinical guidelines, and for disseminating them to participating
Providers.  

4.3.7.4 Provider Profiling

(3 pages, excluding sample profile reports)



  1.   Describe the Respondent’s practice of profiling the quality of care
delivered by Network PCPs, and any other Acute Care Providers (e.g., high volume
specialists, Hospitals), including the methodology for determining which and how
many Providers will be profiled.  



  2.   For STAR+PLUS, describe the Respondent’s method to ensure the quality of
care delivered by Long-Term Services and Supports Providers.  



  3.   Submit sample quality profile reports used by the Respondent, or proposed
for future use (identify which).  



  4.   Describe the rationale for selecting the performance measures presented
in the sample profile reports.  



  5.   Describe the proposed frequency with which the Respondent will distribute
such reports to Network Providers, and identify which Providers will receive
such profile reports.  

If a Respondent is submitting a multi-program response to this RFP, the
Respondent should note in its Proposal the differences, if any, in its provider
profiling activities and reports for each MCO Program bid.

4.3.7.5 Network Management

(4 pages, plus 1 additional page per additional MCO Program bid if the
Respondent’s response differs by MCO Program)

Describe how the Respondent will actively work with Network Providers to ensure
accountability and improvement in the quality of care provided by both Acute and
Long-Term Services and Supports Providers. The description should include:



  1.   the steps the Respondent will take with each profiled Provider following
the production of each profile report, including a description of how the
Respondent will motivate and facilitate improvement in the performance of each
profiled Provider;  



  2.   the process and timeline the Respondent proposes for periodically
assessing Provider progress on its implementation of strategies to attain
improvement goals;  



  3.   how the Respondent will reward Providers who demonstrate continued
excellence and/or significant performance improvement over time, through
non-financial or financial means, including pay-for-performance;  



  4.   how the Respondent will share “best practice” methods or programs with
Providers of similar programs in its Network;  



  5.   how the Respondent will take action with Providers who demonstrate
continued unacceptable performance and performance that does not improve over
time;  



  6.   the steps the Respondent will take with a Provider that specifically is
not meeting HHSC contractual access standards; and  



  7.   the extent to which the Respondent currently operates a Network
management program consistent with HHSC requirements in Section 8.1.7.8, and
measurable results it has achieved from such Network management efforts.  

If a Respondent is submitting a multi-program response to this RFP, the
Respondent should note in its Proposal the differences, if any, in its Network
Management activities and reports for each MCO Program bid.

4.3.8 Section 8 – Utilization Management

(3 pages, plus 1 additional page for each additional MCO Program bid if the
Respondent’s response differs by MCO Program)
Utilization Management (UM) requirements are described generally in
Section 8.1.8 and specifically for Behavioral Health Services in Section 8.1.15.
A Respondent’s response to this submission requirement should address UM for all
Covered Services.



  1.   Describe the UM guidelines the Respondent plans to employ, including
whether and how the guidelines comply with the standards in Sections 8.1.8 and
8.1.15.  



  2.   If the UM guidelines were developed internally, describe the process by
which they were developed and when they were developed or last revised.  



  3.   Describe how the UM guidelines will generally be applied to authorize or
retrospectively review services for the spectrum of Covered Services.  

If a Respondent is submitting a multi-program response to this RFP, the
Respondent should note in its Proposal the differences, if any, in its UM
activities for each MCO Program bid.

4.3.9 Section 9 – Early Childhood Intervention (ECI)

(3 pages, plus one additional page for each additional MCO Program bid if the
Respondent’s response differs by MCO Program)

ECI Services are described in Section 8.1.9.



  1.   Describe the Respondent’s experience with, and general approach to,
providing ECI services, including how the Respondent will identify such
individuals.  



  2.   Describe procedures and protocols for using the IFSP information to
develop a Member Care Plan and authorize services.  



  3.   Describe procedures and protocols for developing and including the
interdisciplinary team in the assessment and care planning process.  



  4.   Describe the process by which the Respondent will provide the IFSP and
other necessary information to the PCP.  

If a Respondent is submitting a multi-program response to this RFP, the
Respondent should
note in its Proposal the differences, if any, in its services for ECI for each
MCO Program bid.

4.3.10 Section 10 – Services for People with Special Health Care

Needs

(3 pages, plus one additional page for each additional MCO Program bid if the
Respondent’s response differs by MCO Program)

Services for people with special health care needs are described in
Section 8.1.12. Note: All STAR+PLUS Members are considered to be persons with
Special Health Care Needs as defined in Attachment A, “Uniform Managed Care
Contract Terms and Conditions.”



  1.   Describe the Respondent’s experience with, and general approach to,
providing services for adults with Special Health Care Needs (STAR and STAR+PLUS
only), including how the Respondent will identify such individuals and the
criteria it will use in assessing whether an adult is a Member with Special
Health Care Needs (MSHCN).  



  2.   Describe the Respondent’s experience with, and general approach to,
providing services for Children with Special Health Care Needs (CSHCN),
including how the Respondent will identify such individuals and the criteria it
will use in assessing whether a Member is a CSHCN.  



  3.   Describe the process for initially and periodically assessing Members’
needs for services, and identify the staff performing the assessments and their
credentials.  



  4.   Describe procedures and protocols for using the assessment information to
develop a Member Care Plan and authorize services.  



  5.   Describe procedures and protocols for including the Member and/or
Member’s Representative in the assessment and care planning process.  



  6.   Describe the process by which the Respondent will allow MSHCN to have:



  a.   direct access to a specialist as appropriate for the Member’s condition
and identified needs, such as a standing referral to a specialty physician; and
 



  b.   access to non-primary care physician specialists as PCPs, as required by
28 T.A.C. § 11.900 and Section 8.1.3.  

If a Respondent is submitting a multi-program response to this RFP, the
Respondent should note in its Proposal the differences, if any, in its services
for MSHCN for each MCO Program bid.

4.3.11 Section 11 – Care Management and/or Service

Coordination

(9 pages, plus 1 additional page per additional MCO Program bid if the
Respondent’s response differs by MCO Program)

Care Management and/or Service Coordination is described in Sections 8.1 .12.2
and 8.1.13. Additional requirements for Service Coordination are described in
Section 8.3.2.



  1.   Describe the Respondent’s experience providing Care Management and/or
Service Coordination to members with high-cost catastrophic situations (e.g.,
recent spinal cord injury) and the Respondent’s proposal for implementing
high-cost catastrophic Care Management and/or Service Coordination, including
how the Respondent will identify Members for high cost catastrophic Care
Management and/or Service Coordination, and the criteria used to identify such
Members.  



  2.   Describe the Respondent’s experience providing Care Management and/or
Service Coordination services to Members with the following serious health care
conditions, as applicable to the MCO Programs bid, and the Respondent’s proposal
for offering Care Management and/or Service Coordination services to these
Members. Include how  

Members will be identified for Care Management and/or Service Coordination, and
the criteria used to identify such Members:

a. women with high-risk pregnancies (STAR only); and
b. individuals with mental illness and co-occurring substance abuse.



  3.   Identify any measurable results in terms of clinical outcomes and program
savings that have resulted from the Respondent’s Care Management and/or Service
Coordination initiatives.  



  4.   For STAR+PLUS only, describe the duties and responsibilities of the
Service Coordinator to authorize Community-based Long-Term Services and
Supports. The Respondent must describe in detail how the Service Coordinator
will function in relation to the Member’s PCP for:  



  a.   Dual Eligible STAR+PLUS Members receiving both Medicaid and Medicare
services from the MCO, and  



  b.   Dual Eligible STAR+PLUS Members receiving Medicare services through
either fee-for-service Medicare or another Medicare MCO.  



  5.   For STAR+PLUS only, submit detailed information, including protocols and
procedures, for identifying Members requiring Service Coordination, and for
providing the Service Coordination function to them. The information should
include how the protocols and procedures vary for:  



  a.   Dual Eligible STAR+PLUS Members receiving both Medicaid and Medicare
services from the MCO, and for  



  b.   Dual Eligible STAR+PLUS Members receiving Medicare services through
either fee-for-service Medicare or another Medicare MCO.  

6. For STAR+PLUS only, describe the circumstances or conditions when the Member
would
require a licensed nurse or other allied health care provider as a Service
Coordinator.

7. For STAR+PLUS only, submit criteria for identifying and training certain
Members and their

Member Representative(s) to coordinate and direct the Member’s own care, to the
extent the Member is capable of doing so. Criteria should include those used to
enable the
Member and family to select, train, and supervise providers of Community-based
Long-Term Services and Supports.



  8.   For STAR+PLUS only, describe the criteria and processes for advising
Members of, and assisting them to access, the most appropriate, least
restrictive home and community-based services as alternatives to institutional
care. Additionally, describe how the Respondent will  

ensure that the Member is given the opportunity to make an informed choice among
the options for care settings.



  9.   For STAR+PLUS only, submit a list of the relevant community organizations
in each proposed STAR+PLUS Service Area with which the Respondent will
coordinate services for Members and to which it will refer Members for services.
 



  10.   For STAR+PLUS only, describe the process for initially and periodically
assessing Members’ needs for services.  



  11.   For STAR+PLUS only, describe how the Respondent will identify Members
who are at risk of nursing facility placement.  



  12.   For STAR+PLUS only, submit all functional assessment instruments
proposed for use and describe how the assessment instrument(s) will be employed
to identify the Member’s need for Community-based Long-Term Services and
Supports. (Note: If the MCO is allowed to modify a functional assessment
instrument required by the State, HHSC must approve the proposed instrument
prior to implementation. See Section 8.3.3 for more information.)  



  13.   For STAR+PLUS only, identify who will perform each assessment and
specify their credentials.  



  14.   Describe procedures and protocols for using the assessment information
to develop a Member Service/Care Plan and authorize services.  



  15.   Describe procedures and protocols for including the Member and/or
Member’s Representative in the assessment and care planning process.  



  16.   For STAR+PLUS only, provide a description of the appropriate staffing
ratio of Service Coordinators to Members, and the Respondent’s target ratio of
Service Coordinators to Members.  

If a Respondent is submitting a multi-program response to this RFP, the
Respondent should note in its Proposal the differences, if any, in its Care
Management and/or Service Coordination activities in the applicable MCO
Programs.

4.3.12 Section 12 – Disease Management (DM)/Health Home

Services

(3 pages, plus 1 additional page for each MCO Program bid)

Disease Management/Health Home Services is described in Section 8.1.14.



  1.   Describe the Respondent’s experience in implementing Disease
Management/Health Home Services programs for populations comparable to the
proposed HHSC MCO Program.  



  2.   Identify any measurable results in terms of clinical outcomes and program
savings that have resulted from the Respondent’s Disease Management/Health Home
Services initiatives, and briefly describe the analyses used to identify such
outcomes and savings.  



  3.   Identify the process by which the Respondent proposes to provide Members
with Disease Management/Health Home Services. Describe how the Respondent will
identify Members in need of such Disease Management/Health Home Services
program, the proposed outreach approach, and the Disease Management/Health Home
Services program components for Members of different risk levels.  



  4.   Describe the process by which the Respondent will ensure continuity of
care with the Member’s previous Disease Management/Health Home Services
program(s), if any.  

4.3.13 Section 13 – Behavioral Health Services and Network

The Behavioral Health Services and Network requirements are described in
Section 8.1.15. Note: STAR Members in the Dallas Service Area will receive
Behavioral Health services through the NorthSTAR Program instead of STAR.

4.3.13.1 Behavioral Health Services Hotline

(3 pages, plus 2 additional pages per additional MCO Program bid if the
Respondent’s response differs by MCO Program; excluding telephone reports)

The Behavioral Health Services Hotline requirements are described in Section 8.1
.15.3.
Describe the proposed Behavioral Health Services Hotline function, including:



  1.   verification that it is, or will be, staffed 24 hours per day, 365 days
per year;

2. staffing of Behavioral Health Services Hotline staff, including clinical
credentials;



  3.   routing of calls among Behavioral Health Services Hotline staff to ensure
timely and accurate response to Member inquiries;  



  4.   the curriculum for training to be provided to Behavioral Health Services
Hotline representatives, including when the training will be conducted and how
the training will address a) Covered Services; b) HHSC MCO Program requirements;
c) Cultural Competency; and d) providing assistance to Members with limited
English proficiency.  



  5.   responsibilities of Behavioral Health Services Hotline staff, if any, in
addition to responding to HHSC Member Hotline calls, (e.g., responding to
non-HHSC member calls and/or HHSC Provider Hotline or Member Hotline calls );  



  6.   the number and percentage of FTE Behavioral Health Services Hotline staff
who are bilingual in English and Spanish;  



  7.   the number and percentage of FTE Behavioral Health Services Hotline staff
who are multi-lingual for any additional language, by language spoken;  



  8.   Behavioral Health Services telephone reports for the most recent four (4)
quarters with data that show the monthly trends for call volume, monthly trends
for average speed of answer (where answer is defined by reaching a live voice,
not an automated call system), and monthly trends for the abandonment rate; and
 



  9.   whether the Behavioral Health Services Hotline has the capability to
administer automated surveys to callers at the end of calls.  

A Respondent currently participating in any of the HHSC MCO Programs bid must
submit the information above for each Behavioral Health Services Hotline that it
operates, and should provide the monthly call volume for each Service Area by
MCO Program. Such a Respondent should also indicate any changes it proposes to
its Behavioral Health Services Hotline.

If the Respondent is not currently participating in the STAR, STAR+PLUS, or CHIP
MCO Programs, describe its experience and proposed approach in establishing and
maintaining an accessible call center for Members that is comparable to the
Behavioral Health Services Hotline described in Section 8.1.15.3. Such a
description must include the information listed in items 1 to 9 above.

If a Respondent is submitting a multi-program response to this RFP, the
Respondent should separately describe each proposed Behavioral Health Services
Hotline, or if proposing to staff a single Behavioral Health Services Hotline
for multiple programs, shall note in its Proposal the differences, if any, in
its Behavioral Health Services Hotline and staffing for each applicable MCO
Program.

4.3.13.2 Behavioral Health Provider Network Expertise

(no page limit)



  1.   For each proposed Service Area, identify Behavioral Health Service
Providers with expertise in providing services to each of the following
populations, as applicable to the Respondent’s Proposal.  

a. substance abusers;
b. children and adolescents;
c. persons with a dual diagnosis of mental health and substance abuse; and
d. services for linguistic and cultural minorities.



  2.   Indicate the criteria the Respondent will use to determine that such
Behavioral Health Providers have the requisite expertise.  

4.3.13.3 Coordination of Behavioral Health Care

(2 pages, plus 1 additional page per additional MCO Program bid if the
Respondent’s response differs by MCO Program)



  1.   Describe the Respondent’s approach to coordinating Behavioral Health
Service delivery with primary care services delivered by a Member’s PCP, and
vice versa.  



  2.   Describe or propose innovative programs and identify Network Providers
contracted to serve special populations through integrated medical/Behavioral
Health Service delivery models. Describe the program model services, treatment
approach, special considerations, and expected outcomes for the special
populations.  



  3.   Describe the process by which the Respondent will ensure the delivery of
outpatient Behavioral Health Services within seven (7) days of inpatient
discharge for Behavioral Health Services.  

If a Respondent is submitting a multi-program response to this RFP, the
Respondent should note in its Proposal the differences, if any, in its
coordination of Behavioral Health Services in the applicable MCO Programs.

4.3.13.4 Behavioral Health Quality Management

(2 pages per MCO Program bid)



  1.   Identify the areas Respondent believes to be the greatest opportunities
for clinical quality improvement in behavioral health in each MCO Program bid
and provide supporting information.  



  2.   Discuss the approaches the Respondent will pursue to realize one such
opportunity for each MCO Program bid.  



  3.   Describe how the Respondent proposes to integrate behavioral health into
its quality assurance program, as described in Section 8.1.7.5.  

If a Respondent is submitting a multi-program response to this RFP, the
Respondent should note in its Proposal the differences, if any, in the
Respondent’s Behavioral Health quality management activities in each applicable
MCO Program.
4.3.13.5 Behavioral Health Emergency Services

(2 pages per MCO Program bid)

For each MCO Program bid, describe the Respondent’s experience with, and plans
for, providing Behavioral Health Emergency Services, including, emergency
screening services, Emergency Services, and short-term crisis stabilization to
Medicaid, CHIP, or other similar populations.

4.3.14 Section 14 – Management Information System (MIS)

Requirements

(10 pages plus an additional 6 pages per additional MCO Program bid if the
Respondent’s response differs by MCO Program — Page limit excludes system
diagrams and process flow charts.)

For each MCO Program bid, the Respondent must:



  1.   describe the Management Information System (MIS) the Respondent will
implement, including how the MIS will comply with Health Insurance Portability
and Accountability Act of 1996 (HIPAA). The response must address the
requirements of Section 8.1.18. At a minimum, the description should address:  



  a.   hardware and system architecture specifications;

b. data and process flows for all key business processes in Section 8.1 .18.3;
and



  c.   attest to the availability of the data elements required to produce
required management reports;  



  2.   if claims processing and payment functions are outsourced, provide the
above information for the Material Subcontractor;  



  3.   describe how the Respondent would ensure accuracy, timeliness, and
completeness of Encounter Data submissions for each of the MCO Programs bid;  



  4.   describe the Respondent’s ability and experience in performing
coordination of benefits and Third Party Liability/Third Party Recovery
(TPL/TPR);  



  5.   describe the Respondent’s ability and experience in allowing providers to
submit claims electronically and its ability and experience in processing
electronic claims payments to providers:  



  a.   if currently processing claims electronically, generally describe the
type and volume of provider claims received electronically in the previous year
versus paper claims for each claim type;  



  b.   if currently making claims payments to providers electronically,
generally describe the type and volume of provider claims payment processed
electronically;  



  c.   does the MCO provide a no-cost alternative for providers to allow billing
without the use of a clearinghouse? If so please describe; and  



  d.   does the MCO include attendant care payments as part of the regular
claims payment process (for STAR+PLUS only)? If so please describe;  



  6.   describe the Respondent’s experience and capability to comply with the
Internet website requirements of Section 8.1.5.5, and briefly describe any
additional website capabilities that the Respondent proposes to offer to Members
or Providers;  



  7.   provide acknowledgment and verification that the Respondent’s proposed
systems are 5010 compliant by submitting a copy of the 5010 compliancy plan, and
proposed timeline for meeting the deadlines for being 5010 compliant; and  



  8.   describe the Respondent’s capability to pay providers via direct deposit
and its experience in doing so, including the percentage, number, and types of
providers paid via direct deposit in the most recent 12 month period for which
the Respondent has such statistics. If the Respondent operates in Texas, the
Respondent must provide this information related to its experience in Texas. If
the Respondent does not currently operate in Texas, the Respondent must provide
this information for a state in which the Respondent currently operates a
managed care program similar to the MCO Programs bid.  

4.3.15 Section 15 – Fraud and Abuse

(3 pages, plus 1 additional page per additional MCO Program bid if the
Respondent’s response differs by MCO Program)

The Fraud and Abuse requirements of the RFP are described in Section 8.1.19. The
Respondent must describe how it will implement a Fraud and Abuse Plan that will
comply with state and federal law and this RFP, including the requirements of
§531.113, Texas Government Code. The Respondent must:



  1.   include detail about what parts of the organization and which key staff
will have responsibilities in implementing and carrying out the Fraud and Abuse
program; and  



  2.   identify which officer or director of the Respondent organization will
have overall responsibility and authority for carrying out the Fraud and Abuse
Program provisions.  

4.3.16 Section 16 – Pharmacy Services

(8 pages plus an additional 2 pages per additional MCO Program bid if the
Respondent’s response differs by MCO Program)

The Pharmacy Services requirements are described in Section 8.1.21. For all of
the following submission requirements, instead of attaching copies of the
Respondent’s policies and procedures, the Respondent should provide a brief
summary of its policies and procedures.



  1.   The Respondent must describe the processes it will use to manage the
pharmacy benefit under both of the following scenarios:  



  a.   HHSC requires the MCO to implement the Medicaid and CHIP formularies and
preferred drug lists (PDLs); and  

b. the MCO is allowed to establish its own formularies and PDLs.



  2.   The Respondent must describe the policies and procedures for how
mail-order pharmacies will be available to Members.  



  3.   The Respondent must identify the rationale for requiring prior
authorizations, identify the types of drugs that normally require prior
authorization, and describe the policies and procedures for the prior
authorization process.  



  4.   The Respondent must describe how rebates will be negotiated (if HHSC
determines that the MCO will perform this service), identified, and reported.  



  5.   The Respondent must describe the policies and procedures for drug
utilization reviews, including ensuring prospective reviews take place at the
dispensing pharmacy’s point of sale (POS).  



  6.   The Respondent must describe its policies and procedures for targeted
interventions for Network Providers over-utilizing certain drugs.  

4.3.17 Section 17 – Transition Plan

(4 pages per MCO Program bid)

The Transition Plan Requirements are described in Section 7.



  1.   Briefly describe the Respondent’s experience establishing and maintaining
electronic interfaces with other contractors responsible for portions of
Medicaid and CHIP operations. A Respondent with experience participating in one
or more MCO Programs must clearly note its experience in establishing and
maintaining such interfaces in Texas. A Respondent without experience
establishing and maintaining electronic interfaces with other contractors
responsible for Medicaid or CHIP operations must note its experience in
establishing and maintaining similar electronic interfaces with similar
contractors.  



  2.   A Respondent that is proposing to participate in an HHSC MCO Program in a
Service Area for the first time must, for each MCO Program bid, briefly describe
its Transition Plan for all proposed Service Areas, including major activities
related to the System Readiness Review and the Operational Readiness Review,
including Network development, internal system testing, and proposed schedule to
comply with the anticipated Operational Start Date and other requirements
described in Section 7. The Respondent must clearly indicate in which Service
Area(s) it currently does not operate as an MCO and any differences in its
transition approach by Service Area.  



  3.   A Respondent that is currently a contractor for an HHSC MCO Program must,
for each such MCO Program, briefly describe its Transition Plan, including major
activities related to the System Readiness Review and the Operational Readiness
Review, such as Network Development, internal system testing, and schedule to
comply with the anticipated Operational Start Date and other requirements
described in Section 7. The Respondent must clearly indicate in which Service
Area(s) it currently does not operate as an MCO, and any differences in its
transition approach by Service Area.  

4.3.18 Section 18 – Additional Requirements Regarding Dual

Eligibles (for STAR+PLUS only)

(4 pages)

The additional provisions regarding certain categories of Dual Eligibles are
described in Section 8.3.7.



  1.   Submit evidence of Respondent’s MA Dual SNP contract with CMS if any,
including the contract number and counties/zip codes served, or submit
documentation showing that an application for such a contract has or will be
submitted to CMS. For Respondents  

that do not already have an MA Dual SNP contract and who intend to obtain one,
describe the plans for submitting an application and obtaining such a contract.
The description should include the timeline for submitting the application and
the proposed counties/zip codes for coverage.



  2.   Describe the Respondent’s experience in providing Medicare encounter data
in HIPAAcompliant formats to federal or state authorities.  



  3.   Describe how the Respondent intends to coordinate care for Dual Eligible
Members, including:  



  a.   How the Respondent will identify Long-Term Services and Supports
providers in the relevant Service Areas.  



  b.   The processes and procedures Respondent will use to coordinate the
delivery of Community-based Long-Term Services and Supports with Medicare
benefits for Dual Eligible Members.  



  c.   The training Respondent will provide to staff and providers regarding
Community- based Long-Term Services and Supports and the coordination of those
services with Medicare benefits.  



  4.   Describe how the Respondent will work with the State to share information
regarding Medicare and Medicaid participating providers, Member complaints, and
HEDIS data.  

5. Evaluation Process and Criteria

5.1 Overview of Evaluation Process

HHSC will use a formal evaluation process to select the successful Respondent.
HHSC will consider capabilities or advantages that are clearly described in the
proposal, which may be confirmed by oral presentations, site visits,
demonstrations, and/or references contacted by HHSC. HHSC reserves the right to
contact individuals, entities, or organizations that have had dealings with the
Respondent or proposed staff, whether or not identified in the proposal.

HHSC will more favorably evaluate proposals that offer no or few exceptions,
reservations, or limitations to the terms and conditions of the RFP, including
Attachment A, “Uniform Managed Care Contract Terms and Conditions.”

5.2 Evaluation Criteria

HHSC will evaluate proposals based on the following best value criteria, listed
in order of precedence:



  •   The extent to which the Respondent’s proposal demonstrates an ability to
accomplish the missions and objectives for this procurement, including:  



  •   the extent to which the proposal meets HHSC’s needs, and the MCO Program
clients’ needs for high quality and accessible medical care;  



  •   The degree to which the proposal demonstrates program innovation,
adaptability, and exceptional customer service; and  



  •   the extent to which the Respondent accepts without reservation or
exception the RFP’s terms and conditions, including Attachment A, “Uniform
Managed Care Contract Terms and Conditions.”  



  •   Indicators of probable performance under the Contract, including past
performance in Texas or comparable experience; financial resources and solvency,
including the impact on the Respondent’s and its Subcontractors’ ability to
perform, and relevant organizational experience.  



  •   Effect of the acquisition on agency productivity; including the level of
effort and resources required to monitor the Respondent’s performance and
maintain a good working relationship with the Respondent.  

Proposals for the STAR Medicaid Rural Service Area that include all three
(3) regions will be given preference over proposals that do not include all
three (3) regions.

If all other considerations are equal, HHSC will give preference to:



  1.   proposals from Texas institutions providing graduate medical education;



  2.   proposals that include substantial participation by Network providers who
are Significant Traditional Providers (STP). HHSC defines “substantial
participation” as proposals that include at least 50 percent of the STPs in a
Service Area. The Respondent must either have a Network Provider agreement in
place with the STP, or a Letter of Intent/Letter of Agreement to participate in
the Network. A listing of STPs for the new Service Areas can be found in the
Procurement Library; and  



  3.   proposals that ensure continuity of coverage for Medicaid Members for at
least three (3) months beyond the period of Medicaid eligibility. For purposes
of this provision, HHSC defines “continuity of coverage” as providing the full
set of Covered Services.  

NOTE: Respondents who are licensed as health maintenance organizations pursuant
to Chapter 843 of the Texas Insurance Code, and believe they meet the
requirements for mandatory contracting under Texas Government Code §533.004,
must provide written notice to HHSC’s Point of Contact (see RFP Section 1.1) no
later than April 28, 2011. The notice must provide a clear description of why
the Respondent believes it is entitled to a mandatory contract under the Texas
Government Code.

5.3 Initial Compliance Screening

HHSC will perform an initial screening of all proposals received. Unsigned
proposals and proposals that do not include all required forms and sections are
subject to rejection without further evaluation.

In accordance with Section 3.11, “Modification or Withdrawal of Proposal,” HHSC
reserves the right to waive minor informalities in a proposal and award
contracts that are in the best interest of the State of Texas.

5.4 Competitive Field Determinations

HHSC may determine that certain proposals are within the field of competition
for admission to discussions. The field of competition consists of the proposals
that receive the highest or most satisfactory evaluations. HHSC may, in the
interest of administrative efficiency, place reasonable limits on the number of
proposals admitted to the field of competition.

5.5 Oral Presentations and Site Visits

HHSC may, at its sole discretion, request oral presentations, site visits,
and/or demonstrations from one or more Respondents admitted to the field of
competition. HHSC will notify selected Respondents of the time and location for
these activities, and may supply agendas or topics for discussion. HHSC reserves
the right to ask additional questions during oral presentations, site visits,
and or demonstrations to clarify the scope and content of the written proposal.
The Respondent’s oral presentation, site visit, and/or demonstration must
substantially represent material included in the written proposal, and should
not introduce new concepts or offers unless specifically requested by HHSC.

5.6 Best and Final Offer

Respondents will not submit cost proposals for this RFP. HHSC will establish the
Capitation Rates for each Program and Service Area in accordance with the
methodology described in Attachment A, “Uniform Managed Care Contract Terms and
Conditions,” Article 10, “Terms and Conditions of Payment.”

HHSC may, but is not required to, permit Respondents to prepare one or more
revised offers for services. For this reason, Respondents are encouraged to
treat their original proposals, and any revised offers requested by HHSC, as
best and final offers of services.

5.7 Discussions with Respondents

HHSC may, but is not required to, conduct discussions with all, some, or none of
the Respondents admitted to the field of competition for the purpose of
obtaining the best value for the State of Texas. It may conduct discussions for
the purpose of:

• obtaining clarification of proposal ambiguities;
• requesting modifications to a proposal; and/or
• obtaining a best and final offer of services.

HHSC may make an award prior to the completion of discussions with all
Respondents admitted to the field of competition if HHSC determines that the
award represents best value to the State of Texas.

5.8 Contract Awards

Respondents are allowed to select which MCO Programs and Services Areas to
include in their Proposals. It is possible that a Respondent submitting a
Proposal for more than one MCO Program in a Service Area could be awarded a
Contract for some, but not all, of the MCO Programs. Similarly, a Respondent
could be awarded a Contract for some, but not all, of its proposed Service
Areas. HHSC reserves the right to change the boundaries for, or otherwise
modify, the Service Areas if it determines that such action is in the best
interest of the State.

DOCUMENT HISTORY LOG

                  STATUS1   DOCUMENT
REVISION2   EFFECTIVE DATE

 
DESCRIPTION3


               
 
Baseline     n/a     September 1, 2011  
Initial version of
Attachment B-1, RFP
Section 6,
“Incentives &
Disincentives.”
               
 
Revision     2.1     March 1, 2012  
Contract
amendment did not
revise Attachment
B-1, RFP Section 6,
“Incentives &
Disincentives.”
               
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions 2
Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision. 3 Brief description of
the changes to the document made in the revision.  

Table of Contents

         
6. Premium Payment, Incentives, and
Disincentives.
6.1 Capitation Rate Development.
6.2 Financial Payment Structure and Provisions.
6.2.1 Capitation Payments.
6.3 Performance Incentives and Disincentives.
6.3.1 Non-financial Incentives.
6.3.2 Financial Incentives and Disincentives.

6. Premium Payment, Incentives, and Disincentives

This section describes performance incentives and disincentives related to
HHSC’s value-based purchasing approach. For further information, MCOs should
refer to Attachment A, “Uniform Managed Care Contract Terms and Conditions.”

Under the MCO Contracts, health care coverage for Members will be provided on a
fully insured basis. The MCO must provide the Services and Deliverables,
including Covered Services, to enrolled Members in exchange for the monthly
Capitation Payments. Section 8, “Operations Phase Requirements” includes the
MCO’s financial responsibilities regarding Out-of-Network Emergency Services and
Medically Necessary Covered Services that are not available through Network
Providers.

6.1 Capitation Rate Development

Refer to Attachment A, “Uniform Managed Care Contract Terms and Conditions,”
Article 10, “Terms & Conditions of Payment” for information concerning
Capitation Rate development.

6.2 Financial Payment Structure and Provisions

HHSC will pay the MCO monthly Capitation Payments based on the number of
eligible and enrolled Members. HHSC will calculate the monthly Capitation
Payments by multiplying the number of Member Months times the applicable monthly
Capitation Rate by Member Rate Cell.

The MCO must understand and expressly assume the risks associated with the
performance of the duties and responsibilities under the Contract, including the
failure, termination, or suspension of funding to HHSC, delays or denials of
required approvals, cost of claims incorrectly paid by the MCO, and cost
overruns not reasonably attributable to HHSC. The MCO must further agree that no
other charges for tasks, functions, or activities that are incidental or
ancillary to the delivery of the Services and Deliverables will be sought from
HHSC or any other state agency, nor will the failure of HHSC or any other party
to pay for such incidental or ancillary services entitle the MCO to withhold
Services or Deliverables due under the Contract.

6.2.1 Capitation Payments

The MCO must refer to Attachment A, “Uniform Managed Care Contract Terms and
Conditions” for information and Contract requirements on the:

1. time and Manner of Payment,
2. adjustments to Capitation Payments,
3. Delivery Supplemental Payment and Bariatric Supplemental Payments, and
4. Experience Rebate.

6.3 Performance Incentives and Disincentives

HHSC has included several financial and non-financial performance incentives and
disincentives on this Contract. These incentives and disincentives are subject
to change by HHSC over the course of the Contract. The MCO is prohibited from
passing down financial disincentives and/or sanctions imposed on the MCO to
health care providers, except on an individual basis and related to the
individual provider’s inadequate performance.

6.3.1 Non-financial Incentives

6.3.1.1 Performance Profiling

HHSC intends to distribute information on key performance indicators to MCOs on
a regular basis, identifying an MCO’s performance, and comparing that
performance to other MCOs and to HHSC standards and/or external Benchmarks. HHSC
may recognize MCOs that attain superior performance and/or improvement by
publicizing their achievements. For example, HHSC may post information
concerning exceptional performance on its website, where it will be available to
both stakeholders and members of the public. Likewise, HHSC may post its final
determination regarding poor performance or MCO peer group performance
comparisons on its website, where it will be available to both stakeholders and
members of the public.

6.3.1.2 Auto-assignment Methodology for Medicaid MCOs

HHSC may revise its auto-assignment methodology during the Contract Period for
new Medicaid Members who do not select an MCO (Default Members). The new
assignment methodology may reward those MCOs that demonstrate superior
performance and/or improvement on one or more key dimensions of performance. In
establishing the assignment methodology, HHSC will employ a subset of the
performance indicators contained within the Performance Indicator Dashboard.
HHSC may recognize those MCOs that exceed the minimum geographic access
standards defined within Section 8, “Operations Phase Requirements,” and the
Performance Indicator Dashboard. HHSC may also use its assessment of MCO
performance on annual quality improvement goals (described in Section 8,
“Operations Phase Requirements”) in developing the assignment methodology. The
methodology will disproportionately assign Default Members to the MCO(s) in a
given Service Area that performed comparably favorably on the selected
performance indicators.

HHSC reserves the right to implement a performance-based auto-assignment
algorithm. HHSC will invite MCO comments on potential approaches prior to
implementation of the new performance-based auto-assignment algorithm.

6.3.2 Financial Incentives and Disincentives

6.3.2.1 Experience Rebate Reward

The standard Experience Rebate (see Attachment A, “Uniform Managed Care Contract
Terms and Conditions,” Article 10.11, “STAR and CHIP Experience Rebate”)
provides for an MCO to retain 100 percent of pre-tax income (as costs and income
are defined by the Uniform Managed Care Manual), when such income is three
percent (3%) (or less) of revenues, and further provides for a graduated scale
of rebating to HHSC a portion of relevant MCO income in excess of three percent
(3%) of revenues (subject to loss carry-forwards and other stipulations). As a
financial incentive for demonstrated superior performance with respect to
HHSC-specified performance indicators, the HHSC may raise the three percent (3%)
threshold that commences rebates to three and one-half percent (3.5%). In
consultation with the MCOs, HHSC will develop the methodology for determining
the level of performance necessary for an MCO to earn the Experience Rebate
Reward. The finalized methodology will be added to the Uniform Managed Care
Manual.

HHSC will calculate whether a MCO is eligible for the Experience Rebate Reward,
if applicable, prior to the 90-day Financial Statistical Report (FSR) filing.

HHSC anticipates that it will not implement the Experience Rebate Reward
incentive for Rate Period 1 of the Contract. HHSC will invite MCO comments on
potential approaches prior to implementation of the new performance-based
Experience Rebate Reward.

6.3.2.2 Performance-Based Capitation Rate (5%-at-risk)

HHSC will place each MCO at risk for five percent (5%) of the Capitation
Payment(s). HHSC retains the right to vary the percentage of the Capitation
Payment placed at risk in a given Rate Period.

During the Rate Period, HHSC will pay the MCO the full monthly Capitation
Payments as described in Section 6.2. Then, at the end of each Rate Period, HHSC
will evaluate if the MCO has demonstrated that it has fully met the performance
expectations for which the MCO is at risk. If the MCO falls short on some or all
of the performance expectations, HHSC will adjust a future monthly Capitation
Payment in accordance with Uniform Managed Care Manual Chapter 6.2, “Financial
Incentive Methodology,” by an appropriate portion of the aggregate at- risk
amount. HHSC’s objective is that all MCOs achieve performance levels that enable
them to retain the full at-risk amount.

HHSC will determine the extent to which the MCO has met the performance
expectations by assessing the MCO’s performance for each applicable MCO Program
relative to performance targets for the rate period. HHSC will conduct separate
accounting for each MCO Program’s at- risk Capitation Payment amount.

HHSC will identify no more than 10 at-risk performance indicators for each MCO
Program. Some of the performance indicators will be standard across all Programs
while others may apply to only one (1) Program.

Specific contractual requirements are set forth in the Uniform Managed Care
Manual, Chapter 6.2, “Financial Incentive Methodology.”

Failure to timely provide HHSC with necessary data related to the calculation of
the performance indicators will result in HHSC’s assignment of a zero percent
(0%) performance rate for each related performance indicator.

MCOs will report actual Capitation Payments received on the Financial
Statistical Report (FSR) during the Rate Period that is at risk (i.e., the MCO
will not report 95% of the payments received, leaving five percent (5%) as
contingent). Actual Capitation Payments received include all of the at-risk
Capitation Payment paid to the MCO. Any loss of the at-risk amount that may be
realized in a subsequent Rate Period, via reduction to a monthly payment, will
not be reported in the FSR as a reduced amount of capitation revenue, but will
instead be reported below the income line, as an informational item, as
described in the Uniform Managed Care Manual, Chapter 5.3.1, “Financial
Statistical Report and Instructions.” Any performance assessment based on
performance for a contract period will appear on the final (334-day) FSR for
that contract period.

HHSC will evaluate the performance-based Capitation Rate methodology annually in
consultation with MCOs. HHSC may then modify the methodology as it deems
necessary and appropriate, in order to motivate, recognize, and reward MCOs for
superior performance. The methodologies for all Rate Periods will be included in
Uniform Managed Care Manual Chapter 6.2, “Financial Incentive Methodology.”

6.3.2.3 Quality Challenge Award

Should one or more MCOs be unable to earn the full amount of the
performance-based at-risk portion of the Capitation Rate, HHSC will reallocate
the funds through the MCO Program’s Quality Challenge Award. HHSC will use these
funds to reward MCOs that demonstrate superior clinical quality, service
delivery, access to care, and/or Member satisfaction. HHSC will determine the
number of MCOs that will receive Quality Challenge Award funds annually based on
the amount of the funds to be reallocated. Separate Quality Challenge Award
payments will be made for each of the MCO Programs.

As with the performance-based Capitation Rate, each MCO will be evaluated
separately for each MCO Program. HHSC intends to evaluate MCO performance
annually on some combination of performance indicators in order to determine
which MCOs demonstrate superior performance. In no event will a distribution
from the Quality Challenge Award, plus any other incentive payments made in
accordance with the MCO Contract, when combined with the Capitation Rate
payments, exceed 105% of the Capitation Rate payments to an MCO.

Information about the data collection period to be used and each indicator that
will be considered for any specific time period can be found in Uniform Managed
Care Manual Chapter 6.2.6, “Quality Challenge Award Performance Indicators.”

HHSC will calculate the MCOs’ degree of compliance with the Quality Challenge
Award indicators based on Encounter Data and other information supplied by the
MCOs. Failure to provide timely and accurate information will result in HHSC’s
assignment of a zero percent (0%) performance rate for each applicable Quality
Challenge Award indicator.

HHSC will evaluate the Quality Challenge Award methodology annually in
consultation with MCOs. HHSC will make methodology modifications annually as it
deems necessary and appropriate to motivate, recognize, and reward MCOs for
superior performance based on available Quality Challenge Award funds and/or
other performance incentives applicable to the award. HHSC will include the
Quality Challenge Award methodology and any modifications in Uniform Managed
Care Manual Chapter 6.2.6, “Quality Challenge Award Performance Indicators.”

6.3.2.4 Remedies and Liquidated Damages

All areas of responsibility and all requirements in the Contract will be subject
to performance evaluation by HHSC. Any and all responsibilities or requirements
not fulfilled will be subject to contractual remedies, including without
limitation liquidated damages. Refer to Attachment A, “Uniform Managed Care
Contract Terms and Conditions,” and Attachment B-3, “Deliverables/Liquidated
Damages Matrix” for performance standards that carry liquidated damage values.

6.3.2.5 Frew Incentives and Disincentives

As required by the “Frew vs. Suehs Corrective Action Order: Managed Care,” this
Contract includes a system of incentives and disincentives associated with the
Medicaid Managed Care Texas Health Steps Medical Checkups Reports and Children
of Migrant Farm Workers Reports. These incentives and disincentives apply to
Medicaid MCOs. These incentives and disincentives may also include adjusting the
auto-assignment default methodology based on MCO performance.

The incentives and disincentives and corresponding methodology are set forth in
the Uniform Managed Care Manual, Chapter 12 “Frew.”

6.3.2.6 Nursing Facility Utilization Disincentive

HHSC has developed the nursing facility utilization disincentive to prevent
inappropriate admission to nursing facilities. The rate of nursing facility
admissions for Medicaid-only STAR+PLUS Members will be part of the Performance
Indicator Dashboard (see Section 6.3.2.2).
6.3.2.7 Additional Incentives and Disincentives

HHSC will evaluate all performance-based incentives and disincentive
methodologies annually and in consultation with the MCOs. HHSC may then modify
the methodologies as needed, as funds become available, or as mandated by court
decree, statute, or rule, in an effort to motivate, recognize, and reward MCOs
for performance.

Information about the data collection period to be used, performance indicators
selected or developed, or MCO ranking methodologies used for any specific time
period will be found in the Uniform Managed Care Manual.

DOCUMENT HISTORY LOG

                  STATUS1   DOCUMENT
REVISION2   EFFECTIVE DATE

 
DESCRIPTION3


               
 
Baseline     n/a     September 1, 2011  
Initial version of
Attachment B-1, RFP
Section 7,
“Transition Phase
Requirements.”
               
 
Revision     2.1     March 1, 2012  
Section 7.1 is
modified to add
termination of the
contract to the
list of remedies
for failure to
timely satisfy
Readiness Review
requirements.
               
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions 2
Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision. 3 Brief description of
the changes to the document made in the revision.  

Table of Contents

                    7.     Transition Phase Requirements           7.1    
Introduction
          7.2    
Transition Phase Schedule and Tasks
          7.2.1    
Contract Start-Up and Planning.
          7.2.2    
Administration and Key MCO Personnel.
          7.2.3    
Organizational Readiness Review.
          7.2.4    
Financial Readiness Review.
          7.2.5    
System Testing and Transfer of Data.
          7.2.6    
System Readiness Review.
          7.2.7    
Demonstration and Assessment of System Readiness.
          7.2.8    
Operations Readiness.
          7.2.9    
Assurance of System and Operational Readiness.
        7.2.10 TDI and Centers for Medicare and Medicaid Services
(CMS) Licensure,         Certification or Approval         7.2.11
Post-Transition

7. Transition Phase Requirements

7.1 Introduction

This Section presents the scope of work for the Transition Phase of the
Contract, which includes those activities that must take place between the time
of Contract award and the Operational Start Date.

The Transition Phase will include all activities that must be completed
successfully prior to a MCO’s Operational Start Date for each applicable MCO
Program and Service Area, including all Readiness Review activities. HHSC will
conduct Readiness Reviews to determine whether the MCO has implemented all
systems and processes necessary to begin serving Members. MCOs must satisfy all
Readiness Review requirements no later than 60 days prior to the Operational
Start Date for each applicable MCO Program and Service Area, with the exception
of HHSC’s review of the Service Coordination function. HHSC may, at its
discretion, terminate the Contract, postpone the MCO’s Operational Start
Date(s), and/or assess other contractual remedies if an MCO fails to timely
correct all Readiness Review deficiencies within a reasonable cure period, as
determined by HHSC. Refer to Attachment A, “Uniform Managed Care Contract Terms
and Conditions” and the Attachment B-3, “Deliverables/Liquidated Damages Matrix”
for additional information.

The MCO is required to promptly provide a Corrective Action Plan and/or Risk
Mitigation Plan as requested by HHSC in response to Transition Phase
deficiencies identified by theMCO, HHSC, or its agent. The MCO must promptly
alert HHSC of deficiencies, and must correct a deficiency or provide a
Corrective Action Plan and/or Risk Mitigation Plan no later than ten
(10) calendar days after HHSC’s notification of deficiencies. If the MCO
documents to HHSC’s satisfaction that the deficiency has been corrected within
ten (10) calendar days of such deficiency notification by HHSC, no Corrective
Action Plan is required.

7.2 Transition Phase Schedule and Tasks

The MCO has overall responsibility for the timely and successful completion of
each of the Transition Phase tasks. The MCO is responsible for clearly
specifying and requesting information needed from HHSC, other HHSC contractors,
and Providers in a manner that does not delay the schedule or work to be
performed.

7.2.1 Contract Start-Up and Planning

HHSC and the MCO will work together during the initial Contract start-up phase
to:

• define project management and reporting standards;

• establish communication protocols between HHSC and the MCO;

• establish contacts with other HHSC contractors;

• establish a schedule for key activities and milestones; and

• clarify expectations for the content and format of Contract Deliverables.

The MCO will be responsible for developing a written work plan, referred to as
the “Transition/Implementation Plan,” which will be used to monitor progress
throughout the Transition Phase. The MCO must update the
Transition/Implementation Plan provided with its proposal no later than 30 days
after the Contract’s Effective Date, then provide monthly implementation
progress reports through the sixth month of MCO Program operations. HHSC may
require more frequent reporting as it determines necessary.

7.2.2 Administration and Key MCO Personnel

No later than the Effective Date of the Contract, the MCO must designate and
identify Key MCO Personnel that meet the requirements in Attachment A, “Uniform
Managed Care Contract Terms and Conditions,” Article 4, “Contract Administration
and Management.” The MCO will supply HHSC with resumes of each Key MCO Personnel
as well as any organizational information that has changed relative to the MCO’s
Proposal, such as updated job descriptions and updated organizational charts
(including updated Management Information System (MIS) job descriptions and an
updated MIS staff organizational chart), if applicable. If the MCO is using a
Material Subcontractors, the MCO must also provide the organizational chart for
these Material Subcontractors.

7.2.3 Organizational Readiness Review

In order to complete an organizational review and assess the most current
corporate environment, the MCO must submit an Organization Update Report no
later than 60 days prior to the Operational Start Date that updates the
organizational information submitted in its proposal (see Section 4.2, “Business
Proposal”). For each of the numbered items below, the report must describe
whether the information provided in MCO’s proposal has changed. If so, the
report must include relevant portions of the proposal with changes highlighted.

1. Respondent identification and information, Section 4.2.2.

2. Corporate background and experience:

a. Item #1, concerning publicly-funded managed care contracts, under
Section 4.2.3;

b. Item # 2, concerning regulatory actions, sanctions, and/or fines, under
Section 4.2.3;

c. Section 4.2.3.1, concerning organizational charts; and

d. Section 4.2.3.2, concerning resumes; and

3. Material Subcontractor information, Section 4.2.4.

7.2.4 Financial Readiness Review

To complete a financial review, the MCO must submit a Financial Update Report no
later than 60 days prior to the Operational Start Date. At a minimum, the report
must include the following:

1. Material change in financial condition.

For both the MCO and its ultimate parent, the report must identify whether
either entity has experienced any material financial deterioration following
proposal submission. The report must identify and briefly describe any changes
to the financial statements, including changes to net worth; cash flow; loss of
contracts; credit, audit, regulatory, and/or legal issues; major contingencies,
etc. The report must also describe any known potential issues, and any issues
with respect to change of ownership or control.

2. Updated financial statements.

The report must include the most recently updated financial statements, which
should be more current than those provided in the proposal. The updated
financial statements should include the most recent quarterly (or monthly)
internal financial statements, the most- recently completed annual statements,
and the most-recent audited statements. The statements should generally include
the notes, management discussion, and where
appropriate, the audit letter. Internal most-recent-month statements are not
expected to include these items.

The report must include any of the following new or updated reports (as
referenced under Sections 4.2.3.3 and 4.2.3.4) that have become available since
proposal submission: TDI financial examination report (or similar report from
another state); Form B Registration statement filing; IRS Form 990; and bond or
debt rating analysis. It is not necessary to submit updated SEC 10-K or 10-Q
filings with the report.

In addition to the Financial Update Report, the MCO must submit documentation
demonstrating it has secured all required bonds in accordance with TDI
requirements, Section 8, “Operations Phase Requirements,” and Attachment A,
“Uniform Managed Care Terms and Conditions,” Article 17. Such documentation is
due no later than ten (10) business days after the Contract Effective Date.

7.2.4.1 Employee Bonus and/or Incentive Payment Plan

If the MCO intends to include Employee Bonus or Incentive Payments as allowable
administrative expenses, the MCO must furnish a written Employee Bonus and/or
Incentive Payments Plan to HHSC. The written plan must include a description of
the MCO’s criteria for establishing bonus and/or incentive payments, the
methodology to calculate bonus and/or incentive payments, and the timing of
bonus and/or incentive payments. The Bonus and/or Incentive Payment Plan and
description must be submitted during the Transition Phase, no later than 30 days
after the Effective Date of the Contract. If the MCO substantively revises the
Employee Bonus and/or Incentive Payment Plan during the Operations Phase, the
MCO must submit the revised plan to HHSC at least 30 days in advance of its
effective date.

HHSC reserves the right to disallow all or part of a plan that it deems
inappropriate. Any such payments are subject to audit, and must conform with the
Uniform Managed Care Manual, Chapter 6.1, “Cost Principles for Expenses.”

7.2.5 System Testing and Transfer of Data

The MCO must have hardware, software, network and communications systems with
the capability and capacity to handle and operate all MIS systems and subsystems
identified in Section 8.1.18, “Management Information System Requirements.” For
example, the MCO’s MIS system must comply with the Health Insurance Portability
and Accountability Act of 1996 (HIPAA) as indicated in Section 8.1 .18.4, “HIPAA
Compliance.”

During this Readiness Review task, the MCO will accept into its system any and
all necessary data files and information available from HHSC or its contractors.
The MCO will install and test all hardware, software, and telecommunications
required to support the Contract. The MCO will define and test modifications to
the MCO’s systems required to support the business functions of the Contract.

The MCO will produce data extracts and receive all electronic data transfers and
transmissions.

If any errors or deficiencies are evident, the MCO will develop resolution
procedures to address problems identified. The MCO will provide HHSC, or a
designated vendor, with test data files for systems and interface testing for
all external interfaces. This includes testing of the required telephone lines
for Providers and Members and any necessary connections to the HHSC
Administrative Services Contractor. The HHSC Administrative Services Contractor
will provide enrollment test files to new MCOs that do not have previous HHSC
enrollment files. The MCO will demonstrate its system capabilities and adherence
to Contract specifications during Readiness Review.

7.2.6 System Readiness Review

The MCO must assure that systems services are not disrupted or interrupted
during the Operations Phase of the Contract. The MCO must coordinate with HHSC
and other contractors to ensure the business and systems continuity for the
processing of all health care claims and data as required under this contract.

The MCO must submit descriptions of interface and data and process flow for each
key business processes described in Section 8.1.18.3, “System-wide Functions.”

The MCO must clearly define and document the policies and procedures that will
be followed to support day-to-day systems activities. No later than 90 days
prior to the Operational Start Date, new MCOs must develop and incumbent MCOs
must update the following plans:

1. Disaster Recovery Plan;*

2. Business Continuity Plan*;

3. Security Plan;

4. Joint Interface Plan;

5. Risk Management Plan; and

6. Systems Quality Assurance Plan.

*The Business Continuity Plan and the Disaster Recovery Plan may be combined
into one document.

7.2.7 Demonstration and Assessment of System Readiness

The MCO must provide documentation on systems and facility security and provide
evidence or demonstrate that it is compliant with HIPAA. The MCO must also
provide HHSC with a summary of all recent external audit reports, including
findings and corrective actions, relating to
the MCO’s proposed systems, including any SAS70 audits that have been conducted
in the past three (3) years. The MCO must promptly make additional information
on the detail of such system audits available to HHSC upon request.

In addition, HHSC will provide to the MCO a test plan that will outline the
activities that need to be performed by the MCO prior to the Operational Start
Date(s). The MCO must be prepared to assure and demonstrate system readiness.
The MCO must execute system readiness test cycles to include all external data
interfaces, including those with the MCO’s Pharmacy Benefits Manager (PBM) and
other Material Subcontractors.

HHSC, or its agents, may independently test whether the MCO’s MIS has the
capacity to administer the STAR, STAR+PLUS, and/or CHIP business. This Readiness
Review may include a desk review and/or an onsite review. HHSC may request
additional documentation to support the provision of STAR, STAR+PLUS, and/or
CHIP MCO Services. Based in part on the MCO’s assurances of systems readiness,
information contained in the Proposal, additional documentation submitted by the
MCO, and any review conducted by HHSC or its agents, HHSC will assess the MCO’s
understanding of its responsibilities and the MCO’s capability to assume the MIS
functions required under the Contract.

7.2.8 Operations Readiness

The MCO must clearly define and document the policies and procedures that will
be followed to support day-to-day business activities related to the provision
of STAR, STAR+PLUS, and/or CHIP MCO Services, including coordination with
Subcontractors and HHSC’s contractors. The MCO will be responsible for
developing and documenting its approach to quality assurance.

7.2.8.1 Readiness Review

Readiness Review includes all plans to be implemented in one or more Service
Areas on the
anticipated Operational Start Date(s). At a minimum, the MCO must, for each MCO
Program:



  1.   Develop new, or revise existing, operations procedures and associated
documentation to support the MCO’s proposed approach to conducting operations
activities in compliance with the contracted Scope of Work.  



  2.   Submit a listing of all contracted and credentialed Providers, in an
HHSC-approved format, including a description of additional contracting and
credentialing activities scheduled to be completed before the Operational Start
Date. A listing of all contracted and credentialed providers to be included in
the first Provider Directory must be submitted to HHSC 90 days prior to the
first enrollment kit mail out, or as otherwise directed by HHSC.  



  3.   Inform all Network Providers about the information required to submit a
claim: (1) at least 30 days prior to the Operational Start Date, and (2) as a
provision within the Network Provider agreement.  



  4.   Prepare and implement a Member Services staff training curriculum and a
Provider training curriculum.  



  5.   Prepare a Coordination Plan documenting how the MCO will coordinate its
business activities with those activities performed by HHSC’s contractors, the
MCO’s PBM and other Material Subcontractors, if any. The Coordination Plan will
include identification of coordinated activities and protocols for the
Transition Phase.  



  6.   Develop and submit the following draft materials: Member Handbook,
Provider Manual, Provider Directory, and Member Identification Card for HHSC’s.
The materials must at a minimum meet the requirements specified in
Section 8.1.5, “Member Services” and include the Critical Elements defined in
Uniform Managed Care Manual Chapter 3, “Critical Elements.”  



  7.   Develop and submit the MCO’s proposed Member Complaint and Appeals
processes for STAR, STAR+PLUS, and CHIP, as applicable to the MCO.  



  8.   Provide sufficient copies of the final Provider Directory to the HHSC
Administrative Services Contractor in sufficient time to meet the enrollment
schedule.  



  9.   Demonstrate toll-free telephone systems and reporting capabilities for
the Member Services Hotline, the Behavioral Health Hotline, and the Provider
Services Hotline.  



  10.   Submit a written plan for providing pharmacy services, including
proposed policies and procedures for:  



  •   routinely updating formulary data following receipt of HHSC’s daily files
(no less frequently than weekly, and off-cycle upon HHSC’s request);  



  •   prior authorization of drugs, including how HHSC’s preferred drug lists
(PDLs) will be incorporated into prior authorization systems and processes. The
MCO must adopt HHSC’s prior authorization policies unless HHSC grants a written
exception, and HHSC’s approval is required for all Clinical Edit policies;  



  •   implementing drug utilization review;



  •   overriding standard drug utilization review criteria and clinical edits
when Medically Necessary based on the individual Member’s circumstances (e.g,
overriding quantity limitations, drug-drug interactions, refill too soon, etc.);
 



  •   call center operations, including how the MCO will ensure that staff for
all appropriate hotlines are trained to respond to prior authorization inquiries
and other inquiries regarding pharmacy services, and  



  •   monitoring the PBM Subcontractor.

The plan must also include a written description of the assurances and
procedures that must be put in place under the proposed PBM Subcontract, such as
an independent audit, to ensure no conflicts of interest exist and ensure the
confidentiality of proprietary information.

Additionally, the MCO must include a written attestation by the PBM
Subcontractor in the plan stating, in the three (3) years preceding the
Contract’s Effective Date, the PBM Subcontractor has not been: (1) convicted of
an offense involving a material misrepresentation or any act of fraud or of
another violation of state or federal criminal law; (2) adjudicated to have
committed a breach of contract, or (3) assessed a penalty or fine of $500,000 or
more in a state or federal administrative proceeding. If the PMB Subcontractor
cannot affirmatively attest to any of these items, then it must provide a
comprehensive description of the matter and all related corrective actions.



  11.   Between the date of Contract award and the Operational Start date, the
MCO must identify a list of Pharmacy Providers with whom the MCO’s PBM has
successfully contracted and credentialed for inclusion in the first Provider
Directory. These providers should be listed by name and address with an
indicator for pharmacies that are open 24- hours.  



  12.   No later than 30 days after the Contract Effective Date, new MCOs must
develop and incumbent MCOs must update their written Fraud and Abuse Compliance
Plans. See Section 8.1.19, “Fraud and Abuse” for the requirements of the plan,
including new requirements for special investigation units. As part of the Fraud
and Abuse Compliance Plan, the MCO must:  



  •   Designate executive and essential personnel to attend mandatory training
in fraud and abuse detection, prevention and reporting. Executive and essential
fraud and abuse personnel means MCO staff persons who: (1) are directly involved
in the decision-making and administration of the fraud and abuse detection
program within the MCO, and (2) who supervise staff in the following areas: data
collection, Provider enrollment or disenrollment, Encounter Data, claims
processing, Utilization Review, Appeals or Grievances, quality assurance and
marketing. The training will be conducted by the Office of Inspector General,
Health and Human Services Commission, and will be provided free of charge. The
MCO must schedule and complete training no later than 90 days after the
Contract’s Effective Date.  



  •   Designate an officer or director within the organization responsible for
carrying out the provisions of the Fraud and Abuse Compliance Plan.  



  •   For STAR+PLUS MCOs, complete hiring and training of Service Coordination
staff no later than 45 days prior to the Operational Start Date.  

If this function is subcontracted to another entity, the Subcontractor also
meets all the requirements in this section and the Fraud and Abuse section as
stated in Section 8, “Operations Phase Requirements.”



  13.   The MCO must submit a copy of each Material Subcontract in accordance
with the timeframes identified in Attachment A, “Uniform Managed Care Contract
Terms and Conditions,” Section 4.08, “Subcontractors.”  



  14.   No later than ten (10) days after the Contract Effective Date, the MCO
must submit documentation demonstrating that it has secured all required
insurance, in accordance with TDI requirements and Section 8, “Operations Phase
Requirements,” and Attachment A, “Uniform Managed Care Contract Terms and
Conditions,” Article 17.  

During the Readiness Review, HHSC may request additional information, including
more detailed or updated information regarding the MCO’s operating procedures
and documentation. HHSC will assess the MCO’s understanding of its
responsibilities and the MCO’s capability to assume the functions required under
the Contract, based in part on the MCO’s assurances of operational readiness,
information contained in the Proposal, and in Transition Phase documentation
submitted by the MCO.

7.2.8.2 Value-Added Services

The MCO must use HHSC’s template for submitting proposed Value-added Services.
(See Uniform Managed Care Manual Chapter 4.4) Once approved by HHSC, this
document is incorporated by reference into the Contract.

During the Transition Phase, HHSC will offer a one-time opportunity for the MCO
to propose two (2) additional Value-added Services to its list of current,
approved Value-added Services HHSC will establish the requirements and the
timeframes for submitting the two (2) additional proposed Value-added Services.

During this HHSC-designated opportunity, the MCO may propose either to add new
Value- added Services or to enhance its approved Value-added Services. The MCO
may propose two (2) additional Value-added Services per MCO Program, which will
be effective on the Operational Start Date. The services do not have to be the
same for each Program. The Contract will be amended to include any additional
Value-added Services approved by HHSC.

The MCO does not have to add Value-added Services during the HHSC-designated
opportunity, but this will be the only time during the Transition Phase for the
MCO to add Value-added Services. At no time during the Transition Phase will the
MCO be allowed to delete, limit or restrict any of its approved Value-added
Services.

7.2.9 Assurance of System and Operational Readiness

In addition to successfully providing the Deliverables described in the
preceding sections, the MCO must assure HHSC that all processes, MIS systems,
and staffed functions are ready and able to successfully assume responsibilities
for operations prior to the Operational Start Date. In particular, the MCO must
assure that Key MCO Personnel, Member Services staff, Provider Services staff,
and MIS staff are hired and trained, MIS systems and interfaces are in place and
functioning properly, communications procedures are in place, Provider Manuals
have been distributed, and that Provider training sessions have occurred
according to an HHSC-approved schedule.

7.2.10 TDI and Centers for Medicare and Medicaid Services (CMS)

Licensure, Certification or Approval

The MCO must receive TDI licensure, certification or approval (as applicable)
for all zip codes in the awarded Service Areas no later than 60 days after HHSC
executes the Contract. In addition, HHSC encourages STAR+PLUS MCO to contract
with the CMS to provide a Medicare Advantage Special Needs Plan for Dual
Eligibles in the most populous counties in the STAR+PLUS Service Area(s) no
later than January 1, 2013.

7.2.11 Post-Transition

The MCO will work with HHSC, Providers, and Members to promptly identify and
resolve problems identified after the Operational Start Date and to communicate
to HHSC, Providers, and Members, as applicable, the steps the MCO is taking to
resolve the problems.

DOCUMENT HISTORY LOG

                  STATUS1   DOCUMENT
REVISION2   EFFECTIVE DATE

 
DESCRIPTION3


               
 
Baseline     n/a     September 1, 2011  
Initial version of Attachment B-1, RFP Section 8,
“Operations Phase Requirements.”
               
 
Revision     2.1     March 1, 2012  
Section 8.1.1.1 is modified to change the
timeframes for PIPs from SFY to calendar year and to
revise the due dates.
Section 8.1.3 is modified to clarify PCP
requirement’s application (does not apply to CHIP
Perinates (unborn children) and add a requirement
regarding timely access to Network Providers, as
required by 42 CFR §438.206(c)(1)(ii).
Section 8.1.3.2 is modified to add pharmacy access
requirements effective 9/1/12. These standards are
derived from Medicare Part D access standards, and
the standards currently being met in the
fee-forservice program.
Section 8.1.4 is modified to require MCOs to enter
into network provider agreements with any willing
State Hospital and to clarify requirements for
contracting with specialty pharmacies.
Section 8.1.5.5 is modified to require the MCOs to
include a link to financial literacy information on
the OCCC web page as required by HB 2615.
Section 8.1.8 is modified to add prior authorizations
by pharmacists.
Section 8.1.17 is modified to remove the requirement
to submit an accounting policy manual.
Section 8.1.17.1 “Financial Disclosure Report” is
renamed “MCO Disclosure Statement” and the
submission date is updated.
Section 8.1.18.1 is modified to require MCOs to
submit pharmacy encounter data no later than 25
calendar days after the date of adjudication.
Section 8.1.18.4 is modified to clarify claims
transaction formats for pharmacy claims.
Section 8.1.18.5 is modified to require MCOs to
maintain a mechanism to receive claims in addition to
the HHSC claims portal.
Section 8.1.19 is modified to require MCOs to
designate a primary and secondary contact for all OIG
requests and to outline the process and
timeframes for responding to the OIG, to change the
60 day timeline for submitting the annual plan to 90
days, and to require MCOs to ensure their
subcontractors receiving or making annual Medicaid
payments of at least $5 million comply with
1902(a)(68)(A) of the Social Security Act.
Section 8.1.20.2 is modified to add DUR reporting
requirements.
Section 8.1.21 is revised to delete MCO developed
PDLs and to clarify the reimbursement process.
Section 8.1.21.1 is revised to clarify legal
references and Clinical Edit requirements, and to add
requirements regarding 340B drugs.
Section 8.1.21.4 is modified to add requirements for
the rebate dispute resolution process.
Section 8.1.21.5 is modified to clarify that HHSC
will provide up to 1 year of medication history to
the MCOs for new Members with previous Medicaid
eligibility.
Section 8.1.21.9 is modified to clarify requirements
for contracting with specialty pharmacies.
Section 8.1.21.10 is deleted in its entirety.
Section 8.1.23.1 is modified that copayment amounts
are capped at the MCO’s cost and that CHIP copayments
do not apply to preventive services or
pregnancy-related services.
Section 8.1.24 is modified to clarify that MCOs must
notify Medicaid and CHIP Providers of availability of
vaccines through Texas Vaccines for Children Program
and work with HHSC and Providers to improve the
reporting of immunizations to the statewide ImmTrac
Registry.
Section 8.2.2.3.4 is modified to require MCOs to use
standard Texas Health Steps language in their Member
Materials as provided in the UMCM.
Section 8.2.2.8 is amended to clarify the
requirements regarding non-capitated dental services
and to add “Texas Health Steps environmental lead
investigation (ELI)”. Remainder of list is
renumbered.
Section 8.2.4.2 is modified to add a reference to
Gov’t Code §533.005(a)(19).
Section 8.2.8 is modified to add the phrase “unless
an exception applies under federal law” to the first
sentence.
Section 8.2.13 is modified to specify that MCOs may
be required to provide other wrap-around services at
a date to be determined by HHSC.
Section 8.3.2 is modified to require the MCO to
consider the availability of the PACE program when
considering whether to refer a member to a nursing
facility or other long-term care facility.
Section 8.3.7.1 is modified to clarify the MA Dual
SNP requirements.
Section 8.4.3 is modified to correct a
cross-reference.
               
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions 2
Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision. 3 Brief description of
the changes to the document made in the revision.  

Table of Contents

8. OPERATIONS PHASE REQUIREMENTS

8.1 General Scope of Work

8.1.1 Administration and Contract Management
8.1.2 Covered Services
8.1.3 Access to Care

8.1.4 Provider Network

8.1.5 Member Services
8.1.6 Marketing and Prohibited Practices
8.1.7 Quality Assessment and Performance Improvement
8.1.8 Utilization Management
8.1.9 Early Childhood Intervention (ECI)
8.1.10 Special Supplemental Nutrition Program for Women, Infants, and Children

(WIC) — Specific Requirements

8.1.11 Coordination with Texas Department of Family and Protective Services
8.1.12 Services for People with Special Health Care Needs
8.1.13 Service Management for Certain Populations
8.1.14 Disease Management (DM)/Health Home Services
8.1.15 Behavioral Health (BH) Network and Services
8.1.16 Financial Requirements for Covered Services
8.1.17 Accounting and Financial Reporting Requirements
8.1.18 Management Information System Requirements
8.1.19 Fraud and Abuse
8.1.20 General Reporting Requirements
8.1.21 Pharmacy Services
8.1.22 Federally Qualified Health Centers (FQHCs) and Rural Health Clinics

(RH Cs)

8.1.23 Payment by Members
8.1.24 Immunizations
8.1.25 Dental Coverage

8.2 Additional Medicaid MCO Scope of Work

8.2.1 Continuity of Care and Out-of-Network Providers
8.2.2 Provisions Related to Covered Services for Medicaid Members
8.2.3 Medicaid Significant Traditional Providers
8.2.4 Provider Complaints and Appeals
8.2.5 Member Rights and Responsibilities
8.2.6 Medicaid Member Complaint and Appeal System
8.2.7 Additional Medicaid Behavioral Health Provisions
8.2.8 Third Party Liability and Recovery and Coordination of Benefits
8.2.9 Coordination with Public Health Entities



  8.2.10   Coordination with Other State Health and Human Services
(HHS) Programs 8-104  

8.2.11 Advance Directives

8.2.12 SSI Members
8.2.13 Medicaid Wrap-Around Services
8.2.14 Medical Transportation

8.3 Additional STAR+PLUS Scope of Work

8.3.1 Covered Community-Based Long-Term Services and Supports
8.3.2 Service Coordination

8.3.3 STAR+PLUS Assessment Instruments
8.3.4 1915(c) Nursing Facility Waiver Service Eligibility
8.3.5 Consumer Directed Services Options
8.3.6 Community Based Long-term Services and Supports Providers
8.3.7 Additional Requirements Regarding Dual Eligibles

8.4 Additional CHIP Scope of Work

8.4.1 CHIP Provider Complaint and Appeals
8.4.2 CHIP Member Complaint and Appeal Process
8.4.3 Third Party Liability and Recovery, and Coordination of Benefits

8.4.4 Perinatal Services for Traditional CHIP Members8. OPERATIONS PHASE
REQUIREMENTS

This Section describes Scope of Work requirements for the Operations Phase of
the Contract.

Section 8.1 includes the general Scope of Work that applies to all MCO Programs
(STAR, STAR+PLUS, and CHIP).

Section 8.2 includes the additional Medicaid Scope of Work that applies only to
the STAR and STAR+PLUS MCOs.

Section 8.3 includes the additional Scope of Work that applies only to STAR+PLUS
MCOs.

Section 8.4 includes the additional CHIP Scope of Work that applies only to CHIP
MCOs.

The CHIP Perinatal Program is a CHIP subprogram. CHIP Program requirements apply
to the CHIP Perinatal Program, unless the Contract otherwise indicates.

Additional information regarding the STAR, STAR+PLUS, and CHIP Program
requirements, such as reporting timeframes and formats is included in Attachment
A, “Uniform Managed Care Contract Terms and Conditions,” and the Uniform Managed
Care Manual. HHSC reserves the right to modify these documents as it deems
necessary using the procedures set forth in the Attachment A, “Uniform Managed
Care Contract Terms and Conditions.”

8.1 General Scope of Work

In each MCO Program and Service Area, HHSC will select MCOs to provide Health
Care Services and prescription drug benefits to Members. The MCO must have
approval from the Texas Department of Insurance (TDI) to operate as an HMO,
ANHC, and/or an EPO in all zip codes in the respective Service Area(s).

Coverage for benefits will be available to enrolled Members effective on the
Operational Start Date. The Operational Start Date is March 1, 2012, for all MCO
Programs and Service Areas.

8.1.1 Administration and Contract Management

The MCO must comply, to the satisfaction of HHSC, with: (1) all provisions set
forth in this Contract, and (2) all applicable provisions of state and federal
laws, rules,
regulations, and waiver agreements with the Centers for Medicare and Medicaid
Services (CMS).

8.1.1.1 Performance Evaluation

Beginning in SFY 2013, by May 15th each year, HHSC will establish two
(2) overarching goals and negotiate a third goal suggested by the MCO for the
following calendar year. The MCO must identify and propose annual MCO
Performance Improvement Projects (PIPs) relating to the overarching goals for
the following calendar year no later than August 21st each year. The MCO is
required to provide three (3) PIPs per MCO Program. At least one (1) PIP must be
related to an overarching goal established by HHSC (see Uniform Managed Care
Manual Chapter 10.2.7, “MMC/CHIP Performance Improvement Project Overarching
Goals”). Once finalized, the overarching goals and HHSC-approved PIPs are
incorporated into the Contract. If HHSC and the MCO cannot agree on the
overarching goal or PIPs, HHSC will unilaterally select them.

PIPs will follow CMS protocol, as described below. The purpose of health care
quality PIPs is to assess and improve processes, and thereby outcomes, of care.
In order for such projects to achieve real improvements in care and for
interested parties to have confidence in the reported improvements, PIPs must be
designed, conducted, and reported in a methodologically sound manner.

MCOs must use the following ten (10) step CMS protocol when conducting PIPs:

1. select the study topic(s);
2. define the study question(s);
3. select the study indicator(s);
4. use a representative and generalizable study population;
5. use sound sampling techniques (if sampling is used);
6. collect reliable data;
7. implement intervention and improvement strategies;
8. analyze data and interpret study results;
9. plan for “real” improvement; and
10. achieve sustained improvement.

(See Uniform Managed Care Manual Chapter 10.2.4, “Performance Improvement
Project Submission Instructions” and 10.2.5, “Performance Improvement Project
Template”).

The MCO must participate in semi-annual Contract Status Meetings (CSMs) with
HHSC for the primary purpose of reviewing progress toward the achievement of
annual PIPs and Contract requirements. HHSC may request additional CSMs as it
deems necessary to address areas of noncompliance. HHSC will provide the MCO
with reasonable advance notice of additional CSMs, generally at least five
(5) Business Days.
The MCO must provide to HHSC, no later than 14 Business Days prior to each
semiannual CSM, an electronic report detailing the MCO’s progress toward meeting
the annual PIPs and identifing any other areas of noncompliance.

HHSC will track MCO performance on PIPs. It will also track other key facets of
MCO performance through the use of a Performance Indicator Dashboard (see
Uniform Managed Care Manual Chapter 10.1). HHSC will compile the Performance
Indicator Dashboard based on MCO submissions, data from the External Quality
Review Organization (EQRO), and other data available to HHSC. HHSC will share
the Performance Indicator Dashboard with the MCO on a quarterly basis.

8.1.1.2 Additional Readiness Reviews and Monitoring Efforts

During the Operations Phase, HHSC may conduct desk and/or onsite reviews as part
of its normal Contract monitoring efforts. Additionally, an MCO that chooses to
make a change to any operational system or undergo any major transition may be
subject to an additional Readiness Review(s). HHSC will determine whether the
proposed changes will require a desk review and/or an onsite review. The MCO is
responsible for all reasonable travel costs incurred by HHSC or its authorized
agent for onsite reviews conducted as part of Readiness Review or HHSC’s normal
Contract monitoring efforts. For purposes of this section, “reasonable travel
costs” include airfare, lodging, meals, car rental and fuel, taxi, mileage,
parking and other incidental travel expenses incurred by HHSC or its authorized
agent in connection with the onsite reviews. This provision does not limit
HHSC’s ability to collect other costs as damages in accordance with Attachment
A, Section 12.02(e), “Damages.”

Refer to Section 7, “Transition Phase Requirements,” and Section 8.1.18,
“Management Information System Requirements,” for additional information
regarding MCO Readiness Reviews. Refer to Attachment A, “Uniform Managed Care
Contract Terms and Conditions,” Section 4.08(c) for information regarding
Readiness Reviews of the M CO’s Material Subcontractors.

8.1.2 Covered Services

The MCO is responsible for authorizing, arranging, coordinating, and providing
Covered Services in accordance with the requirements of the Contract. The MCO
must provide Medically Necessary Covered Services to all Members beginning on
the Member’s date of enrollment regardless of pre-existing conditions, prior
diagnosis and/or receipt of any prior Health Care Services. STAR+PLUS MCOs must
also provide Functionally Necessary Community Long-term Services and Supports to
all Members beginning on the Member’s date of enrollment regardless of
pre-existing conditions, prior diagnosis and/or receipt of any prior Health Care
Services. The MCO must not impose any preexisting condition limitations or
exclusions or require Evidence of Insurability to provide coverage to any
Member.
The MCO must provide full coverage for Medically Necessary Covered Services to
all Members and, for STAR+PLUS Members, Functionally Necessary Community
Longterm Services and Supports, without regard to the Member’s:

1. previous coverage, if any, or the reason for termination of such coverage;
2. health status;
3. confinement in a health care facility; or
4. for any other reason.

The MCO must not practice discriminatory selection, or encourage segregation
among the total group of eligible Members by excluding, seeking to exclude, or
otherwise discriminating against any group or class of individuals.

Covered Services for all Medicaid MCO Members are listed in Attachments B-2,
“STAR Covered Services,” and B-2.2, “STAR+PLUS Covered Services.” Medicaid MCOs
are responsible for providing all services and benefits available to clients of
the Medicaid Fee-for-Service Program to the MCO’s Medicaid Members, with the
exception of NonCapitated Services (Section 8.2.2.8). Medicaid MCOs must provide
the services and benefits described in the most recent Texas Medicaid Provider
Procedures Manual and any updates to the Manual provided through Texas Medicaid
Bulletins. A description of CHIP Covered Services and exclusions is provided in
Attachment B-2.1, “CHIP Covered Services.” Covered Services are subject to
change due to changes in federal and state law; changes in Medicaid, CHIP or
CHIP Perinatal Program policy; and changes in medical practice, clinical
protocols, or technology.

8.1.2.1 Value-added Services

MCOs may propose additional services for coverage. These are referred to as
“Value- added Services.” Value-added Services may be actual Health Care
Services, benefits, or positive incentives that HHSC determines will promote
healthy lifestyles and improved health outcomes among Members. Value-added
Services that promote healthy lifestyles should target specific weight loss,
smoking cessation, or other programs approved by HHSC. Temporary phones, cell
phones, additional transportation benefits, and extra home health services may
be Value-added Services, if approved by HHSC. Best practice approaches to
delivering Covered Services are not considered Value-added Services.

The MCO generally must offer Value-added Services to all MCO Program Members in
a Service Area. For Medicaid Acute Care services, the MCO may distinguish
between the Dual Eligible and non-Dual Eligible populations. The MCO is not
required to offer the same Value-added Services to CHIP Perinate Members as
traditional CHIP Members and CHIP Perinate Newborn Members. Value-added Services
do not need to be consistent across more than one (1) MCO Program or across more
than one (1) Service Area. Value-added Services that are approved by HHSC during
the contracting process will be included in the Contract’s scope of services.
Any Value-added Services that a MCO elects to provide must be provided at no
additional cost to HHSC. The costs of Value-added Services are not reportable as
allowable medical or administrative expenses, and therefore are not factored
into the rate setting process. In addition, the MCO must not pass on the cost of
the Value-added Services to Providers. The MCO must specify the conditions and
parameters regarding the delivery of the Value-Added Services in the MCO’s
Marketing Materials and Member Handbook, and must clearly describe any
limitations or conditions specific to the Value- added Services.

During the Operations Phase, Value-added Services can be added or removed only
by written amendment of the Contract. MCOs will be given the opportunity to add
or enhance Value-added Services twice per State Fiscal Year, with changes to be
effective September 1 and March 1. MCOs will also be given the opportunity to
delete or reduce Value-added Services once per State Fiscal Year, with changes
to be effective September 1. HHSC may allow additional modifications to
Value-added Services if Covered Services are amended by HHSC during a State
Fiscal Year. This approach allows HHSC to coordinate biannual revisions to
HHSC’s MCO Comparison Charts for Members. A MCO’s request to add, enhance,
delete, or reduce a Value-added Service must be submitted to HHSC by April 1 of
each year to be effective September 1 for the following contract period. A
second request to add or enhance Value-added Services must be submitted to HHSC
by October 1 each year to be effective March 1. (See Uniform Managed Care Manual
Chapter 4.5 “Physical and Behavioral Health Value- Added Services Template.”)

A MCO’s request to add a Value-added Service must:



  a.   define and describe the proposed Value-added Service;



  b.   specify the Service Areas and MCO Programs for the proposed Value- added
Service;  



  c.   identify the category or group of Members eligible to receive the Value-
added Service if it is a type of service that is not appropriate for all
mandatory Members;  



  d.   note any limits or restrictions that apply to the Value-added Service;



  e.   identify the Providers responsible for providing the Value-added Service;



  f.   Describe how the MCO will identify the Value-added Service in
administrative data (Encounter Data);  



  g.   propose how and when the MCO will notify Providers and Members about the
availability of such Value-added Service;



  h.   describe how a Member may obtain or access the Value-added Service; and  



  i.   include a statement that the MCO will provide such Value-added Service
for at least 12 months from the September 1 effective date.  

A MCO cannot include a Value-added Service in any material distributed to
Members or prospective Members until the Parties have amended the Contract to
include that Value- added Service. If a Value-added Service is deleted by
amendment, the MCO must notify each Member that the service is no longer
available through the MCO. The MCO mustalso revise all materials distributed to
prospective Members to reflect the change in Value-added Services.

8.1.2.2 Case-by-Case Added Services

Except as provided below, the MCO may offer additional benefits that are outside
the scope of services to individual Members on a case-by-case basis.
Case-by-case services may be based on Medical Necessity, cost-effectiveness, the
wishes of the Member/Member’s family, the potential for improved health status
of the Member, and for STAR+PLUS Members based on Functional Necessity.

Section 8.1.2.2, “Case-by-Case Added Services,” does not apply to the CHIP
Perinate Members (unborn children).

8.1.3 Access to Care

All Covered Services must be available to Members on a timely basis in
accordance the Contract’s requirements and medically appropriate guidelines, and
consistent with generally accepted practice parameters. The MCO must comply with
the access requirements as established by the Texas Department of Insurance
(TDI) for all MCOs doing business in Texas, except as otherwise required by this
Contract. Medicaid MCOs must be responsive to the possibility of increased
Members due to the phase-out of the PCCM model in Service Areas where HHSC has
determined that adequate MCO coverage exists.

The MCO must provide coverage for Emergency Services to Members 24 hours a day
and seven (7) days a week, without regard to prior authorization or the
Emergency Service provider’s contractual relationship with the MCO. The MCO’s
policy and procedures, Covered Services, claims adjudication methodology, and
reimbursement performance for Emergency Services must comply with all applicable
state and federal laws and regulations, whether the provider is Network or
Out-of-Network. A MCO is not responsible for payment for unauthorized
non-emergency services provided to a Member by Out-of-Network providers.

The MCO must also have a toll-free emergency and crisis Behavioral Health
Services Hotline available 24 hours a day, seven (7) days a week. The Behavioral
Health Services Hotline must meet the requirements described in
Section 8.1.15.3. For Medicaid Members, a MCO must provide coverage for
Emergency Services in compliance with 42 C.F.R. §438.114, and as described in
more detail in Section 8.2.2.1. The MCO may arrange Emergency Services and
crisis Behavioral Health Services through mobile crisis teams.

For CHIP Members, Emergency Covered Services, including emergency Behavioral
Health Services, must be provided in accordance with the requirements of the
Texas Insurance Code and TDI regulations.
MCO must require, and make best efforts to ensure, that PCPs are accessible to
STAR, STAR+PLUS, CHIP, and CHIP Perinate Newborn Members 24 hours a day, seven
(7) days a week and that its Network Primary Care Providers (PCPs) have
after-hours telephone availability that is consistent with Section 8.1.4. The
MCO must ensure that Network Providers offer office hours to Members that are at
least equal to those offered to the MCO’s commercial lines of business or
Medicaid fee-for-service participants, if the provider accepts only Medicaid
patients.

CHIP MCOs are not required to establish PCP Networks for CHIP Perinates (Unborn
Child).

The MCO must provide that if Medically Necessary Covered Services are not
available through Network Providers, the MCO must, upon the request of a Network
Provider, allow a referral to a non-network physician or provider within the
time appropriate to the circumstances relating to the delivery of the services
and the condition of the patient, but in no event to exceed five (5) Business
Days after receipt of reasonably requested documentation. The MCO must fully
reimburse the non-network provider in accordance with the Out-of-Network
methodology for Medicaid as defined by HHSC in 1 T.A.C. §353.4, and for CHIP, at
the usual and customary rate defined by TDI in 28 T.A.C. Section 11.506.

The Member will not be responsible for any payment for Medically Necessary
Covered Services, including Functionally Necessary Covered Services, other than:

(1) HHSC-specified copayments for CHIP Members, where applicable;

(2) HHSC-specified copayments for Medicaid Members, where applicable (if HHSC
implements Medicaid cost sharing after the Effective Date of the Contract); and

(3) STAR+PLUS Members who qualify for 1915(c) Nursing Facility Waiver services
and enter a 24-hour setting will be required to pay the provider of care room
and board costs and any income in excess of the personal needs allowance, as
established by HHSC. If the MCO provides Members who do not qualify for the 19
15(c) Nursing Facility Waiver services in a 24-hour setting as an alternative to
nursing facility or Hospitalization, the Member will be required to pay the
provider of care room and board costs and any income in excess of the personal
needs allowance, as established by HHSC.

8.1.3.1 Waiting Times for Appointments

Through its Provider Network composition and management, the MCO must ensure
that appointments for the following types of Covered Services are provided
within the following timeframes. In all cases below, “day” is defined as a
calendar day.



  1.   Emergency Services must be provided upon Member presentation at the
service delivery site, including at non-network and out-of-area facilities;  



  2.   urgent care, including urgent specialty care, must be provided within 24
hours of request.  



  3.   routine primary care must be provided within 14 days of request;



  4.   initial outpatient behavioral health visits must be provided within
14 days of request;  



  5.   routine specialty care referrals must be provided within 30 days of
request;



  6.   pre-natal care must be provided within 14 days of request, except for
high-risk pregnancies or new Members in the third trimester, for whom an
appointment must be offered within five (5) days, or immediately, if an
emergency exists;  



  7.   preventive health services for adults must be offered to a Member within
90 days of request; and  



  8.   preventive health services for children, including well-child checkups
should be offered to CHIP Members in accordance with the American Academy of
Pediatrics (AAP) periodicity schedule. Medicaid MCOs should utilize the Texas
Health Steps periodicity schedule. For a New Member birth through age 20,
overdue or upcoming well-child checkups, including Texas Health Steps medical
checkups, should be offered as soon as practicable, but in no case later than
14 days of enrollment for newborns, and no later than 90 days of enrollment for
all other eligible child Members. The Texas Health Steps annual medical checkup
for an Existing Member age 36 months and older is due on the child’s birthday.
The annual medical checkup is considered timely if it occurs no later than 364
calendar days after the child’s birthday. For purposes of this requirement, the
terms “New Member” and “Existing Member” are defined in Chapter 12.4 of the
Uniform Managed Care Manual.  

8.1.3.2 Access to Network Providers

The MCO’s Network must have PCPs in sufficient numbers, and with sufficient
capacity, to provide timely access to regular and preventive pediatric care, and
Texas Health Steps services to all child Members in Medicaid, and in accordance
with the waiting times for appointments in Section 8.1.3.1.

PCP Access: At a minimum, the MCO must ensure that all Members have access to an
age-appropriate PCP in the Provider Network with an Open Panel within 30 miles
of the Member’s residence. For the purposes of assessing compliance with this
requirement, an internist who provides primary care to adults only is not
considered an age- appropriate PCP choice for a Member birth through age 20, and
a pediatrician is not considered an age-appropriate choice for a Member age 21
and over. Note: This provision does not apply to CHIP Perinates, but it does
apply to CHIP Perinate Newborns.

OB/GYN Access: STAR, STAR+PLUS and CHIP Program Networks: with the following
exception, STAR, STAR+PLUS and CHIP MCOs must ensure that all female Members
have access to an OB/GYN in the Provider Network within 75 miles of the Member’s
residence. CHIP MCOs must ensure that CHIP Perinate Members (unborn children) in
rural areas have access to Network OB/GYNs within 125 miles of the Member’s
residence.

If an OB/GYN is acting as the Member’s PCP, the MCO must follow the access
requirements for the PCP (within 30 miles of the Member’s residence).

The MCO must allow female Members to select an OB/GYN within its Provider
Network. A female Member who selects an OB/GYN must be allowed direct access to
the OB/GYN’s Health Care Services without a referral from the Member’s PCP or a
prior authorization. The MCO must allow pregnant Member who is past the 24th
week of pregnancy to remain under the Member’s current OB/GYN care though the
Member’s post-partum checkup, even if the OB/GYN provider is, or becomes,
Out-of-Network.

Outpatient Behavioral Health Service Provider Access: At a minimum, the MCO must
ensure that all Members have access to a covered outpatient Behavioral Health
Service Provider in the Network within 75 miles of the Member’s residence.
Outpatient Behavioral Health Service Providers must include Masters and
Doctorate-level trained practitioners practicing independently or at community
mental health centers, other clinics or at outpatient Hospital departments. A
Qualified Mental Health Provider – Community Services (QMHP-CS) is defined by
the Texas Department of State Health Services (DSHS) in Title 25 T.A.C.
§412.303(48). QMHP-CSs must be providers working through a DSHS-contracted Local
Mental Health Authority or a separate DSHScontracted entity. QMHP-CSs must be
supervised by a licensed mental health professional or physician and provide
services in accordance with DSHS standards. Those services include individual
and group skills training (which can be components of interventions such as day
treatment and in-home services), patient and family education, and crisis
services.

Other Specialist Physician Access: At a minimum, the MCO must ensure that all
Members have access to a Network specialist physician for all covered services
within 75 miles of the Member’s residence for common medical specialties. For
adult Members, common medical specialties must include general surgery,
cardiology, orthopedics, urology, and ophthalmology. For child Members, common
medical specialties must include orthopedics and otolaryngology. In addition,
all Members must be allowed to: 1) select a Network ophthalmologist or
therapeutic optometrist to provide eye Health Care Services, other than surgery,
and 2) have access without a PCP referral to eye Health Care Services from a
Network specialist who is an ophthalmologist or therapeutic optometrist for
non-surgical services.

Hospital Access: The MCO must ensure that all Members have access to an Acute
Care Hospital in the Provider Network within 30 miles of the Member’s residence.
For MCOs participating in the CHIP Program, exceptions to this access standard
must be approved by HHSC on a case-by-case basis for Perinate Members (unborn
children). MCOs participating in the Medicaid Rural Service Area may also
request exceptions on a case-by-case basis.
Pharmacy Access: Effective March 1, 2012, the MCO must meet the following
minimum requirements. The MCO must ensure that all Members have access to at
least one (1) Network Pharmacy within 15 miles of the Member’s residence, and
access to at least one (1) pharmacy with 24-hour coverage within 75 miles of the
Member’s residence. MCOs may request exceptions to this requirement on a
case-by-case basis.

Effective September 1, 2012, additional standards apply. For purposes of this
requirement only, the terms urban, suburban, and rural counties have the
following meaning:

Urban – Counties that have been designated as metropolitan by the Office of
Management and Budget (OMB), and that contain the most populated city within a
metropolitan area, also known as Metropolitan Statistical Area. HHSC Strategic
Decision Support (SDS) classifies these counties as Metro Central City counties.
A county meets the definition of metropolitan if it has a central city, or pair
of twin cities in it, with a minimum population of 50,000.

Suburban – Counties that have been designated as metropolitan by the OMB, and
that are adjacent (share a boundary) to a Metro Central City county. The SDS
classifies these counties as Metro Suburban counties.

Rural – Non-metropolitan counties of the state, regardless of whether they are
adjacent or non-adjacent to a metropolitan county.

For counties included in the Medicaid Rural Service Area, the following standard
applies to STAR effective September 1, 2012:



•   In urban counties, at least 75 percent of Members must have access to a
Network Pharmacy within two (2) miles of the Member’s residence;  



•   In suburban counties, at least 55 percent of Members must have access to a
Network Pharmacy within 5 miles of the Member’s residence; and



•   In rural counties, at least 90 percent of Members must have access to a
Network Pharmacy within 15 miles of the Member’s residence.  

For all other counties and Programs, the following standard applies effective
September 1, 2012:



•   In urban counties, at least 80 percent of Members must have access to a
Network Pharmacy within two (2) miles of the Members’ residence;  



•   In suburban counties, at least 75 percent of Members must have access to a
Network Pharmacy within five (5) miles of the Member’s residence; and



•   In rural counties, at least 90 percent of Members must have access to a
Network Pharmacy within 15 miles of the Member’s residence.  

Note: MCOs may request exceptions to these requirements on a case-by-case basis.
Mail order pharmacies, including specialty pharmacies that only mail
prescriptions, willnot be included when calculating these percentages. However,
MCOs will be required to report on the number of prescriptions filled and number
of clients served through mail order/specialty pharmacies by MCO Program and
Service Area.

All other Covered Services, except for services provided in the Member’s
residence: At a minimum, the MCO must ensure that all Members have access to at
least one (1) Network Provider for each of the remaining Covered Services
described in Attachments B-2, “STAR Covered Services,” B-2.1 “CHIP Covered
Services,” and B2.2, “STAR+PLUS Covered Services,” within 75 miles of the
Member’s residence. This access requirement includes, but is not limited to,
specialists, specialty Hospitals, psychiatric Hospitals, diagnostic and
therapeutic services, and single or limited service health care physicians or
Providers, as applicable to the MCO Program.

The MCO is not precluded from making arrangements with physicians or providers
outside the MCO’s Service Area for Members to receive a higher level of skill or
specialty than the level available within the Service Area, including but not
limited to, treatment of cancer, burns, and cardiac diseases. HHSC may consider
exceptions to the above access-related requirements when an MCO has established,
through utilization data provided to HHSC, that a normal pattern for securing
Health Care Services within an area does not meet these standards, or when an
MCO is providing care of a higher skill level or specialty than the level which
is available within the Service Area.

8.1.3.3 Monitoring Access

The MCO is required to systematically and regularly verify that Covered Services
furnished by Network Providers are available and accessible to Members in
compliance with the standards described in Sections 8.1.3.1 and 8.1.3.2, and for
Covered Services furnished by PCPs, the standards described in Section 8.1.4.2.

The MCO must enforce access and other Network standards required by the Contract
and take appropriate action with noncompliant Providers.

8.1.4 Provider Network

The MCO must enter into written contracts with properly credentialed Providers
as described in this Section. The Provider contracts must comply with the
Uniform Managed Care Manual’s requirements, and include reasonable
administrative and professional terms.

The MCO must maintain a Provider Network sufficient to provide all Members with
access to the full range of Covered Services required under the Contract. The
MCO must ensure its Providers and Subcontractors meet all current and future
state and federal eligibility criteria, reporting requirements, and any other
applicable rules and/or regulations related to the Contract.

The Provider Network must be responsive to the linguistic, cultural, and other
unique needs of any minority, elderly, or disabled individuals, or other special
populations served by the MCO. This includes the capacity to communicate with
Members in languages other than English, when necessary, as well as with those
who are deaf or hearing impaired.

The MCO must seek to obtain the participation in its Provider Network of
qualified providers currently serving the Medicaid and CHIP Members in the MCO’s
proposed Service Area(s). Medicaid MCOs utilizing Out-of-Network providers to
render services to their Members must not exceed the utilization standards
established in 1 T.A.C. §353.4. HHSC may modify this requirement for Medicaid
MCOs that demonstrate good cause for noncompliance, as set forth in
§353.4(e)(3).

The MCO must seek participation in the Provider Network from the following types
of entities that may serve American Indian and Alaskan Native children:



  1.   health clinics operated by a federally-recognized tribe in the Service
Area;



  2.   Federally Qualified Health Centers (FQHC) operated by a
federally-recognized tribe in the Service Area; and  



  3.   Urban Indian organizations in the Service Area.

All Providers: Except as provided in Section 8.1 .4.10, all Providers must be
licensed in the State of Texas to provide the Covered Services for which the MCO
is contracting with the Provider, and not be under sanction or exclusion from
the Medicaid program. All Acute Care Providers serving Medicaid Members must be
enrolled as Medicaid providers and have a Texas Provider Identification Number
(TPIN). All Pharmacy Providers must be enrolled with HHSC’s Vendor Drug Program.
Long-term Services and Supports Providers are not required to have a TPIN but
must have a LTSS Provider number. Providers must also have a National Provider
Identifier (NPI) in accordance with the timelines established in 45 C.F.R.
Part 162, Subpart D.

Inpatient Hospital and medical services: The MCO must ensure access to Acute
Care Hospitals and Specialty Hospitals in the MCO’s Network. Covered Services
provided by such Hospitals must be available and accessible 24 hours per day,
seven (7) days per week. The MCO must enter into a Network Provider Agreement
with any willing State Hospital that meets the MCO’s credentialing requirements
and agrees to the MCO’s contract rates and terms.

Children’s Hospitals/Hospitals with specialized pediatric services: The MCO must
ensure Members access to Hospitals designated as Children’s Hospitals by
Medicare and Hospitals with specialized pediatric services, such as teaching
Hospitals and Hospitals with designated children’s wings. Covered Services
provided by such Hospitals must be available and accessible 24 hours per day,
seven (7) days per week. If the MCO does not have a designated Children’s
Hospital and/or Hospital with specialized pediatric services in proximity to the
Member’s residence in its Network, the MCO must enter into written arrangements
for services with Out-of-Network Hospitals. Provider Directories, Member
Materials, and Marketing Materials must clearly distinguish between Hospitals
designated as Children’s Hospitals and Hospitals that have designated children’s
units.

Trauma: The MCO must ensure Members access to Texas Department of State Health
Services (TDSHS)-designated Level I and Level II trauma centers within the
State, or Hospitals meeting the equivalent level of trauma care in the MCO’s
Service Area or in close proximity to such Service Area. The MCO must make
written Out-of-Network reimbursement arrangements with the DSHS-designated Level
I and Level II trauma centers or Hospitals meeting equivalent levels of trauma
care if the MCO does not include such a trauma center in its Network.

Transplant centers: The MCO must ensure Member access to HHSC-designated
transplant centers or centers meeting equivalent levels of care. A list of
HHSCdesignated transplant centers can be found in the Procurement Library. If
the MCO’s Network does not include a designated transplant center or center
meeting equivalent levels of care in proximity to the Member’s residence, the
MCO must make written arrangements with Out-of-Network providers for such care.

Hemophilia centers: The MCO must ensure Member access to hemophilia centers
supported by the Centers for Disease Control (CDC). A list of these hemophilia
centers can be found at http://www.cdc.gov/ncbddd/hemophilia/HTC.html. If the
MCO’s Network does not include CDC-supported hemophilia centers in proximity to
the Member’s residence, the MCO must make written arrangements with
Out-of-Network providers for such care.

Physician services: The MCO must ensure that Primary Care Providers are
available and accessible 24 hours per day, seven (7) days per week, within the
Provider Network. The MCO must contract with a sufficient number of
participating physicians and specialists within each Service Area to comply with
Section 8.1.3’s access requirements and meet Members’ needs for all Covered
Services.

The MCO must ensure that an adequate number of participating physicians have
admitting privileges at one (1) or more participating Acute Care Hospitals in
the Provider Network to ensure that necessary admissions are made. In no case
may there be less than one Network PCP with admitting privileges available and
accessible 24 hours per day, seven (7) days per week for each Acute Care
Hospital in the Provider Network.

The MCO must ensure that an adequate number of participating specialty
physicians have admitting privileges at one or more participating Hospitals in
the MCO’s Provider Network to ensure necessary admissions are made. The MCO must
require that all physicians who admit to Hospitals maintain Hospital access for
their patients through appropriate call coverage.

Urgent Care Clinics: The MCO must ensure that Urgent Care Clinics, including
multi- specialty clinics serving in this capacity, are included within the
Provider Network.

Laboratory services: The MCO must ensure that Network reference laboratory
services are of sufficient size and scope to meet Members’ non-emergency and
emergency needs and the access requirements in Section 8.1.3. Reference
laboratory specimen procurement services must facilitate the provision of
clinical diagnostic services for physicians, Providers, and Members through the
use of convenient reference satellite labs in each Service Area, strategically
located specimen collection areas in each Service Area, and the use of a courier
system under the management of the reference lab. For Medicaid Members, Texas
Health Steps requires Providers to use the DSHS Laboratory Services for
specimens obtained as part of a Texas Health Steps medical checkup, including
Texas Health Steps newborn screens; blood lead testing; hemoglobin
electrophoresis; and total hemoglobin tests that are processed at the Austin
Laboratory; and Pap Smear, gonorrhea and chlamydia screening processed at the
Women’s Health Laboratories in San Antonio. Providers may submit specimens for
glucose, cholesterol, HDL, lipid profile, HIV and RPR to the DSHS Laboratory or
to a laboratory of the provider’s choice. Hematocrit may be performed at the
provider’s clinic if the provider needs an immediate result for anemia
screening. Providers should refer to the Texas Health Steps Online Provider
Training Modules referencing specimen collection on the DSHS website and the
Texas Medicaid Provider Procedures Manual, Section 6.3.2.6.1 Laboratory Services
for the most current information and any updates.

Pharmacy Providers: The MCO must ensure that all Pharmacy Network Providers are
licensed with the Texas State Board of Pharmacy. These Providers must not be
under sanction or exclusion from the Medicaid and/or CHIP Programs. The MCO must
enter into a Network Provider Agreement with any willing pharmacy provider that
meets the MCO’s credentialing requirements and agrees to the MCO’s contract
rates and terms. However, the MCO may enter into selective contracts for
specialty pharmacy services with one or more pharmacy provider, subject to the
following conditions. These arrangements must comply with Texas Government Code
§533.005(a)(23)(G). Furthermore, if the selective contracts for specialty
pharmacy services conflict with final rules promulgated by HHSC, then the MCO
must terminate the contracts or amend them to comply with the rules.

Diagnostic imaging: The MCO must ensure that diagnostic imaging services are
available and accessible to all Members in each Service Area in accordance with
the access standards in Section 8.1.3. The MCO must ensure that diagnostic
imaging procedures that require the injection or ingestion of radiopaque
chemicals are performed only under the direction of physicians qualified to
perform those procedures.

Home health services: All Members living within the MCO’s Service Area must have
access to at least one (1) Network Provider of home health Covered Services.
(These services are provided as part of the Acute Care Covered Services, not the
Community Long Term Services and Supports.)

Community Long Term Services and Supports: All Members living within a STAR+PLUS
MCO’s Service Area must have access to Medically Necessary and Functionally
Necessary Covered Services.

Ambulance providers: The MCO must enter into a Network Provider Agreement with
any willing ambulance provider that meets the MCO’s credentialing requirements
and agrees to the MCO’s contract rates and terms.

8.1.4.1 Provider Contract Requirements

The MCO is prohibited from requiring a provider or provider group to enter into
an exclusive contracting arrangement with the MCO as a condition for Network
participation.

The MCO’s contract with health care Providers must be in writing, must be in
compliance with applicable federal and state laws and regulations, and must
include minimum requirements specified in Attachment A, “Uniform Managed Care
Contract Terms and Conditions,” and Uniform Managed Care Manual Chapter 8.1
“Provider Contract Checklist.”

As described in Section 7, the MCO must submit model Provider contracts to HHSC
for review during Readiness Review. The MCO must resubmit the model Provider
contracts any time it makes substantive modifications to such agreements. HHSC
retains the right to reject or require changes to any Provider contract that
does not comply with MCO Program requirements or the HHSC-MCO Contract.

8.1.4.2 Primary Care Providers

The MCO’s PCP Network may include Providers from any of the following practice
areas: General Practice; Family Practice; Internal Medicine; Pediatrics;
Obstetrics/Gynecology (OB/GYN); Advanced Practice Nurses (APNs) and Physician
Assistants (PAs) (when APNs and PAs are practicing under the supervision of a
physician specializing in Family Practice, Internal Medicine, Pediatrics or
Obstetrics/Gynecology who also qualifies as a PCP under this contract);
Federally Qualified Health Centers (FQHCs), Rural Health Clinics (RHCs), and
similar community clinics; and specialist physicians who are willing to provide
a Medical Home to selected Members with special needs and conditions.
Section 533.005(a)(13) of the Texas Government Code requires the MCO to use APNs
practicing under the supervision of a physician as PCPs in its Provider Network
for STAR and STAR+PLUS.

An internist or other Provider who provides primary care to adults only is not
considered an age-appropriate PCP choice for a Member birth through age 20. An
internist or other Provider who provides primary care to adults and children may
be a PCP for children if:



  1.   the Provider assumes all MCO PCP responsibilities for such child Members
in a specific age range from birth through age 20,  



  2.   the Provider has a history of practicing as a PCP for the specified age
range, as evidenced by the Provider’s primary care practice including an
established patient population within the specified age range, and  



  3.   the Provider has admitting privileges to a local Hospital that includes
admissions to pediatric units.  

A pediatrician is not considered an age-appropriate choice for a Member age 21
and over.

The PCP for a Member with disabilities, Special Health Care Needs, or Chronic or
Complex Conditions may be a specialist physician who agrees to provide PCP
services to the Member. The specialty physician must agree to perform all PCP
duties required in the Contract, and PCP duties must be within the scope of the
specialist’s license. Any interested person may initiate the request through the
MCO for a specialist to serve as a PCP for a Member with disabilities, Special
Health Care Needs, or Chronic or Complex Conditions. The MCO must handle such
requests in accordance with 28 T.A.C. Part 1, Chapter 11, Subchapter J.

PCPs who provide Covered Services for STAR and CHIP newborns must either have
admitting privileges at a Hospital that is part of the MCO’s Provider Network,
or make referral arrangements with a Provider who has admitting privileges to a
Network Hospital. STAR+PLUS PCPs must either have admitting privileges at a
Network Hospital, or make referral arrangements with a Provider who has
admitting privileges to a Network Hospital.

The MCO must require, through contract provisions, that PCPs are accessible to
Members 24 hours a day, seven (7) days a week. The MCO is encouraged to enter
into Network Provider agreements with sites that offer primary care services
during evening and weekend hours. The following are acceptable and unacceptable
telephone arrangements for contacting PCPs after their normal business hours.

Acceptable after-hours coverage:



  1.   the office telephone is answered after-hours by an answering service that
meets language requirements of the Major Population Groups and that can contact
the PCP or another designated medical practitioner. All calls answered by an
answering service must be returned within 30 minutes;  



  2.   the office telephone is answered after normal business hours by a
recording in the language of each of the Major Population Groups served,
directing the patient to call another number to reach the PCP or another
provider designated by the PCP. Someone must be available to answer the
designated provider’s telephone. Another recording is not acceptable; and  



  3.   the office telephone is transferred after office hours to another
location where someone will answer the telephone and be able to contact the PCP,
or another designated medical provider, who can return the call within 30
minutes.  

Unacceptable after-hours coverage:

1. the office telephone is only answered during office hours;



  2.   the office telephone is answered after-hours by a recording that tells
patients to leave a message;  



  3.   the office telephone is answered after-hours by a recording that directs
patients to go to an Emergency Room for any services needed; and  



  4.   returning after-hours calls outside of 30 minutes.

The CHIP MCOs must require PCPs, through contract provisions, to provide
children birth through age 20 with preventive services in accordance with the
AAP recommendations. Medicaid MCOs must require PCPs, through contract
provisions, to provide children birth through age 20 with preventive services in
accordance with the Texas Health Steps periodicity schedule. The MCO must
require PCPs, through contract provisions, to provide adults with preventive
services in accordance with the U.S. Preventive Services Task Force
requirements. The MCO must make best efforts to ensure that PCPs follow these
periodicity requirements for children and adult Members. Best efforts must
include, but not be limited to, Provider education, Provider profiling,
monitoring, and feedback activities.

The MCO must require PCPs, through contract provisions, to assess the medical
needs of Members for referral to specialty care providers and provide referrals
as needed. PCPs must coordinate Members’ care with specialty care providers
after referral. The MCO must make best efforts to ensure that PCPs assess Member
needs for referrals and make such referrals. Best efforts must include, but not
be limited to, Provider education activities and review of Provider referral
patterns.

8.1.4.3 PCP Notification

The MCO must furnish each PCP with a current list of Members enrolled or
assigned to that Provider no later than five (5) Business Days after the MCO
receives the Enrollment File from the HHSC Administrative Services Contractor
each month. The MCO may offer and provide such enrollment information in
alternative formats, such as through access to a secure Internet site, when such
format is acceptable to the PCP.

8.1.4.4 Provider Credentialing and Re-credentialing

The MCO must review, approve and periodically recertify the credentials of all
participating physician Providers and all other licensed Providers who
participate in the MCO’s Network. The MCO may subcontract with another entity to
which it delegates such credentialing activities if such delegated credentialing
is maintained in accordance with the National Committee for Quality Assurance
(NCQA) delegated credentialing requirements and any comparable requirements
defined by HHSC.

At a minimum, the scope and structure of a MCO’s credentialing and
re-credentialing processes must be consistent with recognized MCO industry
standards, such as those provided by NCQA, and relevant state and federal
regulations including 28 T.A.C. §§11 .1902, relating to provider credentialing
and notice. Medicaid MCOs must also comply with 42 C.F.R. §438.12 and 42 C.F.R.
§438.214(b). The initial credentialing
process, including application and verification of information, must be
completed before the effective date of the Provider’s initial Network Provider
agreement. The recredentialing process must occur at least every three
(3) years.

The MCO may not discriminate for the participation, reimbursement, or
indemnification of any provider who is acting within the scope of his or her
license or certification under applicable State law, solely on the basis of that
license or certification. Additionally, if the MCO declines to include
individual or groups of providers in its Network, it must give the affected
providers written notice of the reasons for its decision.

The re-credentialing process must take into consideration Provider performance
data including, but not be limited to, Member Complaints and Appeals, quality of
care, and utilization management.

MCOs must comply with the requirements of Texas Insurance Code Chapter 1452,
Subchapter C, regarding expedited credentialing and payment of physicians who
have joined medical groups that are already contracted with the MCO.

8.1.4.5 Board Certification Status

The MCO must maintain a policy with respect to board certification for PCPs and
specialty physicians that encourages participation of board certified PCPs and
specialty physicians in the Provider Network. The MCO must make information on
the percentage of board-certified PCPs in the Provider Network and the
percentage of board-certified specialty physicians, by specialty, available to
HHSC upon request.

8.1.4.6 Provider Relations Including Manual, Materials and Training

The MCO must maintain a provider relations presence in each Service Area or, for
the Medicaid Rural Service Area, in regions as approved by HHSC.

The MCO must prepare and issue Provider Manual(s) to all Network Providers,
including any necessary specialty manuals (e.g., behavioral health). For newly
contracted Providers, the MCO must issue copies of the Provider Manual(s) no
later than five (5) Business Days after inclusion in the Network. The Provider
Manual must contain sections relating to special requirements of the MCO
Program(s) and the enrolled populations in compliance with the requirements of
this Contract, including Uniform Managed Care Manual Chapter 3.3.

HHSC or its designee must approve the Provider Manual, and any substantive
revisions to the Provider Manual, prior to publication and distribution to
Providers. The Provider Manual must contain the critical elements defined in
Uniform Managed Care Manual Chapter 3, “Critical Elements.” HHSC’s initial
review of the Provider Manual is part of the Operational Readiness Review
described in Section 7, “Transition Phase
Requirements.”

The MCO must provide training to all Providers and their staff regarding the
requirements of the Contract and special needs of Members. The MCO’s STAR,
STAR+PLUS, CHIP and/or CHIP Perinatal Program training must be completed within
30 days of placing a newly contracted Provider on active status. The MCO must
provide ongoing training to new and existing Providers as required by the MCO,
or as required by HHSC to comply with the Contract. The MCO must maintain and
make available upon request enrollment or attendance rosters dated and signed by
each attendee, or other written evidence of training of each Provider and his or
her staff.

The MCO must establish ongoing Provider training that includes, but is not
limited to, the following issues:



  1.   Covered Services and the Provider’s responsibilities for providing and/or
coordinating such services. Special emphasis must be placed on areas that vary
from commercial coverage rules (e.g., Early Childhood Intervention services,
therapies and DME/Medical Supplies); pharmacy services and processes, including
information regarding outpatient drug benefits, HHSC’s drug formulary, preferred
drugs, prior authorization processes, and 72 hour emergency supplies of
prescription drugs; and for Medicaid, making referrals and coordination with
Non-capitated Services;  



  2.   relevant requirements of the Contract;



  3.   The MCO’s quality assurance and performance improvement program and the
Provider’s role in such a program;  



  4.   the MCO’s policies and procedures, especially regarding Network and
Out-ofNetwork referrals;  



  5.   Member cost-sharing obligations, benefit limitations, Value-added
Services, and prohibitions on balance-billing Members for Covered Services;  



  6.   Cultural Competency Training;



  7.   Texas Health Steps benefits, periodicity, and required elements of a
checkup;



  8.   Medical Transportation Program services available to Medicaid members
such as rides to services by bus, taxi, van, airfare, etc., gas money, mileage
reimbursement, and meals and lodging when away from home;  



  9.   the importance of updating contact information to ensure accurate
Provider Directories and the Medicaid Online Provider Lookup;  



  10.   information about the MCO’s process for acceleration of Texas Health
Steps services for Children of Migrant Farm Workers;  



  11.   missed appointment referrals and assistance provided by the Texas Health
Steps Outreach and Informing Unit;  



  12.   For STAR in the Medicaid Rural Service Area, the process for continuing
up to six (6) months of Community-based Long Term Care Services for Members
receiving those services as of the Operational Start Date, including provider
billing practices for these services and whom to contact at the MCO for
assistance with this process;  



  13.   administrative issues such as claims filing and services available to
Members; and  



  14.   requirements of the Frew v. Suehs Consent Decree and Corrective Action
Orders.  

Provider Materials must comply with state and federal laws; Attachment A,
“Uniform Managed Care Contract Terms and Conditions;” and Uniform Managed Care
Manual Chapter 3, “Critical Elements.” The MCO must make available any provider
materials to HHSC upon request.

8.1.4.7 Provider Hotline

The MCO must operate a toll-free telephone line for Provider inquiries from 8
a.m. to 5 p.m. local time for the Service Area, Monday through Friday, except
for State-approved holidays. The State-approved holiday schedule is updated
annually and can be found at
http://sao.hr.state.tx.us/compensation/holidays.html. The Provider Hotline must
be staffed with personnel who are knowledgeable about Covered Services, each
applicable MCO Program, and for Medicaid, about Non-capitated Services.

The MCO must ensure that after regular business hours the line is answered by an
automated system with the capability to provide callers with operating hours
information and instructions on how to verify enrollment for a Member with an
Urgent Condition or an Emergency Medical Condition. The MCO must have a process
in place to handle after- hours inquiries from Providers seeking to verify
enrollment for a Member with an Urgent Condition or an Emergency Medical
Condition, provided, however, that the MCO and its Providers must not require
such verification prior to providing Emergency Services.

The MCO must ensure that the Provider Hotline meets the following minimum
performance requirements for all MCO Programs and Service Areas:



  1.   99% of calls are answered by the fourth ring or an automated call pick-up
system is used;  



  2.   no more than one percent (1%) of incoming calls receive a busy signal;



  3.   the average hold time is two (2) minutes or less; and



  4.   the call abandonment rate is seven percent (7%) or less.

The MCO must conduct ongoing call quality assurance to ensure these standards
are met. The Provider Hotline may serve multiple MCO Programs if Hotline staff
is knowledgeable about all of the MCO’s Programs. The Provider Hotline may serve
multiple Service Areas if the Hotline staff is knowledgeable about all Service
Areas, including the Provider Network in each Service Area.

The MCO must monitor Provider Hotline performance and submit reports summarizing
call center performance as required by Section 8.1.20. If the MCO subcontracts
with a Behavioral Health Organization (BHO) that is responsible for Provider
Hotline functions related to Behavioral Health Services, the BHO’s Provider
Hotline must meet the
requirements in Section 8.1.4.7.

If HHSC determines that it is necessary to conduct onsite monitoring of the
MCO’s Provider Hotline functions, the MCO is responsible for all reasonable
travel costs incurred by HHSC or its authorized agent(s) relating to such
monitoring. For purposes of this section, “reasonable travel costs” include
airfare, lodging, meals, car rental and fuel, taxi, mileage, parking and other
incidental travel expenses incurred by HHSC or its authorized agent in
connection with the onsite monitoring.

8.1.4.8 Provider Reimbursement

The MCO must pay for all Medically Necessary Covered Services provided to all
Members for whom the MCO is paid a capitation. A STAR+PLUS MCO must also pay for
all Functionally Necessary Covered Services provided to all Members for whom the
MCO is paid a capitation. The MCO must ensure that claims payment is timely and
accurate as described in Section 8.1.18.5. The MCO must require tax
identification numbers from all participating Providers. The MCO is required to
do back-up withholding from all payments to Providers who fail to give tax
identification numbers or who give incorrect numbers.

Provider payments must comply with the requirements of Section 6505 of PPACA,
entitled “Prohibition on Payments to Institutions or Entities Located Outside of
the United States.”

Provider payment must comply with the requirements of Section 2702 of PPACA,
entitled “Payment Adjustment for Health Acquired Conditions.”

8.1.4.8.1 Provider Preventable Conditions

STAR and STAR+PLUS MCOs must identify Present on Admission (POA) indicators as
required in the Uniform Managed Care Manual, and STAR and STAR+PLUS MCOs must
reduce or deny payments for Provider Preventable Conditions that were not POA
using a methodology approved by HHSC in the Uniform Managed Care Manual.

8.1.4.8.2 Provider Incentives

The MCO will conduct a pilot “gain sharing” program, subject to HHSC’s approval.
The program will focus on collaborating with Network physicians and Hospitals in
order to allow them to share a portion of the MCO’s savings resulting from
reducing inappropriate utilization of services, including inappropriate
admissions and readmissions. The program will include mechanisms whereby the MCO
will provide incentive payments to Hospitals and physicians for quality care.
The program will include quality metrics required for incentives, recruitment
strategies of providers, and a proposed structure for payment.

8.1.4.9 Termination of Provider Contracts

Unless prohibited or limited by applicable law, the MCO must make a good faith
effort to give written notice of termination of a Network Provider, within 15
calendar days after receipt or issuance of the termination notice, to each
Member who receives his or her primary care from, or who is seen on a regular
basis by, the Network Provider. The MCO must send notice to: (1) all Members in
a PCP’s panel, and (2) all Members who have had two or more visits with the
Network Provider for home-based or office-based care in the past 12 months. The
MCO must notify HHSC of provider terminations in accordance with UMCM
Chapter 5.4.1.1, “Provider Termination Report.”

The MCO’s process for terminating CHIP Provider contracts must comply with the
Texas Insurance Code and TDI regulations.

8.1.4.10 Out-of-State Providers

Providers that have a primary office location outside of the State of Texas but
are enrolled as a Texas Medicaid Provider may be included in the MCO’s Medicaid
Network(s).

Providers that have a primary office location outside of the State of Texas may
be included in the MCO’s CHIP Network.

Providers that have a primary office location outside the State of Texas are
required to be licensed in either the State of Texas or the state in which they
practice.

8.1.5 Member Services

The MCO must maintain a Member Services Department to assist Members and their
family members or guardians in obtaining Covered Services for Members. The MCO
must maintain employment standards and requirements (e.g., education, training,
and experience) for Member Services Department staff and provide a sufficient
number of staff for the Member Services Department to meet the requirements of
this Section.

8.1.5.1 Member Materials

The MCO must design, print and distribute Member identification (ID) cards and a
Member Handbook to Members. Within five (5) Business Days following the receipt
of an Enrollment File from the HHSC Administrative Services Contractor, the MCO
must mail a Member’s ID card and Member Handbook to the Case Head or Account
Name for each new Member. When the Case Head or Account Name represents two
(2) or more new Members, the MCO is only required to send one (1) Member
Handbook. The MCO is responsible for mailing materials only to those households
for whom valid address data are contained in the Enrollment File.

The MCO must design, print and deliver Provider Directories to the HHSC
Administrative Services Contractor as described in Section 8.1.5.4.

Member Materials must be at or below a 6th grade reading level as measured by
the appropriate score on the Flesch reading ease test. Member Materials must be
available in English, Spanish, and the languages of other Major Population
Groups. HHSC will provide the MCO with reasonable notice when the enrolled
population reaches the 10% threshold for a Major Population Group in the MCO’s
Service Area. All Member Materials must be available in a format accessible to
the visually impaired, which may include large print, Braille, and audiotapes.

The MCO must submit member materials to HHSC for approval prior to use or
mailing. HHSC will identify any required changes to the Member materials within
15 Business Days. If HHSC has not responded to a request for review by the
fifteenth Business Day, the Contractor may proceed to use the submitted
materials. HHSC reserves the right to require discontinuation of any Member
materials that violate the terms of this Contract, including but not limited to
Marketing Policies and Procedures as described in Uniform Managed Care Manual
Chapter 4.3, “Uniform Managed Care Marketing Policies and Procedures.”

If the MCO distributes HHSC-approved Member Materials groups of Members or all
Members (i.e., “mass communications,”) it also must post a copy of the materials
on its website.

8.1.5.2 Member Identification (ID) Card

All Member ID cards must, at a minimum, include the following information:



  1.   the Member’s name;

2. the Member’s Medicaid or CHIP Program number;
3. the effective date of the PCP assignment (excluding CHIP Perinates);



  4.   the PCP’s name, address (optional for all products), and telephone number
(not required for Dual Eligible STAR+PLUS Members or for CHIP Perinates);  



  5.   the name of the MCO;



  6.   the 24-hour, seven (7) day a week toll-free Member services telephone
number and BH Hotline number operated by the MCO; and  



  7.   any other critical elements identified in Uniform Managed Care Manual
Chapter 3, “Critical Elements.”  

The MCO must reissue the Member ID card if a Member reports a lost card or name
change, if the Member requests a new PCP, or for any other reason that results
in a change to the information disclosed on the ID card.

8.1.5.3 Member Handbook

HHSC must approve the Member Handbook, and any substantive revisions, prior to
publication and distribution. As described in Section 7, “Transition Phase
Requirements,” the MCO must develop and submit to HHSC the draft Member Handbook
for approval during the Readiness Review and must submit a final Member Handbook
incorporating changes required by HHSC prior to the Operational Start Date.

The Member Handbook for each applicable MCO Program must, at a minimum, meet the
Member materials requirements specified by Section 8.1.5.1 and must include
critical elements in Uniform Managed Care Manual Chapter 3, “Critical Elements.”
CHIP MCOs must issue Member Handbooks to both CHIP Perinates and CHIP Perinate
Newborns. The Member Handbook for CHIP Perinate Newborns may be the same as that
used for CHIP.

The MCO must produce a revised Member Handbook, or an insert informing Members
of changes to Covered Services, upon HHSC notification and at least 30 days
prior to the effective date of such change in Covered Services. In addition to
modifying the Member Materials for new Members, the MCO must notify all existing
Members of the Covered Services change during the timeframe specified in this
subsection.

8.1.5.4 Provider Directory

The Provider Directory for each MCO Program, and any substantive revisions, must
be approved by HHSC prior to publication and distribution, with the exception of
PCP information changes or clerical corrections. The MCO is responsible for
submitting draft Provider Directory updates to HHSC for prior review and
approval.

As described in Section 7, “Transition Phase Requirements,” during Readiness
Review the MCO must develop and submit to HHSC the draft Provider Directory
template for approval and must submit a final Provider Directory incorporating
changes required by HHSC prior to the Operational Start Date. Such draft and
final Provider Directories must be submitted according to the deadlines
established in Section 7, “Transition Phase Requirements.”

The Provider Directory for each applicable MCO Program must, at a minimum, meet
the Member Materials requirements specified by Section 8.1.5.1 above and must
include critical elements in Uniform Managed Care Manual Chapter 3. The Provider
Directory must include only Network Providers credentialed by the MCO in
accordance with Section 8.1.4.4. If the MCO contracts with limited Provider
Networks, the Provider Directory must comply with the requirements of 28 T.A.C.
§11 .1 600(b)(1 1), relating to the disclosure and notice of limited Provider
Networks.

At a minimum, the MCO must update the Provider Directory on a quarterly basis.
The MCO must make such updates available to existing Members on request, and
must provide such updates to the HHSC Administrative Services Contractor at the
beginning of each State Fiscal Quarter. Weight limits for the Provider
Directories are included in Uniform Managed Care Manual Chapter 3.1, “MMC
Provider Directory” and Chapter 3.2, “CHIP Provider Directory”. HHSC will
require MCOs that exceed the weight limits to compensate HHSC for postage fees
in excess of the weight limits.

The MCO must send the most recent Provider Directory, including any updates, to
Members upon request. The MCO must, at least annually, include written and
verbal offers of such Provider Directory in its Member outreach efforts and
education materials.

8.1.5.5 Internet Website
The MCO must develop and maintain, consistent with HHSC standards and
Section 843.2015 of the Texas Insurance Code and other applicable state laws, a
website to provide general information about the MCO’s Program(s), its Provider
Network, its customer services, and its Complaints and Appeals process. The
website must contain a link to financial literacy information on the Office of
Consumer Credit Commissioner’s webpage. The MCO may develop a page within its
existing website to meet the requirements of this section.

The MCO must maintain a Provider Directory for each applicable MCO Program on
its website. The MCO must ensure that Members have access to the most current
and accurate information concerning the MCO’s Network Provider participation. To
comply with this requirement, at least twice per month the MCO must update
Network Provider information in either: (1) its online Provider Directory, or
(2) its online Provider search functionality, if applicable. The online Provider
Directory or online Provider search functionality must designate PCPs with open
versus closed panels. The online Provider Directory or online Provider search
functionality must also identify Providers that provide Long-Term Services and
Supports (LTSS). The MCO must list Home Health Ancillary providers on its
website, with an indicator for pediatric services if provided.

The MCO’s website must comply with HHSC’s Marketing Policies and Procedures, as
set forth in Uniform Managed Care Manual Chapter 4.3, “Uniform Managed Care
Marketing Policies and Procedures,” for each applicable MCO Program.

The website’s MCO Program content must be:



  1.   written in English, Spanish, and the languages of any other Major
Population Groups in the Service Area. HHSC will provide the MCO with reasonable
notice when the population reaches the 10 percent threshold for a Major
Population Group;  



  2.   culturally appropriate;



  3.   written for understanding at the 6th grade reading level; and



  4.   be geared to the health needs of the enrolled MCO Program population.

To minimize download and “wait times,” the website must avoid tools or
techniques that require significant memory or disk resources or require special
intervention on the customer side to install plug-ins or additional software.
Use of proprietary items that would require a specific browser is not allowed.
HHSC strongly encourages the use of tools that take advantage of efficient data
access methods and reduce the load on the server or bandwidth.

8.1.5.6 Member Hotline

The MCO must operate a toll-free hotline that Members can call 24 hours a day,
seven (7) days a week. The Member Hotline must be staffed with personnel who are
knowledgeable about its MCO Program(s) and Covered Services between the hours of
8:00 a.m. to 5:00 p.m. local time for the Service Area, Monday through Friday,
excluding state-approved holidays. The State-approved holiday schedule is
updated annually and can be found at
http://sao.hr.state.tx.us/compensation/holidays.html.

The MCO must ensure that after hours, on weekends, and on holidays the Member
Services Hotline is answered by an automated system with the capability to
provide callers with operating hours and instructions on what to do in cases of
emergency. All recordings must be in English, Spanish, and the languages of
other Major Population Groups in the Service Area. A voice mailbox must be
available after hours for callers to leave messages. The MCO’s Member Services
representatives must return calls received by the automated system from Members
or their representatives on the next Business Day.

If the Member Hotline does not have a voice-activated menu system, the MCO must
have a menu system that will accommodate Members who cannot access the system
through other physical means, such as pushing a button.

The MCO must ensure that its Member Service representatives treat all callers
with dignity and respect the callers’ need for privacy. At a minimum, the MCO’s
Member Service representatives must be:



  1.   knowledgeable about Covered Services;

2. able to answer non-technical questions about the role of the PCP, as
applicable;



  3.   able to answer non-clinical questions about referrals or the process for
receiving authorization for procedures or services;  



  4.   able to give information about Providers in a particular area;



  5.   knowledgeable about Fraud, Abuse, and Waste and the requirements to
report any conduct that, if substantiated, may constitute Fraud, Abuse, or
Waste;  



  6.   trained regarding Cultural Competency;



  7.   trained regarding the process used to confirm the status of persons with
Special Health Care Needs;  



  8.   for Medicaid Members, able to answer non-clinical questions about
accessing Non-capitated Services.  



  9.   for Medicaid Members, trained regarding: a) the emergency prescription
process and what steps to take to immediately address problems when pharmacies
do not provide a 72-hour supply of emergency medicines; and b) DME processes for
obtaining services and how to address common problems.  



  10.   for CHIP Members, able to give correct cost-sharing information relating
to premiums, co-pays or deductibles, as applicable. (Cost-sharing does not apply
to CHIP Perinates (unborn child), CHIP Perinate Newborns, and some Members in
the traditional CHIP Program. See Uniform Managed Care Manual Chapter 6.3, for
additional information regarding CHIP cost-sharing; and  



  11.   hotlines must meet Cultural Competency requirements and must
appropriately handle calls from non-English speaking (and particularly,
Spanish-speaking) callers, as well as calls from individuals who are deaf or
hard-of-hearing. To meet these requirements, the MCO must employ bilingual
Spanish-speaking Member Services representatives and must secure the services of
other contractors as  

necessary to meet these requirements. The MCO must provide such oral
interpretation services to all Hotline callers free of charge.

The MCO must process all incoming Member correspondence and telephone inquiries
in a timely and responsive manner. The MCO cannot impose maximum call duration
limits and must allow calls to be of sufficient length to ensure adequate
information is provided to the Member. The MCO must ensure that the toll-free
Member Hotline meets the following minimum performance requirements for all MCO
Programs and Service Areas:



  1.   99% of calls are answered by the fourth ring or an automated call pick-up
system;  



  2.   no more than one percent (1%) of incoming calls receive a busy signal;



  3.   at least 80% of calls must be answered by Hotline staff within 30
seconds; measured from the time the call is placed in queue after selecting an
option;  



  4.   the call abandonment rate is seven percent (7%) or less; and



  5.   the average hold time is two (2) minutes or less.

The MCO must conduct ongoing quality assurance to ensure these standards are
met.

The Member Services Hotline may serve multiple MCO Programs if Hotline staff is
knowledgeable about all of the MCO’s Medicaid and/or CHIP Programs. The Member
Services Hotline may serve multiple Service Areas if the Hotline staff is
knowledgeable about all Service Areas, including the Provider Network in each
Service Area.

The MCO must monitor its performance regarding HHSC Member Hotline standards and
submit performance reports summarizing call center performance for the Member
Hotline as indicated in Section 8.1.20 and Uniform Managed Care Manual
Chapter 5.4.3, “Hotline Reports.”

If HHSC determines that it is necessary to conduct onsite monitoring of the
MCO’s Member Hotline functions, the MCO is responsible for all reasonable travel
costs incurred by HHSC or its authorized agent(s) relating to such monitoring.
For purposes of this section, “reasonable travel costs” include airfare,
lodging, meals, car rental and fuel, taxi, mileage, parking and other incidental
travel expenses incurred by HHSC or its authorized agent in connection with the
onsite monitoring.

8.1.5.6.1 Nurseline

If the MCO provides a 24-hour nurse hotline, it must train hotline staff about:
a) emergency prescription process and what steps to take to immediately address
Medicaid Members’ problems when pharmacies do not provide a 72-hour supply of
emergency medicines; and b) DME processes for obtaining services and how to
address common problems. The 24-hour Nurse Hotline will attempt to respond
immediately to problems concerning emergency medicines by means at its disposal,
including explaining the rules to Medicaid Members so that they understand their
rights and, if need be, by offering to contact the pharmacy that is refusing to
fill the prescription to explain the 72-hour supply policy and DME processes.

8.1.5.7 Member Education

The MCO must, at a minimum, develop and implement health education initiatives
that educate Members about:

1. how the MCO system operates, including the role of the PCP;



  2.   Covered Services, limitations and any Value-added Services offered by the
MCO;  

3. the value of screening and preventive care, and
4. how to obtain Covered Services, including:



  a.   Emergency Services;

b. accessing OB/GYN and specialty care;
c. Behavioral Health Services;
d. Disease Management programs;



  e.   Service Coordination, treatment for pregnant women, Members with Special
Health Care Needs, including Children with Special Health Care Needs; and other
special populations;  



  f.   Early Childhood Intervention (ECI) Services;



  g.   screening and preventive services, including well-child care (Texas
Health Steps medical checkups for Medicaid Members);  



  h.   for CHIP Members, Member copayments responsibilities (note that
copayments to do not apply to CHIP Perinates (unborn child) and CHIP Perinate
Newborn Members);  



  i.   for Medicaid Members, Member copayment responsibilities (if HHSC
implements Medicaid cost sharing after the Effective Date of the Contract);  



  j.   suicide prevention;



  k.   identification and health education related to Obesity;



  l.   obtaining 72 hour supplies of emergency prescriptions from Network
pharmacies;  



  m.   Case Management for Children and Pregnant Women (CPW); and

5. Medical Transportation Program for Medicaid Members.

The MCO must provide a range of health promotion and wellness information and
activities for Members in formats that meet the needs of all Members. The MCO
must propose, implement, and assess innovative Member education strategies for
wellness care and immunization, as well as general health promotion and
prevention. The MCO must conduct wellness promotion programs to improve the
health status of its Members. The MCO may cooperatively conduct health education
classes with one or more of the contracted MCOs in the Service Area. The MCO
must work with its Providers to integrate health education, wellness, and
prevention training into each Member’s care.

The MCO also must provide condition and disease-specific information and
educational materials to Members, including information on its Service
Management and Disease Management programs as described in Sections 8.1.13 and
8.1.14. Condition- and disease-specific information must be oriented to various
groups of Members, such as children, the elderly, persons with disabilities and
non-English speaking Members, as appropriate to the MCO’s Medicaid or CHIP
Programs.

8.1.5.8 Cultural Competency Plan

The MCO must have a comprehensive written Cultural Competency Plan describing
how it will ensure culturally competent services, and provide Linguistic Access
and Disability- related Access. The Cultural Competency Plan must describe how
the individuals and systems within the MCO will effectively provide services to
people of all cultures, races, ethnic backgrounds, and religions as well as
those with disabilities in a manner that recognizes, values, affirms, and
respects the worth of the individuals and protects and preserves the dignity of
each. As described in Section 7, “Transition Phase Requirements,” the MCO must
submit the Cultural Competency Plan to HHSC during Readiness Review. During the
Operations Phase, the MCO must submit modifications and amendments to the Plan
to HHSC no later than 30 days prior to implementation of a change. The MCO must
also make the Plan available to its Network Providers.

8.1.5.9 Member Complaint and Appeal Process

The MCO must develop, implement and maintain a system for tracking, resolving,
and reporting Member Complaints regarding its services, processes, procedures,
and staff. The MCO must ensure that Member Complaints are resolved within 30
calendar days after receipt. The MCO is subject to remedies, including
liquidated damages, if at least 98 percent of Member Complaints are not resolved
within 30 days of the MCO’s receipt. Please see Attachment A, “Uniform Managed
Care Contract Terms and Conditions,” and Attachment B-3,
“Deliverables/Liquidated Damages Matrix.”

The MCO must develop, implement and maintain a system for tracking, resolving,
and reporting Member Appeals regarding the denial or limited authorization of a
requested service, including the type or level of service and the denial, in
whole or in part, of payment for service. Within this process, the MCO must
respond fully and completely to each Appeal and establish a tracking mechanism
to document the status and final disposition of each Appeal.

The MCO must ensure that Member Appeals are resolved within 30 calendar days,
unless the MCO can document that the Member requested an extension or the MCO
shows there is a need for additional information and the delay is in the
Member’s interest. The MCO is subject to liquidated damages if at least
98 percent of Member Appeals are not resolved within 30 days of the MCO’s
receipt. Please see Attachment A, “Uniform Managed Care Contract Terms and
Conditions,” and Attachment B-3, “Deliverables/Liquidated Damages Matrix.”

Medicaid MCOs must follow the Member Complaint and Appeal Process described in
Section 8.2.7. CHIP MCOs must comply with the CHIP Complaint and Appeal Process
described in Sections 8.4.3.

8.1.6 Marketing and Prohibited Practices

The MCO and its Subcontractors must adhere to the Marketing Policies and
Procedures as set forth in Uniform Managed Care Manual Chapter 4.3, “Uniform
Managed Care Marketing Policies and Procedures.”

8.1.7 Quality Assessment and Performance Improvement

The MCO must provide for the delivery of quality care with the primary goal of
improving the health status of Members and, where the Member’s condition is not
amenable to improvement, maintain the Member’s current health status by
implementing measures to prevent any further decline in condition or
deterioration of health status. The MCO must work in collaboration with
Providers to actively improve the quality of care provided to Members,
consistent with the Quality Improvement Goals and all other requirements of the
Contract. The MCO must provide mechanisms for Members and Providers to offer
input into the MCO’s quality improvement activities.

8.1.7.1 QAPI Program Overview

The MCO must develop, maintain, and operate a Quality Assessment and Performance
Improvement (QAPI) Program consistent with the Contract and TDI requirements,
including 28 T.A.C. §11.1901 (a)(5) and §11.1902. Medicaid MCOs must also meet
the requirements of 42 C.F.R. §438.240.

The MCO must have on file with HHSC an approved plan describing its QAPI
Program, including how the MCO will accomplish the activities required by this
section. The MCO must submit a QAPI Program Annual Summary in a format and
timeframe specified by HHSC or its designee. The MCO must keep participating
physicians and other Network Providers informed about the QAPI Program and
related activities. The MCO must
include in Provider contracts a requirement securing cooperation with the QAPI.

The MCO must approach all clinical and non-clinical aspects of quality
assessment and performance improvement based on principles of Continuous Quality
Improvement (CQI)/Total Quality Management (TQM) and must:



  1.   evaluate performance using objective quality indicators;

2. foster data-driven decision-making;
3. recognize that opportunities for improvement are unlimited;
4. solicit Member and Provider input on performance and QAPI activities;



  5.   support continuous ongoing measurement of clinical and non-clinical
effectiveness and Member satisfaction;  



  6.   support programmatic improvements of clinical and non-clinical processes
based on findings from ongoing measurements; and  



  7.   support re-measurement of effectiveness and Member satisfaction, and
continued development and implementation of improvement interventions as
appropriate.  

8.1.7.2 QAPI Program Structure

The MCO must maintain a well-defined QAPI structure that includes a planned
systematic approach to improving clinical and non-clinical processes and
outcomes. The MCO must designate a senior executive responsible for the QAPI
Program and the Medical Director must have substantial involvement in QAPI
Program activities. At a minimum, the MCO must ensure that the QAPI Program
structure:



  1.   is organization-wide, with clear lines of accountability within the
organization;



  2.   includes a set of functions, roles, and responsibilities for the
oversight of QAPI activities that are clearly defined and assigned to
appropriate individuals, including physicians, other clinicians, and
non-clinicians;  



  3.   includes annual objectives and/or goals for planned projects or
activities including clinical and non-clinical programs or initiatives and
measurement activities; and  



  4.   evaluates the effectiveness of clinical and non-clinical initiatives.

8.1.7.3 Clinical Indicators

The MCO must engage in the collection of clinical indicator data. The MCO must
use such clinical indicator data in the development, assessment, and
modification of its QAPI Program.

8.1.7.4 QAPI Program Subcontracting

If the MCO subcontracts any of the essential functions or reporting requirements
contained within the QAPI Program to another entity, the MCO must maintain
detailed files documenting work performed by the Subcontractor. The file must be
available for review by HHSC or its designee upon request.

8.1.7.5 Behavioral Health Integration into QAPI Program

The MCO must integrate behavioral health into its QAPI Program and include a
systematic and ongoing process for monitoring, evaluating, and improving the
quality and appropriateness of Behavioral Health Services provided to Members.
Except for the Members identified below, the MCO must collect data, and monitor
and evaluate for improvements to physical health outcomes resulting from
behavioral health integration into the Member’s overall care.

STAR Members in the Dallas Service Area receive Behavioral Health Services
through the NorthSTAR Program, and Behavioral Health Services are not a covered
benefit for CHIP Perinates (unborn children).
8.1.7.6 Clinical Practice Guidelines

The MCO must adopt not less than two (2) evidence-based clinical practice
guidelines for each applicable MCO Program. Such practice guidelines must be
based on valid and reliable clinical evidence, consider the needs of the MCO’s
Members, be adopted in consultation with Network Providers, and be reviewed and
updated periodically, as appropriate. The MCO must develop practice guidelines
based on the health needs and opportunities for improvement identified as part
of the QAPI Program.

The MCO may coordinate the development of clinical practice guidelines with
other HHSC MCOs in a Service Area to avoid providers receiving conflicting
practice guidelines from different MCOs.

The MCO must disseminate the practice guidelines to all affected Providers and,
upon request, to Members and potential Members.

The MCO must take steps to encourage adoption of the guidelines, and to measure
compliance with the guidelines, until such point that 90% or more of the
Providers are consistently in compliance, based on MCO measurement findings. The
MCO must employ substantive Provider motivational incentive strategies, such as
financial and nonfinancial incentives, to improve Provider compliance with
clinical practice guidelines. The MCO’s decisions regarding utilization
management, Member education, coverage of services, and other areas included in
the practice guidelines must be consistent with the MCO’s clinical practice
guidelines.

8.1.7.7 Provider Profiling

The MCO must conduct PCP and other Provider profiling activities at least
annually. As part of its QAPI Program, the MCO must describe the methodology it
uses to identify which and how many Providers to profile and to identify
measures to use for profiling such Providers.

Provider profiling activities must include, without limitation:



  1.   developing PCP and Provider-specific reports that include a
multi-dimensional assessment of a PCP or Provider’s performance using clinical,
administrative, and Member satisfaction indicators of care that are accurate,
measurable, and relevant to the enrolled population;  



  2.   establishing PCP, Provider, group, Service Area or regional Benchmarks
for areas profiled, where applicable, including STAR, STAR+PLUS, and CHIP
Program-specific Benchmarks, where appropriate; and  



  3.   providing feedback to individual PCPs and Providers regarding the results
of their performance and the overall performance of the Provider Network.

8.1.7.8 Network Management The MCO must:



  1.   use the results of its Provider profiling activities to identify areas of
improvement for individual PCPs and Providers, and/or groups of Providers;  



  2.   establish Provider-specific quality improvement goals for priority areas
in which a Provider or Providers do not meet established MCO standards or
improvement goals;  



  3.   develop and implement incentives, which may include financial and
non-financial incentives, to motivate Providers to improve performance on
profiled measures; and  



  4.   at least annually, measure and report to HHSC on the Provider Network and
individual Providers’ progress, or lack of progress, towards such improvement
goals.  

If the MCO implements a physician incentive plan, the plan must comply with the
requirements of 42 C.F.R. §438.6(h), §422.208 and §422.210. The MCO cannot make
payments under a physician incentive plan if the payments are designed to induce
providers to reduce or limit Medically Necessary Covered Services to Members.

If the physician incentive plan places a physician or physician group at a
substantial financial risk for services not provided by the physician or
physician group, the MCO must ensure adequate stop-loss protection and conduct
and submit annual Member surveys no later than five (5) Business Days after the
MCO finalizes the survey results (refer to 42 C.F.R. §422.208 for information
concerning “substantial financial risk” and “stop-loss protection”).

The MCO must make information regarding physician incentive plans available to
Members upon request, in accordance with the Uniform Managed Care Manual’s
requirements. The MCO must provide the following information to the Member:



  1.   whether the Member’s PCP or other Providers are participating in the
MCO’s physician incentive plan;  



  2.   whether the MCO uses a physician incentive plan that affects the use of
referral services;  



  3.   the type of incentive arrangement; and



  4.   whether stop-loss protection is provided.

No later than five (5) Business Days prior to implementing or modifying a
physician incentive plan, the MCO must provide the following information to
HHSC:



  1.   Whether the physician incentive plan covers services that are not
furnished by a physician or physician group. The MCO is only required to report
on items 2-4 below if the physician incentive plan covers services that are not
furnished by a physician or physician group.  



  2.   The type of incentive arrangement (e.g., withhold, bonus, capitation);



  3.   The percent of withhold or bonus (if applicable);

4. The panel size, and if patients are pooled, the method used (HHSC approval is
required for the method used); and

If the physician or physician group is at substantial financial risk, the MCO
must report proof that the physician or group has adequate stop-loss coverage,
including the amount and type of stop-loss coverage.

8.1.7.9 Collaboration with the EQRO

The MCO will collaborate with HHSC’s external quality review organization
(EQRO) to develop studies, surveys, or other analytical approaches that will be
carried out by the EQRO. The purpose of the studies, surveys, or other
analytical approaches is to assess the quality of care and service provided to
Members and to identify opportunities for MCO improvement. To facilitate this
process, the MCO will supply claims data to the EQRO in a format identified by
HHSC in consultation with MCOs, and will supply medical records for focused
clinical reviews conducted by the EQRO. The MCO must also work collaboratively
with HHSC and the EQRO to annually measure selected HEDIS measures that require
chart reviews. During the first year of operations, HHSC anticipates that the
selected measures will include, at a minimum, well-child visits and
immunizations, appropriate use of asthma medications, measures related to
Members with diabetes, and control of high blood pressure.

8.1.8 Utilization Management

The MCO must have a written utilization management (UM) program description,
which includes, at a minimum:



  1.   procedures to evaluate the need for Medically Necessary Covered Services;



  2.   the clinical review criteria used, the information sources, the process
used to review and approve the provision of Covered Services;  



  3.   the method for periodically reviewing and amending the UM clinical review
criteria; and  



  4.   the staff position functionally responsible for the day-to-day management
of the UM function.  

The MCO must make best efforts to obtain all necessary information, including
pertinent clinical information, and consult with the treating physician as
appropriate in making UM determinations. When making UM determinations, the MCO
must comply with the requirements of 42 C.F.R. §456.111 (Hospitals) and 42 CFR
§456.211 (Mental Hospitals), as applicable.

The MCO must issue coverage determinations, including adverse determinations,
according to the following timelines:



  1.   within three (3) Business Days after receipt of the request for
authorization of services;  



  2.   within one (1) Business Day for concurrent Hospitalization decisions; and



  3.   within one (1) hour for post-stabilization or life-threatening
conditions, except that for Emergency Medical Conditions and Emergency
Behavioral Health Conditions, the MCO must not require prior authorization.  

The MCO’s UM Program must include written policies and procedures to ensure:



  1.   consistent application of review criteria that are compatible with
Members’ needs and situations;  



  2.   determinations to deny or limit services are made by physicians under the
direction of the Medical Director;  



  3.   at the HMO’s discretion, pharmacy prior authorization determinations may
be made by pharmacists, subject to the limitations described in Attachment A,
Section 4.04, “Medical Director;”  



  4.   appropriate personnel are available to respond to utilization review
inquiries 8:00 a.m. to 5:00 p.m., Monday through Friday, with a telephone system
capable of accepting utilization review inquiries after normal business hours.
The MCO must respond to calls within one (1) Business Day;  



  5.   confidentiality of clinical information; and



  6.   quality is not adversely impacted by financial and reimbursement-related
processes and decisions.  

For MCOs with preauthorization or concurrent review programs, qualified medical
professionals must supervise preauthorization and concurrent review decisions.

The MCO UM Program must include polices and procedures to:



  1.   routinely assess the effectiveness and the efficiency of the UM Program;



  2.   evaluate the appropriate use of medical technologies, including medical
procedures, drugs and devices;  



  3.   target areas of suspected inappropriate service utilization;



  4.   detect over- and under-utilization;



  5.   routinely generate Provider profiles regarding utilization patterns and
compliance with utilization review criteria and policies;  



  6.   compare Member and Provider utilization with norms for comparable
individuals;



  7.   routinely monitor inpatient admissions, emergency room use, ancillary,
and outof-area services;  



  8.   ensure that when Members are receiving Behavioral Health Services from
the Local Mental Health Authority, the MCO is using the same UM guidelines as
those prescribed for use by Local Mental Health Authorities by MHMR which are
published at:
http://www.mhmr.state.tx.us/centraloffice/behavioralhealthservices/RDMClinGuide.html;



and  



  9.   refer suspected cases of Network Provider, Out-of-Network provider, or
Member Fraud, Abuse, or Waste to the Office of Inspector General (OIG) as
required by Section 8.1.19.  

8.1.9 Early Childhood Intervention (ECI)

The MCO must ensure that Network Providers are educated regarding the federal
laws on child find (e.g., 20 U.S.C. §1435 (a)(5); 34 C.F.R. §303.321(d)) and
require Network Providers to identify and refer any Member birth through
35 months of age suspected of having a developmental disability or delay, or who
is at risk of delay, to the designated ECI program for screening and assessment
within two (2) Business Days from the day the Provider identifies the Member.
The MCO must use written educational materials developed or approved by the
Department of Assistive and Rehabilitative Services – Division for Early
Childhood Intervention Services for these “child find” activities. Eligibility
for ECI services will be determined by the local ECI program using the criteria
contained in 40 T.A.C. § 108.25.

Note that, beginning on Operational Start Date, ECI Providers must submit claims
for all physical, occupational, speech, and language therapy to the MCO.

ECI Targeted Case Management services are Non-capitated Services, as described
in Section 8.2.2.8.

The MCO must contract with qualified ECI Providers to provide ECI Covered
Services to Members birth through 35 months of age who have been determined
eligible for ECI services. The MCO must permit Members to self refer to local
ECI Service Providers without requiring a referral from the Member’s PCP. The
MCO’s policies and procedures, including its Provider Manual, must include
written policies and procedures for allowing such self-referral to ECI
providers.

The MCO will implement the Individual Family Service Plan (IFSP) and other
services, including ongoing case management and other Covered Services required
by the Member’s IFSP. Ongoing case management does not include ECI Targeted Case
Management services. The IFSP is an agreement developed by the interdisciplinary
team that consists of the MCO, ECI Case Manager/Service Coordinator, the
Member/family, and other professionals who participated in the Member’s
evaluation or are providing direct services to the Member. The interdisciplinary
team may include the Member’s Primary Care Physician (PCP) with parental
consent. The IFSP identifies the Member’s present level of development based on
assessment, describes the services to be provided to the child to meet the needs
of the child and the family, and identifies the person or persons responsible
for each service required by the plan. The IFSP must be maintained by the MCO
and, with parental consent, provided to the PCP to enhance coordination of the
plan of care. The IFSP may be included in the Member’s medical record.

The ECI program includes covering medical diagnostic procedures and providing
medical records required to perform developmental assessments and developing the
IFSP within the 45-day timeline established in federal rule (34 C.F.R.
§303.342(a)). The MCO must require compliance with these requirements through
Provider contract provisions. The MCO must not withhold authorization for the
provision of such medicaldiagnostic procedures. The MCO must promptly provide
relevant medical records available as needed.

The MCO must require, through contract provisions, that all Medically Necessary
health and Behavioral Health Services contained in the Member’s IFSP are
provided to the Member in the amount, duration, scope and service setting
established by the IFSP. The MCO must allow services to be provided by an
Out-of-Network provider if a Network Provider is not available to provide the
services in the amount, duration, scope and service setting as required by the
IFSP. The MCO cannot create unnecessary barriers for the Member to obtain IFSP
services, including requiring prior authorization for the ECI assessment.

8.1.10 Special Supplemental Nutrition Program for Women,

Infants, and Children (WIC) — Specific Requirements

The MCO must, by contract, require its Providers to coordinate with the Special
Supplemental Nutrition Program for Women, Infants, and Children (WIC) to provide
medical information necessary for WIC eligibility determinations, such as
height, weight, hematocrit or hemoglobin. The MCO must make referrals to WIC for
Members who are potentially eligible for WIC. The MCO may use the nutrition
education provided by WIC to satisfy certain health education requirements of
the Contract.

8.1.11 Coordination with Texas Department of Family and

Protective Services

The MCO must cooperate and coordinate with the Texas Department of Family and
Protective Services (TDFPS) for the care of a child who is receiving services
from or has been placed in the conservatorship of TDFPS.

The MCO must comply with all provisions related to Covered Services, including
Behavioral Health Services, in the following documents:



  1.   a court order (Order) entered by a Court of Continuing Jurisdiction
placing a child under the protective custody of TDFPS;  



  2.   a TDFPS Service Plan entered by a Court of Continuing Jurisdiction
placing a

child under the protective custody of TDFPS; and



  3.   a TDFPS Service Plan voluntarily entered into by the parents or person
having legal custody of a Member and TDFPS.  

The MCO cannot deny, reduce, or controvert the Medical Necessity of any health
or Behavioral Health Services included in the above-referenced Orders of TDFPS
Service Plans. The MCO may participate in the preparation of the medical and
behavioral care plan prior to TDFPS submitting the health care plan to the
Court. Any modification or termination of court-ordered services must be
presented and approved by the court having jurisdiction over the matter.

A Member or the parent or guardian whose rights are subject to an Order or TDFPS
Service Plan cannot use the MCO’s Complaint or Appeal processes, or the HHSC
Fair Hearing process to Appeal the necessity of the Covered Services.

The MCO must include information in its Provider Manuals and training materials
regarding:



  1.   providing medical records to TDFPS;



  2.   scheduling medical and Behavioral Health Services appointments within
14 days unless requested earlier by TDFPS; and  



  3.   recognition of abuse and neglect, and appropriate referral to TDFPS.

The MCO must continue to provide all Covered Services to a Member receiving
services from, or in the protective custody of, TDFPS until the Member has been
(1) disenrolled from the MCO due to loss of Medicaid managed care eligibility;
or (2) enrolled in STAR Health, HHSC’s managed care program for children in
foster care.

8.1.12 Services for People with Special Health Care Needs

8.1.12.1 Identification

The MCO must develop and maintain a system and procedures for identifying
Members with Special Health Care Needs (MSHCN), including people with
disabilities or chronic or complex medical and behavioral health conditions and
Children with Special Health Care Needs (CSHCN).1

The MCO must contact Members pre-screened by the HHSC Administrative Services
Contractor as MSHCN to determine whether they meet the MCO’s MSHCN assessment
criteria, and to determine whether the Member requires special services
described in this section. The MCO must implement mechanisms to assess each
Member that has been prescreened by the Administrative Services Contractor, or
identified by the MCO as having special health care needs, in order to identify
ongoing special conditions requiring a course of treatment or regular care
monitoring. The MCO’s assessment mechanisms must use appropriate health care
professionals.

The MCO must provide information to the HHSC Administrative Services Contractor
that identifies Members who the MCO has assessed to be MSHCN, including any
Members pre-screened by the HHSC Administrative Services Contractor and
confirmed by the MCO as a MSHCN. The information must be provided in a format
and on a timeline as determined by HHSC. The information must be updated with
newly identified MSHCN by

1 CSHCN is a term often used to refer to a services program for children with
special health care needs administered by DSHS, and described in 25 TAC §38.1.
Although children served through this DSHS program may also be served by
Medicaid or CHIP, the reference to “CSHCN” in this Contract does not refer to
children served through the DSHS program.

the 10th day of each month. In the event that a MSHCN changes MCOs, the MCO must
provide the receiving MCO information concerning the results of the MCO’s
identification and assessment of that Member’s needs to prevent duplication of
those activities.

8.1.12.2 Access to Care and Service Management

Once identified, the MCO must have effective systems to ensure the provision of
Covered Services to meet the special preventive, primary Acute Care, and
specialty health care needs appropriate for treatment of a Member’s
condition(s). All STAR+PLUS Members are considered to be MSHCN.

The MCO must provide access to identified PCPs and specialty care Providers with
experience serving MSHCN. Such Providers must be board-qualified or
board-eligible in their specialty. The MCO may request exceptions from HHSC for
approval of traditional providers who are not board-qualified or board-eligible
but who otherwise meet the MCO’s credential ing requirements.

For services to CSHCN, the MCO must have Network PCPs and specialty care
Providers that have demonstrated experience with CSHCN in pediatric specialty
centers such as children’s Hospitals, teaching Hospitals, and tertiary care
centers.

The MCO is responsible for working with MSHCN, their health care providers,
their families and, if applicable, legal guardians to develop a seamless package
of care in which primary, Acute Care, and specialty service needs are met
through a Service Plan that is understandable to the Member, and his or her
representatives.

The Service Plan includes, but is not limited to, the following:

1. the Member’s history;
2. summary of current medical and social needs and concerns;
3. short and long term needs and goals;
4. a list of services required, their frequency, and
5. a description of who will provide the services.

The Service Plan should incorporate as a component of the plan the Individual
Family Service Plan (IFSP) for members in the Early Childhood Intervention
(ECI) Program. The Service Plan may include information regarding non-covered
services, such as NonCapitated Services (see below), community and other
resources, and information on how to access affordable, integrated housing.

The MCO is responsible for providing Service Management, developing a Service
Plan, and ensuring MSHCN, including CSHCN, have access to treatment by a
multidisciplinary team when the Member’s PCP determines the treatment is
Medically Necessary, or to avoid separate and fragmented evaluations and service
plans. The team must include both physician and non-physician providers that the
PCP determines are necessary for the comprehensive treatment of the Member. The
team must:



  1.   participate in Hospital discharge planning;

2. participate in pre-admission Hospital planning for non-emergency

Hospitalizations;



  3.   develop specialty care and support service recommendations to be
incorporated into the Service Plan; and  



  4.   provide information to the Member, or when applicable, the Member’s
representatives concerning the specialty care recommendations.  

MSHCN, their families, legal guardians, or their health providers may request
Service Management from the MCO. The MCO must make an assessment of whether
Service Management is needed and furnish Service Management when appropriate.
The MCO may also recommend to an MSHCN, CSHCN, or their families or legal
guardians that Service Management be furnished if the MCO determines that
Service Management would benefit the Member.

The MCO must provide information and education in its Member Handbook and
Provider Manual about the care and treatment available in the MCO’s plan for
Members with Special Health Care Needs, including the availability of Service
Management.

The MCO must have a mechanism in place to allow Members with Special Health Care
Needs to have direct access to a specialist as appropriate for the Member’s
condition and identified needs, such as a standing referral to a specialty
physician. The MCO must also provide MSHCN with access to non-primary care
physician specialists as PCPs, as required by 28 T.A.C. §11.900, and Section
8.1.4.2, “Primary Care Providers.”

The MCO must implement a systematic process to coordinate Non-capitated
Services, and enlist the involvement of community organizations that may not be
providing Covered Services but are otherwise important to the health and
wellbeing of Members. The MCO also must make a best effort to establish
relationships with State and local programs and community organizations, such as
those listed below, in order to make referrals for MSHCN and other Members who
need community services:



  1.   Community Resource Coordination Groups (CRCGs);

2. Early Childhood Intervention (ECI) Program;
3. local school districts (Special Education);



  4.   Health and Human Services Commission’s Medical Transportation Program
(MTP);  



  5.   Texas Department of Assistive and Rehabilitative Services (DARS) Blind
Children’s Vocational Discovery and Development Program;  



  6.   Texas Department of State Health (DSHS) services, including community
mental health programs, Title V Maternal and Child Health, Children with Special
Health Care Needs (CSHCN) Programs;  



  7.   other state and local agencies and programs such as food stamps, and the
Women, Infants, and Children’s (WIC) Program, and Case Management for Children
and Pregnant Women (CPW); and  



  8.   civic and religious organizations and consumer and advocacy groups, such
as United Cerebral Palsy, which also work on behalf of the MSHCN population.  

8.1.13 Service Management for Certain Populations

The MCO must have service management programs and procedures for the following
populations, as applicable to the MCO:

1. high-cost catastrophic cases;
2. women with high-risk pregnancies (STAR and STAR+PLUS Programs only);
3. individuals with mental illness and co-occurring substance abuse; and
4. Farmworker Children (FWC) (STAR and STAR+PLUS Programs only).

8.1.14 Disease Management (DM)/Health Home Services

The MCO must provide or arrange the provision of comprehensive DM/Health Home
Services consistent with state statutes and regulations and federal law. Such
DM/Health Home Services must be part of person-based approach and holistically
address the needs of persons with multiple chronic conditions or a single
serious and persistent mental health condition. The MCO must develop and
implement DM/Health Home Services for Members with chronic conditions that are
often prevalent in MCO Program Members. Chronic conditions include, but are not
limited to: a mental health condition; substance use disorder; asthma; diabetes;
heart disease; and being overweight, as evidenced by having a Body Mass Index
(BMI) over 25. HHSC will not identify individual Members with chronic
conditions. The MCO must implement policies and procedures to ensure that the
MCO identifies and enrolls Members that require DM/Health Home Services in a
program to provide such services. Members eligible for the DM/Health Home
Services program must have: (1) at least two (2) chronic conditions, (2) one
(1) chronic condition and be at risk for having a second chronic condition,
(3) have a serious and persistent mental health condition. The disease
management/Health Home requirements will not apply to Dual Eligible Members. The
MCO must develop and maintain screening and evaluation procedures for the early
detection, prevention, treatment, or referral of participants at risk for or
diagnosed with the chronic conditions identified above or in Uniform Managed
Care Manual Chapter 9.1. The MCO must ensure that all Members enrolled into a
DM/Health Home Services program have the opportunity to opt out of these
services within 30 days while still maintaining access to all other Covered
Services.

For all new Members not previously enrolled in the MCO and who require DM/Health
Home Services, the MCO must evaluate and ensure continuity of care with any
previous DM/Health Home Services in accordance with the requirements in Uniform
Managed Care Manual Chapter 9.1.

The DM/Health Home Services program(s) must include:

1. patient self-management education;
2. Provider education;
3. evidence-based models and minimum standards of care;
4. standardized protocols and participation criteria;



  5.   Provider-directed or Provider-supervised care;

6. a mechanism to incentivize Providers for provision of timely and quality
care;
7. implementation of interventions that address the continuum of care;
8. mechanisms to modify or change interventions that are not proven effective;



  9.   mechanisms to monitor the impact of the DM/Health Home Program over time,
including both the clinical and the financial impact.  



  10.   comprehensive care management;



  11.   care coordination and health promotion;



  12.   comprehensive traditional care, including appropriate follow-up, from
inpatient to other settings;  



  13.   patient and family support (including authorized representatives);



  14.   referral to community and social support services, if relevant, and;



  15.   use of health information technology to link services, as feasible and
appropriate.  

The DM/Health Home Services program must include a Designated Provider to serve
as the Health Home. The Designated Provider must meet the qualifications for
such an entity as established by the U.S. Secretary of Health and Human
Services. The Designated Provider may be a provider operating with a team of
health professionals, or a health team selected by the Member.

HHSC encourages MCOs to develop provider incentive programs for Designated
Providers who meet the requirements for patient-centered medical homes found in
Texas Government Code §533.0029.

The MCO must maintain a system to track and monitor all DM/Health Home Services
participants for clinical, utilization, and cost measures. The MCO must require
Designated Providers to submit reports to the MCO regarding the quality of
Health Home Services delivered according to measures developed by the U.S.
Secretary of Health and Human Services. These reports must in turn be delivered
to HHSC annually.

The MCO must provide designated staff to implement and maintain DM Programs and
to assist participating Members in accessing DM/Health Home Services. The MCO
must educate Members and Providers about the MCO’s DM/Health Home Services
programs and activities. Additional requirements related to the MCO’s DM/Health
Home Service programs and activities are found in Uniform Managed Care Manual
Chapter 9.1, “Disease Management Requirements for STAR, CHIP and STAR+PLUS.”

8.1.14.1 DM/Health Home Services and Participating Providers At a minimum, the
MCO must:



  1.   implement a system for Providers to request specific DM/Health Home
interventions;  



  2.   give Providers information, including differences between recommended
prevention and treatment and actual care received by Members enrolled in a  

DM/Health Home Services program, and information concerning such Members’
adherence to a service plan; and



  3.   for Members enrolled in a DM/Health Home Services program, provide
reports on changes in a Member’s health status to his or her PCP.

          8.1.14.2 MCO DM/Health Home Services Evaluation HHSC or its EQRO will
evaluate the MCO’s DM/Health Home Services program. 8.1.15  
Behavioral Health (BH) Network and Services

The requirements in this subsection pertain to all MCOs except: (1) the STAR
MCOs in the Dallas Service Area, whose Members receive Behavioral Health
Services through the NorthSTAR Program, and (2) the CHIP Perinatal Program MCOs
with respect to their Perinate Members (unborn children).

The MCO must provide, or arrange to have provided, to Members all Medically
Necessary Behavioral Health (BH) Services as described in Attachments B-2, “STAR
Covered Services,” B-2.1, “CHIP Covered Services,” and B-2.2, “STAR+PLUS Covered
Services,” All BH Services must comply with the access standards included in
Section 8.1.3. For Medicaid MCOs, BH Services are described in more detail in
the Texas Medicaid Provider Procedures Manual and the Texas Medicaid Bulletins.
When assessing Members for BH Services, the MCO and its Network Behavioral
Health Service Providers must use the DSM-IV multi-axial classification. HHSC
may require use of other assessment instrument/outcome measures in addition to
the DSM-IV. Providers must document DSM-IV and assessment/outcome information in
the Member’s medical record.

8.1.15.1 BH Provider Network

The MCO must maintain a Behavioral Health Services Provider Network that
includes psychiatrists, psychologists, and other Behavioral Health Service
Providers. To ensure accessibility and availability of qualified Providers to
all Members in the Service Area, the Provider Network must include Behavioral
Health Service Providers with experience serving special populations among the
MCO Program(s)’ enrolled population, including, as applicable, children and
adolescents, persons with disabilities, the elderly, and cultural or linguistic
minorities.

8.1.15.2 Member Education and Self-referral for Behavioral Health Services

The MCO must maintain a Member education process to help Members know where and
how to obtain Behavioral Health Services.

The MCO must permit Members to self refer to any Network Behavioral Health
Services Provider without a referral from the Member’s PCP. The MCOs’ policies
and procedures, including its Provider Manual, must include written policies and
procedures for allowing such self-referral to Behavioral Health Services.

The MCO must permit Members to participate in the selection of the appropriate
behavioral health providers, and must provide the Member with information on
accessible Network Providers with relevant experience.

8.1.15.3 Behavioral Health Services Hotline

This Section includes Member Hotline requirements. Requirements for Provider
Hotlines are found in Section 8.1.4.7.

The MCO must have an emergency and crisis Behavioral Health Services Hotline
staffed by trained personnel 24 hours a day, seven (7) days a week, toll-free
throughout the Service Area. Crisis hotline staff must include or have access to
qualified Behavioral Health Services professionals to assess Behavioral Health
emergencies. Emergency and crisis Behavioral Health Services may be arranged
through mobile crisis teams. It is not acceptable for an emergency intake line
to be answered by an answering machine.

The MCO must operate a toll-free hotline as described in Section 8.1.5.6 to
handle Behavioral Health-related calls. The MCO may operate one hotline to
handle emergency and crisis calls and routine Member calls. The MCO cannot
impose maximum call duration limits and must allow calls to be of sufficient
length to ensure adequate information is provided to the Member. Hotline
services must meet Cultural Competency requirements and provide linguistic
access to all Members, including the interpretive services required for
effective communication.

The Behavioral Health Services Hotline may serve multiple MCO Programs if the
Hotline staff is knowledgeable about all of the MCO Programs. The Behavioral
Health Services Hotline may serve multiple Service Areas if the Hotline staff is
knowledgeable about all such Service Areas, including the Behavioral Health
Provider Network in each Service Area. The MCO must ensure that the toll-free
Behavioral Health Services Hotline meets the following minimum performance
requirements for all MCO Programs and Service Areas:



  1.   99% of calls are answered by the fourth ring or an automated call pick-up
system;  



  2.   no incoming calls receive a busy signal;



  3.   at least 80% of calls must be answered by toll-free line staff within 30
seconds measured from the time the call is placed in queue after selecting an
option;  



  4.   the call abandonment rate is seven percent (7%) or less; and



  5.   the average hold time is two (2) minutes or less.

The MCO must conduct ongoing quality assurance to ensure these standards are
met. The MCO must monitor the MCO’s performance against the Behavioral Health
Services Hotline standards and submit performance reports summarizing call
center performance as indicated in Section 8.1.20 and the Uniform Managed Care
Manual.

As a component of quality monitoring, HHSC may require the MCO to implement a
system where callers are given the option of participating in an automated
survey at the end of a call.

If HHSC determines that it is necessary to conduct onsite monitoring of the
MCO’s Behavioral Health Services Hotline functions, the MCO is responsible for
all reasonable travel costs incurred by HHSC or its authorized agent(s) relating
to such monitoring. For purposes of this section, “reasonable travel costs”
include airfare, lodging, meals, car rental and fuel, taxi, mileage, parking and
other incidental travel expenses incurred by HHSC or its authorized agent in
connection with the onsite monitoring.

8.1.15.4 Coordination between the BH Provider and the PCP

The MCO must require, through Provider contract provisions, that PCPs have
screening and evaluation procedures for the detection and treatment of, or
referral for, any known or suspected Behavioral Health problems and disorders.
PCPs may provide any clinically appropriate Behavioral Health Services within
the scope of their practice.

The MCO must provide training to Network PCPs on how to screen for and identify
behavioral health disorders, the MCO’s referral process for Behavioral Health
Services, and clinical coordination requirements for such services. The MCO must
include training on coordination and quality of care such as behavioral health
screening techniques for PCPs and new models of behavioral health interventions.

The MCO must develop and disseminate policies regarding clinical coordination
between Behavioral Health Service Providers and PCPs. The MCO must require that
Behavioral Health Service Providers refer Members with known or suspected and
untreated physical health problems or disorders to their PCP for examination and
treatment, with the Member’s or the Member’s legal guardian’s consent.
Behavioral Health Providers may only provide physical Health Care Services if
they are licensed to do so. This requirement must be specified in all Provider
Manuals.

The MCO must require that behavioral health Providers send initial and quarterly
(or more frequently if clinically indicated) summary reports of a Members’
behavioral health status to the PCP, with the Member’s or the Member’s legal
guardian’s consent. This requirement must be specified in all Provider Manuals.

8.1.15.5 Follow-up after Hospitalization for Behavioral Health Services

The MCO must require, through Provider contract provisions, that all Members
receiving inpatient psychiatric services are scheduled for outpatient follow-up
and/or continuing treatment prior to discharge. The outpatient treatment must
occur within seven (7) days from the date of discharge. The MCO must ensure that
Behavioral Health Service Providers contact Members who have missed appointments
within 24 hours to reschedule appointments.

8.1.15.6 Chemical Dependency

The MCO must comply with 28 T.A.C. §3.8001 et seq., regarding utilization review
for Chemical Dependency Treatment. Chemical Dependency Treatment must comply
with the standards set forth in 28 T.A.C. Part 1, Chapter 3, Subchapter HH.

8.1.15.7 Court-Ordered Services

“Court-Ordered Commitment” means a commitment of a Member to a psychiatric
facility for treatment that is ordered by a court of law pursuant to the Texas
Health and Safety Code, Title VII, Subtitle C.

The MCO must provide inpatient psychiatric services to Members birth through age
20, up to the annual limit, who have been ordered to receive the services by a
court of competent jurisdiction under the provisions of Chapters 573 and 574 of
the Texas Health and Safety Code, relating to Court-Ordered Commitments to
psychiatric facilities. The MCO is not obligated to cover placements as a
condition of probation, authorized by the Texas Family Code.

The MCO cannot deny, reduce or controvert the Medical Necessity of inpatient
psychiatric services provided pursuant to a Court-ordered Commitment for Members
birth through age 20. Any modification or termination of services must be
presented to the court with jurisdiction over the matter for determination.

A Member who has been ordered to receive treatment under the provisions of
Chapter 573 or 574 of the Texas Health and Safety Code can only Appeal the
commitment through the court system.

8.1.15.8 Local Mental Health Authority (LMHA)

The MCO must coordinate with the Local Mental Health Authority (LMHA) and state
psychiatric facility regarding admission and discharge planning, treatment
objectives and projected length of stay for Members committed by a court of law
to the state psychiatric facility.

Medicaid MCOs are required to comply with additional Behavioral Health Services
requirements relating to coordination with the LMHA and care for special
populations. These Medicaid MCO requirements are described in Section 8.2.8.
8.1.16 Financial Requirements for Covered Services

The MCO must pay for or reimburse Providers for all Medically Necessary Covered
Services provided to all Members. STAR+PLUS MCOs must also provide Functionally
Necessary Community Long-term Services and Supports to Members. The MCO is not
liable for cost incurred in connection with health care rendered prior to the
date of the Member’s Effective Date of Coverage in that MCO.

Coverage under Medicaid and CHIP is secondary to all other insurance coverage. A
Member may receive collateral health benefits under a different type of
insurance such as workers compensation or personal injury protection under an
automobile policy. If a Member is entitled to coverage for specific services
payable under another insurance plan and the MCO paid for such Covered Services,
the MCO may obtain reimbursement from the responsible insurance entity not to
exceed 100% of the value of Covered Services paid. See Sections 8.2.9 and 8.4.5
for additional information regarding coordination of benefits and recoveries
from third parties.

8.1.17 Accounting and Financial Reporting Requirements

The MCO’s accounting records and supporting information related to all aspects
of the Contract must be accumulated in accordance with Federal Acquisition
Regulations (“FAR”), Generally Accepted Accounting Principles (GAAP), Attachment
A, “Uniform Managed Care Contract Terms and Conditions,” and the cost principles
contained in the Cost Principles Document in Uniform Managed Care Manual
Chapter 6.1. HHSC will not recognize or pay services that cannot be properly
substantiated by the MCO and verified by HHSC.

The MCO must:



  1.   maintain accounting records for each applicable MCO Program separate and
apart from other corporate accounting records;  



  2.   maintain records for all claims payments, refunds and adjustment payments
to providers, Capitation Payments, interest income and payments for
administrative services or functions and must maintain separate records for
medical and administrative fees, charges, and payments;  



  3.   ensure and provide access to HHSC and/or its auditors or agents to the
detailed records and supporting documentation for all costs incurred by the MCO.
The MCO must ensure such access to its Subcontractors, including Affiliates, for
any costs billed to or passed to the MCO with respect to an MCO Program; and  



  4.   maintain an accounting system that provides an audit trail containing
sufficient financial documentation to allow for the reconciliation of billings,
reports, and financial statements with all general ledger accounts.  

The MCO agrees to pay for all reasonable costs incurred by HHSC to perform an
examination, review or audit of the MCO’s books relating to this Contract.
8.1.17.1 Financial Reporting Requirements

HHSC will require the MCO to provide financial reports by MCO Program and by
Service Area to support Contract monitoring as well as State and Federal
reporting requirements. All financial information and reports submitted by the
MCO become the property of HHSC. HHSC may, at its discretion, release such
information and reports to the public at any time and without notice to the MCO.
In accordance with state and federal laws regarding Member confidentiality, HHSC
will not release any Member- identifying information contained in such reports.

CHIP Perinatal Program data will be integrated into the CHIP Program financial
reports. Except for the Financial Statistical Report, no separate CHIP Perinatal
Program reports are required. For all other CHIP financial reports, where
appropriate, HHSC will designate specific attributes within the CHIP Program
financial reports that CHIP MCOs must complete to allow HHSC to extract
financial data particular to the CHIP Perinatal Program.

Any data submitted with respect to the required financial reports or filings
that is in PDF (or similar file format such as TIF) must be generated in a
text-searchable format.

Due dates, content, and formats for the following deliverables and reports may
be referenced herein or in Uniform Managed Care Manual Chapter 5.0 “Consolidated
Deliverables Matrix.”



(a)   Financial-Statistical Report (FSR) – The MCO must file four (4) quarterly
and two (2) annual Financial-Statistical Reports (FSR) for each complete State
Fiscal Year, in  

the format and timeframe specified by HHSC. HHSC will include FSR format and
directions in Uniform Managed Care Manual Chapter 5.3.1. The MCO must
incorporate financial and statistical data of delegated networks (e.g., IPAs,
ANHCs, Limited Provider Networks), if any, in its FSR Reports. The FSR is one
(1) of the primary financial reports used by HHSC to monitor Contract financial
results. It is a
modified (HHSC-defined) form of an income statement, with some other elements
added. Not all expenses incurred may be included on the FSR.

All amounts reported in the FSRs must be reported in accordance with Uniform
Managed Care Manual Chapter 6.1, “Cost Principles for Expenses.” Each FSR
must provide amounts by month, with a year-to-date total (based on the SFY, or
other Contract period as designated by HHSC). Each successive FSR will show the
most current amounts for each month in the SFY; thus, a given month’s amount may
change in future FSRs as more claims run-out is experienced for the month.
Quarterly FSRs are generally due 30 days after the end of each State Fiscal
Quarter. The MCO must transmit these reports electronically, in a locked MS
Excel file.

After the 4th Quarter FSR, the first annual FSR for a given SFY (the “90-day
FSR”) must reflect claims run-out and accruals through the 90th calendar day
after the end of the Contract Year. This report must be filed on or before the 1
20th calendar day after the end of the Contract Period. If the MCO has made a
pre-tax profit in excess
of the thresholds as established in the Contract with respect to the Experience
Rebate, then a payment for any amounts to be refunded to HHSC is due in
conjunction with filing the 90-day FSR. The second annual report for a given SFY
(the “334-day FSR”) must reflect data completed through the 334th calendar day
after the end of the Contract Period, and must be filed on or before the 365th
calendar day following the end of the Contract Period. The 334-day FSR is
routinely audited by HHSC and/or its independent auditors.

HHSC will post all or part of an FSR on the HHSC website.

As set forth above, CHIP MCOs are required to submit separate FSRs for the CHIP
Perinatal Program, in accordance with Uniform Managed Care Manual Chapters
5.3.1.7 and 5.3.1.8.



  (b)   Delivery Supplemental Payment (DSP) Report — The MCO must submit a
monthly DSP Report in accordance with Uniform Managed Care Manual Chapter 5.3.5.
The Report must include only unduplicated deliveries and only deliveries for
which the MCO has made a payment to either a Hospital or other provider.  



  (c)   Claims Lag Report — The MCO must submit a Claims Lag Report on a
quarterly basis, by the last day of the month following the reporting period.
The report must disclose the amount of incurred claims each month and the amount
paid each month, on a contract-to-date basis. The report must be submitted in
accordance with Uniform Managed Care Manual Chapter 5.6.2.



  (d)   Third Party Liability and Recovery (TPL/TPR) Report – The MCO must file
TPL/TPR Reports in accordance with Uniform Managed Care Manual Chapter 5.3.4.
MCOs must submit TPL/TPR reports quarterly, by MCO Program and Service Area.
TPL/TPR reports must include total dollars costs avoided, and total dollars
recovered from third party payers through the MCO’s coordination of benefits and
subrogation efforts during the Quarter.  



  (e)   Report of Legal and Other Proceedings and Related Events - The MCO must
comply with the Uniform Managed Care Manual Chapter 5.8, regarding the
disclosure of certain matters involving either the MCO, its Affiliates, and/or
its Material Subcontractors. Reports are due both on an as-occurs basis and
annually each August 31st . The as-occurs report is due no later than 30 days
after the event that triggered the notification requirement.  



  (f)   Audit Reports — The MCO must comply with the Uniform Managed Care Manual
Chapter 5.3.11 regarding notification and/or submission of certain internal and
external audit reports.  

(g) Affiliate Report – The MCO must submit an Affiliate Report on an as-occurs
basis and annually by August 31st of each year in accordance with the Uniform
Managed Care Manual. The “as-occurs” update is due within 30 days of the event
thattriggered the change. Note that “Affiliate” is a defined term (see
Attachment A, “Uniform Managed Care Contract Terms and Conditions”).

(h) MCO Disclosure Statement — The MCO must file:



  1.   an updated MCO Disclosure Statement by September 1st of each Contract
Year; and  



  2.   a “change notification” abbreviated version of the report, no later than
30 days after any of the following events:  



  a.   entering into, renewing, modifying, or terminating a relationship with an
affiliated party;  



  b.   after any change in control, ownership, or affiliations; or,



  c.   after any material change in, or need for addition to, the information
previously disclosed.  

The MCO Disclosure Statement will include, at a minimum, a listing of the MCO’s
control, ownership, and any affiliations, and information regarding Affiliate
transactions. This report will replace, and be in lieu of, the former
“Section 1318 Financial Disclosure Report” and the “Form CMS 1513,” and will
disclose the same information, plus other information as may be required by HHSC
and/or CMS
Program Integrity requirements. Minor quarterly adjustments in stock holdings
for publicly-traded corporations are excluded from the reporting requirements.
The reporting format is included in the Uniform Managed Care Manual.



(i)   TDI Filings – The MCO must provide HHSC with a copy of the following
information no later than 30 calendar days after the MCO’s submission to TDI:  



  1.   the “Health Annual Statement” and the “Annual Audited Financial Report”
including all schedules, attachments, exhibits, supplements, management
discussion, supplemental filings, etc., and any other annual financial filings
(including any filings that may take the place of the above-named annual
financial filings, and any financial filings that occur less frequently than on
a quarterly basis);  



  2.   the annual figures for controlled risk-based capital; and



  3.   the quarterly financial statements.

Additionally, if the MCO is a foreign carrier (i.e., domiciled in another
state), copies of any filings with the National Association of Insurance
Commissioners (NAIC), as well

as the financial statements filed with the state insurance department in its
state of domicile, must be submitted to HHSC no later than 30 calendar days
after submission to NAIC or the state of domicile.

Notwithstanding the 30 calendar day deadlines described above, the MCO must
notify HHSC if it cannot provide the most recent Annual Statements by March 31st
each year, and the Annual Audited Financial Report by June 30th each year. The
notice should include an expected submission date.



(j)   Registration Statement (also known as the “Form B”) – With the following
exceptions, MCOs must submit a complete state insurance department registration
statement, also known as Form B, and all annual and other amendments to this  

form, and any other related or similar information filed by the MCO with the
insurance regulatory authority of its domiciliary jurisdiction. The exceptions
to this requirement are those MCOs that are either (i) part of a County Hospital
District or other
governmental entity, or (ii) a stand-alone entity with no parent or other
Affiliates. If the MCO is excepted from the TDI Form B filing requirement, the
MCO must demonstrate this and explain the nature of the exemption.

The Form B is filed in three (3) forms: (i) the initial registration; (ii) the
annual amendment; and (iii) the every-five-years complete restatement of
registration. For purposes herein, the MCO must submit:



  1.   the complete registration restatement that was due to TDI by
approximately May 2010;  



  2.   each annual registration amendment form (which is due to TDI within 120
days of the end of the MCO’s parent’s fiscal year), commencing with the most
recent one that the MCO has filed after May 2010;



  3.   future complete five-year registration re-statements (the first of which
will be due to TDI by approximately May 2015); and  



  4.   any other registration statement amendments or re-statements that may be
submitted to TDI, per TDI regulations.  

If the MCO was not yet subject to TDI requirements with respect to the May 2010
registration re-statement, it must submit its initial registration

If the MCO anticipates that the registration statement annual amendment form
will be

filed at some other date than approximately 120 days after the end of the
parent’s fiscal year, then the MCO must notify HHSC of the anticipated filing
date.

All registration statement submission items herein are due to HHSC by the later
of: (i) 30 calendar days after the MCO’s submission of the item to TDI, or
(ii) the date identified in this section.



(k)   TDI Examination Report — The MCO must furnish HHSC with a full and
complete copy of any examination report issued by TDI, including the financial,
market conduct, target exam, quality of care components, and corrective action
plans and responses. The MCO must submit this information to HHSC no later than
30 calendar days after the MCO receives the final version of the examination
report from TDI.  

The MCO must furnish HHSC with a copy of any similar examination report issued
by a state insurance department in any other states where the MCO operates a

Medicaid, CHIP, or other managed care product. These reports are also due no
later

than 30 calendar days after the MCO receives the final version of the
examination report.

Each September 1st, the MCO must notify HHSC of the anticipated date of the next
issuance of a state department of insurance financial examination report, unless
the last submitted financial examination report is less than two (2) years old.
This annual
notification should include a list of any other states in which the MCO is
potentially subject to such examination reports, or a statement that there are
no other states.



  (l)   Employee Bonus and/or Incentive Payment Plan – If a MCO intends to
include Employee Bonus or Incentive Payments as allowable administrative
expenses, the MCO must furnish a written Employee Bonus and/or Incentive
Payments Plan to HHSC. The written plan must include a description of the MCO’s
criteria for establishing bonus and/or incentive payments, the methodology to
calculate bonus and/or incentive payments, and the timing of bonus and/or
incentive payments. The Bonus and/or Incentive Payment Plan and description must
be submitted during the Transition Phase, no later than 30 days after the
Effective Date of the Contract. If the MCO substantively revises the Employee
Bonus and/or Incentive Payment Plan, the MCO must submit the revised plan to
HHSC at least 30 days in advance of its effective date.  

HHSC reserves the right to disallow all or part of a plan that it deems
inappropriate. Any such payments are subject to audit, and must comply with
Uniform Managed Care Manual Chapter 6.1, “Cost Principles for Expenses.”



  (m)   Filings with other entities, and other existing financial reports – The
MCO must submit an electronic copy of the following reports or filings
pertaining to the MCO, or its parent, or its parent’s parent:  



  1.   SEC Form 10-K. For publicly-traded (stock-exchange-listed) for-profit
corporations, submit the most-recent annual SEC Form 10K filing.  



  2.   IRS Form 990. For nonprofit entities, submit the most recent annual IRS
Form 990 filing, complete with any and all attachments or schedules. If a
nonprofit entity is exempt from the IRS 990 filing requirement, demonstrate this
and explain the nature of the exemption.  



  3.   If the MCO is a nonprofit entity that is a component or subsidiary of a
County Hospital District, or otherwise an entity of a government, then submit
the annual financial statements as prepared under the relevant rules or statutes
governing annual financial reporting and disclosure for the MCO and/or its
parent, including all attachments, schedules, and supplements.  



  4.   Annual Report. The MCO must submit this report if it is different than or
supplementary to the audited financial statements or Form 10-K required herein,
and if it is distributed to either shareholders, customers, employees, owner(s),
parent, bank or creditor(s), donors, the community, or to any regulatory body or
constituents, or is otherwise externally distributed or posted.  



  5.   Bond or debt rating analysis. If the MCO or its ultimate parent has been
the subject of any bond rating analysis, ratings affirmation, write-up, or
related report, such as by AM Best, Fitch Ratings, Moody’s, Standard & Poor,
etc., submit the most recent complete detailed report from each rating entity
that has produced such a report.  

All of the above such reports or filings are due to HHSC no later than 30
calendar days after such report is filed or otherwise initially distributed.
Each report should include all exhibits, attachments, notes, supplemental data,
management letters, auditor letters, etc., and any updates, revisions,
clarifications, or supplemental filings.
If the reporting entity has a regular required due date for any of the above
reports, and receives an extension on the filing deadline, then the MCO should
notify HHSC of any such extension and the estimated revised filing date.

8.1.18 Management Information System Requirements

The MCO must maintain a Management Information System (MIS) that supports all
functions of the MCO’s processes and procedures for the flow and use of MCO
data. If the MCO subcontracts a MIS function, the Subcontractor’s MIS must
comply with the requirements of this section.

The MCO must have hardware, software, and a network and communications system
with the capability and capacity to handle and operate all MIS subsystems for
the following operational and administrative areas:

1. Enrollment/Eligibility Subsystem;
2. Provider Subsystem;
3. Encounter/Claims Processing Subsystem;
4. Financial Subsystem;
5. Utilization/Quality Improvement Subsystem;
6. Reporting Subsystem;
7. Interface Subsystem; and
8. TPL/TPR Subsystem, as applicable to each MCO Program.

The MIS must enable the MCO to meet the Contract requirements, including all
applicable state and federal laws, rules, and regulations. The MIS must have the
capacity and capability to capture and utilize various data elements required
for MCO administration.

The MCO must have a system that can be adapted to changes in Business
Practices/Policies within the timeframes negotiated by the Parties. The MCO is
expected to cover the cost of such systems modifications over the life of the
Contract.

The MCO is required to participate in the HHSC Systems Work Group.

The MCO must provide HHSC written notice of major systems changes and
implementations no later than 180 days prior to the planned change or
implementation, including any changes relating to Material Subcontractors, in
accordance with the requirements of this Contract and Attachment A, “Uniform
Managed Care Contract Terms and Conditions.” HHSC retains the right to modify or
waive the notification requirement contingent upon the nature of the request
from the MCO.

The MCO must provide HHSC any updates to the MCO’s organizational chart relating
to MIS and the description of MIS responsibilities at least 30 days prior to the
effective date of the change. The MCO must provide HHSC official points of
contact for MIS issues on an ongoing basis.

HHSC, or its agent, may conduct a Systems Readiness Review to validate the MCO’s
ability to meet the MIS requirements as described in Section 7, “Transition
Phase Requirements.” The System Readiness Review may include a desk review
and/or an onsite review and must be conducted for the following events:



  1.   a new plan is brought into the MCO Program;



  2.   an existing plan begins business in a new Service Area or a Service Area
expansion;  



  3.   an existing plan changes location;



  4.   an existing plan changes its processing system, including changes in
Material Subcontractors performing MIS or claims processing functions; and  



  5.   an existing plan in one (1) or two (2) HHSC MCO Programs is initiating a
Contract to participate in any additional MCO Programs.  

If HHSC determines that it is necessary to conduct an onsite review, the MCO is
responsible for all reasonable travel costs associated with such onsite reviews.
For purposes of this section, “reasonable travel costs” include airfare,
lodging, meals, car rental and fuel, taxi, mileage, parking, and other
incidental travel expenses incurred by HHSC or its authorized agent in
connection with the onsite reviews. This provision does
not limit HHSC’s ability to collect other costs as damages in accordance with
Attachment A, Section 12.02(e), “Damages.”

If for any reason an MCO does not fully meet the MIS requirements, then the MCO
must, upon request by HHSC, either correct such deficiency or submit to HHSC a
Corrective Action Plan and Risk Mitigation Plan to address such deficiency.
Immediately upon identifying a deficiency, HHSC may impose contractual remedies
according to the severity of the deficiency. Refer to Attachment A, “Uniform
Managed Care Contract Terms and Conditions,” Article 12 and Attachment B-3,
“Deliverables/Liquidated Damages Matrix,” for additional information regarding
remedies and damages. Refer to
Section 7, “Transition Phase Requirements,” and Section 8.1.1.2, “Additional
Readiness Reviews and Monitoring Efforts,” for additional information regarding
MCO Readiness Reviews. Refer to Attachment A, “Uniform Managed Care Contract
Terms and Conditions,” Section 4.08(c) for information regarding Readiness
Reviews of the MCO’s Material Subcontractors.



  8.1.18.1   Encounter Data

The MCO must provide complete Encounter Data for all Covered Services, including
Value-added Services. Encounter Data must follow the format and data elements as
described in the HIPAA-compliant 837 Companion Guides and Encounter Submission
Guidelines. HHSC will specify the method of transmission, the submission
schedule, and any other requirements in Uniform Managed Care Manual Chapter 5.0,
“Consolidated Deliverables Matrix.” The MCO must submit Encounter Data
transmissions at least monthly, and include all Encounter Data and Encounter
Data adjustments processed by the MCO. In addition, Pharmacy Encounter Data must
be submitted no later than 25 calendar days after the date of adjudication and
include all Encounter Data and Encounter Data adjustments processed by the MCO.
Encounter Data quality validation must incorporate assessment standards
developed jointly by the MCO and HHSC. The MCO must submit complete and accurate
Encounter Data not later than the 30th calendar day after the last day of the
month in which the claim was adjudicated. The MCO must make original records
available for inspection by HHSC for validation purposes. Encounter Data that
does not meet quality standards must be corrected and returned within a time
period specified by HHSC.

For reporting claims processed by the MCO and submitted on Encounter 837 and
NCPDP format, the MCO must use the procedure codes, diagnosis codes, provider
identifiers, and other codes as directed by HHSC. Any exceptions will be
considered on a code-by-code basis after HHSC receives written notice from the
MCO requesting an exception.

8.1.18.2 MCO Deliverables related to MIS Requirements

At the beginning of each State Fiscal Year, the MCO must submit the following
documents and corresponding checklists for HHSC’s review and approval:

1. Disaster Recovery Plan;*
2. Business Continuity Plan;* and
3. Security Plan.

• The Business Continuity Plan and the Disaster Recovery Plan may be combined
into one document.

Additionally, at the beginning of each State Fiscal Year, if the MCO modifies
the following documents, it must submit the revised documents and corresponding
checklists for HHSC’s review and approval:

1. Joint Interface Plan;
2. Risk Management Plan; and
3. Systems Quality Assurance Plan.

The MCO must submit plans and checklists in accordance with the Uniform Managed
Care Manual Chapter 5.2, “Information Concerning MIS Deliverables;” Chapter 7,
“Management Information Systems;” and Chapter 5.0, “Consolidated Deliverables
Matrix.” Additionally, if a Systems Readiness Review is triggered by one of the
events described in Section 8.1.18, the MCO must submit all of the deliverables
identified in this Section 8.1.18.2 in accordance with an HHSC-approved
timeline.

The MCO must follow all applicable Joint Interface Plans (JIPs) and all required
file submissions for HHSC’s Administrative Services Contractor, External Quality
Review Organization (EQRO), and HHSC Medicaid Claims Administrator. The JIPs can
be accessed through Uniform Managed Care Manual Chapter 7.1, “Joint Interface
Plans (JIP).”

8.1.18.3 System-wide Functions

The MCO’s MIS system must include key business processing functions and/or
features, which must apply across all subsystems as follows:



  1.   process electronic data transmission or media to add, delete or modify
membership records with accurate begin and end dates;  



  2.   track Covered Services received by Members through the system, and
accurately and fully maintain those Covered Services as HIPAA-compliant
Encounter transactions;  



  3.   transmit or transfer Encounter Data transactions on electronic media in
the HIPAA format to the contractor designated by HHSC to receive the Encounter
Data;  



  4.   maintain a history of changes and adjustments and audit trails for
current and retroactive data;  



  5.   maintain procedures and processes for accumulating, archiving, and
restoring data in the event of a system or subsystem failure;  



  6.   employ industry standard medical billing taxonomies (procedure codes,
diagnosis codes, NDC codes) to describe services delivered and Encounter
transactions produced;



  7.   accommodate the coordination of benefits;



  8.   produce standard Explanation of Benefits (EOBs) for providers;



  9.   Pay financial transactions to Network Providers and Out-of-Network
providers in compliance with federal and state laws, rules and regulations;  



  10.   ensure that all financial transactions are auditable according to GAAP
guidelines;



  11.   ensure that Financial Statistical Reports (FSRs) comply with Uniform
Managed Care Manual Chapter 6.1, “Cost Principles for Expenses,” with respect to
segregating costs that are allowable for inclusion in HHSC-designed financial
reports;  



  12.   relate and extract data elements to produce report formats (provided
within the Uniform Managed Care Manual) or otherwise required by HHSC;  



  13.   ensure that written process and procedures manuals document and describe
all manual and automated system procedures and processes for the MIS; and  



  14.   maintain and cross-reference all Member-related information with the
most current Medicaid, or CHIP Program Provider number.  

8.1.18.4 Health Insurance Portability and Accountability Act (HIPAA) Compliance

The MCO’s MIS system must comply with applicable certificate of coverage and
data specification and reporting requirements promulgated pursuant to the Health
Insurance Portability and Accountability Act (HIPAA) of 1996, P.L. 104-191
(August 21, 1996), as amended or modified. The MCO must comply with HIPAA
Electronic Data Interchange (EDI) requirements, including the HIPAA-compliant
format version. MCO’s enrollment files must be in the 834 HIPAA-compliant
format. Eligibility inquiries must be in the 270/271 HIPAA-compliant format,
with the exception of pharmacy services. Pharmacies may submit eligibility
inquiries in the NCPDP E1 HIPAA-compliant format. Claim transactions for
pharmacy services must be in the NCPDP B1/B2 HIPAA-compliant formats; all others
must be in the 837/835 HIPAA-compliant format.

The MCO must also be 5010 compliant by January 2012. The following website
includes the final rules for 5010 Compliancy and ICD-10 Compliancy:

www.cms.hhs.gov/TransactionCodeSetsStands/02TransactionsandCodeSetsRegulations.asp
        .

The MCO must provide its Members with a privacy notice as required by HIPAA. The
MCO must provide HHSC with a copy of its privacy notice during Readiness Review
and any changes to the notice prior to distribution.

8.1.18.5 Claims Processing Requirements

The MCO must process and adjudicate all provider claims for Medically Necessary
health care Covered Services that are filed within the timeframes specified in
Uniform Managed Care Manual Chapter 2.0, “Claims Manual,” and pharmacy claims in
that are filed in accordance with the timeframes specified in Uniform Managed
Care Manual Chapter 2.2, “Pharmacy Claims Manual.” The MCO is subject to
contractual remedies, including liquidated damages and interest, if the MCO does
not process and adjudicate claims in accordance with the procedures and the
timeframes listed in Uniform Managed Care Manual Chapters 2.0 and 2.2.

The MCO must administer an effective, accurate, and efficient claims payment
process in compliance with federal laws and regulations, applicable state laws
and rules, and the Contract, including Uniform Managed Care Manual Chapters 2.0
and 2.2. In addition, a Medicaid MCO must be able to accept and process provider
claims in compliance with the Texas Medicaid Provider Procedures Manual and
Texas Medicaid Bulletins.

The MCO must maintain an automated claims processing system that registers the
date a claim is received by the MCO the detail of each claim transaction (or
action) at the time the transaction occurs, and has the capability to report
each claim transaction by date and type to include interest payments. The claims
system must maintain information at the claim and line detail level. The claims
system must maintain adequate audit trails and report accurate claims
performance measures to HHSC.
The MCO’s claims system must maintain online and archived files. The MCO must
keep online automated claims payment history for the most current 18 months. The
MCO must retain other financial information and records, including all original
claims forms, for the time period established in Attachment A, “Uniform Managed
Care Contract Terms and Conditions,” Section 9.01, “Record Retention and Audit.”
All claims data must be easily sorted and produced in formats as requested by
HHSC.

The MCO must offer its Providers/Subcontractors the option of submitting and
receiving claims information through electronic data interchange (EDI) that
allows for automated processing and adjudication of claims. EDI processing must
be offered as an alternative to the filing of paper claims. Electronic claims
must use HIPAA-compliant electronic formats.

HHSC reserves the right to require the MCO to receive initial electronic claims
through an HHSC-contracted vendor at a future date. This function will allow
Providers to send claims to one location, which will then identify where the
claim should be submitted. The MCO will be expected to have an interface that
allows receipt of these electronic submissions. If HHSC implements this
requirement, then the MCO must maintain a mechanism to receive claims in
addition to the HHSC claims portal. Providers must be able to send claims
directly to the MCO or its Subcontractor.

The MCO must provide a web portal that supports Batch Processing for Network
Providers. Batch Processing is a billing technique that uses a single program
loading to process many individual jobs, tasks, or requests for service.
Specifically in managed care, batch billing is a technique that allows providers
to send billing information all at once in a “batch” rather than in separate
individual transactions.

The MCO must make an electronic funds transfer (EFT) payment process (for direct
deposit) available to Network Providers.

The MCO may deny a claim submitted by a provider for failure to file in a timely
manner as provided for in Uniform Managed Care Manual Chapters 2.0 and 2.2. The
must not pay any claim submitted by a provider based on an order or referral
that excludes the National Provider Identifier (NPI) for the ordering or
referring provider. The MCO must not pay any claim submitted by a provider
excluded or suspended from the Medicare, Medicaid, or CHIP programs for Fraud,
Abuse, or Waste. The MCO must not pay any claim submitted by a Provider that is
on payment hold under the authority of HHSC or its authorized agent(s), or who
has pending accounts receivable with HHSC.

The MCO’s provider agreement must specify that program violations arising out of
performance of the contract are subject to administrative enforcement by the
Health and Human Services Commission Office of Inspector General (OIG) as
specified in 1 Tex. Admin. Code, Chapter 371, Subchapter G.

The MCO is subject to the requirements related to coordination of benefits for
secondary payors in the Texas Insurance Code Section 843.349(e-f).
The MCO must notify HHSC of major claim system changes in writing no later than
180 days prior to implementation. The MCO must provide an implementation plan
and schedule of proposed changes. HHSC reserves the right to require a desk or
onsite Readiness Review of the changes.

The MCO must make available to Providers claims coding and processing guidelines
for the applicable provider type. Providers must receive 90 days notice prior to
the MCO’s implementation of changes to claims guidelines.

8.1 .18.6 National Correct Coding Initiative

MCOs must comply with the requirements of Section 6507 of the Patient Protection
and Affordable Care Act of 2010 (P.L. 111-148), regarding “Mandatory State Use
of National Correct Coding Initiatives,” including all applicable rules,
regulations, and methodologies implemented as a result of this initiative.

8.1.19 Fraud and Abuse

A MCO is subject to all state and federal laws and regulations relating to
Fraud, Abuse, and Waste in health care and the Medicaid and CHIP programs. The
MCO must cooperate and assist HHSC and any state or federal agency charged with
the duty of identifying, investigating, sanctioning or prosecuting suspected
Fraud, Abuse or Waste. In order to facilitate cooperation with the Office of
Inspector General (OIG) at HHSC, the MCO must have staff available for Special
Investigative Unit (SIU) representation located in the state. The MCO must allow
access to premises and provide originals and/or copies of all records and
information requested free of charge to the Inspector General for the Texas
Health and Human Services System, HHSC or its authorized agent(s), the Centers
for Medicare and Medicaid Services (CMS), the U.S. Department of Health and
Human Services (DHHS), Federal Bureau of Investigation, the Office of the
Attorney General, TDI, or other units of state government.

Each MCO must designate one primary and one secondary contact person for all
HHSC OIG records requests. HHSC OIG records requests will be sent to the
designated MCO contact person(s) in writing via email, fax or regular mail, and
will provide the specifics of the information being requested (see below). The
MCO will respond to the appropriate
HHSC OIG staff member within the timeframe designated in the request. If the MCO
is unable to provide all of the requested information with in the designated
timeframe, an extension may be granted and must be request in writing (email) by
the MCO no less than two (2) Business Days prior to the due date. When a request
for data is provided to the MCO, the MCO’s response must include data for all
data fields, as available. If any data field is left blank, an explanation must
accompany the response. The data must be provided in the order and format
requested. The MCO must not include any additional data fields in its response.
All requested information must be accompanied by a notarized Business Records
Affidavit unless indicated otherwise in HHSC OIG’s record request.
The most common requests will include:

> 1099 data and other financial information – five (5) Business Days.
> Claims data for sampling – 15 Business Days.
> Urgent claims data requests – 10 Business Days (with OIG manager’s approval).
> Provider education information – 10 Business Days.
> Files associated with an HMO conducted investigation – 15 Business Day. >
Other time-sensitive requests – as needed.

The MCO must submit a written Fraud and Abuse compliance plan to the HHSC OIG
for approval each year. The plan must be submitted 90 days prior to the start of
the State Fiscal Year. (See Section 7, “Transition Phase Requirements.” for
requirements regarding timeframes for submitting the original plan.) If an MCO
has not made any changes to its plan from the previous year, it may notify the
HHSC OIG that: (1) no changes have been made to the previously-approved plan,
(2) the plan will remain in place for the upcoming State Fiscal Year. The
notification must be signed and certified by an officer or director of the MCO
that is responsible for carrying out the Fraud and Abuse compliance plan. Upon
receipt of a written request from the HHSC OIG, the MCO must submit the complete
Fraud and Abuse compliance plan.

The MCO is subject to and must meet all requirements in Section 531.1 13 of the
Texas Government Code, Section 533.012 of the Texas Government Code, Title 1
Texas Administrative Code (TAC), Part 15, Chapter 353, Subchapter F, Rule 353.50
1-353.505, and Title 1 Texas Administrative Code (TAC), Part 15, Chapter 370,
Subchapter F, Rule 370.501-370.505 as well as all laws specified in Attachment
A, Section 7.02. Failure to comply with any requirement of 8.1.19 and
8.1.20.2(c) and (d) subjects the MCO to enforcement pursuant to 1 TEX. ADMIN.
CODE Chapter 371 Subchapter G in addition to any other legal remedy.

Additional Requirements for STAR and STAR+PLUS MCOs:

In accordance with Section 1902(a)(68) of the Social Security Act, STAR and
STAR+PLUS MCOs and their Subcontractors that receive or make annual Medicaid
payments of at least $5 million must:



  1.   Establish written policies for all employees, managers, officers,
contractors, Subcontractors, and agents of the MCO or Subcontractor. The
policies must provide detailed information about the False Claims Act,
administrative remedies for false claims and statements, any state laws about
civil or criminal penalties for false claims, and whistleblower protections
under such laws, as described in Section 1 902(a)(68)(A).  



  2.   Include as part of such written policies detailed provisions regarding
the MCO’s or Subcontractor’s policies and procedures for detecting and
preventing Fraud, Waste, and Abuse.  



  3.   Include in any employee handbook a specific discussion of the laws
described in Section 1902(a)(68)(A), the rights of employees to be protected as
 

whistleblowers, and the MCO’s or Subcontractor’s policies and procedures for
detecting and preventing Fraud, Waste, and Abuse.

8.1.20 General Reporting Requirements

The MCO must provide and must require its Subcontractors to provide:



  1.   all information required under the Contract, including but not limited
to, the reporting requirements or other information related to the performance
of its responsibilities hereunder as reasonably requested by the HHSC; and  



  2.   any information in its possession sufficient to permit HHSC to comply
with the Federal Balanced Budget Act of 1997 or other federal or state laws,
rules, and regulations. All information must be provided in accordance with the
timelines, definitions, formats and instructions as specified by HHSC. Where
practicable, HHSC may consult with MCOs to establish timeframes and formats
reasonably acceptable to both parties.  

Any deliverable or report in Section 8.1.20 without a specified due date is due
quarterly on the last day of the month following the end of the reporting
period. Where the due date states 30 days, the MCO is to provide the deliverable
by the last day of the month following the end of the reporting period. Where
the due date states 45 days, the MCO is to provide the deliverable by the 15th
day of the second month following the end of the reporting period. (See Uniform
Managed Care Manual Chapter 5.0, “Consolidated Deliverables Matrix.”)

8.1.20.1 Health Plan Employer Data Information System (HEDIS) and Other
Statistical Performance Measures

The MCO must provide to HHSC or its designee all information necessary to
analyze the MCO’s provision of quality care to Members using measures to be
determined by HHSC in consultation with the MCO. Such measures must be
consistent with HEDIS or other externally based measures or measurement sets,
and involve collection of information beyond that present in Encounter Data. The
Performance Indicator Dashboards, found in Uniform Managed Care Manual
Chapter 10.1 provides additional information on the role of the MCO and the EQRO
in the collection and calculation of HEDIS, Consumer Assessment of Health Plan
Survey (CAHPS), and other performance measures.

8.1.20.2 Reports

The MCO must provide the following reports, in addition to the Financial Reports
described in Section 8.1.17 and the reporting requirements listed elsewhere in
the Contract. Uniform Managed Care Manual Chapter 5.0, “Consolidated
Deliverables Matrix,” includes a list of all required reports, and a description
of the format, content, file layout and submission deadlines for each report.
For the following reports, MCO must integrate CHIP Perinatal Program data into
CHIP Program reports. With the exception of FSR reporting, separate CHIP
Perinatal Program reports generally are not required. Where appropriate, HHSC
will designate specific attributes within the CHIP Program reports that the CHIP
MCOs must complete to allow HHSC to extract data particular to the CHIP
Perinatal population.



  (a)   Claims Summary Report – The MCO must submit quarterly Claims Summary
Reports by MCO Program, Service Area and claim type by the 30th day following
the end of the reporting period unless otherwise specified. Claim Types include
facility and/or professional services for Acute Care, Behavioral Health, Vision,
Pharmacy, and Long Term Services and Supports. Within each claim type, claims
data must be reported separately by applicable claim form. The format for the
Claims Summary Report is contained in Uniform Managed Care Manual Chapter 5.6.1.
 



  (b)   QAPI Program Annual Summary Report – The MCO must submit a QAPI Program
Annual Summary in a format and timeframe as specified in Uniform Managed Care
Manual Chapter 5.7, “Quality Reports.”  



  (c)   Fraudulent Practices Report – Utilizing the HHSC-Office of Inspector
General (OIG) fraud referral form, the MCO’s assigned officer or director must
report and refer all possible acts of Waste, Abuse, or Fraud to the HHSC-OIG
within 30 Business Days of receiving the reports of possible acts of Waste,
Abuse, or Fraud from the MCO’s Special Investigative Unit (SIU). The report and
referral must include: an investigative report identifying the allegation,
statutes/regulations violated or considered, and the results of the
investigation; copies of program rules and regulations violated for the time
period in question; copies of any HMO contractual provisions, policies,
published HMO program bulletins, policy notification letters, or provider policy
or procedure manuals that apply to the alleged conduct for the time period in
question; the estimated overpayment identified; a summary of the interviews
conducted; the Encounter Data submitted by the provider for the time in
question; and all supporting documentation obtained as the result of the
investigation. This requirement applies to all reports of possible acts of
Waste, Abuse, and Fraud.  

Additional reports required by the Office of the Inspector General relating to
Waste, Abuse, or Fraud are listed in Uniform Managed Care Manual Chapter 5.5,
“Fraud Deliverable/Report Formats.”



  (d)   Provider Termination Report: (CHIP, STAR, and STAR+PLUS) – MCO must
submit a quarterly report that identifies any Providers who cease to participate
in MCO’s Provider Network, either voluntarily or involuntarily. The report must
be submitted in the format specified by HHSC, no later than 30 days after the
end of the reporting period.  



  (e)   PCP Network & Capacity Report: (CHIP only) – For the CHIP Program, MCO
must submit a quarterly report listing all unduplicated PCPs in the MCO’s
Provider Network. For the CHIP Perinatal Program, the Perinate Newborn Members
are assigned PCPs that are part of the CHIP PCP Network. Perinate Members are
not assigned PCPs. The report must be submitted in the format specified by HHSC
no later than 30 days after the end of the reporting quarter.  



  (f)   Summary Report of Member Complaints and Appeals – The MCO must submit
quarterly Member Complaints and Appeals reports. The MCO must include in its
reports Complaints and Appeals submitted to its subcontracted risk groups (e.g.,
IPAs) and any other Subcontractor that provides Member services. The MCO must
submit the Complaint and Appeals reports electronically on or before 45 days
following the end of the State Fiscal Quarter, using the format specified in
Uniform Managed Care Manual Chapter 5.4.2, “Complaints and Appeals Report.”  

HHSC may direct the CHIP MCOs to provide segregated Member Complaints and
Appeals reports for the CHIP Perinatal Program on an as-needed basis.



  (g)   Summary Report of Provider Complaints – The MCO must submit Provider
complaints reports on a quarterly basis. The MCO must include in its reports
complaints submitted by providers to its subcontracted risk groups (e.g., IPAs)
and any other Subcontractor that provides provider services. The complaint
reports must be submitted electronically on or before 45 days following the end
of the State Fiscal Quarter, using the format specified by HHSC in the Uniform
Managed Care Manual Chapter 5.4.2, “Complaints and Appeals Report.”  

HHSC may direct the CHIP MCOs to provide segregated Provider Complaints and
Appeals reports for the CHIP Perinatal Program on an as-needed basis.



  (h)   Hotline Reports – The MCO must submit quarterly status reports of the
Member Hotline, the Behavioral Health Services Hotline, and the Provider Hotline
performance compared to the performance standards set out in Sections 8.1.4.7,
8.1.5.6, and 8.1.15.3, using the format specified by HHSC in Uniform Managed
Care Manual Chapter 5.4.3, “Hotline Reports.”  

If the MCO is not meeting a hotline performance standard, HHSC may require the
MCO to submit monthly hotline performance reports and implement corrective
actions until the hotline performance standards are met. If a MCO has a single

hotline serving multiple Service Areas, multiple MCO Programs, or multiple
hotline functions, (i.e. Member, Provider, Behavioral Health Services hotlines),
HHSC may request on an annual basis that the MCO submit certain hotline response
information by MCO Program, Service Area, and hotline function, as applicable to
the MCO. HHSC may also request additional hotline information if a MCO is not
meeting a hotline performance standard.



  (i)   Historically Underutilized Business (HUB) Reports – Upon contract award,
the MCO must attend a post award meeting, which will be scheduled by the HHSC
HUB Program Office, to discuss the development and submission of a HUB
Subcontracting Plan (HSP) Progress Assessment Report (PAR) for the inclusion of
HUBs. The MCO must maintain its original HSP and submit monthly PAR reports
documenting the MCO’s good faith effort to comply with the originally submitted
HSP. The report must be in the format included in Uniform Managed Care Manual
Chapter 5.4.4.4 for the HUB monthly reports. The MCO must comply with the HUB
Program’s HSP and PAR requirements for all Subcontractors.  



  (j)   Medicaid Managed Care Texas Health Steps Medical Checkups Reports –
Medicaid MCOs must submit reports identifying the number of New Members and
Existing Members receiving Texas Health Steps medical checkups, or refusing to
obtain the medical checkups. Medicaid MCOs must also document and report those
Members refusing to obtain the medical checkups. The documentation must include
the reason the Member refused the checkup or the reason the checkup was not
received.  

The definitions, timeframe, format, and details of the reports are contained and
described in Uniform Managed Care Manual Chapters 12.4, 12.5, 12.6, and 12.13.



  (k)   Children of Migrant Farm Workers Annual Plan – Medicaid MCOs must submit
an annual plan in the timeframe and format described in Uniform Managed Care
Manual Chapters 12.1 and 12.2 that describes how the MCO will identify and
provide accelerated services to Children of Migrant Farm Workers (FWC).  



  (l)   Children of Migrant Farm Workers Annual Report (FWC Annual Report) –
Medicaid MCOs must submit an annual report, in the timeframe and format
described in Uniform Managed Care Manual Chapters 12.1 and 12.3 about the
identification of and delivery of services to Children of Migrant Farm Workers
(FWC).  



  (m)   Frew Quarterly Monitoring Report — each calendar year quarter, HHSC
prepares a report for the court that addresses the status of the Consent Decree
paragraphs of the Frew vs. Suehs lawsuit. Medicaid MCOs must prepare responses
to questions posed by HHSC on the Frew Quarterly Monitoring Report template. The
timeframe, format, and details of the report are set forth in Uniform Managed
Care Manual Chapter 12.



  (n)   Frew Health Care Provider Training Report – Per the Frew vs. Suehs
“Corrective Action Order: Health Care Provider Training,” HHSC must compile a
summary of the training health care providers receive throughout the year for
the October Quarterly Monitoring Report for the court. Medicaid MCOs must report
to HHSC health care provider training conducted throughout the year to be
included in this report. The training report must include, at a minimum, the
number and percent of Medicaid providers that received the training and a
description of feedback on the subject matter and methodology of the training.
The timeframe, format, and details of the report are contained and described in
Uniform Managed Care Manual Chapter 12.  



  (o)   Frew Provider Recognition Report – Per the Frew vs. Suehs “Corrective
Action Order: Health Care Provider Training,” HHSC must recognize Medicaid
enrolled healthcare providers who complete Frew and/or Texas Health Steps
training. Medicaid MCOs must collect and track provider training recognition
information for all Frew and/or Texas Health Steps trainings conducted and
report the names of those Medicaid enrolled healthcare providers who consent to
being recognized to HHSC quarterly. The timeframe, format, and details of the
report are contained and described in Uniform Managed Care Manual Chapter 12.

(p) Medicaid Disproportionate Share Hospital (DSH) Reports – Medicaid MCOs must
file preliminary and final Medicaid DSH Reports so that HHSC can identify and
reimburse Hospitals that qualify for Medicaid DSH funds. The preliminary and
final DSH Reports must include the data elements and be submitted in the form
and format specified by HHSC in Uniform Managed Care Manual Chapter 5.3.9,
“Disproportionate Share Hospital Report.” The preliminary DSH Reports are due on
or before March 1 of the year following the federal fiscal reporting year. The
finalDSH Reports are due no later than April 1 of the year following the federal
fiscal reporting year.



  (q)   Out-of-Network Utilization Reports – The MCO must file quarterly Out-of
Network Utilization Reports in accordance with Uniform Managed Care Manual
Chapter 5.3.8, “Out Of Network (OON) Utilization Report.” Quarterly reports are
due 30 days after the end of each quarter.  



  (r)   Drug Utilization Review (DUR) Reports – MCOs must submit the DUR reports
in accordance with the requirements of HHSC’s Uniform Managed Care Manual.  

8.1.21 Pharmacy Services

The MCO must provide pharmacy-dispensed prescriptions as a Covered Service.

The MCO must allow Members access to prescribed drugs though formularies and a
preferred drug list (PDL) developed by HHSC. HHSC will maintain separate
Medicaid and CHIP formularies, and a Medicaid PDL. The MCO must administer the
PDL in a way that allows access to all non-preferred drugs that are on the
formulary through a structured prior authorization process.

The following information must be submitted to HHSC for review and approval
during Readiness Review, then after the Operational Start Date prior to any
changes: pharmacy clinical guidelines; and prior authorization policies and
procedures. In determining whether to approve these materials, HHSC will review
factors such as the clinical efficacy and Members’ needs.

The MCO may include mail-order pharmacies in their Networks, but must not
require Members to use them. Members who opt to use this service may not be
charged fees, including postage and handling fees.

HHSC will provide the MCO daily formulary and PDL files. The MCO must update its
formulary and PDL files, or ensure that its Pharmacy Benefits Manager (PBM) has
updated its formulary and PDL files, at least weekly. At HHSC’s direction, the
MCO or PBM must be able perform off-cycle formulary and PDL file updates. Such
updates must be completed within one (1) Business Day.

The MCO must ensure that prescribers have the ability to utilize real time
e-prescribing, which at a minimum will allow for: eligibility confirmation, PDL
benefit confirmation, identification of “alternative” (i.e., preferred) drugs
that can be used in place of non- preferred drugs, medication history, and
prescription routing.

The MCO must allow pharmacies to fill prescriptions for covered drugs ordered by
any licensed provider regardless of Network participation.

The MCO will encourage Network pharmacies to also become Medicaid-enrolled
durable medical equipment (DME) providers.

The MCO must educate Network Providers about how to access the Medicaid and CHIP
formularies and the Medicaid PDL on HHSC’s website, and how to use HHSC’s free
subscription service for accessing such information through the internet or
hand-held devices.

The MCO is responsible for negotiating reasonable pharmacy provider
reimbursement rates, including individual MCO maximum allowable cost
(MAC) rates. The MCO must ensure that, as an aggregate, rates comply with 42
C.F.R. Part 50, Subpart E, regarding upper payment limits.

The MCO must comply with the requirements of Sections 8.2.1 (Medicaid) and 8.4.3
(CHIP) regarding payment of out-of-network pharmacy claims.

8.1.21.1 Prior Authorization for Prescription Drugs

The MCO must adopt prior authorization policies and procedures that comply with
state and federal laws, including 42 U.S.C. §1369r-8 and Texas Government Code
§531.073 and §533.005.

The MCO must adhere to HHSC’s PDL for Medicaid. Preferred drugs must adjudicate
as payable without prior authorization, unless they are subject to Clinical
Edits. HHSC approval is required for all Clinical Edit policies and any
revisions thereto.

HHSC’s Medicaid and CHIP prior authorization policies, and the Medicaid PDL, are
available on HHSC’s website at http://www.txvendordrug.com/index.shtml. HHSC
will provide the MCO written notice of changes to website information, and will
identify Clinical Edits that are mandatory for MCOs on its Vendor Drug Program
website.

HHSC’s website includes exception criteria for each drug class included on
HHSC’s Medicaid PDL. These exception criteria describe the circumstances under
which a non- preferred drug may be dispensed without a prior authorization.

The MCO may require that the prescriber’s office request prior authorization as
a condition of coverage or payment for a prescription drug provided that: 1) a
decision whether to approve or deny the prescription is made within 24 hours of
the prior authorization request, and 2) if a Member’s prescription for a
medication is not filled when a prescription is presented to the pharmacist due
to a prior authorization requirement, the MCO must instruct the pharmacist to
dispense a 72 hour emergency supply of the prescribed medication if the provider
cannot be reached. The pharmacy may fill consecutive 72 hour supplies if the
prescriber remains unavailable. The MCO must reimburse the pharmacy for
dispensing the temporary supply of medication. The MCO may not charge pharmacies
for prior authorization transaction costs or for any software costs related to
processing prior authorizations.

The MCO must provide access to a toll-free call center for prescribers to call
to request a prior authorization for non-preferred drugs or drug that are
subject to Clinical Edits. The
MCO must allow prescribers to submit automated prior authorization requests, as
well as requests by phone or fax. If the MCO or its PBM operates a separate call
center for prior authorization requests, the prior authorization call center
must meet the provider hotline performance standards set forth in
Section 8.1.4.7, “Provider Hotline.”

The MCO may not require a prior authorization for any drug exempted from prior
authorization requirements by federal law.

For drug products purchased by a pharmacy through the Health Resources Services
Administration (HRSA) 340B discount drug program, the MCO may only impose
Clinical Edit prior authorization requirements. These drugs must be exempted
from all PDL prior authorization requirements.

The MCO must notify the prescriber’s office of a prior authorization approval or
denial within 24 hours of the prior authorization request. In the event that the
MCO cannot make a prior authorization determination within 24 hours, the MCO
must have procedures in place so as to permit the Member to receive a supply of
the new medication such that the supply will not be exhausted prior to receipt
of the notice.

The requirement that the Member be given at least a 72-hour supply for a new
medication does not apply when the dispensing pharmacist determines that the
taking of the prescribed medication would jeopardize the health or safety of the
Member. In such event, the MCO must require that its participating pharmacist
make good faith efforts to contact the prescriber.

A provider may appeal prior authorization denials on a Member’s behalf, in
accordance with Sections 8.2.6 (Medicaid) and 8.4.2 (CHIP).

8.1 .21 .2 Coverage Exclusions

In accordance with Section 1927 of the Social Security Act, 42 U.S.C.A.
§1396r-8, the MCO must exclude coverage for any drug marketed by a drug company
(or labeler) that does not participate in the federal drug rebate program. The
MCO is not permitted to provide coverage for any drug product, brand name or
generic, legend or non-legend, sold or distributed by a company that did not
sign an agreement with the federal government to provide Medicaid rebates for
that product.

8.1 .21 .3 DESI Drugs

The MCO must not provide coverage under any circumstances for drug products that
have been classified as less-than-effective by the Food and Drug Administration
(FDA) Drug Efficacy Study Implementation (DESI).
8.1.21.4 Pharmacy Rebate Program

Under the provisions of Section 1927 of the Social Security Act, 42 U.S.C.A.
§1396r-8, drug companies that wish to have their products covered through the
Texas Medicaid Program must sign an agreement with the federal government to
provide the pharmacy claims information that is necessary to return federal
rebates to the state.

The MCO is not authorized to negotiate rebates with drug companies for preferred
pharmaceutical products. HHSC or its designee will negotiate rebate agreements.
If the MCO or its PBM has an existing rebate agreement with a manufacturer, all
Medicaid and CHIP outpatient drug claims, including provider-administered drugs,
must be exempt from such rebate agreements.

The MCO must implement a process to timely support HHSC’s Medicaid and CHIP
rebate dispute resolution processes.



  a.   The MCO must allow HHSC or its designee to contact Network pharmacy
Providers to verify information submitted on claims, and upon HHSC’s request,
assist with this process.  



  b.   The MCO must establish a single point of contact where the HHSC’s
designee can send information on claims needing correction.  



  c.   HHSC will notify the MCO of claims submitted with incorrect information.
The MCO must correct this information on the next scheduled pharmacy encounter
data transmission.  

8.1.21.5 Drug Utilization Review Program

The MCO must have a process in place to conduct prospective and retrospective
utilization review of prescriptions that is consistent with Medicare Part D drug
utilization review standards (see 42 C.F.R. 423.153). Prospective review should
take place at the dispensing pharmacy’s point-of-sale (POS). The prospective
review at the POS should compare the prescribed medication against previous drug
history for drug-to-drug, ingredient duplication, therapeutic duplication, and
high dose situations. The MCO’s retrospective review should monitor prescriber
and contracted pharmacies for outlier activities. Retrospective reviews should
also determine whether services were delivered as prescribed and consistent with
the MCO’s payment policies and procedures.

Prior to the Operational Start Date, HHSC will transmit a file with up to one
year of medication history for Members with recent Medicaid eligibility, moving
from the fee-forservice program. Outgoing MCOs will transfer this data for
members moving to a new MCO.
8.1.21.6 Pharmacy Benefit Manager (PBM)

The MCO must use a PBM to process prescription claims. The PBM must pay claims
in accordance with §843.339 of the Texas Insurance Code. This law requires PBMs
to pay clean claims: (1) submitted electronically no later than 18 days after
adjudication, and (2) not electronically submitted no later than 21 days after
adjudication.

The MCO must identify the proposed PBM and the ownership of the proposed PBM. If
the PBM is owned wholly or in part by a retail pharmacy provider, chain drug
store or pharmaceutical manufacturer, the MCO will submit a written description
of the assurances and procedures that must be put in place under the proposed
PBM Subcontract, such as an independent audit, to ensure no conflicts of
interest exist and ensure the confidentiality of proprietary information. The
MCO must provide a plan documenting how it will monitor such Subcontractors.
These assurances and procedures must be submitted for HHSC’s review during
Readiness Review (see Section 7, “Transition Phase Requirements”) then prior to
initiating any PBM Subcontract after the Operational Start Date.

8.1 .21 .7 Financial Disclosures for Pharmacy Services

The MCO must disclose all financial terms and arrangements for remuneration of
any kind that apply between the MCO and any prescription drug manufacturer or
labeler, including, without limitation, formulary management, drug-switch
programs, educational support, claims processing, pharmacy network fees, data
sales fees, and any other fees. Article 9 of Attachment A, “Uniform Managed Care
Contract Terms and Conditions,” provides HHSC with the right to audit such
information at any time. HHSC agrees to maintain the confidentiality of
information disclosed by the MCO pursuant to this section, to the extent that
such information is confidential under Texas or federal law.

8.1 .21 .8 Limitations Regarding Registered Sex Offenders

As of the Effective Date of this Contract, HHSC’s Medicaid and CHIP formularies
do not include sexual performance enhancing medications. If such medications are
added to the Medicaid or CHIP formulary after the Effective Date of this
Contract, then MCO must comply with the requirements of Texas Government Code
§531.071. This law prohibits the provision of sexual performance enhancing
medication to persons required to register as sex offenders under Chapter 62,
Texas Code of Criminal Procedure.

8.1 .21 .9 Specialty Drugs

HHSC will adopt rules concerning specialty pharmacy services. Once HHSC adopts
these rules, the MCO must develop policies and procedures for reclassifying
prescription drugs from retail to specialty drugs. The MCO’s policies and
procedures must be consistent with HHSC’s rules, and include processes for
notifying Network Pharmacy Providers.
As set forth in Section 8.1.4, the MCO may enter into selective contracts for
specialty pharmacy services prior to HHSC’s adoption of rules concerning
specialty pharmacy services, subject to the following conditions. These
arrangements must comply with Texas Government Code §533.005(a)(23)(G).
Furthermore, if these specialty pharmacy services contracts conflict with final
rules promulgated by HHSC, then the MCO must terminate the contracts or amend
them to comply with the rules.

8.1 .21.10 This Section Intentionally Left Blank

8.1.22 Federally Qualified Health Centers (FQHCs) and Rural

Health Clinics (RHCs)

The MCO must make reasonable efforts to include FQHCs and RHCs (freestanding and
Hospital-based) in its Provider Network. If a Member visits an FQHC or RHC (or a
Municipal Health Department’s public clinic for Health Care Services) at a time
that is outside of regular business hours (as defined by HHSC in rules,
including weekend days or holidays), the MCO is obligated to reimburse the FQHC,
RHC, or public clinic for Medically Necessary Covered Services. The MCO must do
so at a rate that is equal to the allowable rate for those services as
determined under Section 32.028 of the Human Resources Code. The Member does not
need a referral from his/her PCP.

MCOs are required to pay full encounter rates (as determined by HHSC) directly
to FQHCs and RHCs for Medically Necessary Covered Services.

          HHSC cost settlements (or “wrap payments”) no longer apply. 8.1.23  
Payment by Members.

Except as provided in Section 8.1.23.1, MCOs, Network Providers, and
Out-of-Network Providers are prohibited from billing or collecting any amount
from a Member for Covered Services.

MCOs must inform Members of their responsibility to pay the costs for
non-covered services, and must require its Network Providers to:



  1.   inform Members of costs for non-covered services prior to rendering such
services; and



  2.   obtain a signed private pay form from such Members.

8.1 .23.1 Cost Sharing

CHIP Network Providers and Out-of-Network Providers may collect copayments
authorized in the CHIP State Plan from CHIP Members.

CHIP families that meet the enrollment period cost share limit requirement must
report it to the HHSC Administrative Services Contractor. The HHSC
Administrative Service Contractor notifies the MCO that a family’s cost share
limit has been reached. Upon
notification from the HHSC Administrative Services Contractor that a family has
reached its cost-sharing limit for the term of coverage, the MCO will generate
and mail to the CHIP Member a new Member ID card within five calendar days,
showing that the CHIP Member’s cost-sharing obligation for that term of coverage
has been met. No cost- sharing may be collected from these CHIP Members for the
balance of their term of coverage.

Providers are responsible for collecting all Member copayments at the time of
service. Copayments that families must pay vary according to their income level.

Copayments do not apply, at any income level, to Covered Services that qualify
as well- baby and well-child care services, preventive services, or
pregnancy-related services as defined by 42 C.F.R. §457.520 and SSA §
2103(e)(2).

Except for costs associated with unauthorized non-emergency services provided to
a Member by Out-of-Network providers and for non-covered services, the
copayments outlined in the CHIP Cost Sharing Table in Uniform Managed Care
Manual Chapter 6.3, “CHIP Cost Sharing,” are the only amounts that an MCO may
impose and a provider may collect from a CHIP-eligible family. As required by 42
C.F.R. §457.515, this includes, without limitation, Emergency Services that are
provided at an Out-of-Network facility. Cost sharing for such Emergency Services
is limited to the copayment amounts set forth in the CHIP Cost Sharing Table. If
the MCO would have paid a lesser amount than the CHIP copayment in the absence
of a CHIP copayment, then the copayment amount will be capped at the lesser
amount.

Federal law prohibits charging premiums, deductibles, coinsurance, copayments,
or any other cost-sharing to Members of Native Americans or Alaskan Natives. The
HHSC Administrative Services Contractor will notify the MCO of Members who are
not subject to cost sharing requirements. The MCO is responsible for educating
Providers regarding the cost sharing waiver for this population.

An MCO’s monthly Capitation Payment will not be adjusted for a family’s failure
to make its CHIP premium payment. There is no relationship between HHSC’s
Capitation Payment to the MCO for coverage provided during a month and the
family’s payment of its CHIP premium obligation for that month.

Cost sharing does not apply to CHIP Perinatal Program Members. The exemption
from cost sharing applies through the end of the enrollment period.

As of the Effective Date of the Contract, cost sharing does not apply to
Medicaid Members. If HHSC implements cost-sharing for Medicaid Members after the
Effective Date of this Contract, the requirements of this section will apply,
and HHSC will amend the Uniform Managed Care Manual to include Medicaid Cost
Sharing Tables. Except for costs associated with unauthorized non-emergency
services provided to a Member by Out-of-Network providers and for non-covered
services, the Medicaid copayments outlined in the Uniform Managed Care Manual
will be the only amounts that an MCO may impose and a provider may collect from
a Medicaid-eligible family.
8.1.24 Immunizations

The MCO must educate Providers on the Immunization Standard Requirements set
forth in Chapter 161, Health and Safety Code; the standards in the Advisory
Committee on Immunization Practices (ACIP) Immunization Schedule; the AAP
Periodicity Schedule for CHIP Members; and the Texas Health Steps Periodicity
Schedule for Medicaid Members. The MCO must educate Providers that Medicaid
Members birth through age 20 must be immunized during the Texas Health Steps
checkup according to the ACIP routine immunization schedule. The MCO shall also
educate Providers that the screening provider is responsible for administration
of the immunization and should not refer children to Local Health Departments to
receive immunizations.

The MCO must educate Providers about, and require Providers to comply with, the
requirements of Chapter 161, Health and Safety Code, relating to the Texas
Immunization Registry (ImmTrac), to include parental consent on the Vaccine
Information Statement.

The MCO must notify Medicaid and CHIP Providers that they may enroll, as
applicable, as Texas Vaccines for Children Providers. In addition, the MCO must
work with HHSC and Providers to improve the reporting of immunizations to the
statewide ImmTrac Registry.

8.1.25 Dental Coverage

The MCO is not responsible for reimbursing dental providers for preventive and
therapeutic dental services obtained by Medicaid or CHIP Members, with the
exception of the dental services available to STAR+PLUS Members in the enrolled
in the 1915(c) STAR+PLUS Waiver. However, medical and/or Hospital charges, such
as anesthesia, that are necessary in order for Medicaid or CHIP Members to
access standard therapeutic dental services, are Covered Services for Medicaid
or CHIP Members. The MCO must provide access to facilities and physician
services that are necessary to support the dentist who is providing dental
services to a Medicaid or CHIP Member under general anesthesia or intravenous
(IV) sedation.

The MCO must inform Network facilities, anesthesiologists, and PCPs what
authorization procedures are required, and how Providers are to be reimbursed
for the preoperative evaluations by the PCP and/or anesthesiologist and for the
facility services. For dental-related medical Emergency Services, the MCO must
reimburse Network and Out-of-Network providers in accordance with federal and
state laws, rules, and regulations.

8.2 Additional Medicaid MCO Scope of Work

The following provisions apply to any MCO participating in the STAR or STAR+PLUS
MCO Program.
8.2.1 Continuity of Care and Out-of-Network Providers

The MCO must ensure that the care of newly enrolled Members is not disrupted or
interrupted. The MCO must take special care to provide continuity in the care of
newly enrolled Members whose health or behavioral health condition has been
treated by specialty care providers or whose health could be placed in jeopardy
if Medically Necessary Covered Services are disrupted or interrupted. See
Section 8.1.14, “Disease Management/Health Home Services.” for specific
requirements for new Members transferring to the MCO’s Disease Management/Health
Home Service Program.

The MCO is required to ensure that Expansion Service Area clients receiving
acute care services through a prior authorization as of the STAR and STAR+PLUS
Operational Start Date receive continued authorization of those services for the
shorter of: 90 calendar days after Operational Start Date, or (2) until the
expiration date of the prior authorization. The MCO is also required to ensure
that Expansion Service Area clients receiving Community-based Long Term Care
Services as of the STAR+PLUS Operational Start Date receive continued
authorization of those services for up to six (6) months after the Operational
Start Date, unless a new assessment has been completed and new authorizations
issued as described in Section 8.3.2.4. During transition, an HHSC’s
Administrative Services Contractor or an HHS Agency will provide the MCO with
files identifying clients with prior authorizations for acute care services and
clients receiving Community-based Long Term Care Services. The MCO is required
to work with HHSC, its Administrative Services Contractor, and DADS to ensure
that all necessary authorizations are in place within the MCO’s system(s) for
the continuation of Community-based Long Term Care Services and prior authorized
acute care services. The MCO must describe the process it will use to ensure
continuation of these services in its Transition/Implementation Plan for the
Expansion Service Areas as noted in Section 7.3.1.1 Contract Start-Up and
Planning. The MCO is also required to ensure that Community-based Long Term Care
Services Providers in the Expansion Service Areas are educated about and trained
regarding the process for continuing such services prior to the Operational
Start Date (see Section 8.3.6.1).

As described in Section 8.1.3.2, the MCO must allow pregnant Members past the
24th week of pregnancy to remain under the care of the Member’s current OB/GYN
through the Member’s postpartum checkup, even if the provider is Out-of-Network.
If a Member wants to change her OB/GYN to one who is in the Network, she must be
allowed to do so if the Provider to whom she wishes to transfer agrees to accept
her in the last

trimester of pregnancy.

The MCO must pay a Member’s existing Out-of-Network providers for Medically
Necessary Covered Services until the Member’s records, clinical information and
care can be transferred to a Network Provider, or until such time as the Member
is no longer enrolled in that MCO, whichever is shorter. Payment to
Out-of-Network providers must be made within the time period required for
Network Providers. The MCO must comply with Out-of-Network provider
reimbursement rules as adopted by HHSC.

With the exception of pregnant Members who are past the 24th week of pregnancy,
this Article does not extend the obligation of the MCO to reimburse the Member’s
existing Out-of-Network providers for ongoing care for:



  1.   more than 90 days after a Member enrolls in the MCO’s Program, or



  2.   for more than nine (9) months in the case of a Member who, at the time of
enrollment in the MCO, has been diagnosed with and receiving treatment for a
terminal illness and remains enrolled in the MCO.  

The MCO’s obligation to reimburse the Member’s existing Out-of-Network provider
for services provided to a pregnant Member past the 24th week of pregnancy
extends through delivery of the child, immediate postpartum care, and the
follow-up checkup within the first six (6) weeks of delivery.

If a Member moves out of a Service Area, the MCO must provide or pay
Out-of-Network providers in the new Service Area who provide Medically Necessary
Covered Services to Members through the end of the period for which the MCO
received a Capitation Payment for the Member.

If Covered Services are not available within the MCO’s Network, the MCO must
provide Members with timely and adequate access to Out-of-Network services for
as long as those services are necessary and not available in the Network, in
accordance with 42 C.F.R. §438.206(b)(4). The MCO will not be obligated to
provide a Member with access to Out-of-Network services if such services become
available from a Network Provider.

The MCO must ensure that each Member has access to a second opinion regarding
the use of any Medically Necessary Covered Service. A Member must be allowed
access to a second opinion from a Network Provider or Out-of-Network provider if
a Network Provider is not available, at no cost to the Member, in accordance
with 42 C.F.R. §438.206(b)(3).

8.2.2 Provisions Related to Covered Services for Medicaid

Members

8.2.2.1 Emergency Services

MCO policy and procedures, Covered Services, claims adjudication methodology,
and reimbursement performance for Emergency Services must comply with all
applicable state and federal laws, rules, and regulations including 42 C.F.R.
§438.114, whether the provider is Network or Out-of-Network. MCO policies and
procedures must be consistent with the prudent layperson definition of an
Emergency Medical Condition and the claims adjudication processes required under
the Contract and 42 C.F.R. §438.114.

The MCO must pay for professional, facility, and ancillary services provided in
a Hospital emergency department that are Medically Necessary to perform the
medical screening examination and stabilization of a Member presenting with an
Emergency Medical Condition or an Emergency Behavioral Health Condition, whether
rendered by Network Providers or Out-of-Network providers.

The MCO cannot require prior authorization as a condition for payment for an
Emergency Medical Condition, an Emergency Behavioral Health Condition, or labor
and delivery. The MCO cannot limit what constitutes an Emergency Medical
Condition on the basis of lists of diagnoses or symptoms. The MCO cannot refuse
to cover Emergency Services based on the emergency room provider, Hospital, or
fiscal agent not notifying the Member’s PCP or the MCO of the Member’s screening
and treatment within ten (10) calendar days of presentation for Emergency
Services. The MCO may not hold the Member who has an Emergency Medical Condition
liable for payment of subsequent screening and treatment needed to diagnose the
specific condition or stabilize the patient. The MCO must accept the emergency
physician or provider’s determination of when the Member is sufficiently
stabilized for transfer or discharge.

A medical screening examination needed to diagnose an Emergency Medical
Condition must be provided in a Hospital based emergency department that meets
the requirements of the Emergency Medical Treatment and Active Labor Act
(EMTALA) (42 C.F.R. §§489.20, 489.24 and 438.1 14(b)&(c)). The MCO must pay for
the emergency medical screening examination, as required by 42 U.S.C. §1395dd.
The MCO must reimburse for both the physician’s services and the Hospital’s
Emergency Services, including the emergency room and its ancillary services.

When the medical screening examination determines that an Emergency Medical
Condition exists, the MCO must pay for Emergency Services performed to stabilize
the Member. The emergency physician must document these services in the Member’s
medical record. The MCO must reimburse for both the physician’s and Hospital’s
emergency stabilization services including the emergency room and its ancillary
services.

The MCO must cover and pay for Post-Stabilization Care Services in the amount,
duration, and scope necessary to comply with 42 C.F.R. §438.1 14(b)&(e) and 42
C.F.R. §422.113(c)(iii). The MCO is financially responsible for
post-stabilization care services obtained within or outside the Network that are
not pre-approved by a Provider or other MCO representative, but administered to
maintain, improve, or resolve the Member’s stabilized condition if:



  1.   the MCO does not respond to a request for pre-approval within one
(1) hour;

2. the MCO cannot be contacted; or



  3.   the MCO representative and the treating physician cannot reach an
agreement concerning the Member’s care and a Network physician is not available
for consultation. In this situation, the MCO must give the treating physician
the opportunity to consult with a Network physician and the treating physician
may continue with care of the patient until an Network physician is reached. The
MCO’s financial responsibility ends as follows: the Network physician with
privileges at the treating Hospital assumes responsibility for the Member’s
care; the Network physician assumes responsibility for the Member’s care through
 

transfer; the MCO representative and the treating physician reach an agreement
concerning the Member’s care; or the Member is discharged.

8.2.2.2 Family Planning — Specific Requirements

The MCO must provide access to confidential family planning services.

The MCO must require, through Provider contract provisions, that Members
requesting contraceptive services or family planning services are also provided
counseling and education about the family planning and family planning services
available to Members. The MCO must develop outreach programs to increase
community support for family planning and encourage Members to use available
family planning services.

The MCO must ensure that Members have the right to choose any Medicaid-enrolled
family planning provider, whether the provider chosen by the Member is in or
outside the Provider Network. The MCO must provide Members access to information
about available providers of family planning services and the Member’s right to
choose any Medicaid-enrolled family planning provider.

The MCO must provide, at a minimum, the full scope of services available under
the Texas Medicaid program for family planning services. The MCO will reimburse
family planning agencies no less than the Medicaid fee-for service amounts for
family planning services, including Medically Necessary medications,
contraceptives, and supplies and will reimburse Out-of-Network family planning
providers in accordance with HHSC’s administrative rules. The MCO cannot require
prior authorization for family planning services whether rendered by a Network
or Out-of-Network provider.

The MCO must provide medically approved methods of contraception to Members,
provided that the methods of contraception are Covered Services. Contraceptive
methods must be accompanied by verbal and written instructions on their correct
use. The MCO must establish mechanisms to ensure all medically approved methods
of contraception are made available to the Member, either directly or by
referral to a Subcontractor.

The MCO must develop, implement, monitor, and maintain standards, policies and
procedures for providing information regarding family planning to Providers and
Members, specifically regarding State and federal laws governing Member
confidentiality (including minors). Providers and family planning agencies
cannot require parental consent for minors to receive family planning services.
The MCO must require, through contractual provisions, that Subcontractors have
mechanisms in place to ensure Member’s (including minor’s) confidentiality for
family planning services.

8.2.2.3 Texas Health Steps (EPSDT) 8.2.2.3.1 Medical Checkups
The MCO must develop effective methods to ensure that children birth through age
20 receive Texas Health Steps services when due and according to the
recommendations established by the Texas Health Steps periodicity schedule for
children. The MCO must arrange for Texas Health Steps services for all eligible
Members, except when Members or their representatives knowingly and voluntarily
decline or refuse services after receiving sufficient information to make an
informed decision.

For New Members birth through age 20, overdue or upcoming Texas Health Steps
medical checkups should be offered as soon as practicable, but in no case later
than 14 days of enrollment for newborns, and no later than 90 days of enrollment
for all other eligible child Members. A Texas Health Steps annual medical
checkup for an Existing Member age 36 months and older is due beginning on the
child’s birthday and is considered timely if it occurs no later than 364
calendar days after the child’s birthday. For purposes of this requirement, the
terms “New Member” and “Existing Member” are defined in Chapter 12.4 of the
Uniform Managed Care Manual.

The MCO must have mechanisms in place to ensure that all newborn Members have an
initial newborn checkup before discharge from the Hospital and in accordance
with the Texas Health Steps periodicity schedule.

8.2.2.3.2 Oral Evaluation and Fluoride Varnish

The MCO must educate Providers on the availability of the Oral Evaluation and
Fluoride Varnish (OEVS) Medicaid benefit that can be rendered and billed by
certified Texas Health Steps providers when performed on the same day as the
Texas Health Steps medical checkup. The Provider education must include
information about how to assist a Member with referral to a dentist to establish
a dental home.

8.2.2.3.3 Lab

The MCO must require Providers to send all Texas Health Steps newborn screens to
the DSHS Laboratory Services Section or to a laboratory approved by the
department under Section 33.016 of the Health and Safety Code. Providers must
include detailed identifying information for all screened newborn Members and
the Member’s mother to allow DSHS to link the screens performed at the Hospital
with screens performed at the newborn follow up Texas Health Steps medical
checkup.

All laboratory specimens collected as a required component of a Texas Health
Steps checkup (see Texas Medicaid Provider Procedures Manual for age-specific
requirements) must be submitted to the DSHS Laboratory Services Section or to a
laboratory approved by the department under Section 33.016 of the Health and
Safety Code for analysis. The MCO must educate Providers about Texas Health
Steps Program requirements for submitting laboratory tests to the DSHS
Laboratory Services Section.

8.2.2.3.4 Education/Outreach
The MCO must ensure that Members are provided information and educational
materials about the services available through the Texas Health Steps Program,
and how and when they may obtain the services. The information should tell the
Member how they can obtain dental benefits, services through the Medical
Transportation Program, and advocacy assistance from the MCO. Standard language
describing Texas Health Steps services, including medical, dental and case
management services is provided in the UMCM. The MCO should use this language
for Member Materials. Any additions to or deviations from the standard language
must be reviewed and approved by HHSC prior to publication and distribution to
Members.

The MCO will encourage Network pharmacies to also become Medicaid-enrolled
durable medical equipment (DME) providers.

The MCO must provide outreach to Members to ensure they receive prompt services
and are effectively informed about available Texas Health Steps services. Each
month, the MCO must retrieve from the HHSC Administrative Services Contractor
Bulletin Board System a list of Members who are due and overdue Texas Health
Steps services. Using these lists and its own internally generated list, the MCO
will contact such Members to schedule the service as soon as possible. The MCO
outreach staff must coordinate with Texas Health Steps outreach unit to ensure
that Members have access to the Medical Transportation Program, and that any
coordination with other agencies is maintained.

The MCO must cooperate and coordinate with the State, outreach programs and
Texas Health Steps regional program staff and agents to ensure prompt delivery
of services to Children of Migrant Farm Workers and other migrant populations
who may transition into and out of the MCO’s Program more rapidly and/or
unpredictably than the general population.

The MCO must make an effort to coordinate and cooperate with existing community
and school-based health and education programs that offer services to
school-aged children in a location that is both familiar and convenient to the
Members. The MCO must make a good faith effort to comply with Head Start’s
requirement that Members participating in
Head Start receive their Texas Health Steps checkup no later than 45 days after
enrolling into either program.

8.2.2.3.5 Training

The MCO must provide appropriate training to all Network Providers and Provider
staff in the Providers’ area of practice regarding the scope of benefits
available and the Texas Health Steps Program. Training must include:



  1.   Texas Health Steps benefits;



  2.   the periodicity schedule for Texas Health Steps medical checkups and
immunizations;  



  3.   the required elements of Texas Health Steps medical checkups;



  4.   providing or arranging for all required lab screening tests (including

leadscreening), and Comprehensive Care Program (CCP) services available under
the Texas Health Steps program to Members birth through age 20 years,



  5.   Medical Transportation services available to Members such as rides to
healthcare service by bus, taxi, van, airfare, etc., gas money, mileage
reimbursement, meals and lodging when away from home;  



  6.   importance of updating contact information to ensure accurate Provider
Directories and the Medicaid Online Provider Lookup;  



  7.   information about MCO’s process for acceleration of Texas Health Steps
services for Children of Migrant Farm Workers;  



  8.   missed appointment referrals and assistance provided by the Texas Health
Steps Outreach and Informing Unit; and  



  9.   administrative issues such as claims filing and services available to
Members.

MCO must also educate and train Providers regarding the requirements imposed on
HHSC and contracting MCOs under the Consent Decree and Corrective Action Orders
entered in Frew v. Suehs, et. al. Providers should be educated and trained to
treat each Texas Health Steps visit as an opportunity for a comprehensive
assessment of the Member.

8.2.2.3.6 Data Validation

The MCO must require all Texas Health Steps Providers to submit claims for
services paid (either on a capitated or fee-for service basis) on the CMS 1500
claim form and use the HIPAA compliant code set required by HHSC.

Encounter Data will be validated by chart review of a random sample of Texas
Health Steps eligible enrollees against monthly Encounter Data reported by the
MCO. HHSC or its designee will conduct chart reviews to validate that all
screens are performed when due and as reported, and that reported data is
accurate and timely. Substantial deviation between reported and charted
Encounter Data could result in the MCO and/or Network Providers being
investigated for potential Fraud, Abuse, or Waste without notice to the MCO or
the Provider.

8.2.2.4 Perinatal Services

The MCO’s perinatal Health Care Services must ensure appropriate care is
provided to women and infant Members from the preconception period through the
infant’s first year of life. The MCO’s perinatal health care system must comply
with the requirements of the Texas Health and Safety Code, Chapter 32 (the
Maternal and Infant Health Improvement Act) and administrative rules codified at
25 T.A.C. Chapter 37, Subchapter M.

The MCO must have a perinatal health care system in place that, at a minimum,
provides the following services:



  1.   pregnancy planning and perinatal health promotion and education for
reproductive-age women;  



  2.   perinatal risk assessment of non-pregnant women, pregnant and postpartum
women, and infants up to one year of age;  



  3.   access to appropriate levels of care based on risk assessment, including
emergency care;  



  4.   transfer and care of pregnant women, newborns, and infants to tertiary
care facilities when necessary;  



  5.   availability and accessibility of OB/GYNs, anesthesiologists, and
neonatologists capable of dealing with complicated perinatal problems; and  



  6.   availability and accessibility of appropriate outpatient and inpatient
facilities capable of dealing with complicated perinatal problems.  

The MCO must have a process to expedite scheduling a prenatal appointment for an
obstetrical exam for a Member that meets the eligibility criteria to be
designated in the Pregnant Woman Risk Group no later than two (2) weeks after
receiving the daily Enrollment File verifying the Member’s enrollment into the
MCO or has a confirmed diagnosis indicating pregnancy.

The MCO must have procedures in place to contact and assist a
pregnant/delivering Member in selecting a PCP for her baby either before the
birth or as soon as the baby is born.

The MCO must provide inpatient care and professional services relating to labor
and delivery for its pregnant/delivering Members for up to 48 hours following an
uncomplicated vaginal delivery and 96 hours following an uncomplicated Caesarian
delivery. The MCO must provide neonatal care for its newborn Members until the
time of discharge.

The MCO must Adjudicate provider claims for services provided to a newborn
Member in accordance with HHSC’s claims processing requirements using the proxy
ID number or State-issued Medicaid ID number. The MCO cannot deny claims based
on a provider’s non-use of State-issued Medicaid ID number for a newborn Member.
The MCO must accept provider claims for newborn services based on mother’s name
and/or Medicaid ID number with accommodations for multiple births, as specified
by the MCO.

The MCO must notify providers involved in the care of pregnant/delivering women
and newborns (including Out-of-Network providers and Hospitals) of the MCO’s
prior authorization requirements. The MCO cannot require a prior authorization
for services provided to a pregnant/delivering Member or newborn Member for a
medical condition that requires Emergency Services, regardless of when the
emergency condition arises.

8.2.2.5 Sexually Transmitted Diseases (STDs) and Human Immunodeficiency Virus (H
IV)

The MCO must provide STD services that include STD/HIV prevention, screening,
counseling, diagnosis, and treatment. The MCO is responsible for implementing
procedures to ensure that Members have prompt access to appropriate services for
STDs, including HIV. The MCO must allow Members access to STD services and HIV
diagnosis services without prior authorization or referral by a PCP.

The MCO must comply with Texas Family Code Section 32.003, relating to consent
to treatment by a child. The MCO must provide all Covered Services required to
form the basis for a diagnosis by the Provider as well as the STD/HIV treatment
plan.

The MCO must make education available to Providers and Members on the
prevention, detection and effective treatment of STDs, including HIV.

The MCO must require Providers to report all confirmed cases of STDs, including
HIV, to the local or regional health authority according to 25 T.A.C. §§97.131 —
97.134, using the required forms and procedures for reporting STDs. The MCO must
require the Providers to coordinate with the HHSC regional health authority to
ensure that Members with
confirmed cases of syphilis, chancroid, gonorrhea, chlamydia and HIV receive
risk reduction and partner elicitation/notification counseling.

The MCO must have established procedures to make Member records available to
public health agencies with authority to conduct disease investigation, receive
confidential Member information, and provide follow up activities.

The MCO must require that Providers have procedures in place to protect the
confidentiality of Members provided STD/HIV services. These procedures must
include, but are not limited to, the manner in which medical records are to be
safeguarded, how employees are to protect medical information, and under what
conditions information can be shared. The MCO must inform and require its
Providers who provide STD/HIV services to comply with all state laws relating to
communicable disease reporting requirements. The MCO must implement policies and
procedures to monitor Provider compliance with confidentiality requirements.

The MCO must have policies and procedures in place regarding obtaining informed
consent and counseling Members provided STD/HIV services.

8.2.2.6 Tuberculosis (TB)

The MCO must provide Members and Providers with education on the prevention,
detection and effective treatment of tuberculosis (TB). The MCO must establish
mechanisms to ensure all procedures required to screen at-risk Members and to
form the basis for a diagnosis and proper prophylaxis and management of TB are
available to all Members, except services referenced in Section 8.2.2.8 as
Non-Capitated Services. The MCO must develop policies and procedures to ensure
that Members who may be or are at risk for exposure to TB are screened for TB.
An at-risk Member means a person who is susceptible to TB because of the
association with certain risk factors, behaviors, drug resistance, or
environmental conditions. The MCO must consult with the local TB control program
to ensure that all services and treatments are in compliance with the
guidelines recommended by the American Thoracic Society (ATS), the Centers for
Disease Control and Prevention (CDC), and DSHS policies and standards.

The MCO must implement policies and procedures requiring Providers to report all
confirmed or suspected cases of TB to the local TB control program within one
(1) Business Day of identification, using the most recent DSHS forms and
procedures for reporting TB. The MCO must provide access to Member medical
records to DSHS and the local TB control program for all confirmed and suspected
TB cases upon request.

The MCO must coordinate with the local TB control program to ensure that all
Members with confirmed or suspected TB have a contact investigation and receive
Directly Observed Therapy (DOT). The MCO must require, through contract
provisions, that Providers report to DSHS or the local TB control program any
Member who is noncompliant, drug resistant, or who is or may be posing a public
health threat. The MCO must cooperate with the local TB control program in
enforcing the control measures and quarantine procedures contained in Chapter 81
of the Texas Health and Safety Code.

The MCO must have a mechanism for coordinating a post-discharge plan for
follow-up DOT with the local TB program. The MCO must coordinate with the DSHS
South Texas Hospital and Texas Center for Infectious Disease for voluntary and
court-ordered admission, discharge plans, treatment objectives and projected
length of stay for Members with multi-drug resistant TB.

8.2.2.7 Objection to Provide Certain Services

In accordance with 42 C.F.R. §438.102, the MCO may file an objection based on
moral or religions grounds to providing, reimbursing for, or providing coverage
of a Covered Service or a counseling or referral service related to the Covered
Service. The MCO must work with HHSC to develop a work plan to complete the
necessary tasks and determine an appropriate date for implementation of the
requested changes to the requirements related to Covered Services. The work plan
will include timeframes for completing the necessary Contract and waiver
amendments, adjustments to Capitation Rates, identification of the MCO and
enrollment materials needing revision, and notifications to Members.

In order to meet the requirements of this section, no less than 120 days prior
to the proposed effective date of a policy change, the MCO must notify HHSC of
grounds for and provide detail concerning its moral or religious objections and
the specific services covered under the objection.

8.2.2.8 Medicaid Non-capitated Services

The following Texas Medicaid programs, services, or benefits have been excluded
from MCO Covered Services. Medicaid Members are eligible to receive these
Non-capitated Services on a Fee-for-Service basis, or through a Dental MCO (for
most dental
services). MCOs should refer to relevant chapters in the Provider Procedures
Manual and the Texas Medicaid Bulletins for more information.



  1.   Texas Health Steps dental (including orthodontia);

2. Texas Health Steps environmental lead investigation (ELI);
3. Early Childhood Intervention (ECI) case management/service coordination;
4. DSHS Targeted Case Management – coordinated by LMHAs
5. DSHS mental health rehabilitation;
6. Case Management for Children and Pregnant Women (CPW);
7. Texas School Health and Related Services (SHARS);



  8.   Department of Assistive and Rehabilitative Services Blind Children’s
Vocational Discovery and Development Program;  



  9.   tuberculosis services provided by DSHS-approved providers (directly
observed therapy and contact investigation);  



  10.   Health and Human Services Commission’s Medical Transportation;



  11.   DADS hospice services for STAR Members (STAR Members are disenrolled

from their health plan upon enrollment into hospice);



  12.   for STAR, Personal Care Services for persons birth through age 20 are
Noncapitated Services;  



  13.   for STAR+PLUS, nursing facility services are Non-capitated Services; and



  14.   for Members who are enrolled in STAR or STAR+PLUS during an Inpatient
Stay under one of the exceptions identified in Attachment A, Section 5.06(a)(2),
Hospital facility charges associated with the Inpatient Stay are Non-Capitated
Services under the circumstances described in Attachment A, Section  

5.06(a)(2).

8.2.2.9 Referrals for Non-capitated Services

Although Medicaid MCOs are not responsible for paying or reimbursing for
Noncapitated Services, MCOs are responsible for educating Members about the
availability of Non-capitated Services, and for providing appropriate referrals
for Members to obtain or access these services. The MCO is responsible for
informing Providers that bills for all Non-capitated Services must be submitted
to HHSC’s Claims Administrator for reimbursement.

8.2.2.10 Cooperation with Immunization Registry

The MCO must work with HHSC and health care providers to improve the
immunization rate of Medicaid clients and the reporting of immunization
information for inclusion in the Texas Immunization Registry, called “I mmTrac.”

8.2.2.11 Case Management for Children and Pregnant Women

The MCO must coordinate services with CPW. This coordination includes, but is
not limited to, client education, outreach, case collaboration and referrals to
CPW. The MCO is required to follow referral procedures as outlined by the State.
Referrals to CPW are to be based upon guidelines provided by the State,
assessment, plan of care, change in client’s physical, mental or psychosocial
condition or at client’s request.

Annually, all MCO Care Coordination/Case Management Staff must complete the
THSteps Online module titled: Case Management Services in Texas and maintain
proof of completion.

8.2.2.12 Children of Migrant Farm Workers (FWC)

The MCO must cooperate and coordinate with the State, outreach programs, and
Texas Health Steps regional program staff and agents to ensure prompt delivery
of services, in accordance with the Contract’s timeframes, to FWC Members and
other migrant populations who may transition into and out of the MCO more
rapidly and/or unpredictably than the general population.

The MCO must provide accelerated services to FWC Members. For purposes of this
section, “accelerated services” are services that are provided to FWC Members
prior to their leaving Texas for work in other states. Accelerated services
include the provision of preventive Health Care Services that will be due during
the time the FWC Member is out of Texas. The need for accelerated services must
be determined on a case-by-case and according to the FWC Member’s age,
periodicity schedule and health care needs.

The MCO must develop an annual plan identifying the process and methods it will
use to identify/validate FWC and provide accelerated services to such Members in
accordance with Chapter 12 of the Uniform Managed Care Manual.

8.2.3 Medicaid Significant Traditional Providers

In the first three (3) operational years of a Medicaid MCO Program, the MCO must
offer Network Provider agreements to all Medicaid Significant Traditional
Providers (STPs) identified by HHSC. Medicaid STPs are defined as pharmacy
providers and providers of Acute and Long Term Services and Supports and, for
STAR+PLUS, Community-based Long Term Care providers in a county that provided a
significant level of care to Medicaid clients.
Medicaid STP requirements apply statewide for pharmacy and substance use
disorder providers (SUDs). For STAR MCOs, the STP requirements for other
provider types apply only in the Hidalgo, Jefferson, and Medicaid Rural Service
Area(s); and in the following counties: Hudspeth, Carson, Deaf Smith,
Hutchinson, Potter, Randall, Swisher, Austin, Wharton, Matagorda, Bandera,
Brooks, Goliad, Karnes, Kenedy, Live Oak, and Fayette. For STAR+PLUS MCOs, the
STP requirements for other types of providers apply to the Jefferson, El Paso,
Lubbock, and Hidalgo Service Areas; as well as the following counties: Austin,
Wharton, Matagorda, Bandera, Brooks, Goliad, Karnes, Kenedy, Live Oak, and
Fayette. The Procurement Library includes a list of Medicaid STPs by Service
Area.The STP requirement will be in place for three (3) years after the
Operational Start Date. During that time, providers who believe they meet the
STP requirements may contact HHSC to request HHSC’s consideration for STP
status.

The MCO must give STPs the opportunity to participate in its Network for at
least three (3) years. However, the STP provider must:



  1.   agree to accept the MCO’s Provider reimbursement rate for the provider
type; and  



  2.   meet the standard credentialing requirements of the MCO, provided that
lack of board certification or accreditation by the Joint Commission on
Accreditation of Health Care Organizations (JCAHO) is not the sole grounds for
exclusion from the Provider Network.  

8.2.4 Provider Complaints and Appeals

8.2.4.1 Provider Complaints

MCOs must develop, implement, and maintain a system for tracking and resolving
all Medicaid Provider complaints. Within this process, the MCO must respond
fully and completely to each complaint and establish a tracking mechanism to
document the status and final disposition of each Provider complaint. The MCO
must resolve Provider complaints within 30 days from the date the complaint is
received. The HMO is subject to remedies, including liquidated damages, if at
least 98 percent of Provider Complaints are not resolved within 30 days of
receipt of the Complaint by the HMO. Please see the Attachment A “Uniform
Managed Care Contract Terms & Conditions” and Attachment B-3,
“Deliverables/Liquidated Damages Matrix.”

MCOs must also resolve Provider complaints received by HHSC and referred to the
MCOs no later than the due date indicated on HHSC’s notification form. HHSC will
generally provide MCOs ten (10) Business Days to resolve such complaints. If an
MCO cannot resolve a complaint by the due date indicated on the notification
form, it may submit a request to extend the deadline. HHSC may, in its
reasonable discretion, grant a written extension if the MCO demonstrates good
cause.

Unless HHSC has granted a written extension as described above, the MCO is
subject to contractual remedies, including liquidated damages if Provider
complaints are not resolved by the timeframes indicated herein.

8.2.4.2 Appeal of Provider Claims

MCOs must develop, implement, and maintain a system for tracking and resolving
all Medicaid Provider appeals related to claims payment. Within this process,
the MCO must respond fully and completely to each Medicaid Provider’s claims
payment appeal and establish a tracking mechanism to document the status and
final disposition of each
appeal. The MCO’s process must comply with the requirements of Texas Government
Code §533.005(a)( 19).

MCOs must contract with non-network physicians to resolve claims disputes
related to denial on the basis of Medical Necessity that remain unresolved
subsequent to a provider appeal. The determination of the physician resolving
the dispute must be binding on the MCO and a Network Provider. The physician
resolving the dispute must hold the same specialty or a related specialty as the
appealing provider. HHSC reserves the right to amend this process to include an
independent review process established by HHSC for final determination on these
disputes.

8.2.5 Member Rights and Responsibilities

In accordance with 42 C.F.R. §438.100, MCOs must maintain written policies and
procedures for informing Members of their rights and responsibilities, and must
notify Members of their right to request a copy of these rights and
responsibilities. The Member Handbook must include a notice that complies with
Uniform Managed Care Manual Chapter 3.4.

8.2.6 Medicaid Member Complaint and Appeal System

The MCO must develop, implement, and maintain a Member Complaint and Appeal
system that complies with the requirements in applicable federal and state laws
and regulations, including 42 C.F.R. §431.200; 42 C.F.R. Part 438, Subpart F,
“Grievance System”; and the provisions of 1 T.A.C. Chapter 357, relating to
Medicaid managed care organizations.

The Complaint and Appeal system must include a Complaint process, an Appeal
process, and access to HHSC’s Fair Hearing System. The procedures must be the
same for all Members and must be reviewed and approved in writing by HHSC or its
designee. Modifications and amendments to the Member Complaint and Appeal system
must be submitted for HHSC’s approval at least 30 days prior to the
implementation.

8.2.6.1 Member Complaint Process

The MCO must have written policies and procedures for receiving, tracking,
responding to, reviewing, reporting and resolving Complaints by Members or their
authorized representatives. For purposes of Section 8.2.6 an “authorized
representative” is any person or entity acting on behalf of the Member and with
the Member’s written consent. A Provider may be an authorized representative.

MCOs also must resolve Member Complaints received by HHSC and referred to the
MCOs no later than the due date indicated on HHSC’s notification form. HHSC will
provide MCOs up to ten (10) Business Days to resolve such Complaints, depending
on the severity and/or urgency of the Complaint. HHSC may, in its reasonable
discretion, grant a written extension if the MCO demonstrates good cause.

Unless the HHSC has granted a written extension as described above, the MCO is
subject to contractual remedies, including liquidated damages, if Member
Complaints are not resolved by the timeframes indicated herein.

The MCO must resolve Complaints within 30 days from the date the Complaint is
received. The MCO is subject to remedies, including liquidated damages, if at
least 98 percent of Member Complaints are not resolved within 30 days of receipt
of the Complaint by the MCO. Please see the Attachment A, “Uniform Managed Care
Contract Terms and Conditions,” and Attachment B-3, “Deliverables/Liquidated
Damages Matrix.” The Complaint procedure must be the same for all Members. The
Member or Member’s authorized representative may file a Complaint either orally
or in writing. The MCO must also inform Members how to file a Complaint directly
with HHSC, once the Member has exhausted the MCO’s Complaint process.

The MCO must designate an officer of the MCO who has primary responsibility for
ensuring that Complaints are resolved in compliance with written policy and
within the required timeframe. For purposes of Section 8.2.6.2, an “officer” of
the MCO means a president, vice president, secretary, treasurer, or chairperson
of the board for a corporation, the sole proprietor, the managing general
partner of a partnership; or a person having similar executive authority in the
organization.

The MCO must have a routine process to detect patterns of Complaints.
Management, supervisory, and quality improvement staff must be involved in
developing policy and procedure improvements to address the Complaints.

The MCO’s Complaint procedures must be provided to Members in writing and
through oral interpretive services. A written description of the MCO’s Complaint
procedures must be available in prevalent non-English languages for Major
Population Groups identified by HHSC, at no more than a 6th grade reading level.

The MCO must include a written description of the Complaint process in the
Member Handbook. The MCO must maintain and publish in the Member Handbook at
least one toll-free telephone number with TeleTypewriter/Telecommunications
Device for the Deaf (TTY/TDD) and interpreter capabilities for making
Complaints. The MCO must provide such oral interpretive service to callers free
of charge.

The MCO’s process must require that every Complaint received in person, by
telephone, or in writing must be acknowledged and recorded in a written record
and logged with the following details:

1. date;
2. identification of the individual filing the Complaint;
3. identification of the individual recording the Complaint;
4. nature of the Complaint;
5. disposition of the Complaint (i.e., how the MCO resolved the Complaint);
6. corrective action required; and
7. date resolved.

For Complaints that are received in person or by telephone, the MCO must provide
Members or their representatives with written notice of resolution if the
Complaint cannot be resolved within one working day of receipt.

The MCO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for making a Complaint.

If the Member makes a request for disenrollment, the MCO must give the Member
information on the disenrollment process and direct the Member to the HHSC
Administrative Services Contractor. If the request for disenrollment includes a
Complaint by the Member, the Complaint will be processed separately from the
disenrollment request, through the Complaint process.

The MCO will cooperate with the HHSC’s Administrative Services Contractor and
HHSC or its designee to resolve all Member Complaints. Such cooperation may
include, but is not limited to, providing information or assistance to internal
Complaint committees.

The MCO must provide designated Member Advocates, as described in
Section 8.2.6.9, to assist Members in understanding and using the MCO’s
Complaint system. The MCO’s Member Advocates must assist Members in writing or
filing a Complaint and monitoring the Complaint through the MCO’s Complaint
process until the issue is resolved.

8.2.6.2 Medicaid Standard Member Appeal Process

The MCO must develop, implement and maintain an Appeal procedure that complies
with state and federal laws and regulations, including 42 C.F.R.§ 431.200 and 42
C.F.R. Part 438, Subpart F, “Grievance System.” An Appeal is a disagreement with
an MCO Action as defined in Attachment A, “Uniform Managed Care Contract Terms
and Conditions.” The Appeal procedure must be the same for all Members. When a
Member or his or her authorized representative expresses orally or in writing
any dissatisfaction or disagreement with an Action, the MCO must regard the
expression of dissatisfaction as a request to Appeal an Action.

A Member must file a request for an Appeal with the MCO within 30 days from
receipt of the notice of the Action. The MCO is subject to remedies, including
liquidated damages, if at least 98 percent of Member Appeals are not resolved
within 30 days of receipt of the Appeal by the MCO. Please see the Attachment A,
“Uniform Managed Care Contract Terms and Conditions,” and Attachment B-3,
“Deliverables/Liquidated Damages Matrix.” To ensure continuation of currently
authorized services, however, the Member must file the Appeal on or before the
later of: (1) ten (10) days following the MCO’s mailing of the notice of the
Action, or (2) the intended effective date of the proposed Action. The MCO must
designate an officer who has primary responsibility for ensuring that Appeals
are resolved in compliance with written policy and within the 30-day time limit.
The provisions of Chapter 4201, Texas Insurance Code, relating to a Member’s
right to Appeal an Adverse Determination made by the MCO or a utilization review
agent to an independent review organization, do not apply to a Medicaid
recipient. Chapter 4201 is preempted by federal Fair Hearings requirements.

The MCO must have policies and procedures in place outlining the Medical
Director’s role in an Appeal of an Action. The Medical Director must have a
significant role in monitoring, investigating and hearing Appeals. In accordance
with 42 C.F.R.§ 438.406, the MCO’s policies and procedures must require that
individuals who make decisions on Appeals are not involved in any previous level
of review or decision-making, and are health care professionals who have the
appropriate clinical expertise in treating the Member’s condition or disease.

The MCO must provide designated Member Advocates, as described in
Section 8.2.6.9, to assist Members in understanding and using the Appeal
process. The MCO’s Member Advocates must assist Members in writing or filing an
Appeal and monitoring the Appeal through the MCO’s Appeal process until the
issue is resolved.

The MCO must have a routine process to detect patterns of Appeals. Management,
supervisory, and quality improvement staff must be involved in developing policy
and procedure improvements to address the Appeals.

The MCO’s Appeal procedures must be provided to Members in writing and through
oral interpretive services. A written description of the Appeal procedures must
be available in prevalent non-English languages identified by HHSC, at no more
than a 6th grade reading level. The MCO must include a written description of
the Appeals process in the Member Handbook. The MCO must maintain and publish in
the Member Handbook at least one toll-free telephone number with TTY/TDD and
interpreter capabilities for requesting an Appeal of an Action. The MCO must
provide such oral interpretive service to callers free of charge.

The MCO’s process must require that every oral Appeal received must be confirmed
by a written, signed Appeal by the Member or his or her representative, unless
the Member or his or her representative requests an expedited resolution. All
Appeals must be recorded in a written record and logged with the following
details:



  1.   date notice is sent;

2. effective date of the Action;
3. date the Member or his or her representative requested the Appeal;
4. date the Appeal was followed up in writing;
5. identification of the individual filing;
6. nature of the Appeal; and



  7.   disposition of the Appeal, including a copy of the notice of disposition
and the date it was sent to Member.  

The MCO must send a letter to the Member within five (5) Business Days
acknowledging receipt of the Appeal request. Except for the resolution of an
Expedited Appeal as provided in Section 8.2.6.3, the MCO must complete the
entire standard Appeal process within 30 calendar days after receipt of the
initial written or oral request for Appeal. The timeframe for a standard Appeal
may be extended up to 14 calendar days if the Member or his or her
representative requests an extension, or the MCO shows that there is a need for
additional information and how the delay is in the Member’s interest. If the
timeframe is extended, the MCO must give the Member written notice of the reason
for delay if the Member had not requested the delay. The MCO must designate an
officer who has primary responsibility for ensuring that Appeals are resolved
within these timeframes and in accordance with the MCO’s written policies.

During the Appeal process, the MCO must provide the Member a reasonable
opportunity to present evidence and any allegations of fact or law in person as
well as in writing. The MCO must inform the Member of the time available for
providing this information and that, in the case of an expedited resolution,
limited time will be available.

The MCO must provide the Member and his or her representative opportunity,
before and during the Appeal process, to examine the Member’s case file,
including medical records and any other documents considered during the Appeal
process. The MCO must include, as parties to the Appeal, the Member and his or
her representative, including the legal representative of a deceased Member’s
estate.

In accordance with 42 C.F.R.§ 438.420, the MCO must continue the Member’s
benefits currently being received by the Member, including the benefit that is
the subject of the Appeal, if all of the following criteria are met:



  1.   the Member or his or her representative files the Appeal timely as
defined in this Contract:  



  2.   the Appeal involves the termination, suspension, or reduction of a
previously authorized course of treatment;  



  3.   the services were ordered by an authorized provider;



  4.   the original period covered by the original authorization has not
expired; and



  5.   the Member requests an extension of the benefits.

If, at the Member’s request, the MCO continues or reinstates the Member’s
benefits while the Appeal is pending, the benefits must be continued until one
of the following occurs:



  1.   the Member withdraws the Appeal;



  2.   ten (10) days pass after the MCO mails the notice resolving the Appeal
against the Member, unless the Member, within the 10-day timeframe, has
requested a Fair Hearing with continuation of benefits. In such a case, the
benefits will continue until a Fair Hearing decision can be reached; or  



  3.   a State Fair Hearing Officer issues a hearing decision adverse to the
Member or the time period or service limits of a previously authorized service
has been met.  

In accordance with 42 C.F.R.§ 438.420(d), if the final resolution of the Appeal
is adverse to the Member and upholds the MCO’s Action, then to the extent that
the services werefurnished to comply with the Contract, the MCO may recover such
costs from the Member.

If the MCO or State Fair Hearing Officer reverses a decision to deny, limit, or
delay services that were not furnished while the Appeal was pending, the MCO
must authorize or provide the disputed services promptly and as expeditiously as
the Member’s health condition requires.

If the MCO or State Fair Hearing Officer reverses a decision to deny
authorization of services and the Member received the disputed services while
the Appeal was pending, the MCO is responsible for the payment of services.

The MCO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for making an Appeal.

8.2.6.3 Expedited Medicaid MCO Appeals

In accordance with 42 C.F.R. §438.410, the MCO must establish and maintain an
expedited review process for Appeals. Such expedited process will apply when the
MCO determines (for a request from a Member) or the provider indicates (in
making the request on the Member’s behalf or supporting the Member’s request)
that taking the time for a standard resolution could seriously jeopardize the
Member’s life or health. The MCO must follow all Appeal requirements for
standard Member Appeals as set forth in Section 8.2.6.2), except where
differences are specifically noted. The MCO must accept oral or written requests
for Expedited Appeals.

Members must exhaust the MCO’s Expedited Appeal process before making a request
for an expedited Fair Hearing. After the MCO receives the request for an
Expedited Appeal, it must hear an approved request for a Member to have an
Expedited Appeal and notify the Member of the outcome of the Expedited Appeal
within three (3) Business Days, except that the MCO must complete investigation
and resolution of an Appeal relating to an ongoing emergency or denial of
continued Hospitalization: (1) in accordance with the medical or dental
immediacy of the case; and (2) not later than one (1) Business Day after
receiving the Member’s request for Expedited Appeal.

Except for an Appeal relating to an ongoing emergency or denial of continued
hospitalization, the timeframe for notifying the Member of the outcome of the
Expedited Appeal may be extended up to 14 calendar days if the Member requests
an extension or the MCO shows (to the satisfaction of HHSC, upon HHSC’s request)
that there is a need for additional information and how the delay is in the
Member’s interest. If the timeframe is extended, the MCO must give the Member
written notice of the reason for delay if the Member had not requested the
delay.

If the decision is adverse to the Member, the MCO must follow the procedures
relating to the notice in Section 8.2.6.5. The MCO is responsible for notifying
the Member of his or her right to access an expedited Fair Hearing from HHSC.
The MCO will be responsible for providing documentation to HHSC and the Member,
indicating how the decision was made, prior to HHSC’s expedited Fair Hearing.

The MCO is prohibited from discriminating or taking punitive action against a
Member or his or her representative for requesting an Expedited Appeal. The MCO
must ensure that punitive action is neither taken against a provider who
requests an expedited resolution or supports a Member’s request.

If the MCO denies a request for expedited resolution of an Appeal, it must:



  1.   transfer the Appeal to the timeframe for standard resolution, and



  2.   make a reasonable effort to give the Member prompt oral notice of the
denial, and follow up within two (2) calendar days with a written notice.  

8.2.6.4 Access to Fair Hearing for Medicaid Members

The MCO must inform Members that they have the right to access the Fair Hearing
process at any time during the Appeal system provided by the MCO, with the
following exception. In the case of an expedited Fair Hearing process, the MCO
must inform the Member that he or she must first exhaust the MCO’s internal
Expedited Appeal process prior to filing an Expedited Fair Hearing request. The
MCO must notify Members that they may be represented by an authorized
representative in the Fair Hearing process.

If a Member requests a Fair Hearing, the MCO will complete the request for Fair
Hearing and submit the form via facsimile to the appropriate Fair Hearings
office, within five (5) calendar days of the Member’s request for a Fair
Hearing.

Within five (5) calendar days of notification that the Fair Hearing is set, the
MCO will prepare an evidence packet for submission to the HHSC Fair Hearings
staff and send a copy of the packet to the Member. The evidence packet must
comply with HHSC’s Fair Hearings requirements.

8.2.6.5 Notices of Action and Disposition of Appeals for Medicaid Members

The MCO must notify the Member, in accordance with 1 T.A.C. Chapter 357,
whenever the MCO takes an Action. The notice must, at a minimum, include any
information required by the Uniform Managed Care Manual Chapters 3.21 and 3.22
regarding notices of actions and incomplete prior authorization requests.

8.2.6.6 Timeframe for Notice of Action

In accordance with 42 C.F.R.§ 438.404(c), the MCO must mail a notice of Action
within the following timeframes:

1. for termination, suspension, or reduction of previously authorized Medicaid-

covered services, within the timeframes specified in 42 C.F.R.§§ 431.211,
431.213, and 431 .214;

2. for denial of payment, at the time of any Action affecting the claim;



  3.   for standard service authorization decisions that deny or limit services,
within the timeframe specified in 42 C.F.R.§ 438.210(d)(1);  



  4.   if the MCO extends the timeframe in accordance with 42 C.F.R.
§438.210(d)(1), it must:  



  a.   give the Member written notice of the reason for the decision to extend
the timeframe and inform the Member of the right to file an Appeal if he or she
disagrees with that decision; and



  b.   issue and carry out its determination as expeditiously as the Member’s
health condition requires and no later than the date the extension expires;

5. for service authorization decisions not reached within the timeframes
specified in

42 C.F.R.§ 438.210(d) (which constitutes a denial and is thus an Adverse
Action), on the date that the timeframes expire; and



  6.   for expedited service authorization decisions, within the timeframes
specified in 42 C.F.R. 438.210(d).  

8.2.6.7 Notice of Disposition of Appeal

In accordance with 42 C.F.R.§ 438.408(e), the MCO must provide written notice of
disposition of all Appeals including Expedited Appeals. The written resolution
notice must include the results and date of the Appeal resolution. For decisions
not wholly in the Member’s favor, the notice must contain:



  1.   the right to request a Fair Hearing;

2. how to request a Fair Hearing;



  3.   The circumstances under which the Member may continue to receive benefits
pending a Fair Hearing;  



  4.   how to request the continuation of benefits;



  5.   if the MCO’s Action is upheld in a Fair Hearing, the Member may be liable
for the cost of any services furnished to the Member while the Appeal is
pending; and



  6.   any other information required by 1 T.A.C. Chapter 357 that relates to a
managed care organization’s notice of disposition of an Appeal.  

8.2.6.8 Timeframe for Notice of Resolution of Appeals

In accordance with 42 C.F.R.§ 438.408, the MCO must provide written notice of
resolution of Appeals, including Expedited Appeals, as expeditiously as the
Member’s health condition requires, but the notice must not exceed the
timeframes provided in this Section for standard Appeals or Expedited Appeals.
For expedited resolution of Appeals, the MCO must make reasonable efforts to
give the Member prompt oral notice of resolution of the Appeal, and follow up
with a written notice within the timeframes set forth in this Section. If the
MCO denies a request for expedited resolution of an Appeal, the MCO must
transfer the Appeal to the timeframe for standard resolution as provided in this
Section, make reasonable efforts to give the Member prompt oral notice of the
denial, and follow up within two (2) calendar days with a written notice.

8.2.6.9 Medicaid Member Advocates

The MCO must provide Member Advocates to assist Members. Member Advocates must
be physically located within the Service Area unless an exception is approved by
HHSC. Member Advocates must inform Members of the following:

1. their rights and responsibilities,
2. the Complaint process,
3. the Appeal process,
4. Covered Services available to them, including preventive services, and
5. Non-capitated Services available to them.

Member Advocates must assist Members in writing Complaints and are responsible
for monitoring the Complaint through the MCO’s Complaint process.

Member Advocates are responsible for making recommendations to the MCO’s
management on any changes needed to improve either the care provided or the way
care is delivered. Member Advocates are also responsible for helping or
referring Members to community resources that are available to meet Members’
needs if services are not available from the MCO as Covered Services.

8.2.7 Additional Medicaid Behavioral Health Provisions

8.2.7.1 Local Mental Health Authority (LMHA)

Assessment to determine eligibility for rehabilitative and targeted DSHS case
management services is a function of the LMHA. Covered Services must be provided
to Members with severe and persistent mental illness (SPMI) and severe emotional
disturbance (SED), when Medically Necessary, whether or not they are also
receiving Targeted Case Management or rehabilitation services through the LMHA.

The MCO must enter into written agreements with all LMHAs in the Service Area
that describe the process(es) that the MCO and LMHAs will use to coordinate
services for Medicaid Members with SPMI or SED. The agreements will:



  1.   describe the Behavioral Health Services indicated in detail in the
Provider Procedures Manual and in the Texas Medicaid Bulletin, include the
amount, duration, and scope of basic and Value-added Services, and the MCO’s
responsibility to provide these services;  



  2.   describe criteria, protocols, procedures and instrumentation for referral
of Medicaid Members from and to the MCO and the LMHA;  



  3.   describe processes and procedures for referring Members with SPMI or SED
to the LMHA for assessment and determination of eligibility for rehabilitation
or Targeted Case Management Services;  



  4.   describe how the LMHA and the MCO will coordinate providing Behavioral
Health Services to Members with SPMI or SED;



  5.   establish clinical consultation procedures between the MCO and LMHA
including consultation to effect referrals and ongoing consultation regarding
the Member’s progress;



  6.   establish procedures to authorize release and exchange of clinical
treatment records;  



  7.   establish procedures for coordination of assessment, intake/triage,
utilization review/utilization management and care for persons with SPMI or SED;
 



  8.   establish procedures for coordination of inpatient psychiatric services
(including Court- ordered Commitment of Members birth through age 20) in state
psychiatric facilities within the LMHA’s catchment area;  



  9.   establish procedures for coordination of emergency and urgent services to
Members;  



  10.   establish procedures for coordination of care and transition of care for
new Members who are receiving treatment through the LMHA; and  



  11.   establish that, when Members are receiving Behavioral Health Services
from the Local Mental Health Authority, the MCO is using the same UM guidelines
as those prescribed for use by Local Mental Health Authorities by DSHS,
published at:  


http://www.mhmr.state.tx.us/centraloffice/behavioralhealthservices/RDMClinGuide.html.

The MCO must offer licensed practitioners of the healing arts (defined in 25
T.A.C., Part 1, Chapter 419, Subchapter L), who are part of the Member’s
treatment team for rehabilitation services (the “Treatment Team”) the
opportunity to participate in the MCO’s Network. The practitioner must agree to
accept the MCO’s Provider reimbursement rate, meet the credentialing
requirements, and comply with all the terms and conditions of the MCO’s standard
Provider contract.

MCOs must allow Members receiving rehabilitation services to choose the licensed
practitioners of the healing arts who are currently a part of the Member’s
Treatment Team. If the Member chooses to receive these services from
Out-of-Network licensed practitioners of the healing arts who are part of the
Member’s Treatment Team, the MCO must reimburse the provider through
Out-of-Network reimbursement arrangements.

Nothing in this section diminishes the potential for the Local Mental Health
Authority to seek best value for rehabilitative services by providing these
services under arrangement, where possible, as specified is 25 T.A.C. §419.455.

8.2.7.2 Substance Abuse Benefit

8.2.7.2.1 Substance Abuse and Dependency Treatment Services

The requirements in this subsection apply to STAR+PLUS MCOs in all Service Areas
and to STAR MCOs in all Service Areas except the Dallas Service Area. Members in
the Dallas Service Area receive Behavioral Health Services through the NorthSTAR
Program.

Substance use disorder includes substance abuse and dependence as defined by the
current Diagnostic and Statistical Manual of Mental Disorders (DSM).

8.2.7.2.2 Providers

Providers for the substance abuse and dependency treatment benefit include:
Hospitals, chemical dependency treatment facilities licensed by the Department
of State Health Services, and practitioners of the healing arts.

MCOs must include Significant Traditional Providers (STPs) of these benefits in
its Network, and provide such STPs with expedited credentialing. Medicaid MCOs
must enter into provider agreements with any willing Significant Traditional
Provider (STP) of these benefits that meets the Medicaid enrollment
requirements, MCO credentialing requirements and agrees to the MCO’s contract
terms and rates. For purposes of this section, STPs are providers who meet the
Medicaid enrollment requirements and have a contract with the Department of
State Health Services (DSHS) to receive funding for treatment under the Federal
Substance Abuse Prevention and Treatment block grant. The STP requirements
described herein apply to all Service Areas, and unlike other STP requirements
are not limited to the first three (3) years of operations.

MCOs must maintain a provider education process to inform substance abuse
treatment Providers in the MCO’s Network on how to refer Members for treatment.

8.2.7.2.3 Care Coordination

MCOs must ensure care coordination is provided to Members with a substance use
disorder. MCOs must work with providers, facilities, and Members to coordinate
care for Members with a substance use disorder and to ensure Members have access
to the full continuum of Covered Services (including without limitation
assessment, detoxification, residential treatment, outpatient services, and
medication therapy) as Medically Necessary and appropriate. MCOs must also
coordinate services with the DSHS, DFPS, and their designees for Members
requiring Non-Capitated Services. Non-Capitated Services includes, without
limitation, services that are not available for coverage under the Contract,
State Plan or Waiver that are available under the Federal Substance Abuse and
Prevention and Treatment block grant when provided by a DSHS-funded provider or
covered by the DFPS under direct contract with a treatment provider. MCOs must
work with DSHS, DFPS, and providers to ensure payment for Covered Services is
available to Out-of-Network Providers who also provide related Non-capitated
Services when the Covered Services are not available through Network Providers.



  8.2.7.3.4   Member Education and Self-Referral for Substance Abuse and
Dependency Treatment Services  

MCOs must maintain a Member education process (including hotlines, manuals,
policies and other Member Materials) to inform Members of the availability of
and access to substance abuse treatment services, including information on
self-referral.

8.2.8 Third Party Liability and Recovery and Coordination

of Benefits

Medicaid coverage is secondary when coordinating benefits with all other
insurance coverage, unless an exception applies under federal law. Coverage
provided under Medicaid will pay benefits for Covered Services that remain
unpaid after all other insurance coverage has been paid. For Network Providers
and Out-of Network providers with written reimbursement arrangements with the
MCO, the MCO must pay the unpaid balance for Covered Services up to the agreed
rates. For Out-of-Network providers with no written reimbursement arrangement,
the MCO must pay the unpaid balance for Covered Services in accordance with
HHSC’s administrative rules regarding Out-of-Network payment (1 T.A.C. §353.4).

MCOs are responsible for establishing a plan and process for avoiding or
recovering costs for services that should have been paid through a third party.
The plan and process must be in accordance with state and federal law and
regulations. The projected amount of TPR that the MCO is expected to recover may
be factored into the rate setting process.

HHSC will provide the MCO, by Plan code, a monthly Member file (also known as a
TPR client file). The file is an extract of those Medicaid Members who are known
or believed to have other insurance. The file contains any Third Party Recovery
(TPR) data that HHSC’s claims administration agent has on file for individual
Medicaid clients, organized by name and client number, and adding additional
relevant information where available, such as the insured’s name/contact
information, type of coverage, the insurance carrier, and the effective dates.

The MCO must provide related reports to HHSC, as stated in Section 8.1.17.2,
“Financial Reporting Requirements.”

After 120 days from the date of adjudication of a claim that is subject to TPR,
HHSC has the right to attempt recovery, independent of any MCO action. HHSC will
retain, in full, all funds received as a result of any state-initiated TPR or
subrogation action.

8.2.9 Coordination with Public Health Entities

8.2.9.1 Reimbursed Arrangements with Public Health Entities

The MCO must make a good faith effort to enter into a Subcontract for Covered
Services with Public Health Entities. Possible Covered Services that could be
provided by Public Health Entities include, but are not limited to, the
following services:

1. Sexually Transmitted Diseases (STDs) services;
2. confidential HIV testing;
3. immunizations;
4. tuberculosis (TB) care;
5. Family Planning services;
6. Texas Health Steps medical checkups, and
7. prenatal services.

If the MCO is unable to enter into a contract with Public Health Entities, the
MCO must document efforts to contract with Public Health Entities, and make such
documentation available to HHSC upon request.

MCO Contracts with Public Health Entities must specify the scope of
responsibilities of each party, the methodology and agreements regarding billing
and reimbursements, reporting responsibilities, Member and Provider educational
responsibilities, and the methodology and agreements regarding sharing of
confidential medical record information between the Public Health Entity and the
MCO or PCP.

The MCO must:



  1.   identify care managers who will be available to assist public health
providers and PCPs in efficiently referring Members to the public health
providers, specialists, and health-related service providers either within or
outside the MCO’s Network; and



  2.   inform Members that confidential healthcare information will be provided
to the PCP, and educate Members on how to better utilize their PCPs, public
health providers, emergency departments, specialists, and health-related service
providers.  

8.2.9.2 Non-Reimbursed Arrangements with Local Public Health Entities

The MCO must coordinate with Public Health Entities in its Service Area(s)
regarding the provision of essential public Health Care Services. In addition to
the requirements listed above in Section 8.2.2, or otherwise required under
state law or the Contract, the MCO must meet the following requirements:



  1.   report to Public Health Entities regarding communicable diseases and/or
diseases that are preventable by immunization as defined by state law;  



  2.   notify the local Public Health Entity of communicable disease outbreaks
involving Members; and



  3.   educate Members and Providers regarding WIC services available to
Members.

To follow-up on suspected or confirmed cases of childhood lead exposure, the MCO
must coordinate with local Public Health Entities that have a child lead
program, or with the DSHS Childhood Lead Poisoning Prevention Program when the
local Public Health Entity does not have a child lead program.

In addition, the MCO must make a good faith effort to establish an effective
working relationship with all state and local public health entities in its
Service Area(s) to identify issues and promote initiatives addressing public
health concerns.

8.2.10 Coordination with Other State Health and Human

Services (HHS) Programs

The MCO must coordinate with other state HHS Programs in each Service Area
regarding the provision of essential public Health Care Services. In addition to
the requirements listed above in Section 8.2.2. or otherwise required under
state law or the Contract, the MCO must meet the following requirements:



  1.   require Providers to use the DSHS Bureau of Laboratories for specimens
obtained as part of a Texas Health Steps medical checkup, as indicated in
Section 8.1.4 under Laboratory Services;  



  2.   notify Providers of the availability of vaccines through the Texas
Vaccines for Children Program;  



  3.   work with HHSC and Providers to improve the reporting of immunizations to
the statewide ImmTrac Registry;  



  4.   educate Providers and Members about services available through the
Department of State Health Services (DSHS) Case Management for Children and
Pregnant Women (CPW) program;  



  5.   coordinate with CPW for health care needs that are identified by CPW and
referred to the MCO;  



  6.   participate, to the extent practicable, in the community-based coalitions
with the Medicaid-funded case management programs in the Department of Assistive
and Rehabilitative Services (DARS), the Department of Aging and Disability
Services (DADS), and DSHS;



  7.   cooperate with activities required of state and local public health
authorities necessary to conduct the annual population and community based needs
assessment;  



  8.   report all blood lead results, coordinate and follow-up on suspected or
confirmed cases of childhood lead exposure with the Childhood Lead Poisoning
Prevention Program in DSHS, and follow the Centers for Disease Control and
Prevention guidelines for testing children for lead and follow-up actions for
children with elevated lead levels located at
http://www.dshs.state.tx.us/lead/pdf—files/pb—109       physician—reference.pdf;
 



  9.   coordinate with Texas Health Steps Outreach Unit;



  10.   coordination of care protocols for working with Dental Contractors, as
well as protocols for reciprocal referral and communication of data and clinical
information regarding the Member’s Medically Necessary dental Covered Services;
and  



  11.   develop a coordination plan to share with local entities regarding
clients identified as requiring special needs or assistance during a disaster.

8.2.11 Advance Directives

Federal and state laws require MCOs and providers to maintain written policies
and procedures for informing all adult Members 18 years of age and older about
their rights to refuse, withhold or withdraw medical treatment and mental health
treatment through advance directives (see Social Security Act §1 902(a)(57) and
§1 903(m)(1 )(A)). The MCO’s policies and procedures must include written
notification to Members and comply with provisions contained in 42 C.F.R. § 489,
Subpart I, relating to advance directives for all Hospitals, critical access
Hospitals, skilled nursing facilities, home health agencies, providers of home
health care, providers of personal care services and hospices. The MCO’s
policies and procedures must comply with state laws and rules regarding:

1. a Member’s right to self-determination in making health care decisions;



  2.   the Advance Directives Act, Chapter 166, Texas Health and Safety Code,
which includes:  



  a.   a Member’s right to execute an advance written directive to physicians
and family or surrogates, or to make a non-written directive to administer,
withhold or withdraw life-sustaining treatment in the event of a terminal or
irreversible condition;



  b.   a Member’s right to make written and non-written out-of-Hospital
do-notresuscitate (DNR) orders;  



  c.   a Member’s right to execute a Medical Power of Attorney to appoint an
agent to make health care decisions on the Member’s behalf if the Member becomes
incompetent; and  

3. Chapter 137, Texas Civil Practice and Remedies Code, which includes a

Member’s right to execute a Declaration for Mental Health Treatment in a
document making a declaration of preferences or instructions regarding mental
health treatment.

The MCO must maintain written policies for implementing a Member’s advance
directive. Those policies must include a clear and precise statement of
limitation if a Provider cannot or will not implement a Member’s advance
directive.

The MCO cannot require a Member to execute or issue an advance directive as a
condition of receiving Health Care Services. The MCO cannot discriminate against
a Member based on whether or not the Member has executed or issued an advance
directive.

The MCO’s policies and procedures must require the MCO and Subcontractors to
comply with the requirements of state and federal law relating to advance
directives. The MCO must provide education and training to employees and Members
on issues concerning advance directives.
All materials provided to Members regarding advance directives must be written
at a 7th — 8th grade reading comprehension level, except where a provision is
required by state or federal law and the provision cannot be reduced or modified
to a 7th — 8th grade readinglevel because it is a reference to the law or is
required to be included “as written” in the state or federal law.

The MCO must notify Members of any changes in state or federal laws relating to
advance directives within 90 days from the effective date of the change, unless
the law or regulation contains a specific time requirement for notification.

8.2.12 SSI Members

A Member’s SSI status is effective the date the State’s eligibility system
identifies the Member as Type Program 13 (TP13). The State is responsible for
updating the State’s eligibility system within 45 days of official notice of the
Member’s Federal SSI eligibility by the Social Security Administration (SSA).

8.2.13 Medicaid Wrap-Around Services

For Dual Eligibles who are eligible for full Medicaid in any STAR+PLUS Service
Area, the MCO may be required to supplement Medicare coverage by providing
services, supplies, and outpatient drugs and biologicals that are available
under the Texas Medicaid program. There are three (3) categories of Medicaid
wrap-around services:



  1.   Medicaid Only Services (i.e. services that do not have a corresponding
Medicare service);  



  2.   Medicare Services that become a Medicaid expense due to a benefit
limitation on the Medicare side being met; and



  3.   Medicare Services that become a Medicaid expense due to coinsurance (True
Cross-over Claims).  

HHSC will provide advance written notice to the MCOs identifying the types of
Medicaid wrap-around services that will become Covered Services, and the
effective date of coverage. HHSC will make capitation rate adjustments to
account for the carve-in of these services.

          True cross-over claims will continue to be paid by HHSC’s
Administrative Services Contractor. 8.2.14  
Medical Transportation

HHSC reserves the right to amend the scope of the Contract to include medical
transportation services (MTP) for Medicaid Members. For additional information
regarding the MTP Program, the MCO should refer to the Nonemergency Medical
Transportation (NEMT) Full Risk Broker Services RFP. MCOs should note that the
MTP Program includes numerous Frew v. Suehs requirements, including enhanced
call center performance standards. If MTP services are added to the scope of the
Contract, HHSC will provide advance written notice and conduct appropriate
Readiness Review.
8.3 Additional STAR+PLUS Scope of Work

8.3.1 Covered Community-Based Long-Term Services and

Supports

The MCO must ensure that STAR+PLUS Members needing Community Long-term Services
and Supports are identified, and that services are referred and authorized in a
timely manner. The MCO must ensure that Providers of Community Long-term
Services and Supports are licensed to deliver the services they provide. The
inclusion of Community Long-term Services and Supports in a managed care model
presents challenges, opportunities and responsibilities.

Community Long-term Services and Supports may be necessary as a preventative
service to avoid more expensive hospitalizations, emergency room visits, or
institutionalization. Community Long-term Services and Supports should also be
made available to Members to assure maintenance of the highest level of
functioning possible in the least restrictive setting. A Member’s need for
Community Long-term Services and Supports to assist with the activities of daily
living must be considered as important as needs related to a medical condition.
MCOs must provide both Medically Necessary and Functionally Necessary Covered
Services to Community Long-term Services and Supports Members.

8.3.1.1 Community Based Long-Term Services and Supports Available to All Members

The MCO must enter into written contracts with Providers of Personal Assistance
Services and Day Activity and Health Services (DAHS) to ensure access to these
services for all STAR+PLUS Members. At a minimum, these Providers must meet all
of the following state licensure and certification requirements for providing
the services in Attachment B-2.2, “STAR+PLUS Covered Services.”

      Community-based Long-Term Services and Supports Available to All Members
Service  
Licensure and Certification Requirements
   
 
Personal
Attendant
Services/Primary
Home Care  
The Provider must be licensed by DADS as a Home and
Community Support Services Agency (HCSSA). The
level of licensure required depends on the type of
service delivered.
NOTE: For primary home care and client managed
attendant care, the agency may have only the
Personal Assistance Services level of licensure.
   
 
Day Activity and
Health Services
(DAHS)  
The Provider must be licensed by the DADS
Regulatory Division as an adult day care provider.
To provide DAHS, the Provider must provide the
range of services required for DAHS.
   
 

8.3.1.2 1915(c) STAR+PLUS Waiver Services Available to Qualified Members

The 19 15(c) STAR+PLUS Waivers (SPW) provides Community Long-term Services and
Supports to Medicaid Eligibles who are elderly and to adults with disabilities
as a cost- effective alternative to living in a nursing facility. These Members
must be age 21 or older, be a Medicaid recipient or be otherwise financially
eligible for waiver services. To be eligible for SPW Services, a Member must
meet income and resource requirements for Medicaid nursing facility care, and
receive a determination from HHSC on the medical necessity/level of care of the
nursing facility care. The MCO must make available to STAR+PLUS Members who meet
these eligibility requirements the array of services allowable through HHSC’s
CMS-approved SPW (see Attachment B-2.2, “STAR+PLUS Covered Services”).

      Community-based Long-Term Services and Supports under the 1915(c)
STAR+PLUS Waiver Service  
Licensure and Certification Requirements
   
 
Personal
Attendant
Services  
The Provider must be licensed by DADS as a Home and
Community Support Services Agency (HCSSA). The level of
licensure required depends on the type of service delivered.
For Primary Home Care and Client Managed Attendant Care, the
agency may have only the Personal Assistance Services level
of licensure.
   
 
Assisted Living
Services  
The Provider must be licensed by the Texas Department of
Aging and Disability Services, Long Term Care Regulatory
Division in accordance with 40 T.A.C., Part 1, Chapter 92.
The type of licensure determines what services may be
provided.
   
 
Emergency
Response Service
Provider  
Licensed by the Texas Department of State Health Services as
a Personal Emergency Response Services Agency under 25
T.A.C., Part 1, Chapter 140, Subchapter B.
   
 
Nursing Services  
Licensed Registered Nurse by the Texas Board of Nursing under
22 T.A.C., Part 11, Chapter 217.
The registered nurse must comply with the requirements for
delivery of nursing services, which include requirements such
as compliance with the Texas Nurse Practice Act and
delegation of nursing tasks.
The licensed vocational nurse must practice under the
supervision of a registered nurse, licensed to practice in the
State.
   
 
Adult Foster Care  
Adult foster care homes serving three (3) or fewer
participants must comply with requirements outlined in 40
T.A.C., Part 1, Chapter 48, Subchapter K. Adult foster care
homes serving four (4) participants must be licensed by
DADS as an assisted living facility under 40 T.A.C., Part 1,
Chapter 92.
   
 
Dental  
Licensed by the Texas State Board of Dental Examiners as a
Dentist under 22 T.A.C., Part 5, Chapter 101.
   
 
Respite Care  
Licensed by DADS as a Home and Community Support
Services Agency (HCSSA) under 40 T.A.C., Part 1, Chapter 97.
   
 
Home Delivered
Meals  
Providers must comply with requirement of 40 T.A.C., Part 1,
Chapter 55 for providing home delivered meal services,
which include requirements such as dietary requirements,
food temperature, delivery times, and training of volunteers
and others who deliver meals.
   
 
Physical Therapy
(PT) Services  
Licensed Physical Therapist through the Texas Board of
Physical Therapy Examiners, Chapter 453 of the Texas
Occupations Code.
   
 
Occupational
Therapy (OT)
Services  
Licensed Occupational Therapist through the Texas Board of
Occupational Therapy Examiners, Chapter 454 of the Texas
Occupations Code.
   
 
Speech, Hearing,
and Language
Therapy Services  
Licensed Speech Therapist through the Department of State
Health Services.


   
 
Consumer Directed
Services (CDS)  
No licensure or certification requirements. The Providers
must complete DADS’ required training. Current CDSAs
contracted by DADS are assumed to have completed the
training.
   
 
Transition Assistance
Services (TAS)  
The Provider must comply with the requirements for delivery
of TAS, which include requirements such as allowable
purchases, cost limits, and timeframes for delivery. TAS
providers must demonstrate knowledge of, and experience in,
successfully serving individuals who require home and
community-based services
   
 
Minor Home
Modification  
No licensure or certification requirements.


   
 
Adaptive Aids and
Medical Equipment  
No licensure or certification requirements.


   
 
Medical Supplies  
No licensure or certification requirements.
   
 

8.3.2 Service Coordination

The MCO must furnish a Service Coordinator to all STAR+PLUS Members who request
one. The MCO should also furnish a Service Coordinator to a STAR+PLUS Member
when the MCO determines one is required through an assessment of the Member’s
health and support needs. The MCO must ensure that each STAR+PLUS Member has a
qualified PCP who is responsible for overall clinical direction and, in
conjunction with the Service Coordinator, serves as a central point of
integration and coordination of Covered Services, including primary, Acute Care,
Long-term Services and Supports, and Behavioral Health Services.

The Service Coordinator must work as a team with the PCP to coordinate all
STAR+PLUS Covered Services and any applicable Non-capitated Services. This
requirement applies whether or not the PCP is in the MCO’s Network, as some
STAR+PLUS Members dually eligible for Medicare may have a PCP that is not in the
MCO’s Provider Network. In order to integrate the Member’s Acute Care and
primary care, and stay abreast of the Member’s needs and condition, the Service
Coordinator must also actively involve and coordinate with the Member’s primary
and specialty care providers, including Behavioral Health Service providers,
providers of Non-capitated Services, and Medicare Advantage health plans for
qualified Dual Eligible Members. When considering whether to refer a Member to a
nursing facility or other long-term care facility, the MCO must consider the
availability of the Program of All-Inclusive Care for the Elderly (PACE) for
that Member.

The MCO must identify and train Members or their families to coordinate their
own care, to the extent of the Member’s or the family’s capability and
willingness to coordinate care.

8.3.2.1 Service Coordinators

The MCO must employ as Service Coordinators persons experienced in meeting the
needs of vulnerable populations who have Chronic or Complex Conditions. Such
Service Coordinators are Key MCO Personnel as described in Attachment A,
“Uniform Managed Care Contract Terms and Conditions,” Section 4.02, and must
meet the requirements set forth in Section 4.04.1 of Attachment A.

8.3.2.2 Referral to Community Organizations

The MCO must provide information about and referral to community organizations
that may not be providing STAR+PLUS Covered Services, but are otherwise
important to the health and wellbeing of Members. These organizations include,
but are not limited to:



  1.   state/federal agencies (e.g., those agencies with jurisdiction over
aging, public health, substance abuse, mental health/retardation,
rehabilitation, developmental disabilities, income support, nutritional
assistance, family support agencies, etc.);  



  2.   social service agencies (e.g., area agencies on aging, residential
support agencies, independent living centers, supported employment agencies,
etc.);  



  3.   city and county agencies (e.g., welfare departments, housing programs,
etc.);



  4.   civic and religious organizations; and



  5.   consumer groups, advocates, and councils (e.g., legal aid offices,

consumer/family support groups, permanency planning, etc.).

8.3.2.3 Discharge Planning

The MCO must have a protocol for quickly assessing the needs of Members
discharged from a Hospital or other care or treatment facility.

The MCO’s Service Coordinator must work with the Member’s PCP, the Hospital
discharge planner(s), the attending physician, the Member, and the Member’s
family to assess and plan for the Member’s discharge. When Long-term Services
and Supports is needed, the MCO must ensure that the Member’s discharge plan
includes arrangements for receiving community-based care whenever possible. The
MCO must ensure that the Member, the Member’s family, and the Member’s PCP are
all well informed of all service options available to meet the Member’s needs in
the community.

8.3.2.4 Transition Plan for New STAR+PLUS Members

The MCO must provide a transition plan for Members enrolled in the STAR+PLUS
Program. HHSC, and/or the previous STAR+PLUS MCO contractor, will provide the
MCO with detailed Care Plans, names of current providers, etc., for newly
enrolled Members already receiving Long-term Services and Supports at the time
of enrollment in the MCO. The MCO must ensure that current providers are paid
for Medically Necessary and Functionally Necessary Covered Services that are
delivered in accordance with the Member’s existing treatment/Long-Term Services
and Supports plan after the Member has become enrolled in the MCO and until the
transition plan is developed.

The transition planning process must include, but is not limited to, the
following:



  1.   review of existing Long-Term Services and Supports plans prepared by DADS
or another STAR+PLUS MCO;  



  2.   preparation of a transition plan that ensures continuous care under the
Member’s existing Care Plan during the transfer into the MCO’s Network while the
MCO conducts an appropriate assessment and development of a new plan, if needed;
 



  3.   if durable medical equipment or supplies had been ordered prior to
enrollment but have not been received by the time of enrollment, coordination
and follow- through to ensure that the Member receives the necessary supportive
equipment and supplies without undue delay; and  



  4.   payment to the existing provider of service under the existing
authorization for up to six (6) months, until the MCO has completed the
assessment and Service Plans and issued new authorizations.  

Except as provided below, the MCO must review any existing care plan and develop
a transition plan within 30 days of receiving notice of the Member’s enrollment.
For all existing care plans received prior to the Operational Start Date, the
MCO will have additional time to complete this process, not-to-exceed 120 days
after the Member’s enrollment. The transition plan will remain in place until
the MCO contacts the Member or the Member’s representative and coordinates
modifications to the Member’s current treatment/Long-Term Services and Supports
plan. The MCO must ensure that the existing services continue and that there are
no breaks in services. For initial implementation of the STAR+PLUS program in a
Service Area, the MCO must honor existing LTSS authorizations for up to six
(6) months following the Operational Start Date, or until the MCO has evaluated
and assessed the Member and issued new authorizations.

The Service Plan includes, but is not limited to, the following:

1. the Member’s history;
2. summary of current medical and social needs and concerns;
3. short and long term needs and goals;
4. a list of services required, their frequency, and
5. a description of who will provide such services.

The Service Plan may include information for services outside the scope of
covered benefits such as how to access affordable, integrated housing.

The MCO must ensure that the Member or the Member’s representative is involved
in the assessment process and fully informed about options, is included in the
development of the Service Plan, and is in agreement with the plan when
completed.
8.3.2.5 Centralized Medical Record and Confidentiality

The Service Coordinator must be responsible for maintaining a centralized record
related to Member contacts, assessments and service authorizations. The MCO must
ensure that the organization of and documentation included in the centralized
Member record meets all applicable professional standards ensuring
confidentiality of Member records, referrals, and documentation of information.

The MCO must have a systematic process for generating or receiving referrals and
sharing confidential medical, treatment, and planning information across
providers.

8.3.2.6 Nursing Facilities

Nursing facility care, although a part of the care continuum, presents a
challenge for managed care. Because of the process for becoming eligible for
Medicaid assistance in a nursing facility, there is frequently a significant
time gap between entry into the nursing home and determination of Medicaid
eligibility. During this gap, it is likely that the resident will have “nested”
in the facility and many of the community supports are no longer available. To
require participation of all nursing facility residents would result in the MCO
maintaining a Member in the nursing facility without many options for managing
their health. For this reason, persons who qualify for Medicaid as a result of
nursing facility residency are not enrolled in STAR+PLUS.

The STAR+PLUS MCO must participate in the Promoting Independence (PI) initiative
for such individuals. PI is a philosophy that aged and disabled individuals
remain in the
most integrated setting to receive Long-term Services and Supports. PI is Texas’
response to the U.S. Supreme Court ruling in Olmstead v. L.C., which requires
states to provide community-based services for persons with disabilities who
would otherwise be entitled to institutional services, when:



  1.   the state’s treatment professionals determine that such placement is
appropriate;

2. the affected persons do not oppose such treatment; and



  3.   the placement can be reasonably accommodated, taking into account the
resources available to the state and the needs of others who are receiving state
supported disability services.  

In accordance with legislative direction, the MCO must designate a point of
contact to receive referrals for nursing facility residents who may potentially
be able to return to the community through the use of 19 15(c) Nursing Facility
Waiver services. To be eligible for this option, an individual must reside in a
nursing facility until a written plan of care for safely moving the resident
back into a community setting has been developed and approved.

A STAR+PLUS Member who enters a nursing facility will remain a STAR+PLUS Member
for a total of four (4) months. The nursing facility will bill the state
directly for covered nursing facility services delivered while the Member is in
the nursing facility. See Section 8.3.2.7 for further information.

The MCO is responsible for the Member at the time of nursing facility entry and
must utilize the Service Coordinator staff to complete an assessment of the
Member within 30 days of entry in the nursing facility, and develop a plan of
care to transition the Member back into the community if possible. If at this
initial review, return to the community is possible, the Service Coordinator
will work with the resident and family to return the Member to the community
using 1915(c) Waiver Services.

If the initial review does not support a return to the community, the Service
Coordinator will conduct a second assessment 90 days after the initial
assessment to determine any changes in the individual’s condition or
circumstances that would allow a return to the community. The Service
Coordinator will develop and implement the transition plan.

The MCO will provide these services as part of the PI initiative. The MCO must
maintain the documentation of the assessments completed and make them available
for state review at any time.

It is possible that the STAR+PLUS MCO will be unaware of the Member’s entry into
a nursing facility. It is the responsibility of the nursing facility to review
the Member’s Medicaid card upon entry into the facility and notify the MCO. The
nursing facility is also required to notify HHSC of the entry of a new resident.

8.3.2.7 MCO Four-Month Liability for Nursing Facility Care

A STAR+PLUS Member who enters a nursing facility will remain a STAR+PLUS Member
for a total of four (4) months. The four (4) months do not have to be
consecutive. Upon completion of four months of nursing facility care, the
individual will be disenrolled from the STAR+PLUS Program and the Medicaid
Fee-for-Service program will provide Medicaid benefits. A STAR+PLUS Member may
not change MCOs while in a nursing facility.

Tracking the four (4) months of liability is done through a counter system. The
four- month counter starts with the earlier of: (1) the date of the Medicaid
admission to the nursing facility, or (2) on the 21st day of a Medicare stay, if
applicable. A partial month counts as a full month. In other words, the month in
which the Medicaid admission occurs or the month on which the 21st day of the
Medicare stay occurs is counted as one (1) of the four (4) months.

The MCO will not be responsible for the cost of care provided in a nursing
facility. For Medicaid-only Members, the MCO is responsible for cost of Covered
Services provided outside of the nursing facility. The MCO will not maintain
nursing facilities in its Provider Network, and will not reimburse the nursing
facilities for Covered Services provided in such facilities. Nursing facilities
will use the traditional Fee-for-Service (FFS) system of billing HHSC rather
than billing the MCO.

8.3.2.8 Prioritization Plan

Prior to the 3/1/2012 Operational Start Date of the STAR+PLUS Program in the
Expansion Service Areas, HHSC and DADS will provide the MCO a plan that outlines
a priority of populations and special handling procedures that the MCO must
implement to help ensure timely assessments for potential enrollees and incoming
Members as well as continuity of care for incoming Members. The populations that
will be part of the priority list will include but are not limited to Money
Follows the Person (MFP); Medically Dependent Children Program (MDCP),
Comprehensive Care Program -Personal Care Services (CCP-PCS) and Comprehensive
Care Program-Private Duty Nursing (CCPPDN) aging out consumers; Medical
Assistance Only (MAO) Interest List consumers; and Supplemental Security Income
(SSI) consumer. HHSC and/or DADS will also provide the MCO with information
concerning Members who will be enrolled through manual processes and will need
expedited access to services.

8.3.3 STAR+PLUS Assessment Instruments

The MCO must have and use functional assessment instruments to identify Members
with significant health problems, Members requiring immediate attention, and
Members who need or are at risk of needing Long-term Services and Supports. The
MCO, a Subcontractor, or a Provider may complete assessment instruments, but the
MCO remains responsible for the data recorded.

MCOs must use the DADS Form 2060, as amended or modified, to assess a Member’s
need for Functionally Necessary Personal Attendant Services. The MCO may adapt
the form to reflect the MCO’s name or distribution instructions, but the
elements must be the same and instructions for completion must be followed
without amendment.

The DADS Form 2060 must be completed if a need for or a change in Personal
Attendant Services is warranted at the initial contact, at the annual
reassessment, and anytime a Member requests the services or requests a change in
services. The DADS Form 2060 must also be completed at any time the MCO
determines the Member requires the services or requires a change in the Personal
Attendant Services that are authorized.

MCOs must use the Texas Medicaid Personal Care Assessment Form (PCAF Form) in
lieu of the DADS Form 2060 for children under the age of 21 when assessing the
Member’s need for Functional Necessary Personal Attendant Services. MCOs may
adapt the PCAF Form to reflect the MCO’s name or distribution instructions, but
the elements must be the same and instructions for completion must be followed
without amendment. Reassessments using the PCAF Form must be completed every 12
months and as requested by the Member’s parent or other legal guardian. The PCAF
Form must also be completed at any time the MCO determines the Member may
require a change in the number of authorized Personal Attendant Service hours.

For Members and applicants seeking or needing the 19 15(c) Nursing Facility
Waiver services, the MCOs must use the Community Medical Necessity and Level of
Care Assessment Instrument, as amended or modified, to assess Members and to
supply current medical information for Medical Necessity determinations. The MCO
must also complete the Individual Service Plan (ISP), Form 3671 for each Member
receiving
19 15(c) Nursing Facility Waiver Services. The ISP is established for a one-year
period. After the initial ISP is established, the ISP must be completed on an
annual basis and the end date or expiration date does not change. Both of these
forms (Community Medical Necessity and Level of Care Assessment Instrument and
Form 3671) must be completed annually at reassessment. The MCO is responsible
for tracking the end dates of the ISP to ensure all Member reassessment
activities have been completed and posted on the LTC online portal prior to the
expiration date of the ISP. Note that the MCO cannot submit its initial
Community Medical Necessity and Level of Care Assessment Instrument earlier than
120 days prior to the expiration date of the ISP. An Initial Community Medical
Necessity and Level of Care determination will expire 120 days after it is
approved by the HHSC Claims Administrator. The MCO cannot submit a renewal of
the Community Medical Necessity and Level of Care Assessment Instrument earlier
than 90 days prior to the expiration date of the ISP. Such renewal will expire
90 days after it is approved by the HHSC Claims Administrator.

8.3.4 1915(c) Nursing Facility Waiver Service Eligibility

Recipients of 19 15(c) Nursing Facility Waiver services must meet nursing
facility criteria for participation in the waiver and must have a plan of care
at initial determination of eligibility in which the plan’s annualized cost is
equal to or less than 200% of the annualized cost of care if the individual were
to enter a nursing facility. If the MCO determines that the recipient’s cost of
care will exceed the 200% limit, the MCO will submit to HHSC’s Health Plan
Operations Unit a request to consider the use of State General Revenue Funds to
cover costs over the 200% allowance, as per HHSC’s policy and procedures related
to use of general revenue for 1915(c) Nursing Facility Waiver participants. If
HHSC approves the use of State General Revenue Funds, the MCO will be allowed to
provide waiver services as per the Individual Service Plan, and non-waiver
services (services in excess of the 200% allowance) utilizing State General
Revenue Funds. Non-waiver services are not Medicaid Allowable Expenses, and may
not be reported as such on the FSRs. The MCO will submit reports documenting
expenses for non-waiver services in an HHSC-approved format. HHSC will reimburse
the MCO for such expenses.

8.3.4.1 For Members

Members can request to be tested for eligibility into the 1915(c) STAR+PLUS
Waiver (SPW). The MCO can also initiate SPW eligibility testing on a STAR+PLUS
Member if the MCO determines that the Member would benefit from the SPW
services.

To be eligible for the SPW, the Member must meet risk criteria, Medical
Necessity/Level of Care, the cost of the Individual Service Plan (ISP) cannot
exceed 202% of cost of providing the same services in a nursing facility, and
the MCO must be able to demonstrate that that Member has a minimum of one
(1) unmet need for at least one (1) SPW service. The MCO must apply risk
criteria as illustrated in Section 3242.3 of the STAR+PLUS Handbook, “Risk
Assessment.”

If the MCO determines that a Member does not meet the risk criteria for SPW
eligibility, the MCO must notify HHSC’s Administrative Services Contractor. The
Administrative Services Contractor will notify the Member that he or she did not
meet the eligibility criteria for the SPW, and the right to Appeal the Adverse
Determination.

If the MCO determined that the Member meets risk criteria for SPW eligibility,
the MCO must complete the Community Medical Necessity and Level of Care
Assessment Instrument for Medical Necessity/Level of Care determination, and
submit the form to HHSC’s Administrative Services Contractor. The MCO is also
responsible for completing the assessment documentation, and preparing a 1915(c)
STAR+PLUS Waiver ISP for identifying the needed SPW services. The ISP is
submitted to the State to ensure that the total cost does not exceed the 202%
cost limit. The MCO must complete these activities within 45 days of receiving
the State’s authorization form for eligibility testing.

HHSC will notify the Member and the MCO of the eligibility determination, which
will be based on results of the assessments and the information provided by the
MCO. If the STAR+PLUS Member is eligible for SPW services, HHSC will notify the
Member of the effective date of eligibility. If the Member is not eligible for
SPW services, HHSC will provide the Member information on right to Appeal the
Adverse Determination. The MCO is responsible for preparing any requested
documentation regarding its assessments and ISPs, and if requested by HHSC,
attending the Fair Hearing. Regardless of the SPW eligibility determination,
HHSC will send a copy of the Member notice to the MCO.

8.3.4.2 For Medical Assistance Only (MAO) Non-Member Applicants

Non-member persons who are not eligible for Medicaid in the community may apply
for participation in the 19 15(c) STAR+PLUS Waiver (SPW) program under the
financial and functional eligibility requirements for MAO. HHSC will inform the
non-member applicant that services are provided through an MCO and allow the
applicant to select the MCO. HHSC will provide the selected MCO an authorization
form to initiate pre-enrollment assessment services required under the SPW for
the applicant. The MCO’s initial home visit with the applicant must occur within
14 days of the receipt of the referral. To be eligible for SPW, the applicant
must meet financial eligibility, risk criteria, Medical Necessity/Level of Care,
the cost of the Individual Service Plan (ISP) cannot exceed 202% of cost of
providing the same services in a nursing facility, and the MCO must be able to
demonstrate that the applicant has a minimum of one (1) unmet need for at least
one (1) SPW service. The HMO must apply risk criteria as illustrated in
Section 3242.3 of the STAR+PLUS Handbook, “Risk Assessment.”

If the MCO determines that the applicant does not meet the risk criteria for SPW
eligibility, the MCO must notify HHSC’s Administrative Services Contractor. The
Administrative Services Contractor will notify the applicant that he or she did
not meet the eligibility criteria for the SPW, and the right to Appeal the
Adverse Determination.

If the MCO determined that the applicant meets risk criteria for SPW
eligibility, the MCO must complete the Community Medical Necessity and Level of
Care Assessment Instrument for Medical Necessity/Level of Care determination,
and submit the form to HHSC’s Administrative Services Contractor. The MCO is
also responsible for completing the assessment documentation, and preparing a
1915(c) STAR+PLUS ISP for identifying the needed SPW services. The ISP is
submitted to the State to ensure that the total cost does not exceed the 202%
cost ceiling. The MCO must complete these activities within 45 days of receiving
the State’s authorization form for eligibility testing.

HHSC will notify the applicant and the MCO of the results of its eligibility
determination. If the applicant is eligible, HHSC will notify the applicant and
the MCO will be notified of the effective date of eligibility, which will be the
first day of the month following the determination of eligibility. The MCO must
initiate the Individual Service Plan (ISP) on the date of enrollment.

If the applicant is not eligible, the HHSC notice will provide information on
the applicant’s right to Appeal the Adverse Determination. HHSC will also send
notice to the MCO if the applicant is not eligible for 1915(c) Nursing Facility
Waiver services. The MCO is responsible for preparing any requested
documentation regarding its assessments and service plans, and if requested by
HHSC, attending the Fair Hearing.

8.3.4.3 Annual Reassessment

Prior to the end date of the annual ISP, the MCO must initiate an annual
reassessment to determine and validate continued eligibility for 19 15(c)
Nursing Facility Waiver services for each Member receiving such services. The
MCO will be expected to complete the same activities for each annual
reassessment as required for the initial eligibility determination.

8.3.5 Consumer Directed Services Options

There are three (3) options available to STAR+PLUS Members desiring to
self-direct the delivery of:



  1.   Primary Home Care (PHC) (which is available to all STAR+PLUS Members),
and



  2.   Personal Attendant Services (PAS); in-home or out-of-home respite;
nursing; physical therapy (PT); occupational therapy (OT); and/or
speech/language therapy (SLT) for (which are available to Members in the 19
15(c) STAR+PLUS Waivers (SPW)).  

These three (3) options are: 1) Consumer-Directed; 2) Service Related; and 3)
Agency. The MCO must provide information concerning the three (3) options to all
Members: (1) who meet the functional requirements for PHC Services and the
requirements for PAS (the functional criteria for these services are described
in the

Form 2060), (2) who are eligible for in-home or out-of-home respite services in
the SPW; and (3) who are eligible for nursing, PT, OT and/or SLT in the SPW. In
addition to providing information concerning the three (3) options, the MCO must
provide Member orientation in the option selected by the Member. The MCO must
provide the information to any STAR+PLUS Member receiving PHC/PAS and/or in-
home or out-of-home respite:

1. at initial assessment;
2. at annual reassessment or annual contact with the STAR+PLUS Member;
3. at any time when a STAR+PLUS Member receiving

PHC/PAS/Respite/Nu rsing/PT/TO/SLT requests the information; and

4. in the Member Handbook.

The MCO must contract with providers who are able to offer PHC/PAS in-home or
outof-home respite, nursing, PT, TO, and/or SLT and must also educate/train the
MCO Network Providers regarding the three (3) PAS options. Network Providers
must meet licensure/certification requirements as indicated in Attachment B-1,
Sections 8.3.11 and 8.3.1.2 of the Uniform Managed Care Contract.

In all three (3) options, the Service Coordinator and the Member work together
in developing the Individual Service Plan.

A more comprehensive description of Consumer Directed Services is found in the
STAR+PLUS Handbook:
http://www.dads.state.tx.us/handbooks/sph/8000/8000.htm#sec8120

8.3.5.1 Consumer-Directed Option Model

In the Consumer-Directed Model, the Member or the Member’s legal guardian is the
employer of record and retains control over the hiring, management, and
termination of an individual providing PHC/PAS in-home or out-of-home respite;
nursing, PT, TO, and/or SLT. The Member is responsible for assuring that the
employee meets the requirements for PHC/PAS; in-home or out-of-home respite;
nursing, PT, TO, and/or SLT, including the criminal history check. The Member
uses a Consumer Directed Services agency (CDSA) to handle the employer-related
administrative functions such as payroll, substitute (back-up), and filing
tax-related reports of PHC/PAS; in-home or out-of-home respite; nursing, PT, TO,
and/or SLT.

8.3.5.2 Service Related Option Model

In the Service Related Option Model, the Member or the Member’s legal guardian
is actively involved in choosing their personal attendant, respite provider,
nurse, physical therapist, occupational therapist and/or speech/language
therapist but is not the employer of record. The Home and Community Support
Services agency (HCSSA) in the MCO Provider Network is the employer of record
for the personal attendant employee and respite provider. In this model, the
Member selects the personal attendant and/or respite provider from the HCSSA’s
personal attendant employees. The personal attendant’s/respite provider’s
schedule is set up based on the Member input, and the Member manages the
PHC/PAS, in-home or out-of-home respite. The Member retains the right to
supervise and train the personal attendant. The Member may request a different
personal attendant and the HCSSA would be expected to honor the request as long
as the new attendant is a Network Provider. The HCSSA establishes the payment
rate, benefits, and provides all administrative functions such as payroll,
substitute (back-up), and filing tax-related reports of PHC/PAS and/or in-home
or out-ofhome respite. In this model, the Member selects the nurse, physical
therapist, occupational therapist, and/or speech/language therapist from the
MCO’s Provider Network. The nurse, physical therapist, occupational therapist,
and/or speech/language therapist’s schedule is set up based on the Member’s
input, and the Member manages the nursing, PT, OT, and/or SLT services. The
Member retains the right to supervise and train the nurse, physical therapist,
occupational therapist, and/or speech/language therapist. The Member may request
a different nurse, physical therapist, occupational therapist, and/or
speech/language therapist and the MCO must honor the request as long as the
nurse, physical therapist, occupational therapist, and/or speech/language
therapist is a Network Provider. The MCO establishes the payment rate, benefits,
and provides all administrative functions such as payroll, substitute (back-up),
and filing tax- related reports of nursing, PT, OT, and/or SLT services.

8.3.5.3 Agency Model

In the Agency Model, the MCO contracts with a Home and Community Support
Services agency (HCSSA) for the delivery of waiver services. The HCSSA is the
employer of record for the personal attendant, respite provider, nurse, physical
therapist, occupational therapist, and speech language therapist. The HCSSA
establishes the payment rate, benefits, and provides all administrative
functions such as payroll, substitute (back-up), and filing tax-related reports
of PHC/PAS and/or in-home or out-of home respite.

8.3.6 Community Based Long-term Services and Supports

Providers

8.3.6.1 Training

The MCO must comply with Section 8.1.4.6 regarding Provider Manual and Provider
training specific to the STAR+PLUS Program. The MCO must train all Community
Longterm Services and Supports Providers regarding the requirements of the
Contract and special needs of STAR+PLUS Members. The MCO must establish ongoing
STAR+PLUS Provider training addressing the following issues at a minimum:



  1.   Covered Services and the Provider’s responsibilities for providing such
services to STAR+PLUS Members and billing the MCO. The MCO must place special
emphasis on Community Long-term Services and Supports and STAR+PLUS
requirements, policies, and procedures that vary from Medicaid Fee-for-Service
and commercial coverage rules, including payment policies and procedures;  



  2.   relevant requirements of the STAR+PLUS Contract, including the role of
the Service Coordinator;  



  3.   processes for making referrals and coordinating Non-capitated Services;



  4.   the MCO’s quality assurance and performance improvement program and the
Provider’s role in such programs; and  



  5.   the MCO’s STAR+PLUS policies and procedures, including those relating to
Network and Out-of-Network referrals.  



  6.   For STAR+PLUS in the El Paso, Hidalgo and Lubbock Service Areas with an
Operational Start Date of 3/1/2012, the process for continuing up to six
(6) months of Community-based Long Term Care Services for Members receiving
those services as of the Operational Start Date, including provider billing
practices for these services and whom to contact at the MCO for assistance with
this process.  

8.3.6.2 LTSS Provider Billing

Long-term Services and Supports providers serving clients in the traditional
Fee-forService Medicaid program have not been required to utilize the billing
systems that most medical facilities use on a regular basis. For this reason,
the MCO must make accommodations to the claims processing system for such
providers to allow for a smooth transition from traditional Medicaid to
STAR+PLUS.

HHSC has developed a standardized method for Long-term Services and Supports
billing. All STAR+PLUS MCOs are required to utilize the standardized method, as
found in Uniform Managed Care Manual Chapters 2.1.1 and 2.1.2.

8.3.6.3 Rate Enhancement Payments for Agencies Providing Attendant Care

All MCOs participating in the STAR+PLUS Program must allow their Long-term
Services and Supports Providers to participate in the STAR+PLUS Attendant Care
Enhancement Program.

Uniform Managed Care Manual Chapter 2.1.3, “STAR+PLUS Attendant Care Enhanced
Payment Methodology,” includes the methodology that the STAR+PLUS MCO will use
to implement and pay the enhanced payments, including a description of the
timing of the payments. Such methodology must comply with the requirements in
the Uniform Managed Care Manual and the intent of T.A.C. Title 1, Part 15,
Chapter 355, Subchapter A, §355.112.

8.3.6.4 STAR+PLUS Handbook

The STAR+PLUS Handbook contains HHSC-approved policies and procedures related to
the STAR+PLUS Program, including policies and procedures relating to the 19
15(b), 1915(c), or 1115 waivers. The STAR+PLUS Handbook includes additional
requirements regarding the STAR+PLUS Program and guidance for the MCOs, the
STAR+PLUS Support Units at DADS, and HHSC staff for administrating and managing
STAR+PLUS Program operations. The STAR+PLUS Handbook is incorporated by
reference into the Contract.

8.3.6.5 Annual Contact with STAR+PLUS Members

The MCO is required to contact each STAR+PLUS Member a minimum of two (2) times
per calendar year. This contact can be written, telephonic, or an onsite visit
to the Member’s residence, depending upon the Member’s level of need. The MCO
must document the mechanisms, number and method of contacts, and outcomes within
the MCO’s Service Coordination system.

8.3.7 Additional Requirements Regarding Dual Eligibles
8.3.7.1 Coordination of Services for Dual Eligibles

The STAR+PLUS MCOs must coordinate Medicare and Medicaid services for Dual
Eligible recipients. To facilitate such coordination, the MCO must be contracted
with the CMS and operating as a MA Dual SNP in the most populous counties in the
Service Area(s), as identified by HHSC, no later than January 1, 2013. After
January 1, 2013, the MCO must maintain its status as an MA DUAL SNP contractor
throughout the term of the Contract. Failure to do so may result in HHSC’s
assessment of contractual remedies, including Contract termination.

8.3.7.2 MA Dual SNP Agreement

As part of the integrated care initiative for Dual Eligible STAR+PLUS Members,
the MCO may maintain a separate capitation agreement with HHSC whereby the MCO’s
MA Dual SNP plan reimburses Medicare providers for the cost-sharing obligations
that the State would otherwise be required to pay on behalf of qualified
STAR+PLUS Dual Eligible Members. The final Texas MA Dual SNP Agreement, as
amended or modified, will be incorporated by reference into the STAR+PLUS
Contract as Attachment B-6, and should be executed on or before January 1, 2013.
The MCO will be required to provide all enrolled STAR+PLUS Dual Eligible Members
with the coordinated care and other services described in the Texas MA Dual SNP
Agreement, and any violations of the Texas MA Dual SNP Agreement with respect to
STAR+PLUS Members will also be a violation of the STAR+PLUS Contract. Note that,
for STAR+PLUS Members who are also enrolled in the MA Dual SNP’s Medicare plan,
the Parties may develop alternative methods for verifying Member eligibility and
submitting encounter data. Any modifications to these processes or other
requirements identified in the Texas MA Dual SNP Agreement will be included in
the Texas MA Dual SNP Agreement.

8.4 Additional CHIP Scope of Work

          The following provisions only apply to MCOs participating in CHIP.
8.4.1  
CHIP Provider Complaint and Appeals

CHIP Provider complaints and claims payment appeals are subject to disposition
consistent with the Texas Insurance Code and any applicable TDI regulations. The
MCO must resolve Provider complaints and claims payment appeals within 30 days
from the date of receipt.

8.4.2 CHIP Member Complaint and Appeal Process

CHIP Member Complaints and Appeals are subject to disposition consistent with
the Texas Insurance Code and any applicable TDI regulations. HHSC will require
the MCO to resolve Member Complaints and Appeals (that are not elevated to TDI)
within 30 days from the date the Member Complaint or Appeal is received. The MCO
is subject to remedies, including liquidated damages, if at least 98 percent of
Member Complaints and Member Appeals are not resolved within 30 days of receipt
of the Complaint or Appeal by the MCO. Please see the Attachment A, “Uniform
Managed Care Contract Terms and Conditions,” Article 12, and Attachment B-3,
“Deliverables/Liquidated Damages Matrix.” Any person, including those
dissatisfied with a MCO’s resolution of a Member Complaint or Appeal, may report
an alleged violation to TDI.

8.4.3 Third Party Liability and Recovery, and Coordination

of Benefits

CHIP coverage is secondary when coordinating benefits with all other insurance
coverage. Coverage provided under CHIP will pay benefits for Covered Services
that remain unpaid after all other insurance coverage has been paid. For Network
Providers and Out-of Network providers with written reimbursement arrangements
with the MCO, the MCO must pay the unpaid balance for Covered Services up to the
agreed rates. For Out-of-Network providers with no written reimbursement
arrangement, the MCO must pay the unpaid balance for Covered Services in
accordance with TDI’s rules regarding usual and customary payment.

MCOs are responsible for establishing a plan and process for avoiding or
recovering costs for services that should have been paid through a third party.
The plan and process must comply with state and federal law and regulations. If
a Member visits an FQHC or RHC (or a Municipal Health Department’s public clinic
for Health Care Services) at a time that is outside of regular business hours
(as defined by HHSC in rules, including weekend days or holidays), the MCO is
obligated to reimburse the FQHC, RHC, or public clinic for Medically Necessary
Covered Services. The MCO must do so at a rate that is equal to the allowable
rate for those services as determined under Section 32.028 of the Human
Resources Code. The Member does not need a referral from his/her PCP.

The MCO must provide related reports to HHSC, as stated in Section 8.1.17.1,
Financial Reporting Requirements.After 120 days from the date of adjudication
(on any claim, encounter, or other Medicaid related payment made by the MCO,
wherein the claim, encounter, or payment is subject to Third Party Recovery),
HHSC may attempt recovery, independent of any MCO action. HHSC will retain, in
full, all funds received as a result of any state-initiated recovery or

          subrogation action. 8.4.4  
Perinatal Services for Traditional CHIP Members

The MCO’s perinatal Health Care Services must ensure appropriate care is
provided to women and infant Members of the MCO from the preconception period
through the infant’s first year of life. The MCO’s perinatal health care system
must comply with the requirements of the Texas Health and Safety Code,
Chapter 32 (the Maternal and Infant Health Improvement Act), and administrative
rules codified at 25 T.A.C. Chapter 37, Subchapter M.

The MCO must have a perinatal health care system in place that, at a minimum,
provides the following services:



  1.   pregnancy planning and perinatal health promotion and education for
reproductive-age women;  



  2.   perinatal risk assessment of non-pregnant women, pregnant and postpartum
women, and infants up to one year of age;  



  3.   access to appropriate levels of care based on risk assessment, including
emergency care;  



  4.   transfer and care of pregnant women, newborns, and infants to tertiary
care facilities when necessary;  



  5.   availability and accessibility of OB/GYNs, anesthesiologists, and
neonatologists capable of dealing with complicated perinatal problems; and  



  6.   availability and accessibility of appropriate outpatient and inpatient
facilities capable of dealing with complicated perinatal problems.  

The MCO must have a process to expedite scheduling a prenatal appointment for an
obstetrical exam for a Member with a confirmed diagnosis indicating pregnancy.

The MCO must have procedures in place to contact and assist a
pregnant/delivering Member in selecting a PCP for her baby either before the
birth or as soon as the baby is born.

Except as provided in Attachment A, Section 5.06, the MCO must provide inpatient
care and professional services relating to labor and delivery for its
pregnant/delivering Members for up to 48 hours following an uncomplicated
vaginal delivery and 96 hours following an uncomplicated caesarian delivery. The
MCO must provide neonatal care for its newborn Members until the time of
discharge.

The MCO must notify providers involved in the care of pregnant/delivering women
and newborns (including Out-of-Network providers and Hospitals) of the MCO’s
prior authorization requirements. The MCO cannot require a prior authorization
for services provided to a pregnant/delivering Member or newborn Member for a
medical condition that requires Emergency Services, regardless of when the
emergency condition arises.

28

DOCUMENT HISTORY LOG

                  STATUS1   DOCUMENT
REVISION2   EFFECTIVE DATE

 
DESCRIPTION3


               
 
Baseline     n/a     September 1, 2011  
Initial version of
Attachment B-1, RFP
Section 9,
“Turnover
Requirements.”
               
 
Revision     2.1     March 1, 2012  
Contract
amendment did not
revise Attachment
B-1, RFP Section 9,
“Turnover
Requirements.”
               
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions 2
Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision. 3 Brief description of
the changes to the document made in the revision.  

Table of Contents

9. Turnover Requirements

      9.1
9.2
9.3
9.4  
Introduction
Turnover Plan
Transfer of Data
Turnover Services

9.5 Post-Turnover Services 9. Turnover Requirements

9.1 Introduction

This section presents the Turnover Requirements. Turnover is defined as those
activities that the MCO is required to perform prior to or upon termination of
the Contract in situations where the MCO will transition data and documentation
acquired under the Contract to HHSC or a subsequent contractor.

9.2 Turnover Plan

Twelve (12) months after the Effective Date of the Contract, the MCO must
provide a Turnover Plan covering the turnover of the records and information
maintained to either HHSC or a subsequent contractor. The Turnover Plan will be
a comprehensive document detailing the proposed schedule, activities, and
resource requirements associated with the turnover tasks.

The Turnover Plan must describe the MCO’s policies and procedures that will
assure:



  1.   The least disruption in the delivery of Covered Services to Members
during the transition to a subsequent contractor.  



  2.   Cooperation with HHSC and a subsequent contractor in notifying Members of
the transition, as requested and in the form required or approved by HHSC.  



  3.   Cooperation with HHSC and a subsequent contractor in transferring
information to HHSC or a subsequent contractor, as requested and in the form
required or approved by HHSC.  

The Turnover Plan must be approved by HHSC, and include at a minimum:



  1.   The MCO’s approach and schedule for the transfer of data and information,
as described above.  



  2.   The quality assurance process that the MCO will use to monitor Turnover
activities.



  3.   The MCO’s approach to training HHSC or a subsequent contractor’s staff in
the operation of its business processes.  

HHSC is not limited or restricted in the ability to require additional
information from the MCO or modify the Turnover Plan as necessary.

9.3 Transfer of Data

The MCO must transfer to HHSC or a subsequent contractor all data and
information necessary to transition operations, including: data and reference
tables; data entry software; third-party software and modifications;
documentation relating to software and interfaces; functional business process
flows; and operational information, including correspondence, documentation of
ongoing or outstanding issues, operations support documentation, and operational
information regarding Subcontractors. For purposes of this provision,
“documentation” means all operations, technical and user manuals used in
conjunction with the software, Services and Deliverables, in whole or in part,
that HHSC determines are necessary to view and extract
application data in a proper format. The MCO must provide the documentation in
the formats in which such documentation exists at the expiration or termination
of the Contract. See Attachment A, “Uniform Managed Care Contract Terms and
Conditions,” Section 15.03, “Ownership and Licenses” for additional information
concerning intellectual property rights.

In addition, the MCO will provide to HHSC the following:



  1.   Data, information and services necessary and sufficient to enable HHSC to
map all Texas data from the MCO’s system(s) to the replacement system(s) of HHSC
or a successor contractor, including a comprehensive data dictionary as defined
by HHSC.  



  2.   All necessary data, information and services will be provided in the
format defined by HHSC, and must be HIPAA compliant.  



  3.   All of the data, information and services mentioned in this section must
be provided and performed in a manner by the MCO using its best efforts to
ensure the efficient administration of the contract. The data and information
must be supplied in media and format specified by HHSC and according to the
schedule approved by HHSC in the Turnover Plan. The data, information and
services provided pursuant to this section must be provided at no additional
cost to HHSC.  

All relevant data and information must be received and verified by HHSC or a
subsequent contractor. If HHSC determines that data or information are not
accurate, complete, nor HIPAA compliant, HHSC reserves the right to hire an
independent contractor to assist HHSC in obtaining and transferring all the
required data and information and to ensure that all the data are HIPAA
compliant. The reasonable cost of providing these services will be the
responsibility of the MCO.

9.4 Turnover Services

Six (6) months prior to the end of the Contract Period, including any
extensions, the MCO must revise its Turnover Plan. If HHSC terminates the
Contract prior to the expiration of the Contract Period, then HHSC may require
the MCO to submit an updated Turnover Plan sooner than six (6) months prior to
the termination date. In such cases, HHSC’s notice of termination will include
the date the Turnover Plan is due.

9.5 Post-Turnover Services

Thirty (30) days following Turnover of operations, the MCO must provide HHSC
with a Turnover Results Report documenting the completion and results of each
step of the Turnover Plan. Turnover will not be considered complete until this
document is approved by HHSC. HHSC may withhold up to 20% of the last month’s
Capitation Payment until the Turnover activities are complete and the Turnover
Plan is approved by HHSC.

If the MCO does not provide the required data or information necessary for HHSC
or a subsequent contractor to assume the operational activities successfully,
the MCO agrees to reimburse HHSC for all reasonable costs and expenses,
including, but not limited to:
transportation, lodging, and subsistence to carry out inspection, audit, review,
analysis, reproduction and transfer functions at the location(s) of such
records; and attorneys’ fees and costs. This section does not limit HHSC’s
ability to impose remedies or damages as set forth in the Contract.

DOCUMENT HISTORY LOG

                  STATUS1   DOCUMENT
REVISION2   EFFECTIVE DATE

 
DESCRIPTION3


               
 
Baseline     n/a     September 1, 2011  
Initial version of Attachment B-2, “STAR
Covered Services.”
               
 
Revision     2.1     March 1, 2012  
Attachment B-2 is modified to reinstate the
waiver of the three prescription limit for
adults language and to clarify the waiver of
the $200,000 individual annual limit on
inpatient services.
STAR Covered Services is modified to add
“Cancer screening, diagnostic, and treatment
services” and “Prenatal care services rendered
in a birthing center” as clarification items
and to clarify the requirements for services
provided in
free-standing psychiatric hospitals and
chemical dependency treatment facilities in
lieu of the acute care hospital setting.
               
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions 2
Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision. 3 Brief description of
the changes to the document made in the revision.  

STAR Covered Services

The following is a non-exhaustive, high-level listing of Acute Care Covered
Services included under the Medicaid STAR Program.

STAR MCOs are responsible for providing a benefit package to Members that
includes all Medically Necessary services covered under the traditional,
fee-for-service Medicaid programs except for Non-capitated Services.
Non-capitated Services are listed in Attachment B-1, RFP Section 8.2.2.8.
Non-capitated services are not included in the STAR MCOs’ Capitation Rates;
however, STAR MCOs must coordinate care these Non-capitated Services so that
Members have access to a full range of Medically Necessary Medicaid services,
both capitated and noncapitated.

STAR MCOs may also elect to include Value-added Services in their benefit
packages, if approved by HHSC (see UMCM Chapter 4.5 “Physical and Behavioral
Health Value-Added Services Template”).

STAR Program benefits are subject to the same benefit limits and exclusions that
apply to the traditional, fee-for-service Medicaid programs, with the following
three (3) exceptions. Adult STAR Members are provided with three (3) enhanced
benefits compared to the traditional, feefor-service Medicaid coverage:



  1   waiver of the three (3) prescription per-month limit (note that this
waiver does not apply to STAR members in the Medicaid Rural Service Area who
receive prescription drug benefits through Medicare);

2 waiver of the 30-day spell-of-illness limitation; and

3 waiver of the $200,000 individual annual limit on inpatient services.

For a complete listing of the limitations and exclusions that apply to each
Medicaid benefit category, STAR MCOs should refer to the current Texas Medicaid
Provider Procedures Manual and the bi-monthly Texas Medicaid Bulletin. (These
documents can be accessed online at: http://www.tmhp.com.)

The services listed in this Attachment are subject to modification based on
changes in Federal and State laws, regulations, and policies.

STAR Covered Services include, but are not limited to, Medically Necessary:
• Ambulance services
• Audiology services, including hearing aids, for adults and children
• Behavioral Health Services*, including:

> Inpatient mental health services for Children (birth through age 20) > Acute
inpatient mental health services for Adults
> Outpatient mental health services
> Psychiatry services
> Counseling services for adults (21 years of age and over)
> Outpatient substance use disorder treatment services including:

o Assessment

o Detoxification services
o Counseling treatment
o Medication assisted therapy



      > Residential substance use disorder treatment services including: o
Detoxification services  

o Substance use disorder treatment (including room and board)



  *   These services are not subject to the quantitative treatment limitations
that apply under traditional, fee-for-service Medicaid coverage. The services
may be subject to the MCO’s non-quantitative treatment limitations, provided
such limitations comply with the requirements of the Mental Health Parity and
Addiction Equity Act of 2008.



  •   Birthing services provided by a physician and certified nurse midwife
(CNM) in a licensed birthing center  



  •   Birthing services provided by a licensed birthing center



  •   Cancer screening, diagnostic, and treatment services



  •   Chiropractic services



  •   Dialysis



  •   Durable medical equipment and supplies



  •   Early Childhood Intervention (ECI) services



  •   Emergency Services



  •   Family planning services



  •   Home health care services



  •   Hospital services, including inpatient and outpatient



  •   The MCO may provide inpatient services for acute psychiatric conditions in
a free-standing psychiatric hospital in lieu of an acute care inpatient hospital
setting.  



  •   The MCO may provide substance use disorder treatment services in a
chemical dependency treatment facility in lieu of an acute care inpatient
hospital setting.  

• Laboratory
• Mastectomy, breast reconstruction, and related follow-up procedures,
including:

> inpatient services; outpatient services provided at an outpatient hospital and

ambulatory health care center as clinically appropriate; and physician and
professional services provided in an office, inpatient, or outpatient setting
for: o all stages of reconstruction on the breast(s) on which medically
necessary

mastectomy procedure(s) have been performed;



  •   surgery and reconstruction on the other breast to produce symmetrical
appearance;  



  •   treatment of physical complications from the mastectomy and treatment of
lymphedemas; and  

o prophylactic mastectomy to prevent the development of breast cancer. >
external breast prosthesis for the breast(s) on which medically necessary
mastectomy procedure(s) have been performed.



  •   Medical checkups and Comprehensive Care Program (CCP) Services for
children (birth through age 20) through the Texas Health Steps Program  



  •   Oral evaluation and fluoride varnish in the Medical Home in conjunction
with Texas  

Health Steps medical checkup for children 6 months through 35 months of age.



  •   Outpatient drugs and biologicals; including pharmacy-dispensed and
provider- administered outpatient drugs and biologicals  



  •   Drugs and biologicals provided in an inpatient setting



  •   Podiatry



  •   Prenatal care



  •   Prenatal care provided by a physician, certified nurse midwife (CNM),
nurse practitioner (NP), clinical nurse specialist (CNS), and physician
assistant (PA) in a licensed birthing center  



  •   Primary care services



  •   Preventive services including an annual adult well check for patients
21 years of age and over



  •   Radiology, imaging, and X-rays



  •   Specialty physician services



  •   Therapies – physical, occupational and speech



  •   Transplantation of organs and tissues



  •   Vision (Includes optometry and glasses. Contact lenses are only covered if
they are medically necessary for vision correction, which can not be
accomplished by glasses.)  

DOCUMENT HISTORY LOG

                  STATUS1   DOCUMENT
REVISION2   EFFECTIVE DATE

 
DESCRIPTION3


               
 
Baseline     n/a     September 1, 2011  
Initial version of Attachment B-2.1, “CHIP
Covered Services.”
               
 
Revision     2.1     March 1, 2012  
“Birthing Center Services” is added as
a clarification item.
“Services Rendered by a Certified Nurse
Midwife or physician in a licensed birthing
center” is added as a clarification item.
Attachment B-2.1 is modified to clarify Drug
Benefits for CHIP Perinate Members.
CHIP Exclusions from Covered Services is
modified to clarify that over the counter
drugs, contraceptives, and medications
prescribed for weight loss or gain are not
a covered benefit.
CHIP Exclusions from Covered Services for
CHIP Perinates is modified to clarify that
over the counter drugs contraceptives, and
medications prescribed for weight loss or
gain are not a covered benefit.
               
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions 2
Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision. 3 Brief description of
the changes to the document made in the revision.  

CHIP Covered Services

Covered CHIP services must meet the CHIP definition of Medically Necessary
Covered Services. There is no lifetime maximum on benefits; however, 12-month
period or lifetime

limitations do apply to certain services, as specified in the following chart.
Co-pays apply until a family reaches its specific cost-sharing maximum.

Covered CHIP Perinatal services must meet the definition of Medically Necessary
Covered Services. There is no lifetime maximum on benefits; however, 12-month
enrollment period or lifetime limitations do apply to certain services, as
specified in the following chart. Co-pays do not apply to CHIP Perinatal
Members. CHIP Perinate Newborns are eligible for 12-months continuous coverage,
beginning with the month of enrollment as a CHIP Perinate.

          Covered Benefit  
CHIP Members and CHIP Perinate Newborn
Members
  CHIP Perinate Members (Unborn Child)

   
 
    Inpatient General
Acute and Inpatient
Rehabilitation
Hospital Services  
Services include, but are not limited to,
the following:
?? Hospital-provided Physician or Provider
services
?? Semi-private room and board (or private
if medically necessary as certified by
attending)
?? General nursing care
?? Special duty nursing when medically
necessary
?? ICU and services
?? Patient meals and special diets
?? Operating, recovery and other treatment
rooms
  For CHIP Perinates in families with
incomes at or below 185% of the Federal
Poverty Level, the facility charges are not
a covered benefit; however, professional
services charges associated with labor with
delivery are a covered benefit.
For CHIP Perinates in families with incomes
above 185% to 200% of the Federal Poverty
Level, benefits are limited to professional
service charges and facility charges associated
with labor with delivery until birth, and
services related to miscarriage or a non-viable
pregnancy.
Services include:    
?? Anesthesia and administration (facility
technical component)
?? Surgical dressings, trays, casts, splints
?? Drugs, medications and biologicals
?? Blood or blood products that are not
provided free-ofcharge to the patient and
their administration
?? X-rays, imaging and other radiological
tests (facility technical component)
?? Laboratory and pathology services
(facility technical component)
?? Machine diagnostic tests (EEGs, EKGs,
etc.)
?? Oxygen services and inhalation therapy
?? Radiation and chemotherapy
?? Access to DSHS-designated Level III
perinatal centers or Hospitals meeting
equivalent levels of care
  ?? Operating, recovery and other
treatment rooms
?? Anesthesia and administration
(facility technical component
Medically necessary surgical services are
limited to services that directly relate to
the delivery of the unborn child, and
services related to miscarriage or nonviable
pregnancy (molar pregnancy,
ectopic pregnancy, or a fetus that expired
in utero).
Inpatient services associated with (a)
miscarriage or (b) a non-viable pregnancy
(molar pregnancy, ectopic pregnancy, or
a fetus that expired in utero) are a
covered benefit. Inpatient services
associated with miscarriage or non-viable
pregnancy include, but are not limited to:    
?? In-network or out-of-network facility
and Physician services for a mother and her
newborn(s) for a minimum of 48 hours
following an uncomplicated
vaginal delivery and 96 hours following an
uncomplicated delivery by caesarian
section.
?? Hospital, physician and related medical
services, such as anesthesia, associated
with dental care
?? Inpatient services associated with (a)
miscarriage or (b) a non-viable pregnancy
(molar pregnancy, ectopic
pregnancy, or a fetus that expired in
utero). Inpatient services associated with
miscarriage or non-viable
pregnancy include, but are not limited to:
  ?? dilation and curettage (D&C)
procedures;
?? appropriate provider-administered
medications;
?? ultrasounds, and
?? histological examination of tissue
samples.










   
?? dilation and curettage (D&C) procedures;
?? appropriate provider-administered
medications;
?? ultrasounds, and
?? histological examination of tissue
samples.
?? Surgical implants
?? Other artificial aids including surgical
implants
?? Inpatient services for a mastectomy and
breast reconstruction include:
 










   
?? all stages of reconstruction on the
affected breast;
?? external breast prosthesis for the
breast(s) on which medically necessary
mastectomy procedure(s) have been performed
?? surgery and reconstruction on the other
breast to produce symmetrical appearance;
and
?? treatment of physical complications from
the mastectomy and treatment of
lymphedemas.
?? Implantable devices are covered under
Inpatient and Outpatient services and do
not count towards the DME
12-month period limit
?? Pre-surgical or post-surgical
orthodontic services for
medically necessary treatment of
craniofacial anomalies requiring surgical
intervention and delivered as part of a
proposed and clearly outlined treatment
plan to treat:
 





















   
?? cleft lip and/or palate; or
?? severe traumatic skeletal and/or
congenital craniofacial deviations; or
?? severe facial asymmetry secondary to
skeletal defects, congenital syndromal
conditions and/or tumor growth or its
treatment.
 






   
 
    Skilled Nursing
Facilities  
Services include, but are not limited to,
the following:
  Not a covered benefit.

(Includes
Rehabilitation
Hospitals)  
?? Semi-private room and board
?? Regular nursing services
?? Rehabilitation services
?? Medical supplies and use of appliances
and equipment furnished by the facility
 




   
 
 
Outpatient Hospital,
Comprehensive
Outpatient
Rehabilitation
Hospital, Clinic  
Services include, but are not limited to,
the following services provided in a
hospital clinic or emergency room, a
clinic or health center, hospital-based
emergency department or an ambulatory
  Services include, the following services
provided in a hospital clinic or emergency
room, a clinic or health center, hospital based
emergency department or an ambulatory health
care setting: (Including Health
Center) and
Ambulatory Health
Care Center  
health care setting:
?? X-ray, imaging, and radiological tests
(technical component)
?? Laboratory and pathology services
(technical component)
?? Machine diagnostic tests
?? Ambulatory surgical facility services
?? Drugs, medications and biologicals
?? Casts, splints, dressings
?? Preventive health services
?? Physical, occupational and speech therapy
?? Renal dialysis
?? Respiratory services
- Radiation and chemotherapy
?? Blood or blood products that are not
  ?? X-ray, imaging, and radiological tests
(technical component)
?? Laboratory and pathology services
(technical component)
?? Machine diagnostic tests
?? Drugs, medications and biologicals
that are medically necessary prescription and
injection drugs.
?? Outpatient services associated with
(a) miscarriage or (b) a non-viable
pregnancy (molar pregnancy, ectopic pregnancy,
or a fetus that expired inutero). Outpatient
services associated with miscarriage or
nonviable pregnancy include, but are not
limited to:    
provided free-ofcharge
to the patient and the administration of
these products
?? Outpatient services associated with (a)
miscarriage or (b) a non-viable pregnancy
(molar pregnancy, ectopic
pregnancy, or a fetus that expired in
utero). Outpatient services associated with
miscarriage or non-viable
pregnancy include, but are not limited to:
?? dilation and curettage (D&C) procedures;
?? appropriate provider-administered
medications;
?? ultrasounds, and
?? histological examination of tissue
samples.
?? Facility and related medical services,
such as anesthesia, associated with dental
care, when provided in a licensed
ambulatory surgical facility.
?? Surgical implants
?? Other artificial aids including surgical
implants
  ?? dilation and curettage (D&C)
procedures;
?? appropriate provideradministered
medications;
?? ultrasounds, and
?? histological examination of
tissue samples. (1) Laboratory and radiological
services are limited to services that directly
relate to ante partum care and/or the delivery
of the covered CHIP Perinate until birth.
(2) Ultrasound of the pregnant uterus is a
covered benefit when medically indicated.
Ultrasound may be indicated for
suspected genetic defects, high-risk
pregnancy, fetal growth retardation,
gestational age confirmation or
miscarriage or non-viable pregnancy.
(3) Amniocentesis, Cordocentesis, Fetal
Intrauterine Transfusion (FIUT) and
Ultrasonic Guidance for Cordocentesis,
FIUT are covered benefits with an
appropriate diagnosis.
(4) Laboratory tests are limited to:    
?? Outpatient services provided at an
outpatient hospital and ambulatory health
care center for a mastectomy
and breast reconstruction as clinically
appropriate, include:
?? all stages of reconstruction on the
affected breast;
?? external breast prosthesis for the
breast(s) on which medically necessary
mastectomy procedure(s) have been performed
?? surgery and reconstruction on the other
breast to produce symmetrical appearance;
and
?? treatment of physical complications from
the mastectomy and treatment of
lymphedemas.
?? Implantable devices are covered under
Inpatient and Outpatient services and do
not count towards the DME
12-month period limit
?? Pre-surgical or post-surgical
orthodontic services for medically
necessary treatment of craniofacial
anomalies requiring surgical intervention
and delivered
as part of a proposed and clearly outlined
treatment plan to treat:
?? cleft lip and/or palate; or
?? severe traumatic skeletal and/or
congenital craniofacial deviations; or
?? severe facial asymmetry secondary to
skeletal defects, congenital syndromal
conditions and/or tumor growth or its
treatment.
  nonstress testing, contraction, stress
testing, hemoglobin or hematocrit
repeated once a trimester and at 32-36
weeks of pregnancy; or complete blood
count (CBC), urinanalysis for protein and
glucose every visit, blood type and RH
antibody screen; repeat antibody screen
for Rh negative women at 28 weeks
followed by RHO immune globulin
administration if indicated; rubella
antibody titer, serology for syphilis,
hepatitis B surface antigen, cervical
cytology, pregnancy test, gonorrhea test,
urine culture, sickle cell test, tuberculosis
(TB) test, human immunodeficiency virus
(HIV) antibody screen, Chlamydia test,
other laboratory tests not specified but
deemed medically necessary, and
multiple marker screens for neural tube
defects (if the client initiates care between
16 and 20 weeks); screen for gestational
diabetes at 24-28 weeks of pregnancy;
other lab tests as indicated by medical
condition of client.
(5) Surgical services associated with (a)
miscarriage or (b) a non-viable pregnancy
(molar pregnancy, ectopic pregnancy, or a fetus
that expired in utero) are a
covered benefit.





   
 
    Physician/Physician
Extender  
Services include, but are not limited to,
the following:
  Services include, but are not limited to the
following: Professional
Services  
?? American Academy of Pediatrics
recommended wellchild exams and preventive
health services (including,
but not limited to, vision and hearing
screening and immunizations)
?? Physician office visits, inpatient and
outpatient services
?? Laboratory, x-rays, imaging and
pathology services, including technical
component and/or professional
interpretation
?? Medications, biologicals and materials
administered in Physician’s office
?? Allergy testing, serum and injections
?? Professional component (in/outpatient)
of surgical
  ?? Medically necessary physician
services are limited to prenatal and
postpartum care and/or the delivery
of the covered unborn child until birth
?? Physician office visits, inpatient and
outpatient services
?? Laboratory, x-rays, imaging and
pathology services including
technical component and /or
professional interpretation
?? Medically necessary medications,
biologicals and materials
administered in Physician’s office
?? Professional component
(in/outpatient) of surgical services,
including:    
services, including:
?? Surgeons and assistant surgeons for
surgical
procedures including appropriate follow-up
care
?? Administration of anesthesia by
Physician (other
than surgeon) or CRNA
?? Second surgical opinions
?? Same-day surgery performed in a Hospital
without
an over-night stay
?? Invasive diagnostic procedures such as
endoscopic examinations
?? Hospital-based Physician services
(including
Physician-performed technical and
interpretive
components)
?? Physician and professional services for
a mastectomy
and breast reconstruction include:
?? all stages of reconstruction on the
affected breast;
?? external breast prosthesis for the
breast(s) on
which medically necessary mastectomy
procedure(s) have been performed
?? surgery and reconstruction on the other
breast to
produce symmetrical appearance; and
?? treatment of physical complications from
the
mastectomy and treatment of lymphedemas.
?? In-network and out-of-network Physician
services for a
mother and her newborn(s) for a minimum of
48 hours
following an uncomplicated vaginal delivery
and 96
  ?? Surgeons and assistant
surgeons for surgical procedures
directly related to the labor with
delivery of the covered unborn
child until birth.
?? Administration of anesthesia by
Physician (other than surgeon)
or CRNA
?? Invasive diagnostic procedures
directly related to the labor with
delivery of the unborn child.
?? Surgical services associated
with (a) miscarriage or (b) a nonviable
pregnancy (molar
pregnancy, ectopic pregnancy,
or a fetus that expired in utero.)
?? Hospital-based Physician services
(including Physician performed
technical and interpretive
components)
?? Professional component of the
ultrasound of the pregnant uterus
when medically indicated for
suspected genetic defects, high-risk
pregnancy, fetal growth retardation,
or gestational age confirmation.
?? Professional component of
Amniocentesis, Cordocentesis, Fetal
Intrauterine Transfusion (FIUT) and
Ultrasonic Guidance for
Amniocentesis, Cordocentrsis, and
FIUT.
?? Professional component associated
with (a) miscarriage or (b) a nonviable
pregnancy (molar pregnancy,
ectopic pregnancy, or a fetus that
expired in utero). Professional
services associated with miscarriage or
non-viable pregnancy include, but
are not limited to:    
hours following an uncomplicated delivery by
caesarian section.
?? Physician services associated with (a)
miscarriage or
(b) a non-viable pregnancy (molar
pregnancy, ectopic
pregnancy, or a fetus that expired in
utero). Physician
services associated with miscarriage or
non-viable
pregnancy include, but are not limited to:
  • dilation and curettage (D&C)
procedures;
• appropriate provideradministered
medications;
• ultrasounds, and
• histological examination of
tissue samples.




   
?? dilation and curettage (D&C) procedures;
?? appropriate provider-administered
medications;
?? ultrasounds, and
?? histological examination of tissue
samples.
?? Physician services medically necessary
to support a
dentist providing dental services to a CHIP
member
such as general anesthesia or intravenous
(IV)
sedation.
?? Pre-surgical or post-surgical
orthodontic services for
medically necessary treatment of
craniofacial
anomalies requiring surgical intervention
and delivered
as part of a proposed and clearly outlined
treatment
plan to treat:
 





















   
?? cleft lip and/or palate; or
?? severe traumatic skeletal and/or
congenital
craniofacial deviations; or
?? severe facial asymmetry secondary to
skeletal
defects, congenital syndromal conditions
and/or tumor growth or its treatment.
 







   
 
    Prenatal Care and Pre-
Pregnancy Family
Services and Supplies  
Covered, unlimited prenatal care and
medically necessary
care related to diseases, illness, or
  Services are limited to an initial visit and
subsequent prenatal (ante partum) care
visits that include:    
abnormalities related to
the reproductive system, and limitations
and exclusions to
these services are described under
inpatient, outpatient
and physician services.
Primary and preventive health benefits do
not include prepregnancy
family reproductive services and supplies,
or
  (1) One (1) visit every four (4) weeks for
the first 28 weeks or pregnancy;
(2) one (1) visit every two (2) to three (3)
weeks from 28 to 36 weeks of pregnancy;
and
(3) one (1) visit per week from 36 weeks
to delivery.
More frequent visits are allowed as
Medically Necessary. Benefits are limited
to:    
prescription medications prescribed only
for the purpose of
primary and preventive reproductive health
care.
  Limit of 20 prenatal visits and two (2)
postpartum visits (maximum within 60
days) without documentation of a
complication of pregnancy. More
frequent visits may be necessary for highrisk
pregnancies. High-risk prenatal visits
are not limited to 20 visits per pregnancy.
Documentation supporting medical
necessity must be maintained in the
physician’s files and is subject to
retrospective review.
Visits after the initial visit must include:    
 
  ?? interim history (problems, marital
status, fetal status);
?? physical examination (weight, blood
pressure, fundalheight, fetal position
and size, fetal heart rate, extremities)
and
?? laboratory tests (urinanalysis for
protein and glucose every visit;
hematocrit or hemoglobin repeated
once a trimester and at 32-36 weeks
of pregnancy; multiple marker screen for fetal
abnormalities offered at 16-
20 weeks of pregnancy; repeat
antibody screen for Rh negative
women at 28 weeks followed by Rho
immune globulin administration if
indicated; screen for gestational
diabetes at 24-28 weeks of
pregnancy; and other lab tests as
indicated by medical condition of
client).    
 
    Birthing Center
Services  
Covers birthing services provided by a
licensed birthing
center. Limited to facility services (e.g.,
labor and delivery)
Limitation: Applies only to CHIP members.
  Covers birthing services provided by
a licensed birthing center. Limited to
facility services related to labor with
delivery.
Applies only to CHIP Perinate
Members (unborn child) with incomes
at 186% FPL to 200 % FPL.    
 
 
Services Rendered
by a Certified Nurse
Midwife or
physician in a  
CHIP Members: Covers prenatal services and
birthing
services rendered in a licensed birthing
center.
  Covers prenatal services and birthing
services rendered in a licensed
birthing center. Prenatal services
subject to the following limitations: licensed birthing
center  
CHIP Perinate Newborn Members: Covers
services
rendered to a newborn immediately following
  Services are limited to an initial visit
and subsequent prenatal (ante
partum) care visits that include:    
delivery.
  (1) one (1) visit every four (4) weeks
for the first 28 weeks or
pregnancy;
(2) one (1) visit every two (2) to three
(3) weeks from 28 to 36 weeks of
pregnancy; and
(3) one (1) visit per week from 36
weeks to delivery.
More frequent visits are allowed as
Medically Necessary. Benefits are
limited to:    
 
  Limit of 20 prenatal visits and two (2)
postpartum visits (maximum within 60
days) without documentation of a
complication of pregnancy. More
frequent visits may be necessary for
high-risk pregnancies. High-risk
prenatal visits are not limited to 20
visits per pregnancy. Documentation
supporting medical necessity must be
maintained and is subject to
retrospective review.
Visits after the initial visit must
include:    
 
  ?? interim history (problems, marital
status, fetal status);
?? physical examination (weight,
blood pressure, fundalheight,
fetal position and size, fetal heart
rate, extremities) and
?? laboratory tests (urinanalysis for
protein and glucose every visit;
hematocrit or hemoglobin
repeated once a trimester and at
32-36 weeks of pregnancy;
multiple marker screen for fetal
abnormalities offered at 16-20
weeks of pregnancy; repeat
antibody screen for Rh negative
women at 28 weeks followed by
Rho immune globulin
administration if indicated; screen
for gestational diabetes at 24-28
weeks of pregnancy; and other
lab tests as indicated by medical
condition of client).    
 
    Durable Medical
Equipment (DME),
Prosthetic Devices
and
Disposable Medical
Supplies  
$20,000 12-month period limit for DME,
prosthetics, devices and disposable medical
supplies (diabetic supplies
and equipment are not counted against this
cap).
Services include DME (equipment which can
withstand
repeated use and is primarily and
customarily used to
serve a medical purpose, generally is not
useful to a
person in the absence of Illness, Injury,
or Disability, and is
appropriate for use in the home), including
devices and
supplies that are medically necessary and
necessary for
one or more activities of daily living and
appropriate to
assist in the treatment of a medical
condition, including:
  Not a covered benefit.




















   
?? Orthotic braces and orthotics
?? Dental devices
?? Prosthetic devices such as artificial
eyes, limbs,
braces, and external breast prostheses
?? Prosthetic eyeglasses and contact lenses
for the
management of severe ophthalmologic disease
?? Hearing aids
?? Diagnosis-specific disposable medical
supplies,
including diagnosis-specific prescribed
specialty
formula and dietary supplements. (See
Attachment A)
 














   
 
    Home and
Community Health
Services  
Services that are provided in the home and
community,
including, but not limited to:
  Not a covered benefit.


   
?? Home infusion
?? Respiratory therapy
?? Visits for private duty nursing (R.N.,
L.V.N.)
?? Skilled nursing visits as defined for
home health
purposes (may include R.N. or L.V.N.).
?? Home health aide when included as part
of a plan of
care during a period that skilled visits
have been approved.
?? Speech, physical and occupational
therapies.
?? Services are not intended to replace the
CHILD’S
caretaker or to provide relief for the
caretaker
?? Skilled nursing visits are provided on
intermittent level
and not intended to provide 24-hour skilled
nursing
services
?? Services are not intended to replace
24-hour inpatient
or skilled nursing facility services
 
























   
 
    Inpatient Mental
Health Services  
Mental health services, including for
serious mental illness,
furnished in a free-standing psychiatric
hospital, psychiatric
units of general acute care hospitals and
state-operated
facilities, including, but not limited to:
  Not a covered benefit.






   
?? Neuropsychological and psychological
testing.
?? When inpatient psychiatric services are
ordered by a
court of competent jurisdiction under the
provisions of
Chapters 573 and 574 of the Texas Health
and Safety
Code, relating to court ordered commitments
to
psychiatric facilities, the court order
serves as binding
determination of medical necessity. Any
modification or
termination of services must be presented
to the court
with jurisdiction over the matter for
determination
?? Does not require PCP referral
 


















   
 
    Outpatient Mental
Health Services  
Mental health services, including for
serious mental illness,
provided on an outpatient basis, including,
but not limited
to:
  Not a covered benefit.




   
?? The visits can be furnished in a variety
of communitybased
settings (including school and home-based)
or
in a state-operated facility
• Neuropsychological and psychological
testing
• Medication management
• Rehabilitative day treatments
• Residential treatment services
• Sub-acute outpatient services (partial
hospitalization
or rehabilitative day treatment)
?? Skills training (psycho-educational
skill development)
?? When outpatient psychiatric services are
ordered by a
court of competent jurisdiction under the
provisions of
Chapters 573 and 574 of the Texas Health
and Safety
Code, relating to court ordered commitments
to
psychiatric facilities, the court order
serves as binding
determination of medical necessity. Any
modification or
termination of services must be presented
to the court
with jurisdiction over the matter for
determination
?? A Qualified Mental Health Provider –
Community
Services (QMHP-CS), is defined by the Texas
Department of State Health Services (DSHS)
in Title
25 T.A.C., Part I, Chapter 412, Subchapter
G, Division
1, §412.303(48). QMHP-CSs shall be
providers working through a DSHS-contracted
Local Mental
Health Authority or a separate
DSHS-contracted
entity. QMHP-CSs shall be supervised by a
licensed
mental health professional or physician and
provide
services in accordance with DSHS standards.
Those
services include individual and group
skills training
(which can be components of interventions
such as
day treatment and in-home services),
patient and
family education, and crisis services
?? Does not require PCP referral
 
























































   
 
    Inpatient Substance
Abuse Treatment
Services  
Services include, but are not limited to:
?? Inpatient and residential substance
abuse treatment
services including detoxification and
crisis stabilization,
and 24-hour residential rehabilitation
programs
?? Does not require PCP referral
  Not a covered benefit.







   
 
    Outpatient
Substance Abuse  
Services include, but are not limited to,
the following:
  Not a covered benefit.

Treatment Services  
?? Prevention and intervention services
that are provided
by physician and non-physician providers,
such as
screening, assessment and referral for
chemical
dependency disorders.
?? Intensive outpatient services
?? Partial hospitalization
?? Intensive outpatient services is defined
as an
organized non-residential service providing
structured
group and individual therapy, educational
services, and
life skills training which consists of at
least 10 hours
per week for four to 12 weeks, but less
than 24 hours
per day
?? Outpatient treatment service is defined
as consisting of
at least one to two hours per week
providing structured
group and individual therapy, educational
services, and
life skills training
?? Does not require PCP referral
 



























   
 
    Rehabilitation
Services  
Services include, but are not limited to,
the following:
  Not a covered benefit.

   
?? Habilitation (the process of supplying a
child with the
means to reach age-appropriate developmental
milestones through therapy or treatment) and
rehabilitation services include, but are
not limited to the
following:
 






   
?? Physical, occupational and speech therapy
?? Developmental assessment
 

   
 
    Hospice Care
Services  
Services include, but are not limited to:
?? Palliative care, including medical and
support services,
for those children who have six (6) months
or less to
live, to keep patients comfortable during
the last weeks
and months before death
?? Treatment services, including treatment
related to the
terminal illness
?? Up to a maximum of 120 days with a 6
month life
expectancy
?? Patients electing hospice services may
cancel this
election at anytime
?? Services apply to the hospice diagnosis
  Not a covered benefit.

















   
 
    Emergency
Services, including
Emergency
Hospitals,
Physicians, and
Ambulance Services  
MCO cannot require authorization as a
condition for
payment for emergency conditions or labor
and delivery.
Covered services include, but are not
limited to, the
following:
?? Emergency services based on prudent lay
person
definition of emergency health condition
?? Hospital emergency department room and
ancillary
services and physician services 24 hours a
day, seven
(7) days a week, both by in-network and
out-of-network
providers
?? Medical screening examination
?? Stabilization services
?? Access to DSHS designated Level 1 and
Level II
trauma centers or hospitals meeting
equivalent levels
of care for emergency services
?? Emergency ground, air and water
transportation
?? Emergency dental services, limited to
fractured or
dislocated jaw, traumatic damage to teeth,
removal of
cysts, and treatment relating to oral
abscess of tooth or
gum origin.
  MCO cannot require authorization as a
condition for payment for emergency
conditions related to labor with delivery.
Covered services are limited to those
emergency services that are directly
related to the delivery of the unborn child
until birth.
?? Emergency services based on
prudent lay person definition of
emergency health condition
?? Medical screening examination to
determine emergency when directly
related to the delivery of the covered
unborn child.
?? Stabilization services related to the
labor with delivery of the covered
unborn child.
?? Emergency ground, air and water
transportation for labor and
threatened labor is a covered benefit
?? Emergency ground, air and water
transportation for an emergency
associated with (a) miscarriage or (b)
a non-viable pregnancy (molar
pregnancy, ectopic pregnancy, or a
fetus that expired in utero) is a
covered benefit.
Benefit limits: Post-delivery services or
complications resulting in the need for
emergency services for the mother of the
CHIP Perinate are not a covered benefit.


   
 
    Transplants  
Services include, but are not limited to,
the following:
  Not a covered benefit.

   
?? Using up-to-date FDA guidelines, all
non-experimental
human organ and tissue transplants and all
forms of
non-experimental corneal, bone marrow and
peripheral
stem cell transplants, including donor
medical
expenses.
 








   
 
    Vision Benefit  
The health plan may reasonably limit the
cost of the
frames/lenses.
Services include:
  Not a covered benefit.



   
?? One (1) examination of the eyes to
determine the need
for and prescription for corrective lenses
per 12-month
period, without authorization
?? One (1) pair of non-prosthetic eyewear
per 12-month
period
 







   
 
    Chiropractic
Services  
Services do not require physician
prescription and are
limited to spinal subluxation
  Not a covered benefit.


   
 
    Tobacco Cessation
Program  
Covered up to $100 for a 12-month period
limit for a planapproved
program
?? Health Plan defines plan-approved
program.
?? May be subject to formulary requirements.
  Not a covered benefit.





   
 
    Case Management and
Care Coordination
Services  
These services include outreach informing,
case management,
care coordination and community referral.
  Covered benefit.


   
 
    Drug Benefits  
Services include, but are not limited to,
the following:
  Services include, but are not limited
to, the following:    
• Outpatient drugs and biologicals;
including pharmacydispensed
and provider-administered outpatient drugs
and biologicals; and
• Drugs and biologicals provided in an
inpatient setting.
  • Outpatient drugs and biologicals;
including pharmacy-dispensed
and provider-administered
outpatient drugs and biologicals;
and
• Drugs and biologicals provided in
an inpatient setting.
Services must be medically
necessary for the unborn child.    
 
    [Value-added
services]  
See RFP Attachment B-2.1


 

   
 
 


CHIP EXCLUSIONS FROM COVERED SERVICES



      n Inpatient and outpatient infertility treatments or reproductive services
other than prenatal care, labor and delivery, and care related to disease,
illnesses, or abnormalities related to the reproductive system



      n Contraceptive medications prescribed only for the purpose of primary and
preventive reproductive health care (i.e. cannot be prescribed for family
planning)



      n Personal comfort items including but not limited to personal care kits
provided on inpatient admission, telephone, television, newborn infant
photographs, meals for guests of patient, and other articles which are not
required for the specific treatment of sickness or injury



      n Experimental and/or investigational medical, surgical or other health
care procedures or

services which are not generally employed or recognized within the medical
community



      n Treatment or evaluations required by third parties including, but not
limited to, those for schools, employment, flight clearance, camps, insurance or
court

      n
n  
Private duty nursing services when performed on an inpatient basis or in a
skilled nursing facility.
Mechanical organ replacement devices including, but not limited to artificial
heart



      n Hospital services and supplies when confinement is solely for diagnostic
testing purposes, unless otherwise pre-authorized by Health Plan

      n
n
n
n
n  
Prostate and mammography screening
Elective surgery to correct vision
Gastric procedures for weight loss
Cosmetic surgery/services solely for cosmetic purposes
Dental devices solely for cosmetic purposes



      n Out-of-network services not authorized by the Health Plan except for
emergency care and physician services for a mother and her newborn(s) for a
minimum of 48 hours following an uncomplicated vaginal delivery and 96 hours
following an uncomplicated delivery by caesarian section  



      n Services, supplies, meal replacements or supplements provided for weight
control or the treatment of obesity, except for the services associated with the
treatment for morbid obesity as part of a treatment plan approved by the Health
Plan

      n
n
n
n  
Medications prescribed for weight loss or gain
Acupuncture services, naturopathy and hypnotherapy
Immunizations solely for foreign travel
Routine foot care such as hygienic care



      n Diagnosis and treatment of weak, strained, or flat feet and the cutting
or removal of corns, calluses and toenails (this does not apply to the removal
of nail roots or surgical treatment of conditions underlying corns, calluses or
ingrown toenails)



      n Replacement or repair of prosthetic devices and durable medical
equipment due to misuse, abuse or loss when confirmed by the Member or the
vendor  

      n
n
n
n  
Corrective orthopedic shoes
Convenience items
Over-the-counter medications
Orthotics primarily used for athletic or recreational purposes



      n Custodial care (care that assists a child with the activities of daily
living, such as assistance in walking, getting in and out of bed, bathing,
dressing, feeding, toileting, special diet preparation, and medication
supervision that is usually self-administered or provided by a parent. This care
does not require the continuing attention of trained medical or paramedical
personnel.) This exclusion does not apply to hospice services.

      n
n  
Housekeeping
Public facility services and care for conditions that federal, state, or local
law requires be

      provided in a public facility or care provided while in the custody of
legal authorities n
n
n
n
n  
Services or supplies received from a nurse, which do not require the skill and
training of a
nurse
Vision training and vision therapy
Reimbursement for school-based physical therapy, occupational therapy, or speech
therapy
services are not covered except when ordered by a Physician/PCP
Donor non-medical expenses
Charges incurred as a donor of an organ when the recipient is not covered under
this health plan

      EXCLUSIONS FROM COVERED SERVICES FOR CHIP PERINATES n
n
n
n
n
n
n
n
n
n
n
n
n
n
n
n
n
n
n
n
n  
For CHIP Perinates in families with incomes at or below 185% of the Federal
Poverty Level, inpatient
facility charges are not a covered benefit if associated with the initial
Perinatal Newborn
admission. “Initial Perinatal Newborn admission” means the hospitalization
associated with the birth.
Contraceptive medications prescribed only for the purpose of primary and
preventive reproductive
health care (i.e. cannot be prescribed for family planning)
Inpatient and outpatient treatments other than prenatal care, labor with
delivery, services related
to (a) miscarriage and (b) a non-viable pregnancy, and postpartum care related
to the covered unborn
child until birth.
Inpatient mental health services.
Outpatient mental health services.
Durable medical equipment or other medically related remedial devices.
Disposable medical supplies.
Home and community-based health care services.
Nursing care services.
Dental services.
Inpatient substance abuse treatment services and residential substance abuse
treatment services.
Outpatient substance abuse treatment services.
Physical therapy, occupational therapy, and services for individuals with
speech, hearing, and
language disorders.
Hospice care.
Skilled nursing facility and rehabilitation hospital services.
Emergency services other than those directly related to the labor with delivery
of the covered unborn
child.
Transplant services.
Tobacco Cessation Programs.
Chiropractic Services.
Medical transportation not directly related to labor or threatened labor,
miscarriage or nonviable
pregnancy, and/or delivery of the covered unborn child.
Personal comfort items including but not limited to personal care kits provided
on inpatient
admission, telephone, television, newborn infant photographs, meals for guests
of patient,

and other articles which are not required for the specific treatment related to
labor with delivery or post partum care.



    n Experimental and/or investigational medical, surgical or other health care
procedures or

      services which are not generally employed or recognized within the medical
community n
n
n
n
n
n
n
n
n
n
n
n
n
n
n
n
n
n
n
n
n
n
n  
Treatment or evaluations required by third parties including, but not limited
to, those for
schools, employment, flight clearance, camps, insurance or court
Private duty nursing services when performed on an inpatient basis or in a
skilled nursing facility.
Coverage while traveling outside of the United States and U.S. Territories
(including Puerto Rico,
U.S. Virgin Islands, Commonwealth of Northern Mariana Islands, Guam, and
American Samoa).
Mechanical organ replacement devices including, but not limited to artificial
heart
Hospital services and supplies when confinement is solely for diagnostic testing
purposes and not a
part of labor with delivery
Prostate and mammography screening
Elective surgery to correct vision
Gastric procedures for weight loss
Cosmetic surgery/services solely for cosmetic purposes
Out-of-network services not authorized by the Health Plan except for emergency
care related to the
labor with delivery of the covered unborn child.
Services, supplies, meal replacements or supplements provided for weight control
or the treatment
of obesity
Medications prescribed for weight loss or gain
Acupuncture services, naturopathy and hypnotherapy
Immunizations solely for foreign travel
Routine foot care such as hygienic care
Diagnosis and treatment of weak, strained, or flat feet and the cutting or
removal of corns,
calluses and toenails (this does not apply to the removal of nail roots or
surgical treatment of
conditions underlying corns, calluses or ingrown toenails)
Corrective orthopedic shoes
Convenience items
Over-the-counter medications
Orthotics primarily used for athletic or recreational purposes
Custodial care (care that assists with the activities of daily living, such as
assistance in
walking, getting in and out of bed, bathing, dressing, feeding, toileting,
special diet
preparation, and medication supervision that is usually self-administered or
provided by a
caregiver. This care does not require the continuing attention of trained
medical or paramedical
personnel.)
Housekeeping
Public facility services and care for conditions that federal, state, or local
law requires be

      provided in a public facility or care provided while in the custody of
legal authorities n
n
n
n
n  
Services or supplies received from a nurse, which do not require the skill and
training of a nurse
Vision training, vision therapy, or vision services
Reimbursement for school-based physical therapy, occupational therapy, or speech
therapy services are not covered
Donor non-medical expenses
Charges incurred as a donor of an organ

CHIP DME/SUPPLIES

Note: DME/SUPPLIES are not a covered benefit for CHIP Perinate Members (Unborn
Child).

              Supplies   Covered   Excluded   Comments/Member Contract
Provisions Ace Bandages       X  
Exception: If provided by and billed through the clinic or home
care agency it is covered as an incidental supply.
           
 
Alcohol, rubbing       X  
Over-the-counter supply.
           
 
Alcohol, swabs
(diabetic)   X      
Over-the-counter supply not covered, unless RX provided at time
of dispensing.
           
 
Alcohol, swabs   X      
Covered only when received with IV therapy or central line
kits/supplies.
           
 
Ana Kit Epinephrine   X      
A self-injection kit used by patients highly allergic to bee
stings.
           
 
Arm Sling   X      
Dispensed as part of office visit.
           
 
Attends (Diapers)   X      
Coverage limited to children age 4 or over only when
prescribed by a physician and used to provide care for a
covered diagnosis as outlined in a treatment care plan
           
 
Bandages       X  


           


Basal Thermometer       X  
Over-the-counter supply.
           
 
Batteries – initial   X      
For covered DME items
           
 
Batteries –
replacement   X      
For covered DME when replacement is necessary due to
normal use.
           
 
Betadine       X  
See IV therapy supplies.
           
 
Books       X  


           


Clinitest   X      
For monitoring of diabetes.
           
 
Colostomy Bags          
See Ostomy Supplies.
           
 
Communication
Devices  
  X

 



           


Contraceptive Jelly       X  
Over-the-counter supply. Contraceptives are not covered
under the plan.
           
 
Cranial Head Mold       X  


           


Dental Devices   X      
Coverage limited to dental devices used for treatment of
craniofacial anomalies requiring surgical intervention.
           
 
Diabetic Supplies   X      
Monitor calibrating solution, insulin syringes, needles,
lancets, lancet device, and glucose strips.
           
 
Diapers/Incontinent
Briefs/Chux   X      
Coverage limited to children age 4 or over only when
prescribed by a physician and used to provide care for a
covered diagnosis as outlined in a treatment care plan
           
 
Diaphragm       X  
Contraceptives are not covered under the plan.
           
 
Diastix   X      
For monitoring diabetes.
           
 
Diet, Special       X  


           


Distilled Water       X  


           


Dressing
Supplies/Central Line   X      
Syringes, needles, Tegaderm, alcohol swabs, Betadine swabs or
ointment, tape. Many times these items are dispensed in a kit when
includes all necessary items for one dressing site change.
           
 
Dressing
Supplies/Decubitus   X      
Eligible for coverage only if receiving covered home care for
wound care.
           
 
Dressing
Supplies/Peripheral
IV Therapy   X


 

 
Eligible for coverage only if receiving home IV therapy.



           
 
Dressing
Supplies/Other  
  X

 



           


Dust Mask       X  


           


Ear Molds   X      
Custom made, post inner or middle ear surgery
           
 
Electrodes   X      
Eligible for coverage when used with a covered DME.
           
 
Enema Supplies       X  
Over-the-counter supply.
           
 
Enteral Nutrition
Supplies   X      
Necessary supplies (e.g., bags, tubing, connectors, catheters,
etc.) are eligible for coverage. Enteral nutrition products are not
covered except for those prescribed for hereditary metabolic
disorders, a non-function or disease of the structures that normally
permit food to reach the small bowel, or malabsorption due to
disease
           
 
Eye Patches   X      
Covered for patients with amblyopia.
           
 
Formula       X  
Exception: Eligible for coverage only for chronic hereditary
metabolic disorders a non-function or disease of the structures that
normally permit food to reach the small bowel; or malabsorption due
to disease (expected to last longer than 60 days when prescribed by
the physician and authorized by plan.) Physician documentation to
justify prescription of formula must include:
           
• Identification of a metabolic disorder, dysphagia that
results in a medical need for a liquid diet, presence of a
gastrostomy, or disease resulting in malabsorption that
requires a medically necessary nutritional product
Does not include formula:
           
• For members who could be sustained on an age appropriate diet.
• Traditionally used for infant feeding
• In pudding form (except for clients with documented
oropharyngeal motor dysfunction who receive greater
than 50 percent of their daily caloric intake from this
product)
• For the primary diagnosis of failure to thrive, failure to
gain weight, or lack of growth or for infants less than
twelve months of age unless medical necessity is
documented and other criteria, listed above, are met.
Food thickeners, baby food, or other regular grocery products that
can be blenderized and used with an enteral system that are not
medically necessary, are not covered, regardless of whether these
regular food products are taken orally or parenterally.
           
 
Gloves       X  
Exception: Central line dressings or wound care provided by
home care agency.
           
 
Hydrogen Peroxide       X  
Over-the-counter supply.
           
 
Hygiene Items       X  


           


Incontinent Pads   X      
Coverage limited to children age 4 or over only when
prescribed by a physician and used to provide care for a
covered diagnosis as outlined in a treatment care plan
           
 
Insulin Pump
(External) Supplies   X      
Supplies (e.g., infusion sets, syringe reservoir and dressing,
etc.) are eligible for coverage if the pump is a covered item.
           
 
Irrigation Sets, Wound
Care   X      
Eligible for coverage when used during covered home care for
wound care.
           
 
Irrigation Sets,
Urinary   X      
Eligible for coverage for individual with an indwelling urinary
catheter.
           
 
IV Therapy Supplies   X      
Tubing, filter, cassettes, IV pole, alcohol swabs, needles,
syringes and any other related supplies necessary for home IV
therapy.
           
 
K-Y Jelly       X  
Over-the-counter supply.
           
 
Lancet Device   X      
Limited to one device only.
           
 
Lancets   X      
Eligible for individuals with diabetes.
           
 
Med Ejector   X  
 


       
 


Needles and
Syringes/Diabetic  
 
 
See Diabetic Supplies


           
 
Needles and
Syringes/IV and
Central Line  

 

 
See IV Therapy and Dressing Supplies/Central Line.



           
 
Needles and
Syringes/Other   X      
Eligible for coverage if a covered IM or SubQ medication is
being administered at home.
           
 
Normal Saline          
See Saline, Normal
           
 
Novopen   X  
 


       
 


Ostomy Supplies   X      
Items eligible for coverage include: belt, pouch, bags, wafer,
face plate, insert, barrier, filter, gasket, plug, irrigation
kit/sleeve, tape, skin prep, adhesives, drain sets, adhesive
remover, and pouch deodorant.
Items not eligible for coverage include: scissors, room
deodorants, cleaners, rubber gloves, gauze, pouch covers,
soaps, and lotions.
           
 
Parenteral
Nutrition/Supplies   X      
Necessary supplies (e.g., tubing, filters, connectors, etc.) are
eligible for coverage when the Health Plan has authorized the
parenteral nutrition.
           
 
Saline, Normal   X      
Eligible for coverage:
           
a) when used to dilute medications for nebulizer treatments;
b) as part of covered home care for wound care;
c) for indwelling urinary catheter irrigation.
           
 
Stump Sleeve   X  
 


       
 


Stump Socks   X  
 


       
 


Suction Catheters   X  
 


       
 


Syringes          
See Needles/Syringes.
           
 
Tape          
See Dressing Supplies, Ostomy Supplies, IV Therapy
Supplies.
           
 
Tracheostomy
Supplies   X      
Cannulas, Tubes, Ties, Holders, Cleaning Kits, etc. are
eligible for coverage.
           
 
Under Pads          
See Diapers/Incontinent Briefs/Chux.
           
 
Unna Boot   X      
Eligible for coverage when part of wound care in the home
setting. Incidental charge when applied during office visit.
           
 
Urinary, External
Catheter & Supplies       X  
Exception: Covered when used by incontinent male where
injury to the urethra prohibits use of an indwelling catheter
ordered by the PCP and approved by the plan
           
 
Urinary, Indwelling
Catheter & Supplies   X      
Cover catheter, drainage bag with tubing, insertion tray,
irrigation set and normal saline if needed.
           
 
Urinary, Intermittent   X      
Cover supplies needed for intermittent or straight
catherization.
           
 
Urine Test Kit   X      
When determined to be medically necessary.
           
 
Urostomy supplies          
See Ostomy Supplies.
           
 

29

DOCUMENT HISTORY LOG

                  STATUS1   DOCUMENT
REVISION2   EFFECTIVE DATE

 
DESCRIPTION3


               
 
Baseline     n/a     September 1, 2011  
Initial version of Attachment B-2.2, “STAR+PLUS
Covered Services.”
               
 
Revision     2.1     March 1, 2012  
Attachment B-2.2 is modified to reinstate the
waiver of the three prescription limit for adults
language and to add the waiver of the $200,000
individual annual limit on inpatient services.
STAR+PLUS Covered Services is modified to
clarify the requirements regarding services
provided in free-standing psychiatric hospitals
and
chemical dependency treatment facilities in lieu
of
the acute care hospital setting.
Services included under the HMO capitation
payment is modified to clarify the requirements
for
“Prenatal care services rendered in a birthing
center.”
               
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions 2
Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision. 3 Brief description of
the changes to the document made in the revision.  

STAR+PLUS Covered Services

Acute Care Services

The following is a non-exhaustive, high-level listing of Acute Care Covered
Services included under the Medicaid STAR+PLUS Program.

STAR+PLUS MCOs are responsible for providing a benefit package to Members that
includes all Medically Necessary services covered under the traditional,
fee-for-service Medicaid programs except for Non-capitated Services.
Non-capitated Services are listed in Attachment B-1, RFP Section 8.2.2.8.
Non-capitated Services are not included in the STAR+PLUS MCOs’ Capitation Rates;
however, STAR+PLUS MCOs must coordinate care for Members for these Non-capitated
Services so that Members have access to a full range of Medically Necessary
Medicaid services, both capitated and non-capitated.

STAR+PLUS MCOs may also elect to include Value-added Services in their benefit
packages, if approved by HHSC (see UMCM Chapter 4.5 “Physical and Behavioral
Health Value-Added Services Template”).

STAR+PLUS Program benefits are subject to the same benefit limits and exclusions
that apply to the traditional, fee-for-service Medicaid programs, with the
following three (3) exceptions. Adult STAR+PLUS Members are provided with three
(3) enhanced benefits compared to the traditional, fee-for-service Medicaid
coverage:



  1.   waiver of the three (3) prescription per month limit, for members not
covered by Medicare;



  2.   waiver of the 30-day spell-of-illness limit; and



  3.   waiver of the $200,000 individual annual limit on inpatient services.

For a complete listing of the limitations and exclusions that apply to each
Medicaid benefit category, STAR+PLUS MCOs should refer to the current Texas
Medicaid Provider Procedures Manual and the bi-monthly Texas Medicaid Bulletin.
(These documents can be accessed online at: http://www.tmhp.com.)

The services listed in this Attachment are subject to modification based changes
in Federal and State laws, regulations, and policies.

Services included under the MCO capitation payment

• Ambulance services
• Audiology services, including hearing aids, for adults and children
• Behavioral Health Services*, including:



  •   Inpatient mental health services for Adults and Children. The MCO may
provide these services in a free-standing psychiatric hospital in lieu of an
acute care inpatient hospital setting.

o Outpatient mental health services for Adults and Children

o Psychiatry services
o Counseling services for adults (21 years of age and over)
o Substance use disorder treatment services, including

o Outpatient services, including:

• Assessment

• Detoxification services
• Counseling treatment

• Medication assisted therapy o Residential services, which may be provided in a
chemical dependency

treatment facility in lieu of an acute care inpatient hospital setting,
including

• Detoxification services
• Substance use disorder treatment (including room and board)



  *   These services are not subject to the quantitative treatment limitations
that apply under traditional, fee-for-service Medicaid coverage. The services
may be subject to the MCO’s non-quantitative treatment limitations, provided
such limitations comply with the requirements of the Mental Health Parity and
Addiction Equity Act of 2008.



  •   Prenatal care provided by a physician, certified nurse midwife (CNM),
nurse practitioner (NP), clinical nurse specialist (CNS), and physician
assistant (PA) in a licensed birthing center  



  •   Birthing services provided by a physician and CNM in a licensed birthing
center



  •   Birthing services provided by a licensed birthing center



  •   Cancer screening, diagnostic, and treatment services



  •   Chiropractic services



  •   Dialysis



  •   Durable medical equipment and supplies



  •   Early Childhood Intervention (ECI) services



  •   Emergency Services



  •   Family planning services



  •   Home health care services



  •   Hospital services, inpatient and outpatient



  •   Laboratory



  •   Mastectomy, breast reconstruction, and related follow-up procedures,
including:



  •   outpatient services provided at an outpatient hospital and ambulatory
health care center as clinically appropriate; and physician and professional
services provided in an office, inpatient, or outpatient setting for:  



  •   all stages of reconstruction on the breast(s) on which medically necessary
mastectomy procedure(s) have been performed;  



  •   surgery and reconstruction on the other breast to produce symmetrical
appearance;  



  •   treatment of physical complications from the mastectomy and treatment of
lymphedemas; and  

o prophylactic mastectomy to prevent the development of breast cancer.



  •   external breast prosthesis for the breast(s) on which medically necessary
mastectomy procedure(s) have been performed.  



  •   Medical checkups and Comprehensive Care Program (CCP) Services for
children (birth through age 20) through the Texas Health Steps Program



  •   Oral evaluation and fluoride varnish in the Medical Home in conjunction
with Texas Health Steps medical checkup for children six (6) months through
35 months of age.  



  •   Optometry, glasses, and contact lenses, if medically necessary



  •   Outpatient drugs and biologicals; including pharmacy-dispensed and
provider- administered outpatient drugs and biologicals  



  •   Drugs and biologicals provided in an inpatient setting



  •   Podiatry



  •   Prenatal care



  •   Primary care services



  •   Preventive services including an annual adult well check for patients
21 years of age and over



  •   Radiology, imaging, and X-rays



  •   Specialty physician services



  •   Therapies – physical, occupational and speech



  •   Transplantation of organs and tissues



  •   Vision

Community Based Long Term Care Services

The following is a non-exhaustive, high-level listing of Community Based Long
Term Care Covered Services included under the STAR+PLUS Medicaid managed care
program.

• Community Based Long Term Care Services for all Members

o Personal Attendant Services – All Members of a STAR+PLUS MCO may receive

medically and functionally necessary Personal Attendant Services (PAS).

o Day Activity and Health Services – All Members of a STAR+PLUS MCO may receive
medically and functionally necessary Day Activity and Health Care Services
(DAHS).



  •   19 15(c) STAR+PLUS Waiver Services for those Members who qualify for such
services The state provides an enriched array of services to clients who would
otherwise qualify for nursing facility care through a Home and Community Based
Medicaid Waiver. In traditional Medicaid, this is known as the Community Based
Alternatives (CBA) waiver. The STAR+PLUS MCO must also provide medically
necessary services that are available to clients through the CBA waiver in
traditional Medicaid to those clients that meet the functional and financial
eligibility for the 1915 (c) Nursing Facility Waiver Services.



  •   Personal Attendant Services (including the three (3) service delivery
options: Self- Directed; Agency Model, Self-Directed; and Agency Model)

o In-Home or Out-of-Home Respite Services
o Nursing Services (in home)
o Emergency Response Services (Emergency call button)
o Home Delivered Meals

o Minor Home Modifications
o Adaptive Aids and Medical Equipment
o Medical Supplies not available under the Texas Medicaid State Plan/1915(b)
Waiver o Physical Therapy, Occupational Therapy, Speech Therapy
o Adult Foster Care
o Assisted Living



  •   Transition Assistance Services (These services are limited to a maximum of
$2,500.00. If the MCO determines that no other resources are available to pay
for the basic services/items needed to assist a Member, who is leaving a nursing
facility, with setting up a household, the MCO may authorize up to $2,500.00 for
Transition Assistance Services (TAS). The $2,500.00 TAS benefit is part of the
expense ceiling when determining the Total Annual Individual Service Plan
(ISP) Cost.)

DOCUMENT HISTORY LOG

                  STATUS1   DOCUMENT
REVISION2   EFFECTIVE DATE

 
DESCRIPTION3


               
 
Baseline     n/a     September 1, 2011  
Initial version of
Attachment B-3,
“Deliverables/Liquidated
Damages Matrix.”
               
 
Revision     2.1     March 1, 2012  
Contract amendment
did not revise
Attachment B-3,
“Deliverables/Liquidated
Damages Matrix.”
               
 
1 Status should be represented as “Baseline” for initial issuances, “Revision”
for changes to the Baseline version, and “Cancellation” for withdrawn versions 2
Revisions should be numbered in accordance according to the version of the
issuance and sequential numbering of the revision—e.g., “1.2” refers to the
first version of the document and the second revision. 3 Brief description of
the changes to the document made in the revision.  

Deliverables/Liquidated Damages Matrix

                          #   Service/
Component1  
Performance Standard2
  Measurement
Period3   Measurement
Assessment4   Liquidated Damages

           
 
              1     General Requirement:
Failure to Perform an
Administrative Service
Contract Attachment A,
“Uniform Managed Care
Contract Terms and
Conditions”,
Contract Attachment B-1,
RFP §§ 6, 7, 8 and 9  
The MCO fails to timely perform
an
MCO Administrative Service that
is
not otherwise associated with a
performance standard in this
matrix
and, in the determination of
HHSC,
such failure either: (1)
results in
actual harm to a Member or
places
a Member at risk of imminent
harm,
or (2) materially affects HHSC’s
ability to administer the
Program(s).
  Ongoing














  Each incident of
noncompliance
per MCO
Program and SA.














  HHSC may assess up to $5,000.00
per calendar day for each incident of
non-compliance per MCO Program
and SA.














           
 
         
  2     General Requirement:
Failure to Provide a
Covered Service
Contract Attachment A,
“Uniform Managed Care
Contract Terms and
Conditions”,
Contract Attachment B-1,
RFP §§ 6, 7, 8 and 9  
The MCO fails to timely provide
a
MCO Covered Service that is not
otherwise associated with a
performance standard in this
matrix
and, in the determination of
HHSC,
such failure results in actual
harm to
a Member or places a Member at
risk of imminent harm.
  Ongoing










  Each calendar day of
non-compliance










  HHSC may assess up to $7,500.00
per day for each incident of noncompliance.










           
 
         
  3     Contract Attachment
A,
“Uniform Managed Care
Contract Terms and
Conditions”, Section 4.08
Subcontractors  
(i) three (3) Business Days
after receiving notice from a
Material Subcontractor of its
intent
to terminate a Subcontract;
(ii) 180 calendar days prior to
the termination date of a
Material
Subcontract for MIS systems
operation or reporting;
(iii) 90 calendar days prior to
the termination date of a
Material
Subcontract for non-MIS MCO
Administrative Services; and
(iv) 30 calendar days prior to
the termination date of any
other
Material Subcontract.
  Transition,
Measured
Quarterly during
the Operations
Period














  Each calendar day of
non-compliance, per
MCO Program, per SA.
















  HHSC may assess up to $5,000 per
calendar day of non-compliance.

















           
 
              4     Contract Attachment
B-1,
RFP §§ 6, 7, 8 and 9
Uniform Managed Care
Manual  
All reports and deliverables as
specified in Sections 6, 7, 8
and 9
of Attachment B-1, must be
submitted according to the
timeframes and requirements
stated
in the Contract (including all
attachments) and the Uniform
Managed Care Manual. (Specific
Reports or deliverables listed
separately in this matrix are
subject
to the specified liquidated
damages.)
  Transition Period,
Quarterly during
Operations Period












  Each calendar day of
non-compliance, per
MCO Program, per SA.












  HHSC may assess up to $250 per
calendar day if the report/deliverable
is late, inaccurate, or incomplete.












           
 
              5     Contract Attachment
B-1,
RFP §7.2 Transition
Phase Schedule
Contract Attachment B-1,
RFP §7.2.1 Contract
Start-
Up and Planning
Contract Attachment B-1,
RFP §8.1 General Scope  
The MCO must be operational no
later than the agreed upon
Operations Start Date. HHSC, or
its agent, will determine when
the
MCO is considered to be
operational based on the
requirements in Section 7 and 8
of
Attachment B-1.
  Operations Start
Date




  Each calendar day of
non-compliance, per
MCO Program, per
Service Area (SA).




  HHSC may assess up to $10,000 per
calendar day for each day beyond the
Operations Start date that the MCO is
not operational until the day that the
MCO is operational, including all
systems.




           
 
              6     Contract Attachment
B-1,
RFP §7.2.5 System
Readiness Review  
The MCO must submit to HHSC or
to the designated Readiness
Review Contractor the following
plans for review, no later than
120
days prior to Operational Start
Date:
  Transition Period



  Each calendar day of
non-compliance, per
report, per MCO
Program, and per SA.



  HHSC may assess up to $1,000 per
calendar day for each day a
deliverable is late, inaccurate or
incomplete.



           
• Joint Interface Plan;
• Disaster Recovery Plan;
• Business Continuity Plan;
• Risk Management Plan;
and
• Systems Quality Assurance
Plan.
 






 






 






           
 
              7     Contract Attachment
B-1,
RFP §7.2.7 Operations
Readiness  
Final versions of the Provider
Directory must be submitted to
the
Administrative Services
Contractor
no later than 95 days prior to
the
Operational Start Date.
  Transition Period




  Each calendar day of
non-compliance, per
directory, per MCO
Program and per SA.




  HHSC may assess up to $1,000 per
calendar day for each day the
directory is late, inaccurate or
incomplete.




           
 
              8     Attachment B-1, RFP
Sections 7.2.8.1 and
8.1.19  
The MCO must submit or comply
with the requirements of the
HHSCapproved
Fraud and Abuse Compliance Plan.
  Transition,
Operations, and
Turnover

  Each incident of
noncompliance, per
MCO Program

  HHSC may assess up to $250 per
calendar day for each incident of
noncompliance, per MCO Program.

           
 
              9     Contract Attachment
B-1,
RFP §8.1.4 Provider
Network
UMCM Chapter 5.38 Out
of Network Utilization
Report  
(1) No more than 15 percent of
an
MCO’s total hospital
admissions, by
service delivery area, may
occur in
out-of-network facilities.
(2) No more than 20 percent of
an
MCO’s total emergency room
visits,
by service delivery area, may
occur
in out-of-network facilities
(3) No more than 20 percent of
total dollars billed to an MCO
for
“other outpatient services” may
be
billed by out-of-network
providers.
  Measured
Quarterly beginning
March 1, 2010.
















  Per incident of
noncompliance,
per
Medicaid MCO, per
Service Area.
















  HHSC may assess up to $25,000
per quarter, per standard, per
Medicaid MCO, per Service Area.


















           
 
              10     Contract Attachment  
A. The MCO must operate a
  Operations and   A. Each incident of   HHSC may assess:         B-1,
RFP §8.1.4.7 Provider
Hotline  
tollfree
Provider telephone hotline
for Provider inquiries from 8
AM – 5 PM, local time for the
Service Area, Monday through
Friday, excluding Stateapproved
holidays.
B. Performance Standards:
1. Call pickup rate – At least
99% of calls are answered on
or before the fourth ring or an
automated call pick up system
is used.
2. Call abandonment rate—
Call abandonment rate is seven
percent (7%) or less.
C. Average hold time is two (2)
minutes or less
  Turnover   non-compliance
per MCO Program
and SA.
B. Each percentage
point below the
standard for 1 and
each percentage
point above the
standard for 2 per
MCO Program and
SA.
C. Per month, for
each
30 second time
increment, or
portion thereof, by
which the average
hold time exceeds
the maximum
acceptable hold
time.   A. Per MCO Program and SA, up to
$100.00 for each hour or portion
thereof that appropriately staffed
toll-free lines are not operational.
If the MCO’s failure to meet the
performance standard is caused
by a Force Majeure Event, HHSC
will not assess liquidated
damages unless the MCO fails to
implement its Disaster Recovery
Plan.
B. Up to $100.00 per MCO Program
and SA for each percentage point
for each standard that the MCO
fails to meet the requirements for a
monthly reporting period for any
MCO operated toll-free lines.
C. Up to $100.00 may be assessed
for each 30 second time
increment, or portion thereof, by
which the MCO’s average hold
time exceeds the maximum
acceptable hold time.            
 
              11     Contract Attachment  
A. The MCO must operate a
  Ongoing during   A. Each incident of   HHSC may assess:         B-1,
RFP §8.1.5.6 Member
Services Hotline  
tollfree
hotline that Members can
call 24 hours a day, seven (7)
days a week.
B. Performance Standards.
1. Call pickup rate—At least
99% of calls are answered on
or before the forth ring or an
automated call pick up system
is used.
2. Call hold rate—At least
80% of calls must be answered
by toll-free line staff within
30
seconds
3. Call abandonment rate—
Call abandonment rate is
seven percent (7%) or less.
C. Average hold time is two (2)
minutes or less.
  Operations and
Turnover   non-compliance
per. MCO Program
and SA.
B. Each percentage
point below the
standard for 1 and
2 and each
percentage point
above the standard
for 3 per MCO
Program and SA.
C. Per month, for
each
30 second time
increment, or
portion thereof, by
which the average
hold time exceeds
the maximum
acceptable hold
time.   A. Per MCO Program and SA, up to
$100.00 for each hour or portion
thereof that toll-free lines are not
operational. If the MCO’s failure
to meet the performance
standard is caused by a Force
Majeure Event, HHSC will not
assess liquidated damages
unless the MCO fails to
implement its Disaster Recovery
Plan.
B. Per MCO Program and SA, up to
$100.00 for each percentage
point for each standard that the
MCO fails to meet the
requirements for a monthly
reporting period for any MCO
operated toll-free lines.
C. Up to $100.00 may be assessed
for each 30 second time
increment, or portion thereof, by which
the MCO’s average hold
time exceeds the maximum
acceptable hold time.            
 
              12     Contract Attachment
B-1,
RFP §8.1.5.9 Member
Complaint and Appeal
Process
Contract Attachment B-1,
RFP §8.2.7.1 Member
Complaint Process
Contract Attachment B-1,
RFP §8.4.3 CHIP Member
Complaint and Appeal
Process
Contract Attachment B-1,
RFP §8.2.4.1 Provider
Complaints  
The MCO must resolve at least
98% of Member and Provider
Complaints within 30 calendar
days
from the date the Complaint is
received by the MCO.










  Measured
Quarterly during
the Operations
Period











  Per reporting
period,
per MCO Program, per
SA.











  HHSC may assess up to $250 per
reporting period if the MCO fails to
meet the performance standard.












           
 
              13     Contract Attachment
B-1,
RFP §8.1.5.9 Member
Complaint and Appeal
Process
Contract Attachment B-1,
RFP §8.2.7.2 Medicaid
Standard Member Appeal
Process
Contract Attachment B-1,
RFP § 8.4.3 CHIP
Member Complaint and
Appeal Process  
The MCO must resolve at least
98% of Member Appeals within 30
calendar days from the date the
Appeal is filed with the MCO.










  Measured
Quarterly during
the Operations
Period









  Per reporting
period,
per MCO Program, per
SA.









  HHSC may assess up to $500 per
reporting period if the MCO fails to
meet the performance standard










           
 
              14     Contract Attachment
B-1,
RFP §8.1.6 Marketing &
Prohibited Practices
Uniform Managed Care
Manual Chapter 4.3  
The MCO may not engage in
prohibited marketing practices.


  Transition,
Measured
Quarterly during
the Operations
Period

  Per incident of
noncompliance




  HHSC may assess up to $1,000 per
incident of non-compliance.




           
 
              15     Contract Attachment  
A. The MCO must have an
  Operations and   A. Each incident of   HHSC may assess:         B-1,
RFP §8.1.15.3 Behavioral
Health Services Hotline  
emergency and crisis
Behavioral Health services
Hotline available 24 hours a
day, seven (7) days a week,
toll-free throughout the Service
Area(s).
B. Crisis hotline staff must
include
or have access to qualified
Behavioral Health Services
professionals to assess
behavioral health emergencies.
C. The MCO must ensure that the
toll-free Behavioral Health
Services Hotline meets the
following minimum
performance requirements for
the MCO Program:
1. Call pickup rate: 99% of
calls are answered by the
fourth ring or an automated call
pick-up system:
2. Call hold rate: At least 80%
of calls must be answered by
toll-free line staff within 30
seconds.
3. Call abandonment rate: The
call abandonment rate is seven
percent (7%) or less.
D. Average hold time is
two (2)
minutes or less.
  Turnover

  non-compliance per
MCO Program and
SA.
B. Each incident of
non-compliance per
MCO Program and
SA.
C. Per MCO Program,
and SA, per month,
each percentage
point below the
standard for 1 and
2 and each
percentage point
above the standard
for 3.
D. Per month, for
each
30 second time
increment, or
portion thereof, by
which the average
hold time exceeds
the maximum
acceptable hold
time.

  A. Up to $100.00 for each hour or
portion thereof that appropriately
staffed toll-free lines are not
operational If the MCO’s failure
to meet the performance
standard is caused by a Force
Majeure Event, HHSC will not
assess liquidated damages
unless the MCO fails to
implement its Disaster Recovery
Plan.
B. Up to $100.00 per incident for
each occurrence that HHSC
identifies through its recurring
monitoring processes that tollfree
line staff were not qualified
or did not have access to
qualified professionals to assess
behavioral health emergencies.
C. Up to $100.00 for each
percentage point for each
standard that the MCO fails to meet the
requirements for a
monthly reporting period for any
MCO operated toll-free lines.
D. Up to $100.00 may be assessed
for each 30 second time
increment, or portion thereof, by
which the MCO’s average hold
time exceeds the maximum
acceptable hold time.

           
 
              16     Contract Attachment
B-1,
RFP §8.1.17.1 Financial
Reporting Requirements
Uniform Managed Care
Manual Chapter 5.0  
Financial Statistical Reports
(FSR):
For each MCO Program and SA,
the MCO must file quarterly and
annual FSRs. Quarterly reports
are
due no later than 30 days after
the
conclusion of each State Fiscal
Quarter (SFQ). The first annual
report is due no later than 120
days
after the end of each Contract
Year
and the second annual report is
due
no later than 365 days after
the end
of each Contract Year.
  Quarterly during
the Operations
Period















  Per calendar day of
non-compliance, per
MCO Program, per SA.















  HHSC may assess up to $1,000 per
calendar day a quarterly or annual
report is late, inaccurate or
incomplete.















           
 
              17     Contract Attachment
B-1,
RFP §8.1.17.1 Financial
Reporting Requirements:
Uniform Managed Care
Manual Chapter 5.0  
Medicaid Disproportionate Share
Hospital (DSH) Reports: The
Medicaid MCO must submit, on an
annual basis, preliminary and
final
DSH Reports. The Preliminary
report is due no later than
June 1st
after each reporting year,
and the
final report is due no later
than July 1st after
each reporting year. This
standard does not apply to CHIP
or
CHIP Perinatal Programs. Any
claims added after July
1st shall
include supporting claim
documentation for HHSC
validation.
  Measured during
4th
Quarter of the
Operations Period
(6/1–8/31)
















  Per calendar day of
non-compliance, per
MCO Program, per SA.
















  HHSC may assess up to $1,000 per
calendar day, per program, per
service area, for each day the report
is late, incorrect, inaccurate or
incomplete.
















           
 
              18     Contract Attachment
B-1,
RFP §8.1.18 Management
Information System (MIS)
Requirements  
The MCO’s MIS must be able to
resume operations within 72
hours
of employing its Disaster
Recovery
Plan.
  Measured
Quarterly during
the Operations
Period


  Per calendar day of
non-compliance, per
MCO Program, per SA.



  HHSC may assess up to $5,000 per
calendar day of non-compliance




           
 
              19     Contract Attachment
B-1,
RFP §8.1.18.1 Encounter
Data  
The MCO must submit Encounter
Data transmissions and include
all
Encounter Data and Encounter
Data adjustments processed by
the
MCO on a monthly basis, not
later
than the 30th calendar day
after the
last day of the month in which
the
claim(s) are adjudicated.
Additionally, the MCO will be
subject to liquidated damages
if the
Quarterly Encounter
Reconciliation
Report (which reconciles the
yearto-
date paid claims reported in the
Financial Statistical Report
(FSR) to
the appropriate paid dollars
reported in the Texas Encounter
Data (TED) Warehouse) includes
more than a two percent (2%)
variance (i.e., less than a 98%
match).
  Measured
Quarterly during
Operations Period













  Per incident of
noncompliance,
per MCO
Program, per Service
Area (SA)













  HHSC may assess up to $2,500 per
Quarter, per Program, per SA if the
MCO fails to submit monthly
encounter data. HHSC may assess
up to $5,000 per quarter, per
Program, per SA for each additional
quarter that the MCO fails to submit
monthly Encounter Data.
Additionally, HHSC may assess up to
$2,500 per Quarter, per Program, per
SA if the MCO falls below the 98%
match standard. HHSC may assess
up to $5,000 per Quarter, per
Program, per SA for each additional
Quarter that the MCO falls below the
98% match standard.













           
 
              20     Contract Attachment
B-1,
RFP §8.1.18.3 System-
Wide Functions  
The MCO’s MIS system must meet
all requirements in Section
8.1.18.3
of Attachment B-1.
  Measured
Quarterly during
the Operations
Period   Per calendar day of
non-compliance, per
MCO Program, per SA.

  HHSC may assess up to $5,000 per
calendar day of non-compliance.


           
 
              21     Contract Attachment
B-1,
RFP §8.1.18.5 Claims
Processing Requirements
Uniform Managed Care
Manual Chapter 2.0  
The MCO must adjudicate all
provider Clean Claims within 30
days of receipt by the MCO. The
MCO must pay providers interest
at
an 18% per annum, calculated
daily
for the full period in which
the Clean
Claim remains unadjudicated
beyond the 30-day claims
processing deadline. Interest
owed
the provider must be paid on the
same date that the claim is
adjudicated.
  Measured
Quarterly during
the Operations
Period












  Per incident of
noncompliance.













  HHSC may assess up to $1,000 per
claim if the MCO fails to timely pay
interest.













           
 
              22     Contract Attachment
B-1,
RFP §8.1.18.5 Claims
Processing Requirements
Uniform Managed Care
Manual Chapter 2.0  
The MCO must comply with the
claims processing requirements
and
standards as described in
Section
8.1.18.5 of Attachment B-1 and
in
Chapter 2 of the Uniform Managed
Care Manual.
  Measured
Quarterly during
the Operations
Period   Per quarterly
reporting
period, per MCO
Program, per Service
Area, per claim
type.   HHSC may assess liquidated
damages of up to $5,000 for the first
quarter that an MCO’s Claims
Performance percentages by claim
type, by Program, and by service
area, fall below the performance
standards. HHSC may assess up to
$25,000 per quarter for each
additional quarter that the Claims
Performance percentages by claim
type, by Program, and by service
area, fall below the performance standards.            
 
              23     Attachment B-1, RFP
Section 8.1.19  
The MCO must respond to Office
of
Inspector General request for
information in the manner and
format requested.
  Transition,
Operations, and
Turnover

  Each calendar day of
noncompliance, per
MCO Program.

  HHSC may assess up to $250 per
calendar day, per MCO Program, that
the report is late, inaccurate, or
incomplete.

           
 
              24     Attachment B-1, RFP
Section 8.1.20.2, UMCM
Chapter 5.5  
The MCO must submit a Fraudulent
Practices Report to the HHSC-OIG
within 30 Business Days of
receiving a report of possible
Waste, Abuse, or Fraud from the
MCO’s Special Investigative Unit
(SIU).
The MCO must submit quarterly
SIU Reports.
  Transition,
Operations, and
Turnover





  Each calendar day of
noncompliance, per
MCO Program.





  HHSC may assess up to $250 per
calendar day, per MCO Program, that
the report is late, inaccurate, or
incomplete.





           
 
              25     Attachment B-1, RFP
§8.1.20.2 Reports
Attachment B-1, RFP
§8.2.5.1 Provider
Complaints
Attachment B-1, RFP
§8.2.7.1 Member
Complaint Process  
The MCO fails to submit a timely
response to an HHSC Member or
Provider Complaint received by
HHSC and referred to the MCO by
the specified due date. The MCO
response must be submitted
according to the timeframes and
requirements stated within the
MCO
Notification Correspondence
(letter,
email, etc).
  Measured on a
Quarterly Basis








  Each incident of
noncompliance
per MCO
Program and SA








  HHSC may assess up to $250 per
calendar day for each day beyond the
due date specified within the MCO
Notification Correspondence.








           
 
              26     Contract Attachment
B-1,
RFP §8.1.20.2 Reports
Uniform Managed Care
Manual Chapters 2.0 and
5.0  
Claims Summary Report:
The MCO must submit quarterly,
Claims Summary Reports to HHSC
by MCO Program, by Service Area,
and by claim type, by the
30th day
following the reporting period
unless
otherwise specified.
  Measured
Quarterly during
the Operations
Period



  Per calendar day of
non-compliance, per
MCO Program, per
Service Area, per
claim
type.



  HHSC may assess up to $1,000 per
calendar day the report is late,
inaccurate, or incomplete.






           
 
              27     Contract Attachment
B-1,
RFP §8.1.20.2 Reports;
Uniform Managed Care
Manual Chapter 12 Frew  
(a) Medicaid Managed Care Texas
Health Steps Medical Checkups
Reports – The MCO must submit
quarterly reports of the number
of New Members and annual
reports of the number of New
Members and Existing Members
that receive timely Texas
Health Steps (THSteps) medical
checkups or
refuse to obtain medical
checkups.
(b) Children of Migrant Farm
Workers Annual Plan and
Children of Migrant Farm
Workers Annual Report – The MCO
must submit an
annual plan that describes how
the
MCO will identify and provide
accelerated services to
Children of
Migrant Farm Workers and an
annual report that summarizes
the MCO’s migrant efforts as
stated in its annual plan.
(c) Frew Quarterly Monitoring
Report – The MCO must submit
each quarter responses to
questions on this report’s
template addressing the status
of Frew Consent Decree
paragraphs.
(d) Frew Health Care Provider
Training Report – The MCO must
submit an annual report of
health
care provider training
conducted throughout the year
on Texas Health Steps and Frew
that
includes the number of Medicaid
providers that received
training and
feedback received on the subject
matter and methodology of the
training.
(e) Frew Provider Recognition
Report – The MCO must submit a
quarterly report of Medicaid
enrolled
healthcare providers who
attended
the MCO’s Frew and/or Texas
Health Steps trainings and
consented to being recognized as
having attended training on the
HHSC website.
  (a) Annually and
Quarterly
(b) Annually
(c) Quarterly
(d) Annually
(e) Quarterly

































  (a) Per calendar
day of
non-compliance per
Program.
(b) Plan: Per
calendar
day of
non-compliance.
Report: Per calendar
day of
non-compliance
per Program and
Service Area.
(c) Per calendar
day of
non-compliance per
MCO.
(d) Per calendar
day of
non-compliance per
MCO.
(e) Per calendar
day of
non-compliance per
MCO.

































  HHSC may assess up to $1,000 per
calendar day for the first
measurement period the reports are
late, inaccurate, or incomplete.
HHSC may assess up to $5,000 per
calendar day for each consecutive
measurement period that a
subsequent report is submitted late,
inaccurate, or incomplete.
In addition, HHSC may assess up to
$2,500 per calendar day for any
report resubmissions that are late,
inaccurate, or incomplete within each
measurement period.












































           
 
              28     Contract Attachment
B-1,
RFP §8.3.3 STAR+PLUS
Assessment Instruments
Attachment B-1, RFP
§8.3.4.1 For Members
Attachment B-1, RFP  
The Community Medical Necessity
and Level of Care (MN LOC)
Assessment Instrument must be
completed and electronically
submitted via the TMHP portal in
the specified format within 45
days:
  Operations,
Turnover



  Per calendar day of
non-compliance, per
Service Area.



  HHSC may assess up to $500 per
calendar day per Service Area, for
each day a report is late, inaccurate
or incomplete.



        §8.3.4.2 For Medical
Assistance Only (MAO)
Non-Member Applicants  
1) from the date of referral
for 1915(c) Waiver services for
MAO applicants; 2) from the date
of the Member’s request for
1915(c)
Waiver services for current
Members requesting an upgrade;
or
3) prior to the annual ISP
expiration
date for all Members receiving
1915(c) Waiver services as
specified in Section 8.3.3.
 












 












 












           
 
              29     Contract Attachment
B-1,
RFP §9.3 Transfer of
Data  
The MCO must transfer all data
regarding the provision of
Covered
Services to Members to HHSC or a
new MCO, at the sole discretion
of
HHSC and as directed by HHSC.
All transferred data must comply
with the Contract requirements,
including HIPAA.
  Measured at Time
of Transfer of Data
and ongoing after
the Transfer of
Data until
satisfactorily
completed

  Per incident of
noncompliance
(failure to
provide data and/or
failure to provide
data
in required
format), per
MCO Program, per SA.

  HHSC may assess up to $10,000 per
calendar day the data is late,
inaccurate or incomplete.







           
 
              30     Contract Attachment
B-1,
RFP §9.4 Turnover
Services  
Six (6) months prior to the end
of
the contract period or any
extension
thereof, the MCO must propose a
Turnover Plan covering the
possible
turnover of the records and
information maintained to
either the
State (HHSC) or a successor MCO.
  Measured at Six (6)
Months prior to the
end of the contract
period or any
extension thereof
and ongoing until
satisfactorily
completed



  Each calendar day of
non-compliance, per
MCO Program, per SA.








  HHSC may assess up to $1,000 per
calendar day the Plan is late,
inaccurate, or incomplete.








           
 
              31     Contract Attachment
B-1,
RFP §9.5 Post-Turnover
Services  
The MCO must provide the State
(HHSC) with a Turnover Results
report documenting the
completion
and results of each step of the
Turnover Plan 30 days after the
Turnover of Operations.
  Measured 30 days
after the Turnover
of Operations




  Each calendar day of
non-compliance, per
MCO program, per SA.




  HHSC may assess up to $250 per
calendar day the report is late,
inaccurate or incomplete.




           
 
           

1 Derived from the Contract or HHSC’s Uniform Managed Care Manual.
2 Standard specified in the Contract. Note: Where the due date states 30 days,
the HMO is to provide the deliverable by the last day of the month following the
end of the reporting period. Where the due date states 45 days, the HMO is to
provide the deliverable by the 15th day of the second month following the end of
the reporting period.
3 Period during which HHSC will evaluate service for purposes of tailored
remedies.
4 Measure against which HHSC will apply remedies.

STAR Service Areas – Attachment B-4

[e35691-12661712165dd9c900_37.jpg]

30

CHIP Service Areas – Attachment B-4.1

[e35691-12661712165dd9c900_38.jpg]

31

STAR+PLUS Service Areas = Attachment B-4.2

[e35691-12661712165dd9c900_39.jpg]

32

Medicaid Rural Service Area (MRSA) Regions – Attachment B-4.3

[e35691-12661712165dd9c900_40.jpg]

33